Case 1:20-bk-11006-VK     Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00     Desc
                          Main Document    Page 1 of 439


  1   JOHN G. BURGEE, ESQ. (State Bar No. 132129)
      jburgee@bandalaw.net
  2   BURGEE & ABRAMOFF, P.C.
      20501 Ventura Boulevard, Suite 262
  3   Woodland Hills, California 91364
      T: (818) 264-7575
  4   F: (818)264-7576
  5   Attorneys for Defendants/Cross-Complainants
      RUVIN FEYGENBERG, MICHAEL
  6   LEIZEROVITZ and SENSIBLE CONSULTING
      AND MANAGEM ENT, INC.
  7
  8
  9                        UNITED STATES BANKRUPTCY COURT
 10                         CENTRAL DISTRICT OF CALIFORNIA
 11                          SAN FERNANDO VALLEY DIVISION
 12
 13   In re:                            )         Case No. 1:20-bk-11006-VK
                                        )
 14   LEV INVESTMENTS, LLC,             )         Chapter 7
                                        )
 15                    Debtor.          )         Adversarial No.
      _________________________________ )
 16                                     )         NOTICE OF REMOVAL OF STATE
      LEV INVESTMENTS, LLC,             )         COURT CIVIL ACTION PURSUANT
 17                                     )         TO RULE 9027 OF THE FEDERAL
                       Plaintiff,       )         RULES OF BANKRUPTCY
 18                                     )         PROCEDURE
            vs.                         )
 19                                     )
      RUVIN FEYGENBERG, MICHAEL         )         [No Hearing Required]
 20   LEIZEROVITZ, SENSIBLE             )
      CONSULTING AND M ANAGEM ENT, )
 21   INC., MING ZHU, LLC AND DOES 1 )
      THROUGH 100;                      )
 22                                     )
                       Defendants.      )
 23   _________________________________ )
                                        )
 24                                     )
      AND CROSS-COMPLAINT.              )
 25   _________________________________ )
 26            PLEASE TAKE NOTICE that Defendants/Cross-Complainants RUVIN
 27   FEYGENBERG, MICHAEL LEIZEROVITZ and SENSIBLE CONSULTING AND
 28   MANAGEMENT, INC., hereby remove to this court the remaining causes of action of

                                              1
Case 1:20-bk-11006-VK     Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00            Desc
                          Main Document    Page 2 of 439


  1   the First Amended Complaint and all causes of action of the Cross-Complaint filed by the
  2   Removing Parties in the state court action described below, pursuant pursuant to Rule
  3   9027 of the Federal Rules of Bankruptcy Procedure (“FRBP”) and 28 U.S.C. §§ 157(a),
  4   157(b)(1) and (2), 1334 and 1452,
  5          1.     On June 20, 2019, LEV INVESTMENTS, LLC (“LEV”) commenced an
  6   action in the Superior Court of California in and for the County of Los Angeles, titled Lev
  7   Investments, LLC v. Fegenberg, et al. as case number 19VECV00878 (the “State Court
  8   Action”).
  9          2.     On September 27, 2019, LEV filed its First Amended Complaint in the
 10   State Court Action. This document is LEV’s operative pleading. All of the remaining
 11   causes of action of the First Amended Complaint are being removed to this Court.
 12          3.     On March 20, 2020, Defendants RUVIN FEYGENBERG, MICHAEL
 13   LEIZEROVITZ and SENSIBLE CONSULTING AND MANAGEMENT, INC.
 14   (“SENSIBLE”) filed their Answer to the First Amended Complaint and their Cross-
 15   Complaint against LEV and others. All of the causes of action of the Cross-Complaint
 16   are being removed to this Court. (A companion State Court lawsuit titled Leizerovitz et
 17   al. v. Lisitsa etc., et al., Case Number 20STCV03696 in which LEV is not a party but
 18   which has been found to be related to the Removed State Court Action is not being
 19   removed to this Court at this time by this Notice of Removal.)
 20          4.     On or about June 1, 2020, LEV filed for voluntary bankruptcy protection
 21   under chapter 11 of title 11 of the United States Code, thereby commencing the above-
 22   captioned Chapter 11 bankruptcy case.
 23          5.     The State Court Action is a civil action and is not a proceeding before the
 24   United States Tax Code or a civil action by a governmental unit to enforce such
 25   governmental unit’s police or regulatory power.
 26          6.     The State Court Action involves claims by LEV that seek to diminish
 27   SENSIBLE’s claim in this action which is based upon a loan secured by real property.
 28   The Cross-Complaint against LEV seeks to establish certain claims against LEV by the

                                                   2
Case 1:20-bk-11006-VK      Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00           Desc
                           Main Document    Page 3 of 439


  1   Removing Parties for which they will be asserting claims in LEV’s bankruptcy.
  2   Consequently, the adjudication of the claims in the State Court Action is necessary to
  3   confirm, determine, and liquidate claims that the Removing Parties have against LEV.
  4   The State Court Action is therefore a “core proceeding” under 28 U.S.C. §§ 157(b)(2),
  5   including under subsection (B), (C) and (O).
  6            7.   This Court has jurisdiction pursuant to 28 U.S.C. § 1334(b).
  7            8.   Removal of the State Court Action is timely pursuant to Bankruptcy Rule
  8   9027(a)(2).
  9            9.   Attached as Exhibit “1” hereto are copies of the pleadings and process
 10   filed in connection with the State Court Action.
 11            PLEASE TAKE FURTHER NOTICE that removal of the State Court Action
 12   and all claims and causes of action therein was effected upon the filing of a copy of this
 13   Notice of Removal with the Clerk of the State Court pursuant to Bankruptcy Rule
 14   9027(c). The State Court Action is hereby removed to the United States Bankruptcy Court
 15   for the Central District of California, San Fernando Valley Division (the “Bankruptcy
 16   Court”), and the parties to the State Court Action shall proceed no further in State Court
 17   unless otherwise ordered.
 18            PLEASE TAKE FURTHER NOTICE that, upon removal of the State Court
 19   Action, Defendant consents to the entry of final orders or judgment by the Bankruptcy
 20   Court.
 21
 22   DATED: June 26, 2020.                     BURGEE & ABRAMOFF P.C.
 23
                                                By:       /s/ John G. Burgee
 24                                                   JOHN G. BURGEE
                                                Attorneys for Defendants RUVIN
 25                                             FEYGENBERG, MICHAEL LEIZEROVITZ,
                                                AND SENSIBLE CONSULTING AND
 26                                             MANAGEMENT, INC.
 27
 28

                                                     3
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 4 of 439


  1
  2
  3
  4
  5                                  EXHIBIT 1
  6
  7                             State Court Pleadings
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            4
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 5 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 6 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 7 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 8 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 9 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 10 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 11 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 12 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 13 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 14 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 15 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 16 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 17 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 18 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 19 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 20 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 21 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 22 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 23 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 24 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 25 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 26 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 27 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 28 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 29 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 30 of 439
Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00               Desc
                            Main Document    Page 31 of 439

  1   JOHN G. BURGEE, ESQ. (State Bar No. 132129)
      BURGEE & ABRAMOFF, P.C.
  2   20501 Ventura Boulevard, Suite 262
      Woodland Hills, California 91364
  3   Tel: (818) 264-7575
      Fax: (818) 264-7576
  4
      Attorneys for Defendants MICHAEL LEIZEROVITZ
  5   and SENSIBLE CONSULTING and MANAGEMENT, INC.

  6

  7

  8                      SUPERIOR COURT OF THE STATE OF CALIFORNIA

  9                              FOR THE COUNTY OF LOS ANGELES

 10                                       NORTHWEST DISTRICT

 11

 12   LEV INVESTMENTS, LLC,                        )   CASE NO. 19VECV00878
                                                   )
 13                         Plaintiff,             )   NOTICE OF HEARING ON DEMURRER;
                                                   )   DEMURRER OF DEFENDANTS MICHAEL
 14          v.                                    )   LEIZEROVITZ AND SENSIBLE
                                                   )   CONSULTING AND MANAGEMENT, INC.
 15   RUVIN FEYGENBERG, MICHAEL                    )   TO COMPLAINT; MEMORANDUM OF
      LEIZEROVITZ, SENSIBLE                        )   POINTS AND AUTHORITIES;
 16   CONSULTING AND MANAGEMENT,                   )   DECLARATION OF JOHN G. BURGEE
      INC., MING ZHU, LLC, and DOES 1              )
 17   through 100, inclusive,                      )   Date: September 10, 2019
                                                   )   Time: 8:30 a.m.
 18                         Defendants.            )   Dept.: A
                                                   )   RES ID: 159855440754
 19

 20          PLEASE TAKE NOTICE that Defendants MICHAEL LEIZEROVITZ and SENSIBLE

 21   CONSULTING AND MANAGEMENT, INC. hereby demur to the Complaint of LEV

 22   INVESTMENTS, LLC, and have set the demurrer for hearing on September 10, 2019, at 8:30

 23   a.m., or as soon thereafter as counsel may be heard, in Department A of the above-titled court.

 24          This Demurrer is made pursuant to Code of Civil Procedure Section 430.10 on the

 25   grounds that, as a matter of law, the Complaint and Causes of Action asserted fail to properly

 26   plead a claim against the moving Defendants.

 27          This Demurrer will be based upon the Memorandum of Points and Authorities attached

 28   hereto, the Declaration of John G. Burgee attached hereto (regarding efforts to meet and confer)

                                                       1
                                         DEMURRER TO COMPLAINT
Case 1:20-bk-11006-VK      Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00               Desc
                           Main Document    Page 32 of 439

  1   and upon any further oral or documentary evidence that may be presented at the hearing of this

  2   Demurrer.

  3

  4   DATED: August 6, 2019.                      BURGEE & ABRAMOFF P.C.

  5

  6
                                                  By:      /s/ John G. Burgee
  7                                                      JOHN G. BURGEE
                                                  Attorneys for Defendants MICHAEL
  8                                               LEIZEROVITZ and SENSIBLE CONSULTING
                                                  AND MANAGEMENT, INC.
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                     2
                                      DEMURRER TO COMPLAINT
Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                             Main Document    Page 33 of 439

  1                                              DEMURRER

  2          Defendants MICHAEL LEIZEROVITZ and SENSIBLE CONSULTING AND

  3   MANAGEMENT, INC. demur as follows to the Complaint of LEV INVESTMENTS LLC:

  4                                       GENERAL DEMURRER

  5          1. The First Cause of Action for Breach of Implied Covenant Against Encumbrances fails

  6   to set forth facts sufficient to state a cause of action. CCP §430.10(e).

  7          2. The Second Cause of Action for Quiet Title fails to set forth facts sufficient to state a

  8   cause of action. CCP §430.10(e).

  9          3. The Third Cause of Action for Usury fails to set forth facts sufficient to state a cause of

 10   action. CCP §430.10(e).

 11          4. The Fourth Cause of Action for Declaratory Relief fails to set forth facts sufficient to

 12   state a cause of action. CCP §430.10(e).

 13

 14          WHEREFORE, Defendants respectfully requests that this Demurrer to the Complaint be

 15   sustained.

 16

 17   DATED: August 6, 2019.                         BURGEE & ABRAMOFF P.C.

 18

 19                                                  By:    /s/ John G. Burgee
                                                            JOHN G. BURGEE
 20                                                  Attorneys for Defendants MICHAEL
                                                     LEIZEROVITZ and SENSIBLE CONSULTING
 21                                                  AND MANAGEMENT, INC.

 22

 23

 24

 25

 26

 27

 28

                                                        3
                                       DEMURRER TO COMPLAINT
Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                Desc
                               Main Document    Page 34 of 439

  1                       MEMORANDUM OF POINTS AND AUTHORITIES

  2

  3   I.     INTRODUCTION.

  4          Plaintiff presentation of the facts resulting in this litigation starts midstream. The first

  5   event alleged by Plaintiff is the execution of a Grant Deed as to a particular piece of real property

  6   (the “Property”) on January 31, 2019. Plaintiff does not explain why the parties were executing

  7   the Grant Deed or the relationship among the parties that led to Plaintiff being one of the parties

  8   executing the Grant Deed with certain Defendants to convey the Property to itself. Further, there

  9   is no explanation why the Grant Deed executed on January 31, 2019 was not recorded until

 10   March 22, 2019, and why the Grant Deed states that it was a “gift” and that there was no

 11   consideration paid. (See, Complaint Exhibit A.) Clearly, there is important back story here that

 12   Plaintiff has omitted.

 13          Unfortunately, in the context of a demurrer, Movants cannot properly fill in all of the

 14   missing details. However, it is evident from the subject Grant Deed that Plaintiff was in a

 15   business relationship with two of the Defendants, Michael Leizerovitz and Ruvin Feygenberg,

 16   which resulted in the joint ownership of the Property at one point. Moreover, the Court can take

 17   judicial notice of the previously recorded Trustee’s Deed dated January 30, 2019, whereby those

 18   parties were named as the titleholders to the Property one day prior to the subject Grant Deed.

 19   (See, Defendants’ Request for Judicial Notice.) So, Plaintiff, Leizerovitz and Feygenberg had a

 20   business relationship whereby they all became titleholders to the Property on January 30, 2019,

 21   and on January 31, 2019, they all executed a Grant Deed conveying title solely to Plaintiff as a

 22   “gift”. On the same day as the second conveyance of the Property, a Deed of Trust executed by

 23   Plaintiff was recorded to secure a $1.2 million loan by Feygenberg and Defendant Sensible

 24   Consulting and Management, Inc. (which is alleged to be Leizerovitz’s entity). (See, Complaint

 25   Exhibit B.) Feygenberg’s interest in the loan was later conveyed to Sensible which is currently

 26   the sole owner of the loan. (See Complaint Exhibit C.)

 27          The principal genesis of this Complaint is that, unbeknownst to the parties, there was an

 28   Abstract of an old judgment against Feygenberg that was recorded in Los Angeles County by

                                                        4
                                       DEMURRER TO COMPLAINT
Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                             Main Document    Page 35 of 439

  1   Ming Zhu, LLC.. (Complaint Exhibit D.) Even though Feygenberg was only on title for a day

  2   (which Defendants assert was a mistake), Plaintiff claims that the judgment is causing a cloud on

  3   title. (Complaint ¶ 23.) Otherwise, Plaintiff also throws in a wholly unsupported claim that

  4   Defendants have supposedly claimed usurious interest on a loan. The Complaint provides no

  5   details at all to support this claim.

  6           Plaintiff’s claims regarding the purported cloud caused by the Abstract has nothing to do

  7   with either Movant. Moreover, the claims asserted by Plaintiff with regard to the Abstract are

  8   legally deficient. The usury claim is without factual support. Despite meet and confer efforts,

  9   Plaintiff refuses to withdraw unsupported causes of action or amend the Complaint. As a result,

 10   Movants have brought this Demurrer which should be sustained by the Court.

 11

 12   II.     DEMURRER STANDARDS.

 13           A complaint, must contain statements of facts constituting a cause of action. CCP §

 14   425.10. The pleading party must allege facts that show he is entitled to relief as a matter of law.

 15   Hill v. Miller (1966) 64 Cal.2d 757, 759. A general demurrer is proper when the complaint fails

 16   to state facts constituting a cause of action. CCP § 430.10(e). On a demurrer, the material facts

 17   properly pled are deemed admitted, but not contentions, deductions or conclusions of fact or law.

 18   Countrywide Home Loans, Inc. v. Superior Court (1999) 69 Cal.App.4th 785, 791. Conclusory

 19   allegations therefore will not sustain a cause of action. Further, all doubts as to whether a cause

 20   of action is pleaded sufficiently are to be resolved against the pleader, as it is presumed that it

 21   has stated its case as favorably as possible. Richmond Redevelopment Agency v. Western Title

 22   Guaranty Co. (1975) 48 Cal.App.3d 343. The presumption on demurrer, therefore, is always

 23   against the pleader. Id.

 24

 25   III.    THE FIRST CAUSE OF ACTION FOR BREACH OF IMPLIED COVENANT

 26           AGAINST ENCUMBRANCES FAILS TO PLEAD A VIABLE CLAIM.

 27           Plaintiff is claiming that Leizerovitz and Feygenberg clouded title to the Property with

 28   monetary obligations during the one day that they were owners thereof. The only supposed cloud

                                                        5
                                         DEMURRER TO COMPLAINT
Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                    Desc
                            Main Document    Page 36 of 439

  1   on title pled by Plaintiff is the Ming Zhu Abstract which is a judgment solely against Feygenberg.

  2   In order to try to rope in Leizerovitz to this cause of action, Plaintiff makes vague allegations

  3   regarding unspecified property taxes. These vague allegations clearly are insufficient to state a

  4   viable claim, especially where Leizerovitz was only a titleholder for one day.

  5          The foundation of this cause of action is Civil Code Section 1113. That statute provides:

  6                  IMPLIED COVENANTS. From the use of the word “grant” in any

  7          conveyance by which an estate of inheritance or fee simple is to be passed, the

  8          following covenants, and none other, on the part of the grantor for himself and his

  9          heirs to the grantee, his heirs, and assigns, are implied, unless restrained by

 10          express terms contained in such conveyance:

 11                                  *               *              *

 12                  2. That such estate is at the time of the execution of such conveyance free

 13          from encumbrances done, made, or suffered by the grantor, or any person

 14          claiming under him.

 15          This cause of action is unmaintainable for the following reasons:

 16          1.      The California Supreme Court has held that the statutory covenant does not apply

 17   when there is no consideration for the grant deed. Estate of Porter (1903) 138 Cal. 618, 624.

 18   The Grant Deed attached to the Complaint as Exhibit A indicates that no consideration was

 19   provided and that the transfer was a “gift.” Estate of Porter is directly on point in holding that no

 20   covenant arises when property is conveyed as a gift.

 21          2.      The Complaint does not allege that any actual damages have been incurred by

 22   Plaintiff through the payment of any encumbrance. The statutory covenant is considered to be e

 23   a promise to indemnify the grantee. Wright v. Boggess (1914) 24 Cal.App. 533, 535-36. The

 24   Court of Appeal has therefore held that there is no basis to seek relief under Civil Code Section

 25   1113 until actual damages are sustained. Id. Actual damages is a necessary element of

 26   Plaintiff’s claim and not alleged in the Complaint.

 27          3.      Finally, by its language, the covenant extends only to encumbrances caused by the

 28   grantor. There is absolutely no allegation in the Complaint that Leizerovitz caused any

                                                         6
                                         DEMURRER TO COMPLAINT
Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                    Desc
                               Main Document    Page 37 of 439

  1   encumbrance to be attached to the Property during the one day he was a titleholder. Vague

  2   allegations of pre-existing tax obligations are not within the scope of the statutory covenant.

  3             It is abundantly clear that this cause of action is not viable in any respect, particularly as

  4   to Leizerovitz. This Demurrer should be sustained with prejudice in light of the fact that no

  5   amendment is possible to cure the defects as to this cause of action.

  6

  7   IV.       THE SECOND CAUSE OF ACTION FOR QUIET TITLE FAILS TO PLEAD A

  8             VIABLE CLAIM FOR RELIEF.

  9             Quiet title is a statutory form of action. The required elements of a claim for quiet title as

 10   set forth in Code of Civil Procedure Section 761.020. One of the required elements is a

 11   statement of “the adverse claims to the title of the plaintiff against which a determination is

 12   sought.” CCP § 761.020. This element is totally missing from the Complaint.

 13             Plaintiff’s quiet title cause of action does not disclose what adverse interest in title

 14   Defendants are allegedly claiming with respect to the Property. The only allegation of an adverse

 15   interest is the Ming Zhu judgment. However, there is no information as to what alleged interest

 16   in the Property is claimed by the other defendants. Consequently, no viable claim is stated as to

 17   either of the Movants.

 18             In this regard, there is nothing in the Complaint showing that Leizerovitz claims any

 19   interest in the property at this time. There is no merit to including Leizerovitz in this cause of

 20   action.

 21             Sensible does have an security interest in the property pursuant to the Deed of Trust

 22   attached to the Complaint as Exhibit B. However, "[a] borrower may not . . . quiet title against a

 23   secured lender without first paying the outstanding debt on which the . . . deed of trust is based."

 24   Lueras v. BAC Homes Loans Servicing, LP (2013) 221 Cal. App. 4th 49, 86. The loan

 25   underlying Sensible’s interest has not been paid nor are there any allegations that support

 26   extinguishing the Deed of Trust. There is thus no basis to pursue quiet title against Sensible.

 27             This cause of action lacks merit against either Movant and the Demurrer should be

 28   sustained without leave to amend.

                                                           7
                                          DEMURRER TO COMPLAINT
Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                              Main Document    Page 38 of 439

  1   V.     THE THIRD CAUSE OF ACTION FOR USURY FAILS TO PLEAD A VIABLE

  2          CLAIM FOR RELIEF.

  3          The Complaint alleges that Feygenberg and Sensible made a loan secured by the Property.

  4   However, no such contract is attached to the Complaint, nor is there any details provided with

  5   respect to the contract regarding its terms or even its nature (oral or written). Plaintiff only

  6   alleges that the interest is “equivalent” to 23 percent per annum, failing to explain what that

  7   means. Clearly, the Complaint does not properly plead any loan contract between the parties.

  8          Further, Plaintiff only vaguely alleges that there would payoff demands made with

  9   usurious interest. This type of conclusory statement is what the Court of Appeal has held to be

 10   inadequate to support a claim for relief. E.g., Countrywide Home Loans, Inc. v. Superior Court,

 11   supra. Plaintiff has not pled facts showing that it has a valid cause of action and this Demurrer

 12   should be sustained..

 13          Moreover, the vague loan alleged by Plaintiff only refers to Feygenberg and Sensible as

 14   the lenders. This is confirmed by the Exhibits to the Complaint. Nowhere is there any allegation

 15   that Leizerovitz made a loan to Plaintiff. There is thus clearly no facts to support a claim of

 16   usury against Leizerovitz. The Demurrer should be sustained without leave to amend as to

 17   Leizerovitz.

 18

 19   VI.    THE FOURTH CAUSE OF ACTION FOR DECLARATORY RELIEF FAILS TO

 20          PLEAD A VIABLE CLAIM FOR RELIEF.

 21          Simply alleging that there is a controversy between the parties is not sufficient to support

 22   a claim for declaratory relief. Alturas v. Gloster (1940) 16 Cal.2d 46, 48. A complaint must

 23   include an allegation of facts that support grounds for relief. Id. Here, the Complaint essentially

 24   relies upon the same allegations as proffered for the quiet title and usury claims, seeking the

 25   same relief. As such allegations were insufficient to state a claim for relief under either of those

 26   legal theories, they also are inadequate to state a claim for declaratory relief. Faunce v. Cate

 27   (2013) 222 Cal.App.4th 166, 173. The declaratory relief claim is therefore not viable (and even

 28   if it was, it would be duplicative of the prior causes of action and superfluous)..

                                                        8
                                        DEMURRER TO COMPLAINT
Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                            Main Document    Page 39 of 439

  1   VII.   CONCLUSION.

  2          None of the claims alleged in the Complaint are legally viable as pled and not legally

  3   supported. When Plaintiff was request to provide “legal support for its position that the pleading

  4   is legally sufficient or, in the alternative, how the complaint, ... could be amended to cure any

  5   legal insufficiency” pursuant to CCP 430.41, Plaintiff did not do so and it is plainly evident that

  6   Plaintiff cannot support the claims alleged in the Complaint. (See, Burgee Decl.) The Court

  7   should sustain this Demurrer without leave to amend as to Movants Michael Leizerovitz and

  8   Sensible Consulting and Management, Inc.

  9

 10   DATED: August 6, 2019.                        BURGEE & ABRAMOFF P.C.

 11

 12                                                 By:     /s/ John G. Burgee
                                                           JOHN G. BURGEE
 13                                                 Attorneys for Defendants MICHAEL
                                                    LEIZEROVITZ and SENSIBLE CONSULTING
 14                                                 AND MANAGEMENT, INC.

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                       9
                                       DEMURRER TO COMPLAINT
Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                            Main Document    Page 40 of 439

  1                              DECLARATION OF JOHN G. BURGEE

  2          I, JOHN G. BURGEE declare:

  3          1.      I am an attorney at law duly qualified before the Courts of the State of California.

  4   I have personal knowledge of the facts stated herein and if called upon to testify, I can and will

  5   competently testify thereto.

  6          2.      This declaration is made in compliance with Code of Civil Procedure Section

  7   430.41.

  8          3.      On July 22, 2019, I sent Plaintiff’s counsel an email outlining the objections to the

  9   Complaint which form the basis of this Demurrer. In the email, I requested that Plaintiff’s

 10   counsel provide me with the “legal support for its position that the pleading is legally sufficient

 11   or, in the alternative, how the complaint, ... could be amended to cure any legal insufficiency”

 12   and with times for a telephonic meet and confer pursuant to CCP 430.41. Plaintiff’s counsel did

 13   not do so, simply rejecting the legal authorities I had cited. Consequently, no agreements were

 14   reached as to any objection raised herein. A true and correct copy of my email exchange with

 15   Plaintiff’s counsel is attached hereto as Exhibit A.

 16

 17          I declare under penalty of perjury under the laws of the State of California that the

 18   foregoing is true and correct. Executed on August 6, 2019, at Woodland Hills, California.

 19

 20

 21                                                                /s/ John G. Burgee
                                                                     JOHN G. BURGEE
 22

 23

 24

 25

 26

 27

 28

                                                       10
                                       DEMURRER TO COMPLAINT
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 41 of 439




                               Exhibit A
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 42 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 43 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 44 of 439
Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                            Main Document    Page 45 of 439

  1                                         PROOF OF SERVICE

  2
      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
  3
             I am employed in the County of Los Angeles, State of California. I am over the age of 18
  4   and not a party to the within action. My business address is 20501 Ventura Boulevard,
      Woodland Hills, California 91364.
  5
           On August 6, 2019, I served the foregoing document described as: NOTICE OF
  6   HEARING ON DEMURRER; DEMURRER OF DEFENDANTS MICHAEL LEIZEROVITZ
      AND SENSIBLE CONSULTING AND MANAGEMENT, INC.TO COMPLAINT;
  7   MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION OF JOHN G.
      BURGEE on the interested parties in this action:
  8
      /X/    by placing / / the original /X/ a true copy thereof enclosed in sealed envelopes addressed
  9          as follows:

 10          Thomas D. Sands, Esq.
             The Sands Law Group, APLC
 11          205 S. Broadway, Suite 903
             Los Angeles, California 90012
 12          Email:

 13   [X]    BY MAIL

 14          [X]    As follows: I am "readily familiar" with the firm's practice of collection and
                    processing correspondence for mailing. Under that practice it would be deposited
 15                 with U.S. postal service on that same day with postage thereon fully prepaid at
                    Woodland Hills, California in the ordinary course of business. I am aware that on
 16                 motion of the party served, service is presumed invalid if postal cancellation date
                    or postage meter date is more than one day after date of deposit for mailing in
 17                 affidavit.

 18   [ ]    **(BY PERSONAL SERVICE) I delivered such envelope by hand to the office/home of
             the addressee.
 19

 20          Executed August 6, 2019, at Woodland Hills, California.

 21   /X/    (State) I declare under penalty of perjury under the laws of the State of California that the
                     above is true and correct.
 22

 23     John Burgee                                      /s/ John G. Burgee
      Type or Print Name                               Signature
 24

 25

 26

 27

 28

                                                      11
                                      DEMURRER TO COMPLAINT
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 46 of 439
Case 1:20-bk-11006-VK     Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00             Desc
                          Main Document    Page 47 of 439

  1   JOHN G. BURGEE, ESQ. (State Bar No. 132129)
      BURGEE & ABRAMOFF, P.C.
  2   20501 Ventura Boulevard, Suite 262
      Woodland Hills, California 91364
  3   Tel: (818) 264-7575
      Fax: (818) 264-7576
  4
      Attorneys for Defendants MICHAEL LEIZEROVITZ
  5   and SENSIBLE CONSULTING and MANAGEMENT, INC.

  6

  7                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

  8                             FOR THE COUNTY OF LOS ANGELES

  9                                      NORTHWEST DISTRICT

 10

 11   LEV INVESTMENTS, LLC,                      )   CASE NO. 19VECV00878
                                                 )
 12                        Plaintiff,            )   REQUEST FOR JUDICIAL NOTICE IN
                                                 )   SUPPORT OF DEMURRER OF
 13          v.                                  )   DEFENDANTS MICHAEL LEIZEROVITZ
                                                 )   AND SENSIBLE CONSULTING AND
 14   RUVIN FEYGENBERG, MICHAEL                  )   MANAGEMENT, INC. TO COMPLAINT
      LEIZEROVITZ, SENSIBLE                      )
 15   CONSULTING AND MANAGEMENT,                 )   Date: September 10, 2019
      INC., MING ZHU, LLC, and DOES 1            )   Time: 8:30 a.m.
 16   through 100, inclusive,                    )   Dept.: A
                                                 )   RES ID: 159855440754
 17                        Defendants.           )
                                                 )
 18

 19          PLEASE TAKE NOTICE that Defendants MICHAEL LEIZEROVITZ and SENSIBLE

 20   CONSULTING AND MANAGEMENT, INC. request hat the Court take judicial notice of the

 21   attached document titled “Trustee’s Deed Upon Sale” which is a document recorded with the Los

 22   Angeles County Recorder as Document Number 20190099571.

 23          This request is made pursuant to Evidence Code Sections 452 and 453.

 24   DATED: August 6, 2019.                     BURGEE & ABRAMOFF P.C.

 25
                                                 By:      /s/ John G. Burgee
 26                                                     JOHN G. BURGEE
                                                 Attorneys for Defendants MICHAEL
 27                                              LEIZEROVITZ and SENSIBLE CONSULTING
                                                 AND MANAGEMENT, INC.
 28

                                                     1
                                   REQUEST FOR JUDICIAL NOTICE
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 48 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 49 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 50 of 439
Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                            Main Document    Page 51 of 439

  1                                         PROOF OF SERVICE

  2
      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
  3
             I am employed in the County of Los Angeles, State of California. I am over the age of 18
  4   and not a party to the within action. My business address is 20501 Ventura Boulevard,
      Woodland Hills, California 91364.
  5
            On August 6, 2019, I served the foregoing document described as: REQUEST FOR
  6   JUDICIAL NOTICE IN SUPPORT OF DEMURRER OF DEFENDANTS MICHAEL
      LEIZEROVITZ AND SENSIBLE CONSULTING AND MANAGEMENT, INC. TO
  7   COMPLAINT on the interested parties in this action:

  8   /X/    by placing / / the original /X/ a true copy thereof enclosed in sealed envelopes addressed
             as follows:
  9
             Thomas D. Sands, Esq.
 10          The Sands Law Group, APLC
             205 S. Broadway, Suite 903
 11          Los Angeles, California 90012
             Email: thomas@thesandslawgroup.com
 12
      [X]    BY MAIL
 13
             [X]    As follows: I am "readily familiar" with the firm's practice of collection and
 14                 processing correspondence for mailing. Under that practice it would be deposited
                    with U.S. postal service on that same day with postage thereon fully prepaid at
 15                 Woodland Hills, California in the ordinary course of business. I am aware that on
                    motion of the party served, service is presumed invalid if postal cancellation date
 16                 or postage meter date is more than one day after date of deposit for mailing in
                    affidavit.
 17
      [ ]    **(BY PERSONAL SERVICE) I delivered such envelope by hand to the office/home of
 18          the addressee.

 19
             Executed August 6, 2019, at Woodland Hills, California.
 20
      /X/    (State) I declare under penalty of perjury under the laws of the State of California that the
 21                  above is true and correct.

 22
        John Burgee                                      /s/ John G. Burgee
 23   Type or Print Name                               Signature

 24

 25

 26

 27

 28

                                                       2
                                    REQUEST FOR JUDICIAL NOTICE
Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                             Main Document    Page 52 of 439

  1   JOHN G. BURGEE, ESQ. (State Bar No. 132129)
      BURGEE & ABRAMOFF, P.C.
  2   20501 Ventura Boulevard, Suite 262
      Woodland Hills, California 91364
  3   Tel: (818) 264-7575
      Fax: (818) 264-7576
  4
      Attorneys for Defendant RUVIN FEYGENBERG
  5

  6

  7                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

  8                                FOR THE COUNTY OF LOS ANGELES

  9                                        NORTHWEST DISTRICT

 10

 11   LEV INVESTMENTS, LLC,                          )   CASE NO. 19VECV00878
                                                     )
 12                          Plaintiff,              )   JOINDER OF DEFENDANT RUVIN
                                                     )   FEYGENBERG IN DEMURRER TO
 13          v.                                      )   COMPLAINT
                                                     )
 14   RUVIN FEYGENBERG, MICHAEL                      )   Date: September 10, 2019
      LEIZEROVITZ, SENSIBLE                          )   Time: 8:30 a.m.
 15   CONSULTING AND MANAGEMENT,                     )   Dept.: A
      INC., MING ZHU, LLC, and DOES 1                )   RES ID: 159855440754
 16   through 100, inclusive,                        )
                                                     )
 17                          Defendants.             )
                                                     )
 18

 19          TO ALL PARTIES AND THEIR COUNSEL OF RECORD HEREIN:

 20          PLEASE TAKE NOTICE that Defendant RUVIN FEYGENBERG join in the Demurrer

 21   filed in this action for hearing on September 10, 2019, at 8:30 a.m., or as soon thereafter as

 22   counsel may be heard, in Department A of the above-titled court.

 23          This Joinder is made on the grounds that:

 24          1. The First Cause of Action for Breach of Implied Covenant Against Encumbrances fails

 25   to set forth facts sufficient to state a cause of action against Feygenberg for the reasons set forth

 26   in the Demurrer. CCP §430.10(e).

 27          2. The Second Cause of Action for Quiet Title fails to set forth facts sufficient to state a

 28   cause of action against Feygenberg for the reasons set forth in the Demurrer, particularly since

                                                         1
                                JOINDER IN DEMURRER TO COMPLAINT
Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                            Main Document    Page 53 of 439

  1   Feybenberg is no longer the beneficiary of any Deed of Trust encumbering the subject property

  2   having assigned his interest in the subject Deed of Trust to Defendant Sensible Consulting and

  3   Management, Inc. CCP §430.10(e). (See, Complaint Exhibit C.)

  4          3. The Third Cause of Action for Usury fails to set forth facts sufficient to state a cause of

  5   action against Feygenberg for the reasons set forth in the Demurrer, particularly since Feygenberg

  6   is no longer Plaintiff’s lender having assigned his interest in the subject loan to Defendant

  7   Sensible Consulting and Management, Inc., and is not alleged to have made any payoff demand

  8   that includes allegedly usurious interest. CCP §430.10(e). (See, Complaint Exhibit C.)

  9          4. The Fourth Cause of Action for Declaratory Relief fails to set forth facts sufficient to

 10   state a cause of action against Feygenberg for the reasons set forth in the Demurrer. CCP

 11   §430.10(e).

 12          This Joinder will be based on this Notice, the papers filed in support of the Demurrer,

 13   including the Notice of Hearing on Demurrer, the Demurrer, the Memorandum of Points and

 14   Authorities submitted in support of the Demurrer, the Declaration of John G. Burgee and Exhibit

 15   A thereto regarding efforts to meet and confer, and the Request for Judicial Notice filed with the

 16   Demurrer, as well as such further briefing and evidence as may be presented prior to and in

 17   connection with the hearing of the Demurrer.

 18

 19   DATED: August 9, 2019.                        BURGEE & ABRAMOFF P.C.

 20
                                                    By:      /s/ John G. Burgee
 21                                                        JOHN G. BURGEE
                                                    Attorneys for Defendant RUVIN FEYGENBERG
 22

 23

 24

 25

 26

 27

 28

                                                       2
                                JOINDER IN DEMURRER TO COMPLAINT
Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                            Main Document    Page 54 of 439

  1                                         PROOF OF SERVICE

  2
      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
  3
             I am employed in the County of Los Angeles, State of California. I am over the age of 18
  4   and not a party to the within action. My business address is 20501 Ventura Boulevard,
      Woodland Hills, California 91364.
  5
              On August 9, 2019, I served the foregoing document described as: JOINDER OF
  6   DEFENDANT RUVIN FEYGENBERG IN DEMURRER TO COMPLAINT on the interested
      parties in this action:
  7
      /X/    by placing / / the original /X/ a true copy thereof enclosed in sealed envelopes addressed
  8          as follows:

  9          Thomas D. Sands, Esq.
             The Sands Law Group, APLC
 10          205 S. Broadway, Suite 903
             Los Angeles, California 90012
 11          Email: thomas@thesandslawgroup.com

 12   [X]    BY MAIL

 13          [X]    As follows: I am "readily familiar" with the firm's practice of collection and
                    processing correspondence for mailing. Under that practice it would be deposited
 14                 with U.S. postal service on that same day with postage thereon fully prepaid at
                    Woodland Hills, California in the ordinary course of business. I am aware that on
 15                 motion of the party served, service is presumed invalid if postal cancellation date
                    or postage meter date is more than one day after date of deposit for mailing in
 16                 affidavit.

 17   [ ]    **(BY PERSONAL SERVICE) I delivered such envelope by hand to the office/home of
             the addressee.
 18

 19          Executed August 9, 2019, at Woodland Hills, California.

 20   /X/    (State) I declare under penalty of perjury under the laws of the State of California that the
                     above is true and correct.
 21

 22     John Burgee                                      /s/ John G. Burgee
      Type or Print Name                               Signature
 23

 24

 25

 26

 27

 28

                                                       3
                               JOINDER IN DEMURRER TO COMPLAINT
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 55 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 56 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 57 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 58 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 59 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 60 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 61 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 62 of 439
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 63 of 439
Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                Desc
                            Main Document    Page 64 of 439

  1   JOHN G. BURGEE, ESQ. (State Bar No. 132129)
      BURGEE & ABRAMOFF, P.C.
  2   20501 Ventura Boulevard, Suite 262
      Woodland Hills, California 91364
  3   Tel: (818) 264-7575
      Fax: (818) 264-7576
  4
      Attorneys for Defendants MICHAEL LEIZEROVITZ,
  5   RUVIN FEYGENBERG, and SENSIBLE
      CONSULTING and MANAGEMENT, INC.
  6

  7                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

  8                               FOR THE COUNTY OF LOS ANGELES

  9                                       NORTHWEST DISTRICT

 10

 11   LEV INVESTMENTS, LLC,                        )   CASE NO. 19VECV00878
                                                   )
 12                         Plaintiff,             )   REPLY TO OPPOSITION TO DEMURRER TO
                                                   )   COMPLAINT
 13          v.                                    )
                                                   )   Date: September 10, 2019
 14   RUVIN FEYGENBERG, MICHAEL                    )   Time: 8:30 a.m.
      LEIZEROVITZ, SENSIBLE                        )   Dept.: A
 15   CONSULTING AND MANAGEMENT,                   )   RES ID: 159855440754
      INC., MING ZHU, LLC, and DOES 1              )
 16   through 100, inclusive,                      )
                                                   )
 17                         Defendants.            )
                                                   )
 18

 19          Defendants submit the following points and authorities in reply to Plaintiff’s Opposition

 20   to Defendants’ Demurrer to the Complaint:

 21

 22   I.     INTRODUCTION.

 23          Other than presenting facts found nowhere in the pleading, the Opposition simply carries

 24   on the vague rhetoric of the Complaint. Very simply, the Complaint should contain a statement

 25   of facts that shows grounds for relief. As confirmed by Plaintiff’s need to reach outside of the

 26   pleading, the Complaint is want of facts to support any of the claims alleged. To wit:

 27          *       There is a claim based upon a Grant Deed, but no allegations about the transaction

 28                  that precipitated the execution of Grant Deed, including any information on

                                                       1
                      REPLY TO OPPOSITION TO DEMURRER TO COMPLAINT
Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                              Main Document    Page 65 of 439

  1                    consideration other than what is stated on the document itself which says it was a

  2                    “gift” for “$0.00".

  3            *       There are allegation of offensive encumbrances which supposedly violate an

  4                    implied warranty as to the condition of title convey the Grant Deed but no

  5                    information as to what those liens are.

  6            *       There is a claim for quiet title but no information as to the adverse claims that

  7                    constitutes the offensive clouds on title.

  8            *       There is a claim for usury based upon a loan agreement, but no information

  9                    regarding the terms of the alleged offensive loan or a copy of the underlying

 10                    agreement.

 11            If Plaintiff has facts to support these claims, the facts need to be pled. Vague and

 12   conclusory statements do not show that Plaintiff is entitled to relief. This is especially true in

 13   terms of Plaintiff’s tactic of broadly asserting that all Defendants are somehow responsible for

 14   everything. That is clearly not true. For example, if the Ming Zhu judgment is going to be the

 15   basis for any claim, where are the facts showing that Defendant Leizerovitz has any connection to

 16   that judgment?

 17            The skeletal causes of action alleged do not comport to pleading requirements and do not

 18   state viable claims against Defendants. The Opposition does not demonstrate that these claims

 19   can be support by allegations of facts. The Court should sustain this Demurrer without leave to

 20   amend.

 21

 22   II.      THE OPPOSITION FAILS TO SHOW THAT THE FIRST CAUSE OF ACTION

 23            FOR BREACH OF IMPLIED COVENANT AGAINST ENCUMBRANCES IS A

 24            VIABLE CLAIM.

 25            The Opposition fails to cite to any facts alleged in the Complaint that support the claim

 26   pursuant to Civil Code Section 1113. It is not enough to survive a demurrer to claim that facts

 27   exist outside of the pleading or that, hypothetically, Plaintiffs may sustain damages. Plaintiff’s

 28   failure to support the complaint with allegations renders this claim defective.

                                                         2
                        REPLY TO OPPOSITION TO DEMURRER TO COMPLAINT
Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                            Main Document    Page 66 of 439

  1          A.      There was no Consideration for the Grant Deed.

  2          Estate of Porter (1903) 138 Cal. 618 involved a claim seeking compensation for an

  3   encumbrance attached to property conveyed by a grant deed based upon the implied covenant set

  4   forth in Civil Code 1113. The grant deed was a conveyed to the claimant as a gift. In rejecting

  5   the claim, the California Supreme Court stated: “We do not think there is any consideration for

  6   such implied covenant in a deed of gift.” 138 Cal. at p. 624. This case very clearly holds that a

  7   conveyance without consideration does not support a claim under Civil Code 1113.

  8          Plaintiff asserts that Estate of Porter is not applicable since the Grant Deed states that

  9   there was consideration. However, the Exhibit submitted with the Complaint very clearly states

 10   not only that the transaction was a “gift”, but that it was exempt from taxation because there was

 11   no consideration. The documentary transfer tax cannot be “$0.00" if any consideration was

 12   actually paid. The fact of the matter was that there was no consideration for execution of the

 13   Grant Deed and nothing in the Complaint shows that any money was paid in connection

 14   therewith. In this regard, it is noteworthy that the conveyance was from Plaintiff, Feygenberg

 15   and Leizerovitz as grantors to Plaintiff alone as grantee. There is nothing to indicate which

 16   grantors, if any, received the purported consideration and thus nothing to show that either

 17   Feygenberg or Leizerovitz received anything of value.

 18          Plaintiff has not shown or alleged that there was any payment or consideration to support

 19   the attachment of the implied covenant of Civil Code 1113. It is extremely telling that Plaintiff is

 20   not simply offering to amend to allege such consideration if it exists. Clearly, there was no

 21   consideration and a claim under Civil Code 1113 is unsupported.

 22

 23          B.      Plaintiff’s Claim Is Not Ripe since Plaintiff Has No Actual Damages.

 24          The law is clear that Plaintiff has no claim or cause of action under Civil Code Section

 25   1113 until and unless there are actual damages. Wright v. Boggess (1914) 24 Cal.App. 533,

 26   535-536. In order to state a claim for relief, a plaintiff would need to allege the payment made to

 27   remove or extinguish the offensive lien. Id. If the plaintiff “ paid nothing toward removing or

 28   extinguishing the lien, they are not entitled to recover the amount thereof.” Id., at p. 536.

                                                        3
                       REPLY TO OPPOSITION TO DEMURRER TO COMPLAINT
Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                   Desc
                            Main Document    Page 67 of 439

  1          [I]t is expressly provided by statute that "the detriment caused by the breach of a

  2          covenant against encumbrances in a grant of an estate in real property is deemed

  3          to be the amount which has been actually expended by the covenantee in

  4          extinguishing either the principal or interest thereof." (Civ. Code, sec. 3305) Since

  5          this is true, and the complaint not only is barren of any allegation showing the

  6          actual expenditure of any sum in the extinction of the lien, but affirmatively

  7          shows the continued existence thereof, it is clear that [the claim] fails...

  8   Id.

  9          The law regarding the requirement of having actual damages in order to state a claim

 10   under Civil Code 1113 is consistent with the law regarding other indemnity claims. “It is well

 11   settled that a cause of action for implied indemnity does not accrue or come into existence until

 12   the indemnitee has suffered actual loss through payment.” E. L. White, Inc. v. City of Huntington

 13   Beach (1978) 21 Cal.3d 501, 506.

 14          The cases cited by Plaintiffs do not vitiate the requirement of actual damages to support a

 15   claim based upon Civil Code 1113. In Fraser v. Bentel (1911) 161 Cal. 390, the Supreme Court

 16   endorsed a judgment against a claimant that did not have any actual damages. 161 Cal. at p. 569.

 17   The Supreme Court stated that the claim was “of no avail without proof that the grantee has

 18   suffered damage from the alleged breach.” Id. There was no award of nominal damages in that

 19   action nor was a claim based upon nominal damages endorsed. Rather, the Supreme Court held

 20   that there was no claim without actual damages.

 21          The other cases cited by Plaintiff have nothing to do with a claim under Civil Code 1113.

 22   Woods v. Bennett (1919) 40 Cal.App.34 involved claims based upon breach of contract and

 23   specifically enforcing the terms of the contract through an injunction. No claim was alleged

 24   under Civil Code 1113. Haroon, Rickard & McCone v. Wilson, Lyon & Co. (1906) 4 Cal.App.

 25   488 involved personal property, not real property. The appeal was from a demurrer sustained to

 26   the defendant’s answer and counterclaim. The trial court and Court of Appeal held that the

 27   plaintiff’s demurrer to the counterclaim was well-taken because there were no allegations

 28   supporting the damages claimed by the defendant; the potential for nominal damages was not

                                                        4
                      REPLY TO OPPOSITION TO DEMURRER TO COMPLAINT
Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                             Main Document    Page 68 of 439

  1   sufficient to state a viable claim.

  2           The rule of law requiring actual damages makes sense. Until payment is made, the claim

  3   is only hypothetical: There is no certainty that there ever will be damages. In this regard, a lien

  4   on property such as the judgment lien here, may be extinguished by enforcement and payment

  5   that have nothing to do with Plaintiff or the property. Moreover, there is also no protection

  6   against providing Plaintiff a windfall recovery. Plaintiff is asking the Court for an award in the

  7   amount of the encumbrances. If the Court were to make such an award, there is no protection

  8   from encumbrances being otherwise enforced leading to double liability for them.

  9           There is clearly no dispute that Plaintiff does not have any actual damages.

 10   Consequently, Plaintiff does not have a ripe claim under Civil Code 1113. It is appropriate for

 11   this Court to sustain a demurrer to a cause of action that is not ripe. Breneric Associates v. City

 12   of Del Mar (1998) 69 Cal.App.4th 166, 188. The Court should therefore sustain this Demurrer.

 13

 14           C.      Plaintiff Has Not Alleged Any Encumbrances Within the Scope of Civil Code

 15                   1113 as to Leizerovitz and Sensible.

 16           Civil Code 1113 clearly does not extend to all encumbrances. Otherwise, the Legislature

 17   would have stated that it does. Instead, the statute states that it only extends to encumbrances

 18   “done, made or suffered” by the grantor. Essentially, this means that the encumbrances has to be

 19   something the grantor know about and be something of the grantor’s doing or acquiescence.

 20           “Done” – There is no allegation in the Complaint that there was an encumbrance that was

 21   “done” by Movants. There is nothing that Movants did to create an encumbrance.

 22           “Made” – There is also no allegation in the Complaint that there was an encumbrance

 23   made by Movants in violation of Section 1113. Sensible’s lien on the Property recorded after the

 24   Grant Deed was a lien executed by Plaintiff.

 25           “Suffered” – Synonyms for “suffered” in this context are “allowed”, “let”, “permitted”,

 26   “gave leave to”, “gave assent to” – all words and phrases indicating knowledge and acceptance.

 27   Once again, there are no facts alleged in the Complaint that Movants allowed any encumbrance

 28   to become attached to the Property in their one day of being co-owners of title to the Property.

                                                        5
                       REPLY TO OPPOSITION TO DEMURRER TO COMPLAINT
Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                               Main Document    Page 69 of 439

  1             Plaintiff has not alleged facts showing any grounds for relief under Civil Code 1113. If

  2   there were such facts, Plaintiff should allege them in its pleading. However, Plaintiff is once

  3   again making no suggestion that such facts exist or offer to amend its pleading with such

  4   purported facts. The Court should sustain this Demurrer.

  5

  6   III.      THE OPPOSITION FAILS TO SHOW THAT THE SECOND CAUSE OF

  7             ACTION FOR QUIET TITLE IS A VIABLE CLAIM FOR RELIEF.

  8             Plaintiff’s Opposition is based wholly upon arguments founded upon facts not alleged in

  9   the Complaint. The Complaint simply alleges that “Defendants ... claim an interest in the

 10   Property adverse to Plaintiff.” (Complaint, ¶ 28.) Otherwise, this Cause of Action solely

 11   references the Ming Zhu judgment. (Complaint, ¶ 29.) There is no indication in the Complaint

 12   that the Deed of Trust is within the purview of this Cause of Action. Plaintiff certainly has not

 13   satisfied the requirements of Code of Civil Procedure Section 761.020 to identify the adverse

 14   claims to title (particularly as to Leizerovitz who has never been a beneficiary of the Deed of

 15   Trust).

 16             Further, Plaintiff argues that it is not required to allege a “full tender” of the amount due

 17   that is secured by the Deed of Trust. Plaintiff does not allege that it made any tender to pay

 18   anything. Nor does Plaintiff has any allegations in this Cause of Action supporting any excuse to

 19   the tender requirement. (The allegations regarding payoff demands are made in a different cause

 20   of action, not incorporated into this claim.)

 21             In this regard, none of the allegations of the Complaint (including those in other causes of

 22   action), show that Plaintiff meets any of the exceptions to the tender requirements which are sect

 23   forth in Lona v. Citibank, N.A. (2011) 202 Cal.App.4th 89, 112-113. Plaintiff claims that it is

 24   attacking the validity of the underlying debt. There is an exception to the tender requirement

 25   where it is alleged that the entire debt is invalid. Id. Such is the case where there are grounds for

 26   rescission. However, Plaintiff’s usury claim (which is contested) is not an attack of the debt,

 27   only on the interest due. Plaintiff is therefore not exempt from the tender requirement. No

 28   tender is alleged. This cause of action is not viable and the Court should sustain this Demurrer.

                                                          6
                         REPLY TO OPPOSITION TO DEMURRER TO COMPLAINT
Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                             Main Document    Page 70 of 439

  1   IV.    THE OPPOSITION FAILS TO SHOW THAT THE THIRD CAUSE OF ACTION

  2          FOR USURY IS A VIABLE CLAIM FOR RELIEF.

  3          The pleading standards with regard to a claim founded upon a written contract are well-

  4   established. In order to plead a claim on a written agreement, either the contract must be pled

  5   verbatim or a copy of the contract must be attached and incorporated into the pleading. E.g.,

  6   Otworth v. Southern Pacific Transportation Co. (1985) 166 Cal.App.3d 452, 458. Even though

  7   the usury claim is based upon a contract (see Complaint ¶ 17), Plaintiff does not satisfy either of

  8   these pleading requirements. Nor does Plaintiff plead the effect of any oral agreement.

  9          Plaintiff neither provides any documentation or specific details regarding the allegedly

 10   offensive payoff demands. Plaintiff takes vague pleading to a whole new level – one that is

 11   insufficient to state a claim for relief. As stated in the Moving Papers, reliance upon conclusory

 12   statement in insufficient to state a viable cause of action. E.g., Countrywide Home Loans, Inc. v.

 13   Superior Court, supra. Plaintiff has not pled facts showing that it has a valid cause of action and

 14   this Demurrer should be sustained..

 15

 16   V.     THE OPPOSITION FAILS TO SHOW THAT THE FOURTH CAUSE OF

 17          ACTION FOR DECLARATORY RELIEF IS A VIABLE CLAIM FOR RELIEF.

 18          The Opposition solely references the Ming Zhu judgment as the basis for this claim.

 19   However, the Ming Zhu judgment does not involve either Defendants Leizerovitz of Sensible.

 20   Nothing in the complaint shows that there is any legitimate dispute between Plaintiffs and these

 21   Defendants regarding this judgment. Although Plaintiffs may want these Defendants to pay the

 22   judgment, that is not a legitimate legal dispute since nothing in the Complaint shows there are

 23   any legal grounds to impose liability for that judgment on these Defendants.

 24          With respect to Defendant Feygenberg, Plaintiffs have alleged no damage relating to the

 25   Ming Zhu judgment. Rather, it is only hypothetically a source of damage to Plaintiffs at this

 26   point as discussed previously. Plaintiffs’ allegations were insufficient to state a claim for relief

 27   under the other legal theories advanced; those allegations are therefore inadequate to state a claim

 28   for declaratory relief. Faunce v. Cate (2013) 222 Cal.App.4th 166, 173. In this regard, law cited

                                                        7
                       REPLY TO OPPOSITION TO DEMURRER TO COMPLAINT
Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                             Main Document    Page 71 of 439

  1   by Plaintiffs confirms that hypothetical disputes are not the proper subject of a claim for

  2   declaratory relief.

  3           The declaratory relief claim does not state a present controversy among the parties and

  4   this demurrer should be sustained.

  5

  6   VI.     CONCLUSION.

  7           Plaintiffs’ failure to plead facts supporting the claims asserted, refusal to amend to plead

  8   additional fact or to show in the Opposition that additional facts exist, make it abundantly clear

  9   that Plaintiffs cannot amend to support the causes of action asserted. This is especially true in

 10   light of the scattergun approach Plaintiffs have taken to pursuing claims against Defendants.

 11   This Demurrer should be sustained and leave to amend denied where it is evident that no viable

 12   claim exists.

 13

 14   DATED: September 3, 2019.                      BURGEE & ABRAMOFF P.C.

 15

 16                                                  By:     /s/ John G. Burgee
                                                            JOHN G. BURGEE
 17                                                  Attorneys for Defendants MICHAEL
                                                     LEIZEROVITZ and SENSIBLE CONSULTING
 18                                                  AND MANAGEMENT, INC.

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                        8
                       REPLY TO OPPOSITION TO DEMURRER TO COMPLAINT
Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                            Main Document    Page 72 of 439

  1                                         PROOF OF SERVICE

  2
      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
  3
             I am employed in the County of Los Angeles, State of California. I am over the age of 18
  4   and not a party to the within action. My business address is 20501 Ventura Boulevard,
      Woodland Hills, California 91364.
  5
           On September 3, 2019, I served the foregoing document described as: REPLY TO
  6   OPPOSITION TO DEMURRER TO COMPLAINT on the interested parties in this action:

  7   /X/    by placing / / the original /X/ a true copy thereof enclosed in sealed envelopes addressed
             as follows:
  8
      Thomas D. Sands, Esq.                                Timothy Krantz, Esq.
  9   The Sands Law Group, APLC                            Law Office of Timothy Krantz
      205 S. Broadway, Suite 903                           2082 Michelson Drive, Suite 212
 10   Los Angeles, California 90012                        Irvine, California 92612
      Email: thomas@thesandslawgroup.com                   Email: tkrantz@pacbell.net
 11
      [X]    BY MAIL
 12
             [X]    As follows: I am "readily familiar" with the firm's practice of collection and
 13                 processing correspondence for mailing. Under that practice it would be deposited
                    with U.S. postal service on that same day with postage thereon fully prepaid at
 14                 Woodland Hills, California in the ordinary course of business. I am aware that on
                    motion of the party served, service is presumed invalid if postal cancellation date
 15                 or postage meter date is more than one day after date of deposit for mailing in
                    affidavit.
 16
      [ ]    **(BY PERSONAL SERVICE) I delivered such envelope by hand to the office/home of
 17          the addressee.

 18
             Executed September 3, 2019, at Woodland Hills, California.
 19
      /X/    (State) I declare under penalty of perjury under the laws of the State of California that the
 20                  above is true and correct.

 21
        John Burgee                                      /s/ John G. Burgee
 22   Type or Print Name                               Signature

 23

 24

 25

 26

 27

 28

                                                       9
                      REPLY TO OPPOSITION TO DEMURRER TO COMPLAINT
         Case 1:20-bk-11006-VK            Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00             Desc
                                          Main Document    Page 73 of 439


         Timothy Krantz, Esq., Bar No. 125906
         LAW OFFICE OF TIMOTHY KRANTZ
         2082 Michelson Drive, 4212,
         Irvine, California 92612.
         (949) 752-2291; Fax (949) 752-2323

         Attorney for Defendant Ming Zhu, LLC



                              SUPERIOR COURT OF THE STATE OF CALIFORNIA
                              COUNTY OF LOS ANGELES, NORTHWEST DISTRICT


10

         LEV INVESTMENTS, LLC,                                   CASE NO.: 19VECV00878
12                                                               [Case Assigned to Judge Huey P. Cotton]
                                   Plaintiff,
13                                                               NOTICE OF DEMURRER AND
                                                                 DEMURRER BY DEFENDANT MING
14                                                               ZHU, LLC; MEMORANDUM OF
         vs.                                                     POINTS AND AUTHORITIES
15
                                                                 [Filed with Accompanying Decl. of
16                                                               Timothy Krantz re Meet and Confer
                                                                 per CCP 430.41(a)(3)(B)]
17       RUVIN FEYGENBERG, MICHAEL
         LEIZEROVITZ, SENSIBLE                                   Date: Sept. 30, 2019
18       CONSULTING AND MANAGEMENT,                              Time: 8:30 am
         INC., MlNG ZHU, LLC,; and DOES 1 through                Place: Dept. A
19       20,
                                                                 Date action filed: June 20, 2018
20                                                               Trial Date: not yet set.
                                   Defendants.
21                                                               Reservation ID: 580741986437
22       TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
23              NOTICE IS HEREBY GIVEN THAT: on September 24, 2019, at 8:30 am. in Department
24       A in the above-captioned court located at 6230 Sylmar Ave., Van Nuys, CA, Defendant Ming
25       Zhu, LLC will demur to the Complaint filed by Plaintiff LEV INVESTMENTS, LLC. Said
26       Demurrer is made on the grounds that the Complaint fails to state facts sufficient to constitute a
27       cause of action against Cross-Defendant Ming Zhu, LLC as to Second and Fourth causes of
28       action [CCP   II   430.10(e)].
     I




                   DEMURRER BY DEFENDANT MING ZHU, LLC TO COMPLAINT
     Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00               Desc
                                  Main Document    Page 74 of 439


 1          This Demurrer will be based upon this Notice, the accompanying Demurrer,
 2   Memorandum of Points and Authorities, and all documents and records in the court's files and
 3   any evidence or argument presented at the hearing of this motion.
 4          This Demurrer is being filed following an attempted meet and confer with Plaintiff s
 5   attorney which is detailed in the Declaration of Timothy Krantz which is being filed concurrently
 6   with this Demurrer.




 9   Date: August 30, 2019                                               giQ
                                                         Timothy Krantz, E~q.
10



12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



               DEMURRER BY DEFENDANT MING ZHU, LLC TO COMPLAINT
     Case 1:20-bk-11006-VK                 Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                                           Main Document    Page 75 of 439


                       DEMURRER TO COMPLAINT BY DEFENDANT MING ZHU. LLC


 3                DEMURRER TO SECOND CAUSE OF ACTION OF THK COMPLAINT
 4               1.   The Second Cause of Action fails to state facts sufficient to constitute a cause of
 5   action. CCP        I'I   430.10(e).
 6                DEMURRER TO FOURTH CAUSE OF ACTION OF THE COMPLAINT
 7               1.   The Fourth Cause of Action fails to state facts sufficient to constitute a cause of action.

 8   CCP   I'I   430.10(e).


10



12   DATED: August 30, 2019
                                                  TIMOTHY KRANTZ,          Atto~or Defendant Ming Zhu,
13                                                LLC
14

15

16

17

18

19

20

21

22

23

24

25

26

27




                      DEMURRER BY DEFENDANT MING ZHU, LLC TO COMPLAINT
       Case 1:20-bk-11006-VK             Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                     Desc
                                         Main Document    Page 76 of 439


   I                          MEMORANDUM OF POINTS AND AUTHORITIES


                                                FACTUAL HISTORY
   4              On 3/04/2013, in the San Francisco Superior Court, case no. CGC-11-516808, Defendant
   5   MING ZHU, LLC obtained a money judgment (" Judgment" ) against Defendant DR. RUVIN
   6   FEYGENBERG. Thereafter, an abstract of judgment was recorded in the Los Angeles County
   7   Recorder's Office. A copy of the Abstract of Judgment is attached as Exhibit no.          1.   That
   8   Judgment remains unpaid.


  10

                                          STANDARD FOR DEMURRER
  12              A demurrer is sustainable if "[t]he pleading does not state facts sufficient to constitute a
  13   cause of action." Code Civ. Proc. $ 430.10(e). Conclusory assertions are not "facts" that the court
  14   must accept as true at this stage. [See Serrano v Priest (1971)     5   Cal. 3d. 584, 591 - "we treat the
  15   demurrer as admitting all material facts properly pleaded, but not contentions, deductions, or
  16   conclusions of fact or law."]. A demurrer can be made to an entire complaint or individual causes
  17   of action therein. (CCP $ 430.50 (a). A cause of action is subject to demurrer for failure to state a
  18   claim if the complaint discloses an aAirmative defense on its face, and the plaintiff has not
  19   "pleaded around" that defense. See Gentry v. eBay, Inc., 99 Cal. App. 4th 816, 824-25 (2002)
  20   (citations omitted). "[A] trial court does not err in sustaining a demurrer without leave to amend
 21    where the complaint discloses on its face that the action is barred by the statute of limitations."
 22    Barton v. New United Motor Mfg., Jnc., 43 Cal. App. 4'" 2 1200, 1204 (1996).
 23               Where written documents are the foundation of an action and are attached to the
 24    complaint and incorporated therein by reference, they become a part of the complaint and may be
 25    considered on demurrer." Qualcomm, lnc.        v.   Certain Underwriters at Lloyd', London, 161 Cal.
 26    App. 4th 184, 191 (2008). A demurrer can also be based on matters subject to judicial notice and
~ 27   is properly based on "any matter of which the court is required to or may take judicial notice."

 28    [CCP   $   430.30(a)]. Under Evidence Code section 452(d), the court can take judicial notice of the



                     DEMURRER BY DEFENDANT MING ZHU, LLC TO COMPLAINT
     Case 1:20-bk-11006-VK            Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                          Desc
                                      Main Document    Page 77 of 439


 I   court records of any court of record of the United States. (Evid Code        8   452(d). When court
 2   records subject to judicial notice disclose an absolute defense to the action or a deficiency in the
 3   complaint, the matter can be adjudicated by way of demurrer. Bistawros v. Greenberg (1987) 189
 4   Cal.App.3d 189, 192.


 6        THE SECOND CAUSE OF ACTION FAILS TO STATE A CAUSE OF ACTION
 7   A. Second Cause of Action Failure to Satisfv all Elements fo Oulet Title Action

 8           The Second Cause of Action ("SCA") is to quiet title against all defendants. The elements
 9   for an action to quiet title are: (I) the plaintiff is the owner and in possession of the land, and (2)
10   the defendant claims an interest therein adverse to the plaintiff. South Shore Land Co.            v.   Petersen
11   (1964) 226 Cal.App.2d 725, 740-741, 38 Cal. Rptr. 392; see also Code Civ. Proc.,             tj   761.020.
12   Civil Code   $   761.020 sets forth the requirements for a quiet title action which are: (I) a legal
13   description of the property and its street address or common designation, (2) the title of the
14   plaintiff and the basis of the title, (3) the adverse claims to the title of the plaintiff, (4) the date as
15   of which the determination is sought, and (5) a prayer for the determination of the title of the
16   plaintiff against the adverse claims.
17           The SCA fails to specify "the adverse claims to the title of the plaintifF'nd the exact
18   "date as of which the determination is sought." Rather, the SCA generally states "Defendants,

19   and each of them, claim an interest adverse to Plaintiff in the Property as the holder of a lien
20   representing an unsatisfied judgment against Defendants, and each of them, a former owner of
21   the Property." [Pg. 6:3-5]. The next sentence in the SCA merely states: The Abstract of
22   Judgment was recorded on April 22, 2013, in the Official Records of the County of Los
23   Angeles." [Pg. 6:5-7]. Thus, the SCA is unclear as to who are the holders of the "adverse claim"
24   against Plaintiff.
25           The SCA also fails to specify that Plaintiff is in possession of the real property which is
26   subject to the suit. In an ordinary suit to quiet title it is sufficient for the plaintiff to allege in
27   simple language that he is the owner and in possession af'the land and that the defendant claims
28   an interest therein adverse to him. See 22 Cal. Jur. 146, sec. 28; 17 Cal. Jur. 524, sec. 168). See



                DEMURRER BY DEFENDANT MING ZHU, LLC TO COMPLAINT
     Case 1:20-bk-11006-VK               Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                    Desc
                                         Main Document    Page 78 of 439


 I   also N'Iliams   v.   San Francisco, (1938) 24 Cal. App. 2d 630, 633.
 2           The SCA also fails to state the exact "date as of which the determination is sought."
 3   B. Deficiencv of First Cause of Action Vitiates Second Cause of Action
 4          An additional basis for failure to state a cause of action as to the SCA regards the First
 5   Cause of Action ("FCA"). In the FCA, the Plaintiff alleges that a breach of an implied covenant
 6   against encumbrances against all Defendants (except Sensible and Ming Zhu). However, the
 7   Grant Deed (Ex. I to Complaint) upon which Plaintiff bases his creation of the implied covenant
 8   against encumbrances is lacking because the Grant Deed shows that no consideration was paid by
 9   Plaintiff to said Defendants for the transfer of real property. The statutory covenant of CC          tj   1113
10   does not apply when there is no consideration for the transfer fEstate of Porter, 138 Cal. 618,
11   624) and Plaintiff can not assert the same. Therefore, if the statutory covenant re encumbrances
12   does not apply, then the SCA for quiet title must also fail because Plaintiff would have no
13   statutory right to contest any encumbrances in existence at the time of the transfer of the real
14   property and therefore cannot quiet title against any Defendants including Defendant Ming Zhu.
15   C. Judament Lien Recorded Before Transfer and Cannot Be Voided or Removed
16          Finally, the SCA must fail because Defendant Ming Zhu's recorded an Abstract of
17   Judgment which attaches to all interests in real property in the county where it is recorded. CCP             $

18   697.310. Under       tj   697.390(a), "a subsequent conveyance of an interest in real property subject to
19   a judgment lien does not affect the lien." Under California's judgment lien law, a judgment
20   creditor's recordation of an abstract of judgment creates a judgment lien that "attaches to all
21   interests in real property in the county where the lien is created (whether present or future, vested
22   or contingent, legal or equitable) that are subject to enforcement of the money judgment against
23   the judgment debtor... at the time lien was created." CCP          $ tj   697.340(a) & 697.310. If the
24   judgment debtor acquires an interest in real property subsequent to the creation of its judgment
25   lien, the lien attaches to such interest at the time it is acquired. CCP $ 697.340(b). Until the
26   judgment lien is satisfied or extinguished, it remains enforceable against the judgment debtor'
27   real property interests regardless of who holds that interest. Di eden        v.   Schmidt, (2002) 128 Cal.
28   Rptr. 2d 365, 369. Ex. No. I to the Complaint shows that Feygenberg was a part owner of the



                DEMURRER BY DEFENDANT MING ZHU, LLC TO COMPLAINT
     Case 1:20-bk-11006-VK              Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                                        Main Document    Page 79 of 439


     subject real property as of Jan. 31, 2019. As such, Ming Zhu's Abstract was attached to the

     property at the time of the conveyance.
                Under California's race-notice system, a lien's priority is.determined according to the
     time of its creation and gives priority to the person whose instrument is first recorded.
     CC   tj   2897. By statute, knowledge that is imputed by action of law is constructive knowledge.
     CC   $    18. The recording   of a judgment affecting title to real property provides constructive notice
     to all. Gregg v. Cloney (In re Cloney) (2001), 110 Cal. Rptr. 2d 615, 621. It is an equally
     well-established principle of law that any purchaser of real property acquires the property
     subject to prior interests of which he or she has actual or constructi ve notice. Hochstein v.
10   Roniero (1990) 219 Cal. App. 3d 447, 451-452 [268 Cal. Rptr. 202]; 5 Miller & Starr, Cal. Real
     Estate, supra, Recording and Priorities, tj$ 11:49 to 11:51, pp. 129-138. Any purchaser of
12   property subject to a lien created pursuant to Code of Civil Procedure section 697.3ZO takes
13   title subject to that lien in the amount of the lien at the time of transfer. A recorded document
14   imparts constructive notice to subsequent purchasers and precludes them from acquiring the
15   property as bona fide purchasers without notice, because the law conclusively presumes that a
16   party acquiring property has notice of the contents of a properly recorded document affecting
17   such property"; Civ. Code, )tj 1213- 1214; Gov. Code,           $   27282, subds. (a)(1), (b).)
18              Based upon the above, California law conclusively presumes that Plaintiff had
19   constructive knowledge of Ming Zhu's Abstract of Judgment as to the real property in dispute
20   and, therefore, it is impossible for Plaintiff to allege a quiet title action against Defendant Ming
21   Zhu. Simply put, Plaintiff cannot "quiet title" as to Ming Zhu's Abstract of Judgment. Assuming,
22   arguendo, that the Court ruled that Plaintiff could prevail on its FCA against Defendants
23   Feygenberg and Leizerovitz under CC         ri   1113 (ie that said Defendants failed to provide notice of

24   Ming Zhu's Abstract of Judgment), that will not result in Plaintiff's having the Abstract voided
25   or being removed as a lien to the real property in dispute. Thejudgment lien stays with the
26   property. As such, Plaintiff s SCA for quiet title must fail because Ming Zhu* s judgment lien
27   stays with the real property no matter what.
28              For all of the above reasons, the SCA fails to state a cause of action against Defendant



                   DEMURRER BY DEFENDANT MING ZHU, LLC TO COMPLAINT
     Case 1:20-bk-11006-VK            Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                       Desc
                                      Main Document    Page 80 of 439


 1   Ming Zhu, LLC.
                                                           IV
 3         THE FOURTH CAUSE OF ACTION FAILS TO STATE A CAUSE OF ACTION
 4          The Fourth Cause of Action ("FCA") is for declaratory relief. The elements for a
 5   declaratory relief are: (1) a proper subject of declaratory relief, and (2) an actual controversy
 6   involving justiciable questions relating to [the party's] rights or obligations. Jolley v. Chase
 7   Home Finance, LLC (2013) 213 Cal.App.4th 872, 909, 153 Cal. Rptr. 3d 546.
 8          Declaratory relief is not available unless there is a real dispute between parties, involving
 9   justiciable questions relating to their rights and obligations. Wilson v. Transit Authority (1962)
10   199 Cal.App.2d 716, 722. The fundamental basis          of declaratory relief is an actual, present
11   controversy." Friends of the Trails    v.    Blasius (2000) 78 Cal.App.4th 810, 831. An actual
12   controversy is one which admits of definitive and conclusive relief by judgment within the field
13   ofjudicial administration, as distinguished from an advisory opinion upon a particular or
14   hypothetical state of facts. The judgment must decree, not suggest, what the parties may or may
15   not do." Selby Really Co.   v.   Ciiy of San Buenaventura (1973) 10 Cal.3d 110.
16          Plaintiff s Complaint relies upon the same allegations set forth in its first three causes of
17   action in the Complaint (breach of implied covenant against encumbrances, quiet title and usury).
18   As noted above, those allegations are insufficient to state a claim for relief each of those legal
19   theories. Specifically, California law conclusively presumes that Plaintiff had constructive notice
20   of Ming Zhu's Abstract of Judgment and that Abstract remains on the real property and that
21   Plaintiff, by law, take title to the real property subject to Ming Zhu's Abstract [CCP       ('I   697.320].
22   Given these deficiencies as to the SCA, Plaintiff s Fourth Cause of Action for Declaratory relief
23   must fail because there is no "actual controversy involving justiciable questions relating to [the
24   party's] rights or obligations." The SCA must fail due to the recorded Abstract and California law
25   re constructive notice and, therefore, there is no "actual controversy" as to title between Plaintiff

26   and Ming Zhu. If there are deficiencies in one cause of action they also are inadequate to state a
27   claim for declaratory relief. Faunce    v.   Cate (2013) 222 Cal.App.4th 166, 173.
28   ///



                DEMURRER BY DEFENDANT MING ZHU, LLC TO COMPLAINT
     Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00              Desc
                                   Main Document    Page 81 of 439




                                              CONCLUSION
              The Second Cause of Action fails to state a viable cause of action against Ming Zhu and
 4   therefore the Fourth Cause of Action must fail and the Complaint is subject to demurrer. Even if
 5   the Court finds that the First Cause of Action is viable against the other Defendants (Ming Zhu is
 6   not named in that cause of action), Ming Zhu can still prevail on its Demurrer as to the Second
 7   and Fourth Causes of Action. If the Demurrer is sustained as to the SCA (as to Ming Zhu) then
 8   the demurrer to the Fourth Cause of Action must also be granted since it is based upon the same
 9   facts.

10            WHEREFORE, Defendant Ming Zhu, LLC requests that the Court order as follows:
11   1.   Sustain this Defendant Demurrer to the Second and Fourth Causes of Action;
12   2. For such other and further relief as the court deems just and proper.

13

14

15   Dated: August 30, 2019
16
                                                           TIMOTHY
                                                                       ~NQ
17



19

20

21

22

23

24

25

26

27

28



                 DEMURRER BY DEFENDANT MING ZHU, LLC TO COMPLAINT
     Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                                    Main Document    Page 82 of 439


                                DECLARATION OF TIMOTHY KRANTZ
     I, Timothy Krantz, hereby declare as follows:

             1.     I   am, and was at all times herein mentioned, an attorney duly licensed to practice
     law in the State of California and am the attorney for MING ZHU, LLC (hereinafier "Defendant
     ZHU") in the above-captioned matter. I have personal knowledge of the following facts set forth
     herein, and if called upon to testify, I could do so truthfully and competently.
            2.      Defendant ZHU has obtained a money judgment against DR. RUVIN
     FEYGENBERG on 03/04/2013 Irom the San Francisco Superior Court, case no. CGC-11-
     516808. A copy of the Abstract of Judgment that was recorded in the Los Angeles County
10   Recorder's office on 4/22/13 is attached as Ex no.     1.   The judgment remains wholly unsatisfied.
            3.      On July 19 and July 24'", I wrote emails to Plaintiff s attorney to try and discuss
12   Plaintiff s Complaint all the allegation therein and possible problems. I asked for counsel to
13   contact me (Ex. 2). On July 24 Mr. Sands wrote me asking when we could meet (bottom of Ex.
14   3) and I emailed him back telling him that I was available, by phone, the next day, all day (Ex. 3
15   top of page). Although he promised to contact me, he never did call me by phone.
16          4.      On July 30, I sent another email to Plaintiff s attorney and notified him that I was
17   going on vacation for three week and asked for an extension to respond to the Complaint until
18   August 30, 2019 (Ex. 4, middle of pg) which he agreed to (Ex. 4, top of pg).
19          5.      On Aug. 28'", I sent Plaintiff s counsel an email outlining stating the attorney for
20   the other Defendants had filed a Demurrer and that I had reviewed the same and thought that the
21   points raised in the Demurrer had merit and indicated that I was inclined to file a demurrer on
22   similar grounds and invited counsel to discuss the same (Ex. 5, pg. I). Attorney Sands responded
23   that he had filed an Opposition to the Demurrer and that the points raised in the Demurrer were
24   not well taken (Ex. 5, pg 2). I emailed him back and stated that I never received a copy of his
25   Opposition (Ex. 5, pg 3). I assumed that he would email me a copy of his Opposition to the
26   Demurrer but he did not. As a result of Mr. Sands'ailure to discuss the issues with me, I
27

28

                                                       10

                  DEMURRER BY DEFENDANT MING ZHU, LLC TO COMPLAINT
     Case 1:20-bk-11006-VK           Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                                     Main Document    Page 83 of 439


 1   prepared and filed a Demurrer to Plaintiff s Complaint.
2           I   declare under penalty of perjury under the laws of the State of California that the
 3   foregoing is true and correct. Executed on August 30, 2019



                                                            Timothy Krantz




10



12

13

14



16

17



19

20

21

22
23

24

25

26
27




                  DEMURRER BY DEFENDANT MING ZHU, LLC TO COMPLAINT
     Case 1:20-bk-11006-VK           Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                Desc
                                     Main Document    Page 84 of 439


                                         PROOF OF SERVICE BY MAIL

 2   STATE OF CALIFORNIA                     )

                                             ) ss.

 4   COUNTY OF ORANGE                        )

             I am a resident   of the county of aforesaid, I am over the age of eighteen years and I am
 6   not a party to the within entitled action.
 7           My business address is 2082 Michelson Drive, ¹212, Irvine, California 92612.
 8           On August 30, 2019,     I   served the foregoing NOTICE OF DEMURRER AND
 9   DEMURRER BY CROSS DEFENDANT DOSHI TO CROSS COMPLAINT)
10   MEMORANDUM OF POINTS AND AUTHORITIES as follows:
             [x] by transmitting via electronic transmission service via One Legal the document(s)
12   listed above to the electronic address(es) set forth below on this date at approximately 12:30 pm:
13

14
      Thomas D. Sands, Esq.                               Burgee Er, Abramoff, P. C.
15
      205 S. Broadway, suite 903                          Attn: John G. Burgee, Esq
      Los Angeles, CA 90012                               20501 Ventura Boulevard, Suite 262
16
      thomas@thesandslawgroup. corn                       Woodland Hills, California 91364
                                                          jburgee bandalaw.net
17

18           I am "readily   familiar" with firm's practice of collection and processing correspondence

19   for mailing. Under that practice it would be deposited with the U.S. postal service on that same

20   day with postage prepaid at Irvine, California in the ordinary course of business. I am aware that
     on motion of the party served, service is presumed invalid   if postal cancellation date or postage
     meter is more than one day after deposit for mailing in affidavit.

23          Executed on August 30, 2019 at Irvine, California. I declare under penalty of perjury that

24   the foregoing is true and correct.

25

26

27                                           Timothy Krantz




               DEMURRER BY DEFENDANT MING ZHU, LLC TO COMPLAINT
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 85 of 439



                           EXHIBIT               1




                        EXHIBIT              1
           Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                                          Desc
                                       Main Document    Page 86 of 439



                            This page Is part of your document - DO NOT DISCARO

                                                                             20'U30597359
                                                                                                                                 Pa~es:
                                                                       IIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIII
                                                                             RecordedlFiled in Ctrrcial Records
                                                                          Recorders Olrice, l.os Angeles County,
                                                                                           California



                                                                                                                                  35.00
                                                                                                                 TKKS:             0.00
                                                                                                                                   0.00




                           IIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIII
                                                     t.EADSHEET




                              IIIIIIII IIIIIII IIIIIIII IIIIIIIII IIIIIIIIIIIIIIIIIIIIIIIIIIIII
                                                         201 304220760110


                                                             00007551516


                                                    IUINIIHIIINIIIININIISIIIIIINf IIIII
                                                               004791120

                                                                  SEQ:
                                                                    01

                                                DAR      -   Mad.3.      {Bard Copy)

                                       INIIINIfIINUIUIIIIUIINUIIIIIIIUINIIIIIINISIIUfllllllllfNIUININlll


                                       IIIINUI4lfNIINIIUllflllllflfiilllllfNNIININIINIIINflfllllNININNNNIII




Non-Order Search
Doc: 2013-597359 REC ALL
        Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                        Desc
                                     Main Document    Page 87 of 439



        RECORDING REQUESTED BY


        WHEN RECORDED MAIL TO

     ~NAME       &   QyI 1~    ~~                                                                    IIIII
                                                                                            301 30597309

     ~MAILING     f3/I~~~            5~I~
                                       I   rOPQ
        CITY, STATE ZIP CODE

             43gILUh~     CdA-   I   9(,! W
                                                      SPACE ABOVE THIS UNE RESERVED FOR RECORDER'S USE



                                                  TITLE(S)

                                              /4H~,~               ALII   g~




Non-Order Search                                   Page   2 of 4    Reenue
                                                                        ueated   By'.   Peng Yumul, Pnnted 2/26/2019   4   09 PM
Doc 2013-597359 REC ALL
        Case 1:20-bk-11006-VK                             Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                                                         Desc
                                                          Main Document    Page 88 of 439


                                                                                    EJ4igt
              ATTPRNEY CR PARIY IMTHour ATTCMMY PNNA          marlwl ENN suaamlar mlv
               Iuavecmwmw a/ Ptr     ~
               M. David DeSantis (1 32629)
                                           N        510-465-5212

               Gianunzjo 84 DOSantis LLP
               130 Broadway
               Suite 1032
               Oakland, CA 94612
              [J?j   AITORNEY
                          FOR
                                    ~I/
           SUPMUOROWRTOPCAUFORMA,COUNTYOF
                                           JUCOMENT
                                            CRUET/QR    ~
                                                SAN FRANCISCO
                                                                 ASQONEEOF
                                                                        RECORD


              srmsr AOEREER     400 MCAlliater Street
              NAEINO ACCRETE
           OTYANormcocs         San Francisco, CA 94102
                 Mwcuuale Civd
                 PuuNTIFF:      Ming Zhu, LLC                                                                             CASE IAIMSER


               DEFENDANTI       San Francisco Medical Imaging, inc., et EL                                                            COC-11-516808
                                                                                                                                         FOR COURT I/EE ONI, Y
                                               DF JUDGMENT-CIVIL
                                          AND SMALL CLAIMS
          1, The      [X     judgment creditor         Wassignee ot record
               applies for an abstract cf Judgment end represents the following:
               e. Judgment debtor'
                                               V'BSTRACT
                                   Nsnle Nua lssl known Iuldless


                  18044 VALLEY VISTA BLVD.
                 QENCINO, CA 91316
               b. Drivers license no, liest 4 digits] and state: xxxx9366 CA
               c. Sodsi security no. Iieet 4 digital: xxx-xx-5670
                                                                                       Unknown
                                                                                       Unknown
                                                                                                     ~
                                                                                                     ~
               d. summons or nosos of entry of slatsrultstsJudgment was pemonelly served or
                  meikas to (nsme snd mfrrress)I Vcriza Doc, Sub

          2    ~  17779 Ventura Blvd„Encino, CA 91316
                      Information on additional judgment
                      dsbtors Is shown on page 2.
                                                                                        4.   M Information  on additional judgmenl
                                                                                               creditors is shown an        page
                                                                                                                            2.
                                snd eddmss)/
          3. Judgment cnklsor (name                      S                                   C3      Original «bstrect recorded in this county:
            Ming Zhu, LLC, c)o M. David DcSsntis, Esg.                                               a. Bete:
             1330 Broadway, Ste. 1032, Oakland, CA 94612                                             b. Insbument No 4
          Data Match Io, 2013
          M, David DeSantis                                                                                                              k
                                       ITTPE OR PRINT NAMEI                                                          IEIGNATURE CT'APPUCAIC'ORATTORNEYI

          a. Total amount of Judgment as entered or lest renewed.
             $ 169,885. 38
                                                                                               10,   M Anis     ~       execution Sen     ~ attachment lien
                                                                                                               endorsed an ths judgment ss follows:
          ?. All judgment creditors snd debtors sre listed on this abstract                                 a. Amount $
          a. s. Judgment entered on (dele):                                                                 b. In favor of (name and sddmss)/
                                                       March 4, 2013
             b. Renswsl entered on (dele):
                C3
          g.          This judgment ls sn Installment judgment
                                                                                                   a.
                                                                                                     b,
                                                                                                          ~
                                                                                               11. A stay of enforcement hss


                                                                                                          ~  notbeenorderedbythecourt
                                                                                                               been ordered by the court effecsvs until
                                                    CLERK OF'THE CDURT                                         (dale)J
                                                                                              12.    s,   ~J   I certify that this is a Irue end correct abstract of

                                                                                                               the judgment entered In this action.
                                                 This obstrsct issued on (da/e)                           M    A oertllled copy cf the judgment is attach
                                                          QR        1    4 20f3
                                                                                                                    RAYMOND
          F Nm Ae ltwugSSIIIE Uwo
                                                                                                Clerk, by
                                                                                                                                                                 ~ Dep
                       d
          JU SIN CNPMI CANTRIP                                     ABSTRACT DF JUDGMENT-CIVIL
          sion   (RIT JTAYNY I, krui                                             AND SMALL CLAIMS                                                                  STA I!EI 100




Ncn-Order Search                                                                        Page 3 of    4            Requested By. Peng Yumul, Printed: 2/26/2019 4:09 Piu
Doc. 2013-597359 REC ALL
        Case 1:20-bk-11006-VK                          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                                                 Desc
                                                       Main Document    Page 89 of 439



                PLAfNTIFF.   Ming Zhu, LLC                                                                     cnss nuussn;


         l mFEm~: San I'rencisco Medical imaging, inc., et al.
                                                                                                                              CGC-11-516808


         NAINES AND ADDRESSES OF ADDITIONAL JUDGMENT CREDITORS:
         13. Judgment creditor (name and addmss).                                     14. Judgment cmditor (norns          snd address):




          15      ~      Continued on Attachment 15.

         INFORISATON ON ADDITIONAL JUDGMENT DEBTORS:
          19.                     Nsms snri last known address                                                  Norns snd lssl known address

           ISan Francisco Medical Imaging, 1nc.                               l
            8[5 Hyde Street, Suite 100
            San Francisco, CA 94109
           |
             Driver's license no [last 4 digits]
             snd state:                                            ~   Unknown
                                                                                              Drivers l cense no. [last 4 digils]
                                                                                              snd state:                                           ~   Unknown
               Social security no. [last 4 digits]:                    Unknown                Social eacunty no. [Inst 4 digits]:                  H   Unknown
               Surmnons wss personally se/ved at or malted to (address):                      Summons wss personally served et or mailed lo (address)r
               Max Frid, Agent
               8159 Santa iv1onica Blvd., Suite 200
               West Hollywood, CA 90046


                                   Nsnle arkl lssl known ssorsss                                                 Nellie arid lssl known sdriross




                Drivars Ncense no. [Inst 4 digits]
                                                                           J                  L
                                                                                              Driver's license no, [last 4 digits]
                snd stake                                          H   Unknown                snd sure:                                            M Unknown
                senal secunly no. [last 4 d/gite].                 H   Unknown                Scdal security no. [Inst 4 digits]:                  C] Unknown
                Summons was personally served at or maNed tc (address):                       Summons was personeay served at or mailed lo (sddmss):




          20.     M conr/nued on Aaachment 20.


          s/osl inw awwr t. assi                             ABSTRACT OF JUDGMENT— CIVIL
                                                                  AND SMALL CLAIMS




Non-Order Search                                                            Page   4 of   4             Requested    By.   Peng Yumul, Printed. 2/26/2019 4.09 PM
Doc. 2013-597359 REC ALL
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 90 of 439




                           EXHIBIT 2




                              EXHIBIT 2
                                     Case 1:20-bk-11006-VK                                               Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00             Desc
                                                                                                         Main Document    Page 91 of 439

Tim Krantz

From:                                                                 Tim Krantz ctkrantz@pacbell.net&
Sent:                                                                 Wednesday, July 24, 2019 11:49 AM
To:                                                                   'thomas@thesandslawgroup.corn'W:




Subject:                                                                                                 Lev Investments vs Ruvin Feygenberg, case no. 19VECV00878



Any response?

Timothy Krantz, Esq.
Law Office of Timothy Krantz
2082 Michelson Drive, Suite 212
Irvine, California 92612
(949) 752-2291 (ph)
(949) 752-2323 (fax)


IMPORTANT NOTICE:
This email is confidential and legally privileged. It is intended only for the recipient. Access, disclosure, copying,
distribution, or reliance on any of the contents by anyone else is prohibited and may be a criminal offense. If this email
is obtained in error, please notify the sender and then delete the email.


From: Tim Krantz [mailto:tkrantz@pacbell.net]
Sent: Friday, july 19, 2019 5:28                                     PM
To:   'thomas@thesandslawgroup.corn'ubject:




                                              Lev   Investments vs Ruvin Feygenberg, case no. 19VECV00878

Mr.   Sands:

I represent Ming Zhu LLC. You have filed a lawsuit in the above matter and name my client as a Defendant for two of the

four causes of action (quiet title and Decl Relief). I would like to talk to you about this matter. Please let me know when
you are available to discuss the same next week.

Timothy Krantz, Esq.
Law Office of Timothy Krantz
2082 Michelson Drive, Suite 212
Irvine, California 92612
(949) 752-2291 (ph)
(949) 752-2323 (fax)


IMPORTANT NOTICE:
This email is confidential and legally privileged. It is intended only for the recipient. Access, disclosure, copying,
distribution, or reliance on any of the contents by anyone else is prohibited and may be a criminal offense. If this email
is obtained in error, please notify the sender and then delete the email.
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 92 of 439




                           EXHIBIT 3




                        EXHIBIT 3
           Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                     Desc
                                          Main Document    Page 93 of 439

Tinn   Krantz

From:                               Tim Krantz &tkrantz@pacbell.net&
Sent:                               Wednesday, July 24, 2019 12:00 PM
To:                                 'Thomas
                                       Sands'E:
Subject:                                FW: Lev   Investments vs Ruvin Feygenberg, case no. 19VECV00878


Available both days except Thursday from 10;45am to 11:45am

Timothy Krantz, Esq.
Law Office of Timothy Krantz
2082 Michelson Drive, Suite 212
Irvine, California 92612
(949) 752-2291 (ph)
(949) 752-2323 (fax)


IMPORTANT NOTICE:
This email is confidential and legally privileged. It is intended only for the recipient. Access, disclosure, copying,
distribution, or reliance on any of the contents by anyone else is prohibited and may be a criminal offense. If this email
is obtained in error, please notify the sender and then delete the email.

From: Thomas Sands [mailto:thomas@thesandslawgroup.corn]
Sent: Wednesday, July 24, 2019 11:55 AM
To: Tim Krantz
Subject: Re:    FW: Lev   Investments vs Ruvin Feygenberg, case no. 19VECV00878

Hi Tim

I apologize as I   have had a heavier than usual week. What does your schedule look like tomorrow or Friday?
Thank you

Sincerely,

Thomas D. Sands, Esq.




Honolulu
P.O. Box 532
Honolulu, Hawaii 96809
0: (213)-788-4412
F: (888)-623-8382

Los Angeles
205 S Broadway, Suite 903
Los Angeles, California 90012
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 94 of 439




                           EXHIBIT 4




                              EXHIBIT 4
           Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                      Desc
                                         Main Document    Page 95 of 439

Tim Krantz

From:                              Thomas Sands &thomas@thesandslawgroup.corn&
Sent:                              Tuesday, July 30, 2019 6:13 AM
To:                                Tim Krantz
Subject:                           Re: FW: Lev Investments vs Ruvin Feygenberg, case no. 19VECV00878



Mr. Krantz

That is fine. Thank you.


On Tue, Jul 30, 2019, 12:37 AM Tim Krantz &tkrantzSmacbelknet& wrote:

 Mr.   Sands



You never called. I am going on vacation for three weeks today. Although my client    says that he was not properly served,
 am not going to pursue that. Per ~our POS, I believe that the last day for my client to respond is August 12. don'
 I                                                                                                               I


return to my office until August 26 so please provide me until August 30'" in which to respond to your client's complaint,
Thank you.



Timothy Krantz, Esq.
Law Office of Timothy Krantz
2082 Michelson Drive, Suite 212
Irvine, California 92612
(949) 752-2291 (pli)
(949) 752-2323 (fax)


 IMPORTANT NOTICE:
 This email is confidential and legally privileged. It is intended only for the recipient. Access, disclosure, copying,
 distribution, or reliance on any of the contents by anyone else is prohibited and may be a criminal offense. If this email
 is obtained in error, please notify the sender and then delete the email.




From: Thomas Sands [mailto:thomas@thesandsiaworouo.corn]
Sent: Wednesday, July 24, 2019 11:55 Aivl
To: Tim Krantz
Subject:    Re: FW: Lev Investments vs Ruvin Feygenberg, case no. 19VECV00878




Hi Tim
Case 1:20-bk-11006-VK   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 96 of 439



                           EXHIBIT 5




                              EXHIBIT 5
              Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                     Desc
                                          Main Document    Page 97 of 439

Tirn Krantz

From:                                Tim Krantz &tkrantz@pacbell.net&
Sent:                                Wednesday, August 28, 2019 5:37 PM
To:                                  'Thomas
                                       Sands'E:
Subject:                                FW: Lev   Investments vs Ruvin Feygenberg, case no. 19VECV00878


Mr.       Sands:

I see that counsel for the other defendants has filed a demurrer to your complaint. have reviewed the demurrer at it
                                                                                       I


appears to have valid points raised in it as to each cause of action (although my client is only named in two causes of
action). As such, intend to file a demurrer on essentially the same points that counsel for the other defendants has raised
                    I


in their demurrer.


CCP ii 430,41 requires us to meet in person or by phone to discuss the same at least five days before the responsive
pleading is due. As you know you gave me until 8/30/19 to respond. Do you wish to discuss these matters further? In the
Demurrer by Attorney Burgee, noticed that you simply emailed him back saying that his legal arguments were not
                                 I


applicable because the "legal authorities don't synch with the facts" and did not confer with him any further than that,

If   you would like to discuss further, please let me know when we can do so either tomorrow (Thursday) or Friday.

Thank you.

Timothy Krantz, Esq.
Law Office of Timothy Krantz
2082 Michelson Drive, Suite 212
Irvine, California 92612
(949) 752-2291 (ph)
(949) 752-2323 (fax)


IMPORTANT NOTICE:
This email is confidential and legally privileged. It is intended only for the recipient. Access, disclosure, copying,
distribution, or reliance on any of the contents by anyone else is prohibited and may be a criminal offense. If this email
is obtained in error, please notify the sender and then delete the email.




                                                                          CV00878




                                                                          &   wrote:

    Mr.   Sands
           Case 1:20-bk-11006-VK              Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                              Desc
                                              Main Document    Page 98 of 439

Tim Krantz

From:                                  Thomas Sands &thomas@thesandslawgroup.corn&
Sent:                                  Thursday, August 29, 2019 11:09 AM
To:                                    Tim Krantz; Hiba Adds
Subject:                               Re: FW: Lev Investments vs Ruvin Feygenberg, case no. 19VECV00878



Hi Mr. Krantz,

Mr. Burgee's Demurrer is not well taken, I'e filed and served you with the Opposition which you can read through for
consideration. suggest you Answer the Complaint or let's talk about how we can resolve the matter quickly without
                 I


incurring any more fees for our clients. Look forward to heading from you. Thank you.




Sincerely,

Thomas D. Sands, Esq.

Honolulu
P.O. Box 532
Honolulu, Hawaii 96809
0: (213)-788-4412
F:(888)-623-8382

Los Angeles
205 S Broadway, Suite 903
Los Angeles, California 90012
0: (213)-788-4412
F: (888)-623-8382


CONFIDENTIALITY NOTICE: This e-mail transmission (and/or the attachments accompanying it) may
contain confidential information belonging to the sender which is protected by the attorney-client privilege. The
information is intended only for the use of the intended recipient. If you are not the intended recipient, you are
hereby notified that any disclosure, copying, distribution or the taking of any action in reliance on the contents
of this information is strictly prohibited. Any unauthorized interception of this transmission is illegal. If you
have received this transmission in error, please promptly notify the sender by reply e-mail, and then destroy all
copies of the transmission.


FEDERAL FAIR DEBT COLLECTION PRACTICES ACT NOTICE: In accordance with the Federal Fair Debt Collection Practices Act, if this
communication is generated in connection with a debt collection matter, you are advised this office is attempting to collect a debt, and any
information obtained will be used for that purpose. Debt collection communications are conf~dentist and intended only for the sole use of
recipient.
           Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                     Desc
                                          Main Document    Page 99 of 439

Tim Krantz

From:                               Tim Krantz (tkrantz@pacbell.net&
Sent:                               Thursday, August 29, 2019 11:12 AM
To:                                 'Thomas
                                       Sands'E;
Subject:                                FW: Lev    Investments vs Ruvin Feygenberg, case no. 19VECV00878


I   have not received a copy of your Opposition.

Timothy Krantz, Esq.
Law Office of Timothy Krantz
2082 Michelson Drive, Suite 212
Irvine, California 92812
(949) 752-2291 (ph)
(949) 752-2323 (fax)


IMPORTANT NOTICE:
This email is confidential and legally privileged. It is intended only for the recipient. Access, disclosure, copying,
distribution, or reliance on any of the contents by anyone else is prohibited and may be a criminal offense. If this email
is obtained in error, please notify the sender and then delete the email.

From: Thomas Sands [mailto:thomasothesandslawgroup.corn]
Sent: Thursday, August 29, 2019 11:09 AM
To: Tim Krantz; Hiba Adda
Subject: Re:    FW: Lev   Investments vs Ruvin Feygenberg, case no. 19VECV00878

Hi Mr. Krantz,

Mr. Burgee's Demurrer is not well taken, I'e filed and served you with the Opposition which you can read through for
consideration. I suggest you Answer the Complaint or let's talk about how we can resolve the matter quickly without
incurring any more fees for our clients. Look forward to hearing from you, Thank you.




Sincerely,

Thomas D. Sands, Esq.




Honolulu
P.O. Box 532
Honolulu, Hawaii 96809
0: (213)-788-4412
F: (888)-623-8382
              Case 1:20-bk-11006-VK             Doc 55    Reservation
                                                    Make aFiled  06/26/20   I    EnteredCourt
                                                                       Journal Technologies    Portal
                                                                                            06/26/20  21:50:00   Desc
                                               Main Document          Page 100 of 439
    v
@"."""':..
s
     9         Journal Technologies Court Portal


    Make a Reservation
    LEV INVESTMENTS, LLC                 vs RUVIN FEYGENBERG, et al.
    Case Number: 19VECV00878 Case Type: Civil Unlimited Category: Other Real Property (not eminent domain,
    landlord/tenant, foreclosure)
    Date Filed: 2019-06-20 Location: Van Nuys Courthouse East - Department A



    Reservation
    Case Name:
    LEV INVESTMENTS, LLCvs RUVIN FEYGENBERG,                     et     Case Number;
    al.                                                                 19VECV00878
    Type:                                                               Status:
    Demurrer - without Motion to Strike                                 RESERVED

    Filing Party:                                                       Location:
    Ming Zhu, LLC (Defendant)                                           Van Nuys Courthouse East- Department A
    Date/Time.                                                          Number of Motions:
    09/30/2019 8:30 AM                                                  1

    Reservation ID:                                                     Conhrmation Cade:
    580741986437                                                        CR-THKWROKFRSVN7PVET

    Fees
    Description                                                                                  Fee   Qty          Amount

    First Paper Fees (Unlimited Civil)                                                       435.00     1          435.00
    Credit Card Percentage Fee (2.75%)                                                         11.96    1               11.96

    TOTAL                                                                                                          $ 446.96


    Payment
    Amount                                                              Type:
    $ 446.96                                                            Visa
    Account Number;                                                     Authorization:
    XXXX2472                                                            09731C

        4 Print Receipt   i
                           '
                                Reserve Another Hearing               4 View My Reservations

Copyright      Journal Technologies, USA. All rights reserved.
Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                Desc
                             Main Document    Page 101 of 439
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                         Civil Division
                  Northwest District, Van Nuys Courthouse East, Department A

19VECV00878                                                                    September 10, 2019
LEV INVESTMENTS, LLC vs RUVIN FEYGENBERG, et al.                                        8:30 AM


Judge: Honorable Huey P. Cotton                    CSR: None
Judicial Assistant: R. Redmond                     ERM: None
Courtroom Assistant: A. Ataryan                    Deputy Sheriff: None

APPEARANCES:
For Plaintiff(s): Thomas D Sands
For Defendant(s): John G. Burgee




NATURE OF PROCEEDINGS: Hearing on Demurrer - without Motion to Strike

The matter is called for hearing.

The Court has read and considered the moving papers, opposition, reply and supporting
documents.

All counsel are in receipt of the Court's tentative ruling and submit.

The Court adopts its tentative as the Order of the Court.

The Defendant's Demurrer - without Motion to Strike filed by Sensible Consulting and
Management, Inc., Michael Leizerovitz on 08/06/2019 is Sustained with Leave to Amend.

Demurrer to complaint

Date of Hearing: September 10. 2019 Trial Date:
Department:A Case No.: 19VECV00878

Moving Party:Defendants Michael Liezerovitz and Sensible Consulting and Management, Inc.
Responding Party:Plaintiff


TENTATIVE: DEMURRER IS SUSTAINED WITH 30 DAYS LEAVE TO AMEND.

BACKGROUND

Plaintiff alleges that defendants Feygenberg and Liexrovitz transferred a property to plaintiff by
grant deed. Feygenberg and defendant Sensible (whose principal is Leizerovitz) gave a loan
                                           Minute Order                                 Page 1 of 4
Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                              Main Document    Page 102 of 439
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                         Civil Division
                  Northwest District, Van Nuys Courthouse East, Department A

19VECV00878                                                                      September 10, 2019
LEV INVESTMENTS, LLC vs RUVIN FEYGENBERG, et al.                                          8:30 AM


Judge: Honorable Huey P. Cotton                     CSR: None
Judicial Assistant: R. Redmond                      ERM: None
Courtroom Assistant: A. Ataryan                     Deputy Sheriff: None

secured by a deed of trust on the property. The interest rate for the loans was equivalent to 23%.
Feygenberg thereafter conveyed his interest in the loan and deed of trust to Sensible, making
sensible the sole holder to the loan.

Plaintiff alleges that at the making of the conveyance of property it was not free from
encumbrances.

Plaintiff filed a verified complaint on June 20, 2019, alleging:

Breach of Implied Covenant Against Encumbrances
Quiet Title
Usury
Declaratory Relief

Defendants demur to each cause of action. According to defendant he had no part of any cloud
on the title, the covenant against encumbrances does not apply in this case and, plaintiff has not
suffered actual damages. Further defendant Leizrovitz is not one of the lenders on the allegedly
usurious loan and plaintiff has not attached a copy of the loan.

Discussion
1st Cause of Action

Civil Code § 1113 provides:

IMPLIED COVENANTS. From the use of the word “grant” in any conveyance by which an
estate of inheritance or fee simple is to be passed, the following covenants, and none other, on
the part of the grantor for himself and his heirs to the grantee, his heirs, and assigns, are implied,
unless restrained by express terms contained in such conveyance:
1. That previous to the time of the execution of such conveyance, the grantor has not conveyed
the same estate, or any right, title, or interest therein, to any person other than the grantee;
2. That such estate is at the time of the execution of such conveyance free from encumbrances
done, made, or suffered by the grantor, or any person claiming under him.
Such covenants may be sued upon in the same manner as if they had been expressly inserted in
the conveyance.

An encumbrance includes taxes, assessments, and all liens on real property. CC§ 1114. It also
includes any charge, burden, obstruction, or impairment of use of an estate in real property.
American Title Co. v. Anderson (1975, 2nd Dist) 52 Cal App 3d 255.
                                          Minute Order                                 Page 2 of 4
Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                   Desc
                              Main Document    Page 103 of 439
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                         Civil Division
                  Northwest District, Van Nuys Courthouse East, Department A

19VECV00878                                                                       September 10, 2019
LEV INVESTMENTS, LLC vs RUVIN FEYGENBERG, et al.                                           8:30 AM


Judge: Honorable Huey P. Cotton                      CSR: None
Judicial Assistant: R. Redmond                       ERM: None
Courtroom Assistant: A. Ataryan                      Deputy Sheriff: None


A deed of gift based on love and affection is not supported by a sufficient consideration to hold
property specifically devised liable on an implied covenant against incumbrances. In re Porter
(1903) 138 Cal. 618. In this case the grant deed attached to the complaint on the one hand
indicates a gift and on the other, indicates that valuable consideration was provided. Plaintiff
states in the opposition the unpled fact that consideration of $1 million was provided. Plaintiff
should amend and clarify.

Here plaintiff fails to allege any amount expended. Instead, Plaintiff has opted for the breach of
covenant option and thus, can recover damages for the cost to remove encumbrance, if any.

Defendant argues that plaintiff has not alleged an encumbrance “done, made or suffered” by the
grantor. Plaintiff has only alleged an encumbrance that is a judgment lien as to co-defendant
Feygenberg. Plaintiff fails to explain how that encumbrance was done, made or suffered by
demurring defendants.

Quiet Title

The problem with the quiet title action as to defendants, especially Leizerovitz, is that plaintiff
fails to state the adverse interest in the property. Plaintiff states that the defendants are claiming
an interest in the property as holders of lien representing an unsatisfied judgment. The only
unsatisfied judgment is against Feygenberg and held by Ming Zhu, LLC. Plaintiff does not
explain how demurring defendants are involved.

Plaintiff alleges a whole new theory in the opposition, that it is trying to pay off the deed of trust
but is unable to secure a correct pay off amount. This theory is not pled.

Usury

The court disagrees with defendant that a contract must be attached to the complaint to advance a
usury claim. However, it is unclear what interest Leizerovitz has in the loan. To the extent
plaintiff wishes to include defendant Leizerovitz, plaintiff must clarify.

Declaratory Relief

This claim is based on the Ming Zhu judgment, with which demurring defendants have no
apparent involvement as pled.

                                            Minute Order                                    Page 3 of 4
Case 1:20-bk-11006-VK           Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00       Desc
                               Main Document    Page 104 of 439
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                          Civil Division
                   Northwest District, Van Nuys Courthouse East, Department A

19VECV00878                                                               September 10, 2019
LEV INVESTMENTS, LLC vs RUVIN FEYGENBERG, et al.                                   8:30 AM


Judge: Honorable Huey P. Cotton                  CSR: None
Judicial Assistant: R. Redmond                   ERM: None
Courtroom Assistant: A. Ataryan                  Deputy Sheriff: None




Plaintiff is to give notice.




                                         Minute Order                            Page 4 of 4
     Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                                  Main Document    Page 105 of 439


 1   Thomas D. Sands, Esq.       SBN 279020
     THE SANDS LAW GROUP, APLC
 2
     205 S. Broadway Ste 903
 3   Los Angeles, California 90012
     Telephone: (213) 788-4412
 4   Facsimile:    (888) 623-8382
 5
     Attorney for Lev Investments, LLC
 6

 7

 8
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9                              FOR THE COUNTY OF LOS ANGELES,
10
                                  NORTHWEST JUDICIAL DISTRICT
11
     LEV INVESTMENTS, LLC,                   )           Case No.: 19VECV00878
12                                           )
                 Plaintiff,                  )           FIRST AMENDED VERIFIED COMPLAINT
13                                           )
                                             )           FOR:
14         vs.                               )
                                             )               1. BREACH OF IMPLIED COVENANT
15   RUVIN FEYGENBERG; MICHAEL               )                  AGAINST ENCUMBRANCES
     LEIZEROVITZ; SENSIBLE CONSULTING ))                     2. USURY
16
     AND MANAGEMENT, INC.; MING ZHU, )                       3. QUIET TITLE
17   LLC; and DOES 1 through 100, inclusive, )               4. DECLARATORY RELIEF
                                             )
18               Defendants.                 )
                                             )
                                             )           DEMAND IN EXCESS OF $25,000.00
19

20
            Plaintiff, Lev Investments, LLC, hereinafter Plaintiff, files its Complaint herein against
21
     Defendants, RUVIN FEYGENBERG; MICHAEL LEIZEROVITZ; SENSIBLE CONSULTING
22
     AND MANAGEMENT, INC.; MING ZHU, LLC; and DOES 1 through 100, inclusive,
23
     hereinafter collectively Defendants, and each of them, as follows:
24
                                                 PARTIES
25
            1.      Plaintiff is a California limited liability company, and at all times relevant hereto,
26
     was doing business in the county of Los Angeles, state of California.
27

28




                                                    1
                                         FIRST AMENDED COMPLAINT
     Case 1:20-bk-11006-VK            Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                Desc
                                     Main Document    Page 106 of 439


 1           2.       Upon information and belief, Defendant, RUVIN FEYGENBERG, hereinafter
 2   Feygenberg, is an individual, and at all relevant times herein, doing business in the county of Los
 3   Angeles, state of California.
 4           3.       Upon information and belief, Defendant, MICHAEL LEIZEROVITZ, hereinafter
 5   Leizerovitz, is an individual, and at all relevant times herein, doing business in the county of Los
 6   Angeles, state of California.
 7           4.       Upon information and belief, Defendant SENSIBLE CONSULTING AND
 8   MANAGEMENT, INC., hereinafter Sensible Consulting, at all times relevant hereto, a
 9   California corporation doing business in the county of Los Angeles, state of California.
10           5.       Upon information and belief, Defendant MING ZHU, LLC, hereinafter Ming
11   Zhu, at all times relevant hereto, a California limited liability company doing business in the
12   county of Los Angeles, state of California.
13           6.       The true names and capacities, whether individual, corporate, associate,
14   governmental, or otherwise, of the Defendants named herein as DOE 1 through 50, inclusive, are
15   unknown to Plaintiff, who therefore sues said defendants by such fictitious names, and Plaintiff
16   will amend this Complaint to set forth their true names and capacities when the same are
17   ascertained. Plaintiff is informed and believes and thereon alleges that Defendants DOE 1
18   through 50, inclusive, and each of them, claim some right, title, estate, lien or interest in the
19   Property adverse to Plaintiff’s ownership and that such claims constitute clouds on Plaintiff’s
20   title thereto.
21           7.       The true names and capacities, whether individual, corporate, associate,
22   governmental, or otherwise, of Defendants DOE 51 through 100, inclusive, are unknown to
23   Plaintiff, which therefore sues said defendants by such fictitious names. Plaintiff will amend this
24   Complaint to allege the true names and capacities of such Defendants when the same are
25   ascertained. Plaintiff is informed and believes and thereon alleges that each fictitiously named
26   Defendant is legally responsible in some manner for the events referred to and legally caused the
27   damages to Plaintiff as alleged herein.
28




                                                     2
                                          FIRST AMENDED COMPLAINT
     Case 1:20-bk-11006-VK            Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                                     Main Document    Page 107 of 439


 1           8.       Plaintiff is informed and believes and thereon alleges that each DOE Defendant
 2   claims some interest in the Property and is responsible in some manner for the occurrences
 3   herein alleged, and that Plaintiff hereby names each DOE Defendant as such that its interest, in
 4   any, shall be subject to the judgment rendered herein. Each reference in this Complaint to any
 5   Defendant, refers to all Defendants sued under fictitious names.
 6           9.       Plaintiff is informed and believes and thereon alleges that at all times mentioned
 7   herein, each of the Defendants sued under fictitious names, was the agent or employee of each of
 8   the remaining Defendants, and in doing the things hereinafter alleged, were acting within the
 9   course and scope of this agency or employment.
10           10.      There exists, and at all times herein mentioned there existed, a unity of interest
11   and ownership between Defendants Leizerovitz and Sensible Consulting, such that any
12   individuality and separateness between these defendants have ceased, and Sensible Consulting is
13   the alter ego of Defendant Leizerovitz. On information and belief, Sensible Consulting is, and at
14   all times herein mentioned was, a mere shell and sham without capital, assets, stock and/or
15   stockholders. Sensible Consulting was conceived, intended and used by Defendant Leizerovitz as
16   a device to avoid individual liability and for the purpose of substituting a financially insolvent
17   corporation in the place of Defendant Leizerovitz. On information and belief, Defendant Sensible
18   Consulting is, and at all times herein mentioned was, so inadequately capitalized that, compared
19   with the business to be done by the defendant and the risks of loss, its capitalization was illusory
20   or trifling. Adherence to the fiction of the separate existence of Sensible Consulting would
21   permit an abuse of the corporate privilege and would sanction fraud and promote injustice.
22

23                                       JURISDICTION AND VENUE
24           11.      The amount of controversy herein, exclusive of attorneys’ fees, interest and costs,
25   does exceed the sum of $25,000.00.
26           12.      Venue is proper in this judicial district as the Property that gave rise to this action
27   is located in this judicial district.
28




                                                        3
                                             FIRST AMENDED COMPLAINT
     Case 1:20-bk-11006-VK             Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00             Desc
                                      Main Document    Page 108 of 439


 1                                       GENERAL ALLEGATIONS
 2                               (Facts Common to All Causes of Action)
 3          13.     Plaintiff incorporates by reference the allegations of paragraphs 1-12, supra, as
 4   though fully set forth herein.
 5          14.     This lawsuit concerns the real property commonly known as 13854 Albers Street,
 6   Sherman Oaks, California 91401, hereinafter the Property, and legally known as:
 7          ALL THAT CERTAIN REAL PROPERTY SITUATED IN THE COUNTY OF
            LOS ANGELES, STATE OF CALIFORNIA, DESCRIBED AS FOLLOWS:
 8

 9          THE NORTH 190 FEET OF THE EAST 99 FEET OF THE WEST 110 FEET OF
            LOT 103 TRACT NO. 1000, IN THE CITY OF LOS ANGELES, COUNTY OF
10          LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN
11
            BOOK 19 PAGES 1 TO 34, INCLUSIVE, OF MAPS, IN THE OFFICE OF THE
            COUNTY RECORDER OF SAID COUNTY.
12
            ASSESSOR’S PARCEL NUMBER: 2247-013-001.
13

14
            15.     Plaintiff is in possession of the Property.

15
            16.     Plaintiff alleges that on or about January 31, 2019, Defendants Feygenberg and

16
     Leizerovitz signed a Grant Deed, whereby all right, title and interest in the Property was

17
     transferred to Plaintiff. See Exhibit A, a true and correct copy of the Grant Deed, attached hereto

18
     and incorporated herein by reference. In consideration for the Grant Deed, Plaintiff gave security

19
     to Defendants Feygenberg, Leizerovitz and Sensible Consulting, which is evidenced by the Deed

20
     of Trust. See Exhibit B, a true and correct copy of the Deed of Trust, attached hereto and

21
     incorporated herein by reference. The consideration was the promise of repayment of the loan

22
     that was over a million dollars (the exact amount is in dispute). The Grant Deed was not a deed

23
     of gift based on love and affection.

24
            17.     Thus, Feygenberg also gave a loan that is secured with the Property. See Exhibit

25
     B, a true and correct copy of the Deed of Trust, attached hereto and incorporated herein by

26
     reference.

27
            18.     Sensible Consulting, whose principal, on information and belief, is Leizerovitz,

28
     also gave a loan that is secured with the Property. See Exhibit B, a true and correct copy of the
     Deed of Trust, attached hereto and incorporated herein by reference.

                                                       4
                                            FIRST AMENDED COMPLAINT
     Case 1:20-bk-11006-VK             Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00            Desc
                                      Main Document    Page 109 of 439


 1          19.     Under the terms of the loan agreement, interest payment on the principal were to
 2   be equivalent to 23.00% per annum.
 3          20.     The interest payment terms of the contract are usurious and violate the California
 4   Constitution Article XV, Section 1(2), which prescribes that a contract for a loan for any use
 5   other than primarily for personal, family, or household purposes may not provide for an interest
 6   rate that exceeds 10.00% per annum.
 7          21.     On information and belief, on or about March 29, 2019, Feygenberg assigned all
 8   of his interest in the Deed of Trust to Sensible Consulting. See Exhibit C, a true and correct
 9   copy of the Assignment, attached hereto and incorporated herein by reference.
10                                       FIRST CAUSE OF ACTION
11                        (Breach of Implied Covenant against Encumbrances)
12                  (Against All Defendants, except Sensible Consulting and Ming Zhu)
13        22.       Plaintiff incorporates by reference the allegations of paragraphs 1-21, supra, as
14   though fully set forth herein.
15        23.       Pursuant to Civil Code § 1113, Defendants, and each of them, covenanted that the
16   estate granted by the Grant Deed was at the time of the execution free from encumbrances, done,
17   made or suffered by Defendants, and each of them, or any person claiming under Defendants,
18   and each of them, including taxes, assessments, and all liens on the Property, and that implied
19   covenant was not restrained or in any way affected by any express terms contained in the deed.
20        24.       At the time of the making and delivery of the Grant Deed, the Property was not
21   free from all encumbrances, but, on the contrary, Defendants, and each of them, before that time
22   owed property taxes and a judgment.
23        25.       On March 4, 2013, in the Superior Court of California, County of San Francisco,
24   judgment was rendered against Defendants, and each of them, in the sum of $169,885.38, in an
25   action in which Ming Zhu was plaintiff, and Defendants, and each of them, in this action were
26   defendants, that action being entitled Ming Zhu v. San Francisco Medical Imaging, et al., and
27   being numbered CGC-11-516808, which judgment was entered at the same court, at the same
28   time, and which judgment constituted a lien on the Property described above pursuant to the


                                                      5
                                           FIRST AMENDED COMPLAINT
     Case 1:20-bk-11006-VK             Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00               Desc
                                      Main Document    Page 110 of 439


 1   Abstract of Judgment, recorded as instrument number 20130597359 in the Official Records of
 2   the County of Los Angeles, on April 22, 2013. See Exhibit D, a true and correct copy of the
 3   Abstract, attached hereto and incorporated herein by reference.
 4        26.       For a further breach Plaintiff alleges that at the time of the execution and delivery
 5   of the Grant Deed from Defendants, and each of them, the Property was subject to taxes duly
 6   assessed prior to the execution of the deed, charged and levied on the Property by the City and
 7   County of Los Angeles, which tax was then due and unpaid and at the time of the delivery of the
 8   Grant Deed constituted a lien and encumbrance by law on the Property.
 9        27.       By reason of the breach of covenant against encumbrances of Defendants, and
10   each of them, Plaintiff is requesting an offset against Defendants, and each of them, and any and
11   all other damages and costs according to proof.
12                                      SECOND CAUSE OF ACTION
13                                                 (Usury)
14                               (Against All Defendants, except Ming Zhu)
15          28.     Plaintiff incorporates by reference the allegations of paragraphs 1-27, supra, as
16   though fully set forth herein.
17          29.     Plaintiff entered into a loan agreement with Defendants, and each of them.
18   Specifically, Defendants Feygenberg and Leizerovitz were parties to this loan agreement.
19          30.     Beginning from about March 2019, Plaintiff requested a payoff of the loan,
20   Defendants, and each of them, presented numerous payoff statements demanding repayment of
21   the loan with a usurious interest rate. The payoff demands of Defendants, and each of them, were
22   in excess of the maximum rate of interest allowed by the California Constitution, Article XV,
23   Section 1.
24          31.     An actual controversy has arisen and now exists between Plaintiff and
25   Defendants, and each of them, concerning their respective rights and duties in that Plaintiff
26   contends that it is only obligated to pay Defendants, and each of them, the principal amount of
27   the loan without interest, and that the interest rate specified in the contract is usurious and should
28   be declared null and void, whereas Defendants, and each of them, disputes this contention and


                                                      6
                                           FIRST AMENDED COMPLAINT
     Case 1:20-bk-11006-VK             Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                                      Main Document    Page 111 of 439


 1   contends that Plaintiff must continue paying both the principal amount and the specified interest
 2   rate.
 3            32.    Plaintiff desires a judicial determination of its rights and duties, and a declaration
 4   that the interest rate provisions of the contract are null and void, pursuant to the California
 5   Constitution, Article XV, Section 1 and Section 2 of the Statutes of 1919, page lxxxiii.
 6            33.    A judicial declaration is necessary and appropriate at this time under the
 7   circumstances in order that Plaintiff may ascertain its rights and duties under the contract.
 8                                       THIRD CAUSE OF ACTION
 9                                                  (Quiet Title)
10                                             (Against All Defendants)
11            34.    Plaintiff incorporates by reference the allegations of paragraphs 1-33, supra, as
12   though fully set forth herein.
13           35.     The basis of Plaintiff’s title to or interest in the Property is Plaintiff’s Grant Deed
14   granting Plaintiff title in fee simple.
15           36.     Plaintiff is informed and believes that Defendants, and each of them, claim an
16   interest in the Property adverse to Plaintiff.
17           37.     Plaintiff is informed and believes and thereby alleges that Defendants, and each of
18   them, claim an interest adverse to Plaintiff in the Property as the holder of a lien representing an
19   unsatisfied judgment against Defendants, and each of them, a former owner of the Property. The
20   Abstract of Judgment was recorded on April 22, 2013, in the Official Records of the County of
21   Los Angeles. See Exhibit D. Some of the unknown defendants, as assignees and successors of
22   Defendants, and each of them, claim interests in the Property adverse to Plaintiff’s title.
23           38.     Plaintiff is informed and believes and thereby alleges that Defendants, and each of
24   them, claim an interest adverse to Plaintiff in the Property as the holders of a lien that they are
25   refusing to give the correct payoff amount. The Deed of Trust was recorded on March 22, 2019,
26   in the Official Records of the County of Los Angeles. See Exhibit B. Some of the unknown
27   defendants, as assignees and successors of Defendants, and each of them, claim interests in the
28   Property adverse to Plaintiff’s title.


                                                         7
                                              FIRST AMENDED COMPLAINT
     Case 1:20-bk-11006-VK             Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                   Desc
                                      Main Document    Page 112 of 439


 1         39.       The adverse claims are all without any right whatever, and no such Defendants,
 2   and each of them, have any right, title, estate, lien, or interest whatever in the Property or any
 3   part of it.
 4         40.       Plaintiff seeks to quiet title to the Property, against all adverse claims of all
 5   claimants, known and unknown, as of the date this Complaint was filed.
 6                                      FOURTH CAUSE OF ACTION
 7                                              (Declaratory Relief)
 8                                          (Against All Defendants)
 9           41.     Plaintiff incorporates by reference the allegations of paragraphs 1-40, supra, as
10   though fully set forth herein.
11           42.     An actual controversy exists between Plaintiff and Defendants, and each of them,
12   regarding their respective rights and obligations with respect to the Property, Grant Deed, Deed
13   of Trust, Assignment, and Abstract.
14           43.     Plaintiff asserts that Plaintiff’s title to the Property is fee simple and Plaintiff
15   holds title free and clear of any liens.
16           44.     Plaintiff is informed and believes and thereon alleges that Defendants, and each of
17   them, deny that Plaintiff holds title free and clear of any liens and, instead, contend that Plaintiff
18   has to repay the judgment evidenced by the Abstract (Exhibit D), pay taxes and pay the usurious
19   interest rate on the loan that is evidenced by the Deed of Trust (Exhibit B), not giving the correct
20   payoff amount.
21           45.     Plaintiff desires a judicial determination of the respective rights and liabilities of
22   Plaintiff and Defendants, and each of them, with respect to the Property, which judicial
23   determination is necessary and appropriate in order to permit Plaintiff to proceed to enforce its
24   rights as to the Property.
25

26           WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as
27   follows:
28




                                                      8
                                           FIRST AMENDED COMPLAINT
     Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                                   Main Document    Page 113 of 439


 1                                 ON THE FIRST CAUSE OF ACTION
 2           1. For offset;
 3           2. For the sum according to proof, but not less than $300,000;
 4                               ON THE SECOND CAUSE OF ACTION
 5           For the assessment of treble damages against Defendants, and each of them, in the sum
 6   according to proof, but not less than $355,000;
 7           For a declaration that the interest rate provisions of the contract are null and void and of
 8   no force and effect;
 9           For a declaration that no interest is due;
10           For a declaration that Plaintiff repay the principal amount only, minus any offset for the
11   judgment and property taxes;
12                                ON THE THIRD CAUSE OF ACTION
13           For a judgment that Plaintiff is the owner in fee simple of the Property, and that no
14   Defendants, and each of them, have any interest in the Property adverse to Plaintiff;
15                               ON THE FOURTH CAUSE OF ACTION
16           For a judgment that Plaintiff’s title is fee simple, free of any liens;
17           For a judgment declaring the validity of the judgment evidenced by the Abstract;
18           For a judgment declaring that Plaintiff does not owe the judgment evidenced by the
19   Abstract;
20           For a judgment compelling Defendants, and each of them, to offset the payment of the
21   judgment evidenced by the Abstract and taxes from what is owed to Defendants, and each of
22   them, by Plaintiff;
23           For a permanent injunction, enjoining Defendants, and each of them, and their agents,
24   servants and employees, and all persons acting under, in concert with, or for them from seeking
25   repayment of the judgment evidenced by the Abstract from Plaintiff and from seeking usurious
26   interest;
27

28




                                                      9
                                           FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK             Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                       Desc
                                 Main Document    Page 114 of 439




             For a pennanent injunction, enjoying Defendants, and each of them, and their agents,
2    servants and employees, and all persons acting under, in concert with, or for them to offset the

3    amount due at payoff from the principal loan amount;
4            For damages in the sum of $655,000, plus damages in such further sums as may be

 5   sustained and as arc ascertainable before final judgment in this action.
 6

 7                                    ON ALL CAUSES OF ACTION
 8           For costs of suit incurred in this action; and
 9           For such other and further relief as the Court deems just and proper.
10

II                                                            Respectfully submitted,
12   Dated: September 27, 2019                                THE SANDS LAW GROUP, APLC
13

14
                                                                  7M~D.S~
                                                              Bv~~~~~~~~~~~~~~~-t
15                                                                Thomas D. Sands, Esquire
                                                                  Attorney for Lev Investments, LLC
16

17

18                                             VERIFICATION

19           I, Dmitri Lioudkovski, am the Manager of the Plaintiff, the current owner of the Property
20   in the above-entitled proceeding. I have read the above First Amended Verified Complaint and

21   know the contents thereof. The same is true of my own knowledge, except as to those matters
22   which are therein alleged on infonnation and belief, and as to those matters, I believe them to be
23   true.

24           I declare under penalty of perjury under the laws of the State of California that the
25   foregoing is true and correct.

26

21   Date: September 27, 2019

28




                                                        10
                                           FIRST AM ENDED COMPLAINT
Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                                                             Desc
                              Main Document    Page 115 of 439




                     This page is part of your document • DO NOT DISCARD


                                                                                                                                           Pages:
                                                                                                                                            0005




                                                                                          03/22/19 AT 02:38PM

                                                                                                                                 FEES :      51 . 00
                                                                                                                                 TAXES :      0 . 00
                                                                                                                                 OTHER :      0.00

                                  PCOR SURCHARGE $20.00                                                                          SB2 :       75 . 00
                                                                                                                                 PAID :     126 . 00




                               II
                     II I IIIII Ill I1111111111111111 1111 111111
                                                         LEADSHEET




                        111111111111111 II I Ill Ill 1111111111
                                                       201903220930027


                                                              00016397730



                                                11111111111llll llllllllllllllllll 1111111111111111
                                                                009707986

                                                                    SEQ:
                                                                        01

                                  DAR - Counter (Upfront Scan)


                               I111~111111111111~1111111111111111111111111 l~I IIIIII IIII ~II lllll 111111111 111111 ~I   Ill
                               1111~ 1111~ 111m1111m11 ~11111111111111111111111111111~ 1111111111111111111m 11111111
                               THIS FORM IS NOT TO BE DUPLICATED
          E.SU JlO




                                                                                                                                     EXHIBIT A
Case 1:20-bk-11006-VK                  Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00             Desc
                                      Main Document    Page 116 of 439



 RECORDING REQUESTED BY




                                                                  llllillilllll
 Lev Investments, LLC

 WHEN RECORDED MAIL TO
 AND MAIL TAX STATEMENTS TO
                                                                        ·20190258567*
         Lev Investments, LLC
         PO Box 16646
         Beverly Hills, CA 90209

                                              GRANT DEED
 APN NO.               2247-013-001


 THE UNDERSIGNED GRANTOR(s) DECLARE(s)
 DOCUMENTARY TRANSFER TAX is$                 0.00         CITY TAX$ gift R&T §§ 11911, 11930, et seq.
       D computed on full value of property conveyed, or D computed on full value less value of liens or
         encumbrances remaining at time of sale,
       D Unincorporated area: D City of                                                       , and

 FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,

         Lev Investments, LLC, a California limited liability company, as to an undivided
         50.00% Interest, Ruvin Feygeberg, an individual, as to an undivided 25.00% Interest
         and Michael Leizerovitz, an individual, as to an undivided 25.00% interest,

 hereby GRANT(S) to

         Lev Investments, LLC, a California limited liability company

 the following described real property in the County of Los Angeles, State of California:

         SEE EXHIBIT "A" ATTACHED HERETO AND MADE A PART HEREOF

 Commonly known as 13854 Albers Street, Sherman Oaks, CA 91401


                                                            Lev Investments, LLC



                                                                                    ./ I
                      f_ _
                                                               ~                                 ---
                                                            ~ I
 Dated_!,__/_>
         ,
              I+-~--'-/
              7



 Dated_ _/_-          _5_/-~f'--'___
                                 r   _

 Dated_ _
             . }_,_3,_1_/
               : ' -~~
             l'--11
                          I c,· _ __
               r      I                                     Michael Leizerovitz, an individual
Case 1:20-bk-11006-VK                Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                                           Desc
                                    Main Document    Page 117 of 439



    notary public or other officer completing this
  ertificate verifies only the identity of the individual
   ho signed the document to which this certificate is
  ttached and not the truthfulness, accuracy, or
  alidity of that document.

 State of California

 County of Los Angeles

 On ::Lrn,vr l ·1,1, 'W)'\      before me.R.-ur<.\... .., '~~twxk< bLr;;: r-,-e..--<, , 9 l-l.-..., 7 fu-J,(here insert name
 and title of the officer), personally appeared\ · "'            -          b         ,.,       -.1 ·\ --\l , who proved to
 me on the basis of satisfactory evidence to be the            onl~ whose name(s) ii/are subscribe~ to the
 within instrument and acknowled ~g__to me that ~/s~/~xecuted the same in tls/t)e'r/~ authorized
 capacity(ies), and that by b(s/1),e their ignature(s) on the instrument the person(s), or fhe entity upon
 behalf of which the person(s) acte , executed the instrument.

 I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
 paragraph is true and correct.

 WITNESS      my h a n d ~ ~ -
                                   ~
                                                                                     f@
                                                                                     •
                                                                                      0-: . .• ;RA:oo~~x:o: ;E:e:; f
                                                                                         .•   , ,      Notary Public - Calilomia    "
 Signature                    '                                       (Seal)
                                                                                     t ·.·
                                                                                     i ' >_ • •          Los Angeles Counly
                                                                                                        Commission# 2221730
                                                                                                    My Comm. Expires Nov 12, 2021
                                                                                                                                    f
                                                                                                                                    >


                                                                                         ----········
Case 1:20-bk-11006-VK                 Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                          Desc
                                     Main Document    Page 118 of 439




 A notary public or other officer completing this
 certificate verifies only the identity of the individual
 who signed the document to which this certificate is
 attached and not the truthfulness, accuracy, or
 validity of that document.

 State of California

 County of Los Angeles

 On j_uou;-,ci :1\ 1 "20\G\ before mef&nck::,,, ~k~v!'ili1c (,h-c:,-,~,;..- ~r; Nc.k•t P.JiliL...(here insert name
 and title of th officer), personally appeared A, L'a c,. e\ } t:, z.c .-c,-.,1 1-\"'                , who proved to
 me on the basis of satisfactory evidence to be t~perso~ whose name~ is/~ subscribed to the
 within instrument and ackng~ledged to me that~s)(e/tl)eSi executed the same in 0t,.er/ttleir authorized
 capacity(i~, and that by(hisJtie'rttl)efir signature~ on the instrument the person(P1. or the entity upon
 behalf of which the perso~ acted, executed the instrument.

 I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
 paragraph is true and correct.

 WITNESS my hand and official         sear _
 Signature              ~                       .                 (Seal)
                       L'
    Case 1:20-bk-11006-VK            Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                                 Desc
                                    Main Document    Page 119 of 439




                                                EXHIBIT "A"
r
        All that certain real property situated In the County of Los Angeles, State   or Caljfornlzi, described as
        follows:

        THE NORTH 190 FEET OF THE EAST 99 FEET OF THE WEST 110 FEET OF LOT 103 TRACT NO. 1000,
        IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP
        RECORDED [N BOOK 19 PAGES 1 TO 34, INCLUSIVE, OF MAPS, IN THE OFFICE OF THE COUNTY
        RECORDER OF SAID COUNTY.


        ASSESSOR'S PARCEL NUMBER : 2247-013-001
Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                                                                 Desc
                             Main Document    Page 120 of 439




                    This page is part of your document • DO NOT DISCARD



                                                                                                                                              Pages:
                                                                                                                                               0004




                                                                                            03/22/19 AT 02:38PM

                                                                                                                                   FEES :       53.00
                                                                                                                                   TAXES:        0 . 00
                                                                                                                                   OTHER :       0 . 00
                                                                                                                                   SB2:        150 . 00
                                                                                                                                   PAID :      203.00




                    II IIIIllIIll III IIII II 11111111111111111
                                                         LEADSHEET




                       111111111111111 II IIll Ill 111111111
                                                       201903220930027


                                                            00016397731



                                                IIIIIII Ill llll 111111111111111111111111111111111
                                                                009707986

                                                                     SEQ:
                                                                        02

                                  DAR - Counter (Upfront Scan)


                              IIIIIII IIIII Ill Ill llllll l~I IIII IIII II l~lll lllll llllll~II II lilll 1111 IIW 111111111111

                              1111111111111111111111111111111111111111111111111 1111111111111111111111111111111111111111111

          fSZIJJO
                             THIS FORM IS NOT TO BE DUPLICATED                                                                                  A
                                                                                                                                            EXHIBIT B
   Case 1:20-bk-11006-VK                  Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                             Desc
                                         Main Document    Page 121 of 439


RECORDING REQUESTED BY:
Ruvin Feygenberg and
Sensible Consulting and Management, Inc.

WHEN RECORDED MAIL TO:

Ruvin Feygenberg
17777 Ventura Blvd.
Encino, CA 91316



ORDER NO.                                                        SPACE ABOVE THIS LINE FOR RECORDER'S USE
                   SHORT FORM DEED OF TRUST AND ASSIGNMENT OF RENTS
                                                                                                            APN: 2247-013-001


This Deed of Trust, made this, between Lev Investments, LLC, a California limited liability company, herein called TRUSTOR,
whose address is PO Box 16646, Beverly Hills, CA 90209,
Real Property Trustee, Inc., a Delaware Corporation, herein called TRUSTEE, and
Ruvin Feygenberg, an individual, as to an undivided 50.00% interest, and Sensible Consulting and Management, Inc ., a
California corporation, as to an undivided 50.00% interest, herein called BENEFICIARY,
Witnesseth: That Trustor IRREVOCABLY GRANTS, TRANSFERS AND ASSIGNS TO TRUSTEE IN TRUST, WITH
POWER OF SALE, that property in Los Angeles County, California, described as:
For complete legal description, see exhibit" A" attached hereto.


             ----           --
TOGETHER WITH the rents, issues and profits thereof, SUBJECT, HOWEVER, to the right, power and authority given to and
                       .•.... ...
conferred upon Beneficiary by paragraph ( I 0) of the provisions incorporated herein by reference to collect and apply such rents,
issues and profits.
For the Purpose of Securing: I . Perfonnance of each agreement of Trustor incorporated by reference or contained herein. 2.
Payment of the indebtedness evidenced by one promissory note of even date herewith, and any extension or renewal thereof, in
the principal sum of $1,257,675.00 executed by Trustor in favor of Beneficiary by order. 3. Payment of such further sums as the
then record owner of said property hereafter may borrow from Beneficiary, when evidenced by another note (or notes) reciting it
is so secured.
To Protect the Security of This Deed of Trust, Trustor Agrees: By the execution and delivery of this Deed of Trust and the
note secured hereby, that provisions (I) to (14), inclusive, of the fictitious deed of trust recorded under date, in the book and at
the page of Official Records in the office of the county recorder of the county where said property is located, noted below
opposite the name of such county, viz.:
COUNTY         BOOK   PAGE          COUNTY      BOOK  PAGE      COUNTY          BOOK        PAGE           COUNTY     BOOK PAGE
Alameda        435    684           Kings       792   833       Placer          895         301            Sierra     29   335
Alpine         1      250           lake        362   39        Plumas           151        5              Siskiyou   468  181
Amador         104    348           Lassen      171   471       Riverside       3005        523            Solano     1105 182
Butte          1145   1             Los Angeles T2055 899       Sacramento      4331        62             Sonoma     1851 689
Calaveras      145    152           Madera      810   170       San Benito      271         383            Stanislaus 1715 456
Colusa         296    617           Marin       1508  339       San Bernardino   5567       61             Sutter     572  297
Contra Costa 3978     47            Mariposa    77    292       San Francisco   A332        905            Tehama     401  289
Del Norte      78     414           Mendocino   579   530       San Joaquin      2470       311            Trinity    93   366
EIDorado       568    456           Merced      1547  538       SanluisObispo 1151          12             Tulare     2294 275
Fresno         4626   572           Modoc       184   851       San Mateo       4078        420            Tuolumne   135  47
Glen           422    184           Mono        52    429       Santa Barbara    1878       860            Ventura    2062 386
Humboldt       657    527           Monterey    2194  538       Santa Clara      5336       341            Yolo       653  245
Imperial       1091   501           Napa        639   86        Santa Cruz       1431       494            Yuba       334  486
Inyo           147    598           Nevada      305   320       Shasta           684        528
Kem            3427   60            Orange      5889  611       San Diego Series 2, Book 1961, Page 183887
            FOR SIGNATURE(S) SEE   SHORT FORM DEED OF TRUST SIGNATURE PAGE ATI ACHED HERETO AND MADE A PART HEREOF.
   Case 1:20-bk-11006-VK                Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                                       Desc
                                       Main Document    Page 122 of 439


                                 SHORT FORM DEED OF TRUST SIGNATURE(S) PAGE


ORDER NO.

 (which provisions, identical in all counties, are printed on the reverse hereof) hereby are adopted and incorporated herein and
made a part hereof as fully as though set forth herein at length; that he will observe and perform said provisions; and that the
references to property, obligations, and parties in said provisions shall be construed to refer to the property, obligations, and
parties set forth in this Deed of Trust.
The undersigned Trustor requests that a copy of any Notice of Default and of any Notice of Sale hereunder be mailed to him at
his address hereinbefore set forth.


         Lev Investments, LLC



                                                                                        Date:   _O_l~/)__,>{,__0-=-f--'--._



  notary public or other officer completing this certificate
 erifies only the identity of the individual who signed the
 ocument to which this certificate is attached and not the
   thfulness, accuracy, or validity of that document.




ST ATE OF CALIFORNIA

COUNTY OF         LOS ANGELES

On~""'"~·' 1 ~1 1U,\ before me, Q,-v. '"'di;,,-. P. \r xv 1-x\e,~·    {_..,.,,..-e,-,;,,,,                                    , a Notary
Public, personally appeared \)r:::,, \ .- , L1e, 11 \\L1, ,1-;-\l,

who proved to me on the basis of satisfactory evidence to be the person~, whose name~ is/~ subscribed to the within
instrument and acknowledged to me that he/s)(e/th)'Y executed the same in his/);)e'r/th.e'lr authorized capacity(~, and that by
his/)>6/t ~ signature~ on the instrument the person~ or the entity upon behalf of which the person(~ acted, executed the
instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph is true and
correct.
WITNESS my hand and official seal.




Signature

                                                                                                          (Seal)

                                                                     SHORT FORM DEED OF TRUST CONTINUED ON NEXT PAGE
         Case 1:20-bk-11006-VK              Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                             Desc
                                           Main Document    Page 123 of 439
..


                                                       EXHIBIT "A"
     j
              All that certain real property situated In the   County or Los Angeles, State or camornla, described as
              follows :

             THE NORTH 190 FEET OF THE EAST 99 FEET OF THE WEST 110 FEET OF LOT 103 TRACT NO. 1000,
             IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP
             RECORDED IN BOOK 19 PAGES 1 TO 34, INCLUSIVE, OF MAPS, IN THE OFFICE OF THE COUNTY
             RECORDER OF SAID COUNTY.


             ASSESSOR'S PARCEL NUMBER : 2247-013-001
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                                                                 Desc
                        Main Document    Page 124 of 439




               This page is part of your document· DO NOT DISCARD


                                                                                                                                            Pages:
                                                                                                                                             0003




                                                                                             04/02/19 AT 01:58PM

                                                                                                                                FEES:           23 . 00
                                                                                                                                TAXES:           0.00
                                                                                                                                OTHER:           0 . 00
                                                                                                                                SB2 :           75.00
                                                                                                                                PAID:           98.00




              IIII I IIIIIIII Ill llll IIIII II IIIIII IIll Ill IIII II Ill
                                                      LEADSHEET




                  II IIIll II 111111111111111 1111111111
                                                    201904020930021


                                                         00016442086



                                            1111 m1 11~1111!11111 1111111111111111111111
                                                        009728235
                                                                                                   ~~
                                                                  SEQ:
                                                                   03

                             DAR - Counter (Upfront Scan)


                          11111111111 111!1111 II~ 1111111111111111111 !11111111111111111~ Ill~1111 1111111   ~I~
                                                                                      Ill
                          IIIIIIIIIIII IIII Ill lllll Ill lllll IIIII IIIIIIIIII II
                          THIS FORM IS NOT TO BE DUPLICATED
                                                                                            lllll ~11111111111 Ill~   HI 1111

                                                                                                                                 EXHIBIT C
                                                                                                                                                •
 Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                      Desc
                              Main Document    Page 125 of 439



Recording Requested By               )
                                     )
John G. Burgee                       )
                                     )                                           111111ij'JU111111111
                                                                                     *20190286165*
When Recorded, Mail To               )
                                     )
Burgee & Abramoff, PC              )
20501 Ventura Boulevard, Suite 262 )
Woodland Hills, California 91364 )
                                     )
                                     )              (Space above this line for rccordl.'t"'s use)


                                ASSIGNMENT OF DEED OF TRUST

FOR VALUE RECEIVED, the undersigned Ruvin Feygcnberg hereby 1:,,rants, transfers, and assigns to
Sensible Consulting and Management, Inc., a California corporation, all of his beneficial interest under
that certain Deed of Trust dated January 31, 2019 executed by Lev Investments, LLC, a California
limited liability company, to Real Property Trustee, Inc., a Delaware corporation, Trustee, and recorded
as Instrument Number 20 I 90258568, on March 22 , 2019, of the Official Records in the County Records
Office of Los Angeles County, State of California, describing the following real property:

       THE NORTH 190 FEET OF THE EAST 99 FEET l)F THE WEST 110 FEET l)F I.OT 103 TRACT NU.
       1000, IN THE CITY OF I.OS ANUELES, COUNTY OF 1.05 ANC,ELES, STATE OF CALIFORNIA, AS
       PER MAP RECORDED IN fK)UK 19 PACH:S I Tl) H , INCLU SIVE, OF MAPS, IN TH E OFFICE OF
       THE Cl)UNTY RECORDER OF SA!l) COUNTY.

       Commonly known as:       13854 Albers Street, Sherman Oaks, California 9140 I

       APN: 2247-013-001.

TOGETHER WITH the note or notes therein described or referred to, the money due and to become due
thereon with interest, and all rights accrued or to accrue under said Deed of Trust.

Dated: March 29, 2019




MAIL TAX ST ATEMENTS AS SHOWN ABOVE
 Case 1:20-bk-11006-VK                Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                                   Desc
                                     Main Document    Page 126 of 439




                            CERTIFICATE OF ACKNOWLEDGEMENT OF NOTARY PUBLIC




      A notary public or other officer completing this certificate verifies only the identity of the individual who signed
      the document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.



ST ATE OF CALIFORNIA                                    }
                                                        }SS.
COUNTY OF LOS ANGELES

                                                                1
          On  __21~~.               before me, •            /t · ,t~J,J~tt~           H.l,~ere insert name and title of the
otlicer), personally appeared -~\/ I 'r.i        r1 l''4\ -•who proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is/are subscribed t      e wi~ instrument and acknowledged to me that he/she/they executed the
same in his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument the person(s). or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph is true and
correct.

WITNESS my hand and otlicial seal.                                         ···········-~
                                                                         ti)
                                                                          ' -"· •_
                                                                         ~ :
                                                                              • •• ,

                                                                                •• ' · ~
                                                                                            SAHOY A. CORDOVA
                                                                                         Notary Public - California
                                                                                           Los An1rlfl County
                                                                                                                    z
                                                                                                                    !
                                                                         "' _             Commlulon # 2245301
                                                                              • .. •• My Comm. bpirfl Jun 22, 2022



Signature _                                                                                    (Seal)




                                                                                                                                 2
              Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                                               Desc
                                      Main Document    Page 127 of 439
 I       ,.


                                                                                                                                                       I
                            This page Is part of your document· DO NOT DISCARD

                                                 ~~ °' '°'~                              20130597359
                                      :,;. ;;.~\+ IIIIIHll~IIIIIIIIIIH
                                      ~                                                   Recorded/Flied In Official Records
                                                                                                                                        Pg&~'
                                          lit                  •          'I-           Recorder's Office, Los Angeles County,
                                                :w.                 ,,.                              cauromla
                                                      Su,      "1                             04/22/13 AT 12:11PM

                                                                                                                       FEES:               3~.00
                                                                                                                       TAXES:               0.00
                                                                                                                       0'11IER:             0. 00
                                                                                                                       PAI:D:              35.00




                            11 u 11m~1111111111111111111m
                                           LEADSHEET
                                                          1111111111111

                               IIII I Ill II III 111111111111111 WI IHI
                                                               201304220760110

                                                                      00007561515


                                                            lllll 11111111~11111111111111
                                                                    004791120

                                                                                 SEQ:
                                                                                   01

                                                        DAR - Mail (Hard Copy)

                                           1111,i11111111111111111111 IIIIIIIIIIIIIIIIIIIIIIIIIII
                                           IIIIIIIIIIIIIIIIIIIIIIIIIIIR~IIIIIIIIIIIIIII
                                          THIS FORM IS NOT TO BE DUPLICATED



Non-Order Search                                                                Page 1 of 4         Requested By: Peng Yumul , Printed : 2/26/2019 4:09 PM
Doc: 201 3-597359 REC ALL
                                                                                                                      EXHIBIT D
               Case 1:20-bk-11006-VK            Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                    Desc
                                               Main Document    Page 128 of 439
          ..
         RECOROING REQUESTED BY



     /
         WHEN RECORDED MAIL TO
         NAME      fh.   PAviD ~ s                                                          111111111111,
                                                                                                  ·20131J597359•
     /   MAILING    Poo ~~ I 5uli£..
     . / CITY, STATE ZIP CODE                      I o:;l-.

               " ;t\Ct-,'h•...f:) ' Cr\-   ~ ...., t / )...
                                                                   SPACE ABOVE THIS LINE RESERVED FOR RECORDER'S USE


                                                              TITLE(S)




Non-Order Search                                               Page 2 of 4      Requested By: Peng Yumul , Printed : 2/26/2019 4:09 PM
Doc 201 3-597359 REC ALL
               Case 1:20-bk-11006-VK                        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                                                       Desc
      -                                                 e
                                                           Main Document    Page 129 of 439
                                                                             EJ-001
                                                                                                                      e
           ATTORHEYOR PARTY,WTHOUT Al 10Rl'EY (Neme, _..., SW19Bw,...,,,_, a,io
           :=:~byWJd.-mto             510-465-5212 •                              ..
               M. David Desantis (132629)
            Gianunzio & DeSantis LLP
            130 Broadway
            Suite 1032
            Oakland; CA 94612
           [Z] ATTORNEY [Z] JUOOMENT
                         FOR           CRt:OO'OR
                                                    D       ASSIGNEEOF
                                                               RECORD
                                               SAN FRANCISCO
          SUPERIOR OOURT 0~ CAUf°"NIA, COUNTY Of'
           srneer ADoAe.ss:    400 McAllister Street                                                                  FOR RECOROER'S fJSf: OM.Y
           MAIUNG AOOREH
          CITYANOZJPCOOI!      San Francisco, CA 94102
                eRANCH NAMe.   Civil
                 PLAINTIFF:    Ming Zhu, LLC                                                                           CASE N.JMBER:


               DEFENDANT:      San Francisco Medical Imaging, Inc., et al.                                                           CGC-11-516808
                                                                                                                                       FOR COURT IJSI!. ONI.. Y
                          ABSTRACT OF JUDGMENT-CIVIL
                               AND SMALL CLAIMS
                                                                                       D      Amended

          1. The      W    judgment creditor        Dassignee of record
             applies for en abstract of judgment end represents the following:
             a. Judgment debtor's
                 C          Name arid last known address




                                                                                  '
                 I RUVIN FEYGENBERG
                    18044 VALLEY VISTA BLVD.
                 IENCINO, CA 91316                                                 _J
               b. Driver's license no. (last 4 digits] and state: xxxx9366 CA                    D
                                                                                            Unknown
               c. Social security no. (last 4 digits]: xxx-xx-5670                               D
                                                                                            Unknown
               d. Summons or nottoe ot entry of sieter-state..1.udgment was personally served or
                  malled to (name and address): Vcriza LJoe, Sub
                    17779 Ventura Blvd., Encino, CA 91316
          2. [Z] Information on additional judgment
                  debtors is shown on page 2.
                                                                                   4.     D      Information on additional Judgment
                                                                                                 creditors is shown on page 2.
          3. Judgment C(editor (name and address):                                     5. D      Original abstract recorded In U,it county:
             Ming Zhu, LLC, c/o M. David DcSantis, Esq.                                          a. Oate:
             1330 Broadway, Ste. 1032, Oakland, CA 94612
          Daht: March &, 2013
          M. David DeSantis
                                   (TYl'E OR PRINT NAMEI
                                                                                                 ·;~····~         (SIGNI\TURE Of' I\PPl.lCANT OR I\TTORNEY}

          e. Total amount of judgment as entered or last renewed :                         10.   D     An    D     exeo.itlon Hen        D
                                                                                                                                       attachment lien
                $   169,885.38                                                                         is endorsed on the Judgment as follows:
          7. All Judgment creditors and debtors are listed      on this abstract.                      a. Amount$
          8. a. Judgment entered on (date):        March 4, 2013                                       b. In favor of (name and add~ss):
             b. Renewal entered on (data):
          9.   D      This judgment Is an Installment Judgment.                            11 . A stay of enforcement has
                                                                                                 a.   [ZJ   not been ordered by the court
                                                                                                 b.   D     been ordered by the court effective until
                                                 CLERK Of'THE COURT                                         (date):
                                                                                           12. a.     Cl]   I certify that this is a true and correct abstract of
                                                                                                            the judgment entered In this action.
                                             This obstract Issued on (date):                     b.   D     A certified copy of the Judgment is attach
                                                        HAR 142013                                               RAYMOND
                                                                                              Clori<. by
                                                              ABSTRACT OF JUDGMENT-CIVIL
                                                                   AND SMALL CLAIMS



Non-Order Search                                                                  Page 3 of 4                  Requested By: Peng Yumul , Printed 2/26/2019 4:09 PM
Doc 2013-597359 REC ALL
             Case 1:20-bk-11006-VK                         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                                      Desc
                                                          Main Document    Page 130 of 439
                                                                                                               e
                PLAINTIFF.      Ming Zhu, LLC                                                                   CASE NUMBER:
                       '
                                                                                                                             CGC-11-516808
          ,__DEFENDANT:         San Francisco Medical Imaging, Inc., et al.

          NAMES ANO ADDRESSES OF ADDITIONAL JUDGMENT CREDITORS:
          13. Judgment creditor (name and address):                                     14. Judgment a-editor (name and address):




          15.     D        Continued on Attachment 15.

          INFORMATION ON ADDITIONAL JUDGMENT DEBTORS:
          16.                        Name and last known address                        17                       Name and last known addreas


            ISan Francisco Medical Imaging, Inc.                                              l                                                        I
            I
             815 Hyde Street, Suite 100
             San Francisco, CA 94109
             Driver's license no (last 4 digits]
             and state:                                              [Z]
                                                                              '
                                                                              _J
                                                                           Unknown
                                                                                              L
                                                                                              Drivers license no. (last 4 digit5]
                                                                                              and state:                                        D
                                                                                                                                                       _J
                                                                                                                                                    Unknown

             Socia I security no. {last 4 digits}:                   IZJ   Unknown            Social secunty no. (last 4 digits]:               D   Unknown

             Summons was personally served at or mailed to (address):                         Summons was personally served at or mailed to (address):
             Max Frid, Agent
             8159 Santa Monica Blvd., Suite 200
             West Hollywood, CA 90046


           18.                         Name and last known address                       19.                      Name and last known address


                                                                                              i
             i
             L
              Driver's license no. (last 4 digits]
              and state:                                             D
                                                                               '
                                                                               _J
                                                                           Unknown
                                                                                              L
                                                                                               Driver's license no. [last ,4 digits]
                                                                                               and state:                                       D
                                                                                                                                                        '
                                                                                                                                                        _J
                                                                                                                                                    Unknown
                Social secunty no. (last 4 digits]:                  D     Unknown             Social security no. (last 4 digits]:             D   Unknown

                Summons was personally served at or malled to (address) :                      Summons was personally served at or malled to (address):




           20.     D       Continued on Attachment 20.




           EJ-001 [Rev Janua,y t. 200llj
                                                                                                                                                    ,-2at2
                                                                ABSTRACT OF JUDGMENT-CIVIL
                                                                     AND SMALL CLAIMS




Non-Order Searc h                                                               Page 4 of 4                Requested By: Peng Yumul , Printed : 2/26/2019 4:09 PM
Doc 201 3-597359 REC ALL
        Case 1:20-bk-11006-VK                      Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                                   Desc
                                                  Main Document    Page 131 of 439
                                                                                                                                           POS-030
ATTORNEY OR PARTY \MTHOUT ATTORNEY (Name, State Bar number, and address):                                       FOR COURT USE OHL Y
Thomas D. Sands, Esq.               SBN 279020
THE SANDS LAW GROUP, APLC
205 S. Broadway Ste 903
Los Angeles, CA 90012

         TELEPHONE NO. (213) 788-4412              FAX NO. (Optiona/J:(888) 623-8382
E-MAIL ADDRESS (Optional):
  ATTORNEY FOR (Name): Lev Investments, LLC
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
       sTREETADDREss:6230 Sylmar Avenue
       MAILINGADDREss:6230 Sylmar Avenue
      c1TY AND z1P coDE:V an Nuys 91401
          eRANCHNAME:Northwest Judicial District. Van Nuvs Courthouse East
      PETITIONER/PLAINTIFF:LEV INVESTMENTS, LLC

 RESPONDENT/DEFENDANT:RUVIN FEYGENBERG; MICHAEL
                   LEIZEROVITZ; SENSIBLE CONSULTING et al.
                                                                                                 CASE NUMBER:
                       PROOF OF SERVICE BY FIRST-CLASS MAIL-CIVIL                                             19VECV00878

                             (Do not use this Proof of Service to show service of a Summons and Complaint.)
1. I am over 18 years of age and not a party to this action. I am a resident of or employed in the county where the mailing
    took place.

2. My residence or business address is:
   205 S. Broadway Ste 903
   Los Angeles, CA 90012
3. On (date):09/27/2019          I mailed from (city and state): Los Angeles, California
   the following documents (specify):
   FIRST AMENDED COMPLAINT



    D     The documents are listed in the Attachment to Proof of Service by First-Class Mail-Civil (Documents Served)
          (form POS-030(D)).
4. I served the documents by enclosing them in an envelope and (check one):
   a. [ZJ depositing the sealed envelope with the United States Postal Service with the postage fully prepaid.
   b. D placing the envelope for collection and mailing following our ordinary business practices. I am readily familiar with this
              business's practice for collecting and processing correspondence for mailing. On the same day that correspondence is
              placed for collection and mailing, it is deposited in the ordinary course of business with the United States Postal Service in
              a sealed envelope with postage fully prepaid.
5. The envelope was addressed and mailed as follows:
   a. Name of person served: John G. Burgee, Esq.                                      Timothy Krantz, Esq.
   b. Address of person served:
         BURGEE & ABRAMOFF P.C.                                                        LAW OFFICE OF TIMOTHY KRANTZ
         20501 Ventura Blvd., Ste 262                                                  2082 Michelson Dr., Ste 212
         Woodland Hills, CA 91364                                                      Irvine, CA 92612

    D        The name and address of each person to whom I mailed the documents is listed in the Attachment to Proof of Service
             by First-Class Mail-Civil (Persons Served) (P0S-030(P)).

I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
Date: September 27, 2019

Thomas D Sands, Esq
          (TYPE OR PRINT NAME OF PERSON COMPLETING THIS FORM)                            (SIGNATURE OF PERSON COMPLETING THIS FORM)
Fonn Approved for Optional Use
                                           PROOF OF SERVICE BY FIRST-CLASS MAIL-CIVIL                             Code of Civil Procedure.§§ 1013, 1013a
Judicial Council of California                                                                                                       www.c:ourtinfo.ca.gov
POS-030 [New January 1, 2005)                            (Proof of Service)
Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00               Desc
                            Main Document    Page 132 of 439
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                        Civil Division
                 Northwest District, Van Nuys Courthouse East, Department A

19VECV00878                                                                 September 30, 2019
LEV INVESTMENTS, LLC vs RUVIN FEYGENBERG, et al.                                     8:30 AM


Judge: Honorable Huey P. Cotton                  CSR: None
Judicial Assistant: R. Redmond                   ERM: None
Courtroom Assistant: A. Ataryan                  Deputy Sheriff: None

APPEARANCES:
For Plaintiff(s): No Appearances
For Defendant(s): No Appearances




NATURE OF PROCEEDINGS: Hearing on Demurrer - without Motion to Strike

Matter is taken off calendar as a leave to amended the complaint was granted on 9/10/19.




                                         Minute Order                                Page 1 of 1
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 133 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 134 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 135 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 136 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 137 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 138 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 139 of 439
Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00             Desc
                              Main Document    Page 140 of 439
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                           Civil Division
                    Northwest District, Van Nuys Courthouse East, Department A

19VECV00878                                                                      October 22, 2019
LEV INVESTMENTS, LLC vs RUVIN FEYGENBERG, et al.                                        8:30 AM


Judge: Honorable Huey P. Cotton                   CSR: None
Judicial Assistant: R. Redmond                    ERM: None
Courtroom Assistant: A. Ataryan                   Deputy Sheriff: None

APPEARANCES:
For Plaintiff(s): Thomas D Sands By Thomas Reynolds
For Defendant(s): John G. Burgee




NATURE OF PROCEEDINGS: Case Management Conference

The matter is called for hearing.

First Amended Complaint was filed 9/27/19.

Defendants plan to demur.

Hearing on Demurrer is reserved for December 4, 2019.

On the Court's own motion, the Case Management Conference scheduled for 10/22/2019 is
continued to 12/4/19 at 08:30 AM in Department A at Van Nuys Courthouse East.

Notice is waived.




                                          Minute Order                                Page 1 of 1
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 141 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 142 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 143 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 144 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 145 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 146 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 147 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 148 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 149 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 150 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 151 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 152 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 153 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 154 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 155 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 156 of 439
              Case 1:20-bk-11006-VK                     Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00 Desc
                                                      Main      Document         Page 157 of 439                                         MC-051
     ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, state bar number, and address) :                  FOR COURT USE ONLY

     Thomas D Sands                                                             279020
     Thomas D Sands, APLC.
     205 S Broadway Ste 500
     Los Angeles, CA 90012
            TELEPHONE NO.: (213) 788-4412                         FAX NO.: (888) 623-8382

       ATTORNEY FOR (Name): LEV INVESTMENTS, LLC

          NAME OF COURT: Van Nuys Courthouse East

         STREET ADDRESS: 6230 Sylmar Ave

        MAILING ADDRESS:

       CITY AND ZIP CODE:   Van Nuys, CA 91401
           BRANCH NAME:     North                                                              Res. Id. No. 121236298837
     CASE NAME:                                                                                 CASE NUMBER:

     LEV INVESTMENTS, LLC VS RUVIN FEYGENBERG                                                   19VECV00878
                                                                                                HEARING DATE:   11-22-2019
                                                                                                DEPT.: 1              TIME: 8:30 a,m
                                   NOTICE OF MOTION AND MOTION
                                                                                                BEFORE HON.:     Huey P. Cotton
                                  TO BE RELIEVED AS COUNSEL-CIVIL
                                                                                                DATE ACTION FILED: 06/20/2019
                                                                                                TRIAL DATE:  None Set

TO (name and address of client) : LEV INVESTMENTS, LLC, C/O ALEX POLOVINCHIK its agent for service of process
                                       8159 SANTA MONICA BLVD., STE 200, LOS ANGELES CA 90046 and Dmitri Lioudkovski
                                       (Managing Member) PO Box 16646, Beverly Hill, CA 90209

1.     PLEASE TAKE NOTICE that (name of withdrawing attorney) : Thomas D Sands, Esq. and the Sands Law Group, ALPC
       moves under California Code of Civil Procedure section 284(2) and California Rules of Court, rule 3.1362, for an order permitting the
       attorney to be relieved as attorney of record in this action or proceeding.

2.     A hearing on this motion to be relieved as counsel will be held as follows:

       a. Date:       11-22-2019                   Time:     8:30 a.m.           Dept.:   A                          Room:

       b. The address of the court:        
                                           X same as noted above  other (specify) :




3.     This motion is supported by the accompanying declaration, the papers and records filed in this action or proceeding, and
       the following additional documents or evidence (specify) :




       (This motion does not need to be accompanied by a memorandum of points and authorities. Cal. Rules of Court, rule 3.1362.)

4.     The client presently represented by the attorney is
       a.  an individual.                                                 g.    a trustee.
       b. X a corporation.                                                h.    a personal representative.
       c.  a partnership.                                                 i.    a probate fiduciary.
       d.  an unincorporated association.                                 j.    a guardian ad litem.
       e.  a guardian.                                                    k.    other (specify) :
       f.  a conservator.



                                                          (Continued on reverse)                                                         Page 1 of 2
Form Adopted for Mandatory Use
 Judicial Council of California
                                                     NOTICE OF MOTION AND MOTION                                        Code of Civil Procedure, § 284;
                                                                                                                       Cal. Rules of Court, rule 3.1362
MC-051 [Rev. January 1, 2007]                       TO BE RELIEVED AS COUNSEL-CIVIL                                               www.courtinfo.ca.gov
                                                                                                 LEV INVESTMENTS, LLC
              Case 1:20-bk-11006-VK
                              Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                                                   Desc     MC-051
     CASE NAME:
                             Main Document    Page 158 of 439 CASE NUMBER:
     LEV INVESTMENTS, LLC VS RUVIN FEYGENBERG                 19VECV00878



                                                                  NOTICE TO CLIENT

          If this motion to be relieved as counsel is granted, your present attorney will no longer be representing you. You
          may not in most cases represent yourself if you are one of the parties on the following list:

          z       A guardian                             z   A personal representative                      z   A guardian ad litem
          z       A conservator                          z   A probate fiduciary                            z   An unincorporated association
          z       A trustee                              z   A corporation

          If you are one of these parties, YOU SHOULD IMMEDIATELY SEEK LEGAL ADVICE REGARDING LEGAL
          REPRESENTATION. Failure to retain an attorney may lead to an order striking the pleadings or to the entry of a
          default judgment.



5.    If this motion is granted and a client is representing himself or herself, the client will be solely responsible for the case.

                                               NOTICE TO CLIENT WHO WILL BE UNREPRESENTED

          If this motion to be relieved as counsel is granted, you will not have an attorney representing you. You may wish to
          seek legal assistance. If you do not have a new attorney to represent you in this action or proceeding, and you are
          legally permitted to do so, you will be representing yourself. It will be your responsibility to comply with all court
          rules and applicable laws. If you fail to do so, or fail to appear at hearings, action may be taken against you. You may
          lose your case.



6.    If this motion is granted, the client must keep the court informed of the client's current address.



                                               NOTICE TO CLIENT WHO WILL BE UNREPRESENTED

          If this motion to be relieved as counsel is granted, the court needs to know how to contact you. If you do not keep the
          court and other parties informed of your current address and telephone number, they will not be able to send you
          notices of actions that may affect you, including actions that may adversely affect your interests or result in your
          losing the case.



Date:    10-25-2019


Thomas D Sands(TYPE OR PRINT NAME)                                                                   (SIGNATURE OF ATTORNEY)



                                                                             Attorney for (name) :    LEV INVESTMENTS, LLC




MC-051 [Rev. January 1, 2007]                         NOTICE OF MOTION AND MOTION                                                         Page 2 of 2
                                                     TO BE RELIEVED AS COUNSEL-CIVIL
                                                                                                      LEV INVESTMENTS, LLC
            Case 1:20-bk-11006-VK            Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00               Desc
                                            Main Document    Page 159 of 439




  Make a Reservation
   LEV INVESTMENTS, LLC vs RUVIN FEYGENBERG, et al.
   Case Number: 19VECV00878 Case Type: Civil Unlimited             Category: Other Real Property (not eminent
   domain, landlord/tenant, foreclosure)
   Date Filed: 2019-06-20 Location: Van Nuys Courthouse East - Department A



  Reservation
  Case Name:
   LEV INVESTMENTS, LLC vs RUVIN FEYGENBERG, et                Case Number:
   al.                                                         19VECV00878
  Type:                                                        Status:
   Motion to Be Relieved as Counsel                            RESERVED
  Filing Party:                                                Location:
   Lev Investments, LLC (Plaintiff)                            Van Nuys Courthouse East - Department A
  Date/Time:                                                   Number of Motions:
   11/22/2019 8:30 AM                                          1
  Reservation ID:                                              Confirmation Code:
   121236298837                                                CR-6MEGODRAZG5SYR98N


  Fees
  Description                                                                              Fee   Qty   -        Amount

   Motion to Be Relieved as Counsel                                                  60.00        1             60.00

   Credit Card Percentage Fee (2.75%)                                                     1.65    1               1.65

   TOTAL                                                                                                        $6165


  Payment
  Amount:                                                      Type:
   $61.65                                                      MasterCard
  Account Number:                                              Authorization:
   XXXX8632                                                    958360

   tit Print Receipt      + Reserve Another Hearing          .I.. View Mv. Reservations



Copyright© Journal Technologies, USA. All rights reserved.
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 160 of 439
              Case 1:20-bk-11006-VK
                              Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                                                  Desc    MC-052
     CASE NAME:
                             Main Document    Page 161 of 439  CASE NUMBER:

     LEV INVESTMENTS, LLC VS RUVIN FEYGENBERG                  19VECV00878


3.    b. (2)      been unable to confirm that the address is current or to locate a more current address for the client after making the
                         following efforts:
                         (a)  mailing the motion papers to the client's last known address, return receipt requested.
                         (b)  calling the client's last known telephone number or numbers.
                         (c)  contacting persons familiar with the client (specify):

                         (d)     conducting a search (describe):
                         (e)     other (specify):
      c. Even if attorney has been unable to serve the client with the moving papers, the court should grant attorney's motion to be
         relieved as counsel of record (explain):




4.    The next hearing scheduled in this action or proceeding
      a.  is not yet set.
      b. X is set as follows (specify the date, time, and place):
                  There are two hearing dates:          Dec 4 (Cas management conference) and Dec 10, 2019 (Demurrer)
      c.   
           X concerns (describe the subject matter of the hearing):
                  The Case        Conf of Dec 4, 2019, will likely get continued as the case is not at issue.                 The
                  Demurrer which is set to be heard on Dec 10, 2019, is 10-court-days away; additionally the
                  Client has been provided the Demurrer on Oct 25, 2019.             Further, on other cases, the
            Continued on Attachment 4. Client is represented by Mr. Felton, Esq.              and he is fine and able counsel.

5.    The following additional hearings and other proceedings (including discovery matters) are presently scheduled in this case (for each,
      describe the date, time, place, and subject matter):
      NONE




       Continued on Attachment 5.
6.    Trial in this action or proceeding
      a.  X is not yet set.
      b.  is set as follows (specify the date, time, and place):



7.    Other. Other matters that the court should consider in determining whether to grant this motion are the following (explain):
      Client is represented by Mr. Felton, Esq. and he is fine and able counsel who can
      immediately step in the stead of withdrawing attorney resulting in a vacuum of prejudice
      to the Court, opposing parties, and Client. I also served the MC-051, MC-052 (this
      Pleading) and MC-053 on Mr. James Richard Felton, Esq, who is counsel for Lev
      Investments, LLC in many other cases that Lev Investments, LLC is currently engaged in.

I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
Date: 10-25-2019

Thomas D Sands,(TYPE
                  Esq.
                     OR PRINT NAME)                                                                (SIGNATURE OF DECLARANT)


8.    Number of pages attached:
MC-052 [Rev. January 1, 2007]                     DECLARATION IN SUPPORT OF ATTORNEY'S                                                 Page 2 of 2
                                                 MOTION TO BE RELIEVED AS COUNSEL-CIVIL
                                                                                                   LEV INVESTMENTS, LLC
               Case 1:20-bk-11006-VK              Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                                   Desc
                                                 Main Document    Page 162 of 439
                                                                                                                                                POS-040
     ATTORNEY OR PARTY WITHOUT ATTORNEY:         STATE BAR NO.:                                                    FOR COURT USE ONLY

     NAME:   Thomas D Sands 279020
     FIRM NAME:  Thomas D Sands, APLC.
     STREET ADDRESS: 205 S Broadway Ste 500

     CITY: Los Angeles                       STATE: CA ZIP CODE: 90012

     TELEPHONE NO.: (213) 788-4412         FAX NO.: (888) 623-8382

     E-MAIL ADDRESS: thomas@thesandslawgroup.com

     ATTORNEY FOR (name): LEV INVESTMENTS, LLC

     SUPERIOR COURT OF CALIFORNIA, COUNTY OF Los Angeles
      STREET ADDRESS: 6230 Sylmar Ave

     MAILING ADDRESS:

     CITY AND ZIP CODE:   Van Nuys, CA 91401
         BRANCH NAME:     North                                                                CASE NUMBER:

             Plaintiff/Petitioner: LEV INVESTMENTS LLC                                         19VECV00878
  Defendant/Respondent:           Ruvin Feygenberg, Michael Leizerovitz
                                                                                               JUDICIAL OFFICER:
                                 PROOF OF SERVICE-CIVIL
                                                                                               Cotton
 Check method of service (only one):
 By Personal Service           By Mail                   
                                                           X By Overnight Delivery             DEPARTMENT:

 By Messenger Service          By Fax                                                        A

                        Do not use this form to show service of a summons and complaint or for electronic service.
                                                       See USE OF THIS FORM on page 3.
1.      At the time of service I was over 18 years of age and not a party to this action.

2.      My residence or business address is:
        205 S Broadway Ste 500, Los Angeles, CA 90012
3.            The fax number from which I served the documents is (complete if service was by fax):


4.              10/25/2019
        On (date):                    I served the following documents (specify):
        MC-051 - Notice of Motion and Motion to Be Relieved as Counsel; MC-052 - Declaration in
        Support of Attorney's Motion to Be Relieved As Counsel; [PROPOSED] MC-053 - Order
        Granting Attorney's Motion to Be Relieved as Counsel
        The documents are listed in the Attachment to Proof of Service-Civil (Documents Served) (form POS-040(D)).
5.      I served the documents on the person or persons below, as follows:
        a. Name of person served:
        b.  (Complete if service was by personal service, mail, overnight delivery, or messenger service.)
             Business or residential address where person was served:



        c.     (Complete if service was by fax.)
              Fax number where person was served:



              
              X The names, addresses, and other applicable information about persons served is on the Attachment to Proof of Service-
                  Civil (Persons Served) (form POS-040(P)).

6.      The documents were served by the following means (specify):
        a.  By personal service. I personally delivered the documents to the persons at the addresses listed in item 5. (1) For a
               party represented by an attorney, delivery was made (a) to the attorney personally; or (b) by leaving the documents at the
               attorney's office, in an envelope or package clearly labeled to identify the attorney being served, with a receptionist or an
               individual in charge of the office; or (c) if there was no person in the office with whom the notice or papers could be left, by
               leaving them in a conspicuous place in the office between the hours of nine in the morning and five in the evening. (2) For
               a party, delivery was made to the party or by leaving the documents at the party's residence with some person not
               younger than 18 years of age between the hours of eight in the morning and eight in the evening.

                                                                                                                                                     Page 1 of 3

Form Approved for Optional Use                           PROOF OF SERVICE - CIVIL                                  Code of Civil Procedure, §§ 1011, 1013, 1013a,
Judicial Council of California                                                                                            2015.5; Cal. Rules of Court, rule 2.306
POS-040 [Rev. March 15, 2019]                               (Proof of Service)                                                               www.courts.ca.gov

                                                                                                      LEV INVESTMENTS, LLC
             Case 1:20-bk-11006-VK                      Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                               Desc
                                                       Main Document    Page 163 of 439
                                                                                                                                             POS-040
  CASE NAME:                                                                                     CASE NUMBER:
  LEV INVESTMENTS, LLC VS RUVIN FEYGENBERG                                                       19VECV00878


6. b.      By United States mail. I enclosed the documents in a sealed envelope or package addressed to the persons at the
                addresses in item 5 and (specify one):

          (1)     deposited the sealed envelope with the United States Postal Service, with the postage fully prepaid.
          (2)     placed the envelope for collection and mailing, following our ordinary business practices. I am readily familiar with this
                       business's practice for collecting and processing correspondence for mailing. On the same day that correspondence
                       is placed for collection and mailing, it is deposited in the ordinary course of business with the United States Postal
                       Service, in a sealed envelope with postage fully prepaid.
                 I am a resident or employed in the county where the mailing occurred. The envelope or package was placed in the mail at
                 (city and state):

     c.   
          X By overnight delivery. I enclosed the documents in an envelope or package provided by an overnight delivery carrier
                and addressed to the persons at the addresses in item 5. I placed the envelope or package for collection and overnight
                delivery at an office or a regularly utilized drop box of the overnight delivery carrier.

     d.    By messenger service. I served the documents by placing them in an envelope or package addressed to the persons at
                the addresses listed in item 5 and providing them to a professional messenger service for service. (A declaration by the
                messenger must accompany this Proof of Service or be contained in the Declaration of Messenger below.)

     e.    By fax transmission. Based on an agreement of the parties to accept service by fax transmission, I faxed the documents
                to the persons at the fax numbers listed in item 5. No error was reported by the fax machine that I used. A copy of the
                record of the fax transmission, which I printed out, is attached.

I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

Date:     10/25/2019

Thomas D Sands, Esq.
                          (TYPE OR PRINT NAME OF DECLARANT)                                             (SIGNATURE OF DECLARANT)



(If item 6d above is checked, the declaration below must be completed or a separate declaration from a messenger must be attached.)


                                                              DECLARATION OF MESSENGER

 By personal service. I personally delivered the envelope or package received from the declarant above to the persons at the
      addresses listed in item 5. (1) For a party represented by an attorney, delivery was made (a) to the attorney personally; or (b) by
      leaving the documents at the attorney's office, in an envelope or package clearly labeled to identify the attorney being served,
      with a receptionist or an individual in charge of the office; or (c) if there was no person in the office with whom the notice or
      papers could be left, by leaving them in a conspicuous place in the office between the hours of nine in the morning and five in the
      evening. (2) For a party, delivery was made to the party or by leaving the documents at the party's residence with some person
      not younger than 18 years of age between the hours of eight in the morning and six in the evening.

      At the time of service, I was over 18 years of age. I am not a party to the above-referenced legal proceeding.


      I served the envelope or package, as stated above, on (date):


I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.


Date:



                                 (NAME OF DECLARANT)                                                    (SIGNATURE OF DECLARANT)


POS-040 [Rev. March 15, 2019]                                 PROOF OF SERVICE - CIVIL                                                        Page 2 of 3
                                                                 (Proof of Service)
                                                                                                        LEV INVESTMENTS, LLC
             Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                        Desc
                                          Main Document    Page 164 of 439
                                                                                                                         POS-040
                                INFORMATION SHEET FOR PROOF OF SERVICE-CIVIL

(This information sheet is not part of the official proof of service form and does not need to be copied, served, or filed.)
USE OF THIS FORM
This form is designed to be used to show proof of service of documents by (1) personal service, (2) mail, (3) overnight
delivery, (4) messenger service, or (5) fax.
This proof of service form should not be used to show proof of service of a summons and complaint. For that purpose,
use Proof of Service of Summons (form POS-010).
Also, this proof of service form should not be used to show proof of electronic service. For that purpose, use Proof of
Electronic Service (form POS-050).
Certain documents must be personally served. For example, an order to show cause and temporary restraining order
generally must be served by personal delivery. You must determine whether a document must be personally delivered or
can be served by mail or another method.
GENERAL INSTRUCTIONS
A person must be over 18 years of age to serve the documents. The person who served the documents must complete
the Proof of Service. A party to the action cannot serve the documents.
The Proof of Service should be typed or printed. If you have Internet access, a fillable version of this proof of service form
is available at www.courts.ca.gov/forms.htm.
Complete the top section of the proof of service form as follows:
First box, left side: In this box print the name, address, and telephone number of the person for whom you served the
documents.
Second box, left side: Print the name of the county in which the legal action is filed and the court's address in this box.
The address for the court should be the same as the address on the documents that you served.
Third box, left side: Print the names of the plaintiff/petitioner and defendant/respondent in this box. Use the same names
as are on the documents that you served.
Fourth box, left side: Check the method of service that was used. You should check only one method of service and
should show proof of only one method on the form. If you served a party by several methods, use a separate form to show
each method of service.
First box, top of form, right side: Leave this box blank for the court's use.
Second box, right side: Print the case number in this box. The case number should be the same as the case number on
the documents that you served.
Third box, right side: State the judge and department assigned to the case, if known.
Complete items 1-6:
1. You are stating that you are over the age of 18.
2.    Print your home or business address.
3.    If service was by fax service, print the fax number from which service was made.
4.    List each document that you served. If you need more space, check the box in item 4, complete the Attachment to
      Proof of Service—Civil (Documents Served) (form POS-040(D)), and attach it to form POS-040.
5.    Provide the names, addresses, and other applicable information about the persons served. If more than one person
      was served, check the box on item 5, complete the Attachment to Proof of Service—Civil (Persons Served) (form
      POS-040(P)), and attach it to form POS-040.
6.    Check the box before the method of service that was used, and provide any additional information that is required.
      The law may require that documents be served in a particular manner (such as by personal delivery) for certain
      purposes. Service by fax generally requires the prior agreement of the parties.

You must sign and date the proof of service form. By signing, you are stating under penalty of perjury that the
information that you have provided on form POS-040 is true and correct.


POS-040 [Rev. March 15, 2019]                    PROOF OF SERVICE - CIVIL                                                      Page 3 of 3

                                                    (Proof of Service)
                                                                                          LEV INVESTMENTS, LLC
                Case 1:20-bk-11006-VK            Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                          Desc
                                                Main Document    Page 165 of 439
                                                                                                                              POS-040(P)
  SHORT TITLE:                                                                              CASE NUMBER:

  LEV INVESTMENTS, LLC VS RUVIN FEYGENBERG                                                  19VECV00878

                          ATTACHMENT TO PROOF OF SERVICE - CIVIL (PERSONS SERVED)
                                              (This attachment is for use with form POS-040.)
                     NAMES, ADDRESSES, AND OTHER APPLICABLE INFORMATION ABOUT PERSONS SERVED:
                    Name of Person Served                                                       Where Served
 (If the person served is an attorney, the party or parties        (Provide business or residential address where service was made by
 represented should also be stated.)                               personal service, mail, overnight delivery, or messenger service. For
                                                                   service by fax, provide fax number.)


  LEV INVESTMENTS, LLC, C/O ALEX                                    8159 SANTA MONICA BLVD., STE 200,
  POLOVINCHIK its agent for                                         LOS ANGELES CA 90046
  service of process
  Dmitri Lioudkovski (Managing                                      PO Box 16646, Beverly Hill, CA 90209
  Member)

  Timothy Krantz, Esq.,                                             2082 Michelson Drive, Suite 212
                                                                    Irvine, California 92612

  John G. Burgee, Esq                                               20501 Ventura Boulevard, Suite 262
                                                                    Woodland Hills, California 91364

  James Richard Felton,                                              16000 Ventura Blvd Ste 1000,
  Greenberg & Bass,                                                 Encino, CA 91436




Form Approved for Optional Use          ATTACHMENT TO PROOF OF SERVICE-CIVIL (PERSONS SERVED)                         Page        of
Judicial Council of California                                                                                                www.courts.ca.gov
POS-040(P) [Rev. February 1, 2017]                       (Proof of Service)
                                                                                                  LEV INVESTMENTS, LLC
Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00              Desc
                           Main Document    Page 166 of 439

  1   JOHN G. BURGEE, ESQ. (State Bar No. 132129)
      BURGEE & ABRAMOFF, P.C.
  2   20501 Ventura Boulevard, Suite 262
      Woodland Hills, California 91364
  3   Tel: (818) 264-7575
      Fax: (818) 264-7576
  4
      Attorneys for Defendants MICHAEL LEIZEROVITZ
  5   and SENSIBLE CONSULTING and MANAGEMENT, INC.

  6

  7

  8                      SUPERIOR COURT OF THE STATE OF CALIFORNIA

  9                              FOR THE COUNTY OF LOS ANGELES

 10                                       NORTHWEST DISTRICT

 11

 12   LEV INVESTMENTS, LLC,                       )   CASE NO. 19VECV00878
                                                  )
 13                         Plaintiff,            )   NOTICE OF HEARING ON DEMURRER;
                                                  )   DEMURRER OF DEFENDANTS RUVIN
 14          v.                                   )   FEYGENBERG, MICHAEL LEIZEROVITZ
                                                  )   AND SENSIBLE CONSULTING AND
 15   RUVIN FEYGENBERG, MICHAEL                   )   MANAGEMENT, INC. TO FIRST AMENDED
      LEIZEROVITZ, SENSIBLE                       )   COMPLAINT; MEMORANDUM OF POINTS
 16   CONSULTING AND MANAGEMENT,                  )   AND AUTHORITIES; DECLARATION OF
      INC., MING ZHU, LLC, and DOES 1             )   JOHN G. BURGEE
 17   through 100, inclusive,                     )
                                                  )   Date: Dec. 11, 2019
 18                         Defendants.           )   Time: 8:30 a.m.
                                                  )   Dept.: A
 19                                                   RES ID: 819305287267

 20          PLEASE TAKE NOTICE that Defendants RUVIN FEYGENBERG, MICHAEL

 21   LEIZEROVITZ and SENSIBLE CONSULTING AND MANAGEMENT, INC. hereby demur to

 22   the First Amended Complaint of LEV INVESTMENTS, LLC, and the demurrer has been set for

 23   hearing on December 11, 2019, at 8:30 a.m., or as soon thereafter as counsel may be heard, in

 24   Department A of the above-titled court.

 25          This Demurrer is made pursuant to Code of Civil Procedure Section 430.10 on the

 26   grounds that, as a matter of law, the First Amended Complaint and Causes of Action asserted fail

 27   to properly plead a claim against the moving Defendants.

 28   //

                                                      1
                           DEMURRER TO FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00               Desc
                           Main Document    Page 167 of 439

  1          This Demurrer will be based upon the Memorandum of Points and Authorities attached

  2   hereto, the Declaration of John G. Burgee attached hereto (regarding efforts to meet and confer)

  3   and upon any further oral or documentary evidence that may be presented at the hearing of this

  4   Demurrer.

  5

  6   DATED: November 1, 2019.                     BURGEE & ABRAMOFF P.C.

  7

  8
                                                   By:      /s/ John G. Burgee
  9                                                       JOHN G. BURGEE
                                                   Attorneys for Defendants RUVIN FEYGENBERG,
 10                                                MICHAEL LEIZEROVITZ and SENSIBLE
                                                   CONSULTING AND MANAGEMENT, INC.
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                      2
                            DEMURRER TO FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                            Main Document    Page 168 of 439

  1                                              DEMURRER

  2          Defendants RUVIN FEYGENBERG, MICHAEL LEIZEROVITZ and SENSIBLE

  3   CONSULTING AND MANAGEMENT, INC. (“Sensible”) demur as follows to the First

  4   Amended Complaint (“FAC”) of LEV INVESTMENTS LLC:

  5                                       GENERAL DEMURRER

  6          1. The First Cause of Action for Breach of Implied Covenant Against Encumbrances fails

  7   to set forth facts sufficient to state a cause of action. CCP §430.10(e).

  8          2. The Second Cause of Action for Usury fails to set forth facts sufficient to state a cause

  9   of action. CCP §430.10(e).

 10          3. The Second Cause of Action for Usury is uncertain particularly as to the unspecified

 11   "loan agreement". CCP §430.10(f).

 12          4. The Third Cause of Action for Quiet Title fails to set forth facts sufficient to state a

 13   cause of action. CCP §430.10(e).

 14          5. The Third Cause of Action for Quiet Title is uncertain particularly as to the unspecified

 15   "loan agreement". CCP §430.10(f).

 16          6. The Fourth Cause of Action for Declaratory Relief fails to set forth facts sufficient to

 17   state a cause of action. CCP §430.10(e).

 18          7. The Fourth Cause of Action for Declaratory Relief is uncertain particularly as to the

 19   unspecified "loan agreement". CCP §430.10(f).

 20          WHEREFORE, Defendants respectfully requests that this Demurrer to the First Amended

 21   Complaint be sustained.

 22

 23   DATED: November 1, 2019.                       BURGEE & ABRAMOFF P.C.

 24

 25                                                  By:    /s/ John G. Burgee
                                                            JOHN G. BURGEE
 26                                                  Attorneys for Defendants RUVIN FEYGENBERG,
                                                     MICHAEL LEIZEROVITZ and SENSIBLE
 27                                                  CONSULTING AND MANAGEMENT, INC.

 28

                                                        3
                             DEMURRER TO FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                            Main Document    Page 169 of 439

  1                        MEMORANDUM OF POINTS AND AUTHORITIES

  2

  3   I.      INTRODUCTION.

  4           Although the Court provided a detailed ruling on the Demurrer to the Complaint in this

  5   action, Plaintiff has not addressed the issues which were the grounds for the Court’s sustaining of

  6   the prior Demurrer. This is simply because Plaintiff cannot fix the defects to the pleading

  7   without wholly inventing facts or alleging facts that undermine its claims.

  8           Plaintiff still frames its pleading in vague and conclusory terms rather than present the

  9   entire history of the parties dealings with respect to the subject property. One of Plaintiff’s chief

 10   complaints is a judgment lien attached to the property for which Plaintiff seeks relief based upon

 11   the execution of a Grant Deed. Interestingly, Plaintiff was also a grantor executing the Grant

 12   Deed and half owner of the property subject to the encumbrance before the Grant Deed was

 13   executed. Plaintiff is not some third party buyer with no prior relationship to the property.

 14   Nonetheless, Plaintiff makes no effort to explain why it was also a grantor, and, more

 15   importantly, why the Grant Deed states that no consideration was provided for the transfer of the

 16   half-interest in the property.

 17           Similarly, Plaintiff’s other principal complaint relates to an allegedly usurious loan.

 18   However, again, Plaintiff provides virtually no details concerning the loan. There is no

 19   information as to when the loan was made. The allegations as to the parties to the loan are

 20   inconsistent and conflicting. No information as to any of the terms of the loan are provided

 21   except for the conclusory allegation that the loan is supposedly usurious. In fact, there is no

 22   allegation as to whether the loan agreement is written or oral. There is also no allegation that any

 23   interest or other payment has been made on the loan.

 24           Based upon the substantial pleading deficiencies and lack of factual allegations, the Court

 25   sustained the previous demurrer to Plaintiff’s pleading. The amended pleading does little to

 26   provide additional information and just adds more vague and conclusory allegations. As such,

 27   the FAC still fails to allege viable causes of action. This Demurrer should be sustained and leave

 28   to amend denied where Plaintiff has made no progress in alleging facts to support its claims.

                                                        4
                             DEMURRER TO FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                            Main Document    Page 170 of 439

  1          Plaintiff’s claims regarding the purported cloud caused by the Abstract has nothing to do

  2   with either Movant. Moreover, the claims asserted by Plaintiff with regard to the Abstract are

  3   legally deficient. The usury claim is without factual support. Despite meet and confer efforts,

  4   Plaintiff refuses to withdraw unsupported causes of action or amend the Complaint. As a result,

  5   Movants have brought this Demurrer which should be sustained by the Court.

  6

  7   II.    DEMURRER STANDARDS.

  8          A complaint, must contain statements of facts constituting a cause of action. CCP §

  9   425.10. The pleading party must allege facts that show he is entitled to relief as a matter of law.

 10   Hill v. Miller (1966) 64 Cal.2d 757, 759. A general demurrer is proper when the complaint fails

 11   to state facts constituting a cause of action. CCP § 430.10(e). On a demurrer, the material facts

 12   properly pled are deemed admitted, but not contentions, deductions or conclusions of fact or law.

 13   Countrywide Home Loans, Inc. v. Superior Court (1999) 69 Cal.App.4th 785, 791. Conclusory

 14   allegations therefore will not sustain a cause of action. Further, all doubts as to whether a cause

 15   of action is pleaded sufficiently are to be resolved against the pleader, as it is presumed that it

 16   has stated its case as favorably as possible. Richmond Redevelopment Agency v. Western Title

 17   Guaranty Co. (1975) 48 Cal.App.3d 343. The presumption on demurrer, therefore, is always

 18   against the pleader. Id.

 19

 20   III.   THE FIRST CAUSE OF ACTION FOR BREACH OF IMPLIED COVENANT

 21          AGAINST ENCUMBRANCES FAILS TO PLEAD A VIABLE CLAIM.

 22          Plaintiff is claiming that Leizerovitz and Feygenberg clouded title to the Property with

 23   monetary obligations during the one day that they were owners thereof. In ruling on the prior

 24   demurrer, the Court found: “Plaintiff has only alleged an encumbrance that is a judgement lien as

 25   to co-defendant Feygenberg. Plaintiff fails to explain how that encumbrance was made, done or

 26   suffered by demurring defendants [Leizerovitz and Sensible].” Plaintiff has not changed one

 27   word of this cause of action. Consequently, no basis for any claim against Leizerovitz and

 28   Sensible have been stated: there is no allegation that this parties caused or precipitated any lien or

                                                        5
                             DEMURRER TO FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                   Desc
                            Main Document    Page 171 of 439

  1   encumbrance to become attached to the property. As Plaintiff has not amended and it is therefore

  2   clear that Plaintiff has no additional facts to support this claim as to these defendant, this

  3   demurrer should be sustained without leave to amend as to Leizerovitz and Sensible.

  4          Further, the Court previously ruled that the complaint was devoid of any allegation that

  5   value was provided to defendants in exchange for the subject Grant Deed. As the Court held, the

  6   statutory covenant does not apply when there is no consideration for the grant deed. Estate of

  7   Porter (1903) 138 Cal. 618, 624. The Court found that the Grant Deed attached to the Complaint

  8   as Exhibit A indicates that no consideration was provided and that the transfer was a “gift.”

  9   Although Plaintiff argued that consideration was provided, this was both outside of the facts

 10   alleged and in conflict with the Grant Deed which was part of the pleading. The Court required

 11   amendment to provide information on the alleged consideration.

 12          The FAC alleges that an unspecified loan is the consideration for the Grant Deed.

 13   Plaintiff’s allegations are wholly vague as to the loan. Although Plaintiff alleges that there was a

 14   loan agreement, no agreement is provided. Nor is there any information as to when the loan was

 15   made or who were parties to the loan agreement. This is no way to plead a contract that is central

 16   not only to this Cause of Action, but also Plaintiff’s Cause of Action for Usury. The failure to

 17   provide the loan agreement or at least details of when and who made the agreement and a

 18   summary of its terms, renders this cause of action insufficient and deficient.

 19          Moreover, the suggestion that there was a concurrent loan creates a conflict in the

 20   allegations of the pleading which Plaintiff must address. Either Plaintiff committed tax fraud in

 21   claiming that there was no tax due, or there really was no consideration because the loan was a

 22   pre-existing obligation. In this regard, Plaintiff is not at all clear about when the loan was made.

 23   The only explanation that reconciles Plaintiff’s claim that there was a loan and the Grant Deed’s

 24   notation that there was no consideration, is that in fact the loan was pre-existing (which is what

 25   the facts will ultimately show and the reason for Plaintiff’s vague and evasive pleading).

 26          To the extent that the logical conclusion is that the loan is a pre-existing obligation, the

 27   execution and recording of the Deed of Trust does not provide consideration. Rather it is simply

 28   confirming an existing obligation. There is thus no consideration provided by Plaintiff for the

                                                        6
                             DEMURRER TO FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                            Main Document    Page 172 of 439

  1   Grant Deed and this Cause of Action still fails against all parties.

  2          The Court should reject Plaintiff’s vague and insufficient pleading regarding the supposed

  3   consideration for the Grant Deed. When forced to provide the details regarding the loan and

  4   explain why the Grant Deed states that there was no consideration for the transfer, it will confirm

  5   the logical conclusion that the loan was a pre-existing obligation. This Court should therefore

  6   sustain this demurrer to this Cause of Action as to all parties.

  7

  8   IV.    THE SECOND CAUSE OF ACTION FOR USURY FAILS TO PLEAD A VIABLE

  9          CLAIM FOR RELIEF.

 10          The Court previously found that the loan that is the basis for this claim was alleged to be

 11   related to the Deed of Trust which since March has been solely held by Sensible. This cause of

 12   action now alleges that Feygenberg and Leizerovitz entered into an unspecified loan agreement

 13   with Plaintiff (even though elsewhere in the pleading Plaintiff only alleges a loan with

 14   Feygenberg and Sensible). As with the First Cause of Action, there are absolutely no details

 15   provided as to when the loan agreement was made, who are the parties to the agreement or what

 16   are its specific terms. Again, Plaintiff does not provide any loan agreement as an exhibit or even

 17   specify whether the agreement is written or oral. The cause of action is alleged solely in

 18   conclusory terms. Such allegations are not sufficient to state a viable claim for relief.

 19   Countrywide Home Loans, Inc. v. Superior Court, supra.

 20          Further, Plaintiff fails to allege that there was any payment of usurious interest or any

 21   payment whatsoever as to the loan. Plaintiff has only alleged that there have been supposedly

 22   usurious payoff demands since March 2019. Plaintiff does not specify who made the alleged

 23   payoff demands, but, as shown by the exhibits to the FAC, only Sensible has been a holder of the

 24   Deed of Trust since March 2019. As such, only Sensible would be a possible party to this claim.

 25          In this regard, relief would only be appropriate against Sensible. The remedy for a

 26   usurious loan is to void all interest. Gibbo v. Berger (2004) 123 Cal.App.4th 396, 403. As no

 27   interest has been paid, this would be a prospective remedy as to Sensible only (if there were any

 28   merit to this claim, which there is not). The Civil Code also provides for disgorging interest paid

                                                        7
                             DEMURRER TO FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                            Main Document    Page 173 of 439

  1   and treble damages but that is limited to interest actually paid. Civil Code §§ 1916-2 and 1916-

  2   3. Here, there is no allegation that anything has been paid. There is thus no basis to seek any

  3   recovery of money or penalties. As the only remedy available based upon the allegations of the

  4   FAC is prospective and the only holder of the loan is Sensible, there is no claim stated against

  5   Feygenberg or Leizerovitz. This Demurrer should be sustained and leave to amend denied as to

  6   the individual defendants.

  7

  8   V.     THE THIRD CAUSE OF ACTION FOR QUIET TITLE FAILS TO PLEAD A

  9          VIABLE CLAIM FOR RELIEF.

 10          Quiet title is a statutory form of action. The required elements of a claim for quiet title as

 11   set forth in Code of Civil Procedure Section 761.020. One of the required elements is a

 12   statement of “the adverse claims to the title of the plaintiff against which a determination is

 13   sought.” CCP § 761.020. In ruling on the Demurrer to the prior pleading, the Court agreed that

 14   the allegation of an adverse claim was not stated except as to Ming Zhu. Plaintiff has now

 15   amended to allege that is seeks to quiet title based upon a lien referencing the Deed of Trust

 16   attached to the Complaint.

 17          Based upon the documents attached to the FAC, the Deed of Trust is solely held by

 18   Sensible at this point. There is thus no allegation showing that either Leizerovitz or Feygenberg

 19   assert an adverse or any interest in the property. This Demurrer therefore should be sustained as

 20   to these parties without leave to amend.

 21          With respect to Sensible, "[a] borrower may not . . . quiet title against a secured lender

 22   without first paying the outstanding debt on which the . . . deed of trust is based." Lueras v. BAC

 23   Homes Loans Servicing, LP (2013) 221 Cal. App. 4th 49, 86. The loan underlying Sensible’s

 24   interest has not been paid nor are there any allegations that support extinguishing the Deed of

 25   Trust. There is not even any allegation that Plaintiff even made any offer or tender of payment.

 26   Plaintiff has thereby failed to state a viable claim for quiet title against Sensible. This Demurrer

 27   should be sustained without leave to amend.

 28

                                                        8
                             DEMURRER TO FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                            Main Document    Page 174 of 439

  1   VI.    THE FOURTH CAUSE OF ACTION FOR DECLARATORY RELIEF FAILS TO

  2          PLEAD A VIABLE CLAIM FOR RELIEF.

  3          Simply alleging that there is a controversy between the parties is not sufficient to support

  4   a claim for declaratory relief. Alturas v. Gloster (1940) 16 Cal.2d 46, 48. A complaint must

  5   include an allegation of facts that support grounds for relief. Id. Here, the FAC essentially relies

  6   upon the same allegations as proffered for the quiet title and usury claims, seeking the same

  7   relief. As such allegations were insufficient to state a claim for relief under either of those legal

  8   theories, they also are inadequate to state a claim for declaratory relief. Faunce v. Cate (2013)

  9   222 Cal.App.4th 166, 173. The declaratory relief claim is therefore not viable.

 10          Moreover, even if viable claims were stated under the prior causes of action, the

 11   declaratory relief claim would be duplicative of the prior causes of action and superfluous. The

 12   Court of Appeal has said:

 13          We believe a comment is in order about the declaratory relief cause of action

 14          itself. The issues invoked in that cause of action already were fully engaged by

 15          other causes of action. Because they were, declaratory relief was unnecessary and

 16          superfluous. (See 5 Witkin, Cal.Procedure (3d ed. 1985) Pleading, § 800, p. 243;

 17          California Ins. Guarantee Assn. v. Superior Court (1991) 231 Cal.App.3d 1617,

 18          1623, 283 Cal.Rptr. 104.) “The declaratory relief statute should not be used for

 19          the purpose of anticipating and determining an issue which can be determined in

 20          the main action. The object of the statute is to afford a new form of relief where

 21          needed and not to furnish a litigant with a second cause of action for the

 22          determination of identical issues.” (General of America Ins. Co. v. Lilly (1968)

 23          258 Cal.App.2d 465, 470, 65 Cal.Rptr. 750; California Ins. Guarantee Assn. v.

 24          Superior Court, supra, 231 Cal.App.3d at p. 1624, 283 Cal.Rptr. 104; and see

 25          Regan Roofing Co. v. Superior Court, supra, 24 Cal.App.4th 425, 29 Cal.Rptr.2d

 26          413.)

 27   Hood v. United Chambers Administrators Inc. (1995) 33 Cal.App.4th 321, 324.

 28   //

                                                        9
                             DEMURRER TO FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                Desc
                            Main Document    Page 175 of 439

  1           Any controversy as to alleged usury is address in the usury cause of action (which only

  2   pertains to Sensible as the sole holder of the subject Deed of Trust and beneficiary of the loan).

  3   There is thus no basis for a second cause of action against any party related to alleged usury.

  4           Any controversy as to the Ming Zhu judgment only pertains to Ming Zhu and

  5   Feygenberg. That judgment has no connection to either Leizerovitz or Sensible. Moreover, this

  6   is addressed in the quiet title cause of action.

  7

  8   VII.    CONCLUSION.

  9           Based upon the foregoing, the Court should sustain this Demurrer and deny to amend as

 10   to claims Plaintiff has shown an inability to support.

 11

 12   DATED: November 1, 2019.                           BURGEE & ABRAMOFF P.C.

 13

 14                                                      By:     /s/ John G. Burgee
                                                                JOHN G. BURGEE
 15                                                      Attorneys for Defendants RUVIN FEYGENBERG,
                                                         MICHAEL LEIZEROVITZ and SENSIBLE
 16                                                      CONSULTING AND MANAGEMENT, INC.

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                          10
                             DEMURRER TO FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                            Main Document    Page 176 of 439

  1                              DECLARATION OF JOHN G. BURGEE

  2          I, JOHN G. BURGEE declare:

  3          1.      I am an attorney at law duly qualified before the Courts of the State of California.

  4   I have personal knowledge of the facts stated herein and if called upon to testify, I can and will

  5   competently testify thereto.

  6          2.      This declaration is made in compliance with Code of Civil Procedure Section

  7   430.41.

  8          3.      On October 28, 2019, I sent Plaintiff’s counsel an email outlining the objections

  9   to the First Amended Complaint which form the basis of this Demurrer. A true and correct copy

 10   of my email to Plaintiff’s counsel is attached hereto as Exhibit A. Plaintiff's counsel's response

 11   is that he is withdrawing as counsel for Plaintiff.

 12

 13          I declare under penalty of perjury under the laws of the State of California that the

 14   foregoing is true and correct. Executed on November 1, 2019, at Woodland Hills, California.

 15

 16

 17                                                               /s/ John G. Burgee
                                                                    JOHN G. BURGEE
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                       11
                             DEMURRER TO FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 177 of 439




                                Exhibit A
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 178 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 179 of 439
Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                           Main Document    Page 180 of 439

  1                                         PROOF OF SERVICE

  2
      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
  3
             I am employed in the County of Los Angeles, State of California. I am over the age of 18
  4   and not a party to the within action. My business address is 20501 Ventura Boulevard,
      Woodland Hills, California 91364.
  5
            On November 1, 2019, I served the foregoing document described as: NOTICE OF
  6   HEARING ON DEMURRER; DEMURRER OF DEFENDANTS RUVIN FEYGENBERG,
      MICHAEL LEIZEROVITZ AND SENSIBLE CONSULTING AND MANAGEMENT, INC.TO
  7   FIRST AMENDED COMPLAINT; MEMORANDUM OF POINTS AND AUTHORITIES;
      DECLARATION OF JOHN G. BURGEE on the interested parties in this action:
  8
      /X/    by placing / / the original /X/ a true copy thereof enclosed in sealed envelopes addressed
  9          as follows:

 10          Thomas D. Sands, Esq.                         Timothy Krantz, Esq.
             The Sands Law Group, APLC                     Law Office of Timothy Krantz
 11          205 S. Broadway, Suite 903                    2082 Michelson Drive, Suite 212
             Los Angeles, California 90012                 Irvine, California 92612
 12
      [X]    BY MAIL
 13
             [X]    As follows: I am "readily familiar" with the firm's practice of collection and
 14                 processing correspondence for mailing. Under that practice it would be deposited
                    with U.S. postal service on that same day with postage thereon fully prepaid at
 15                 Woodland Hills, California in the ordinary course of business. I am aware that on
                    motion of the party served, service is presumed invalid if postal cancellation date
 16                 or postage meter date is more than one day after date of deposit for mailing in
                    affidavit.
 17
      [ ]    **(BY PERSONAL SERVICE) I delivered such envelope by hand to the office/home of
 18          the addressee.

 19
             Executed November 1, 2019, at Woodland Hills, California.
 20
      /X/    (State) I declare under penalty of perjury under the laws of the State of California that the
 21                  above is true and correct.

 22
        John Burgee                                      /s/ John G. Burgee
 23   Type or Print Name                               Signature

 24

 25

 26

 27

 28

                                                      12
                            DEMURRER TO FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 181 of 439
Case 1:20-bk-11006-VK           Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00               Desc
                               Main Document    Page 182 of 439

  1   JOHN G. BURGEE, ESQ. (State Bar No. 132129)
      BURGEE & ABRAMOFF, P.C.
  2   20501 Ventura Boulevard, Suite 262
      Woodland Hills, California 91364
  3   Tel: (818) 264-7575
      Fax: (818) 264-7576
  4
      Attorneys for Defendants MICHAEL LEIZEROVITZ
  5   and SENSIBLE CONSULTING and MANAGEMENT, INC.

  6

  7

  8                         SUPERIOR COURT OF THE STATE OF CALIFORNIA

  9                                 FOR THE COUNTY OF LOS ANGELES

 10                                          NORTHWEST DISTRICT

 11

 12   LEV INVESTMENTS, LLC,                           )   CASE NO. 19VECV00878
                                                      )
 13                            Plaintiff,             )   NOTICE OF MOTION AND MOTION OF
                                                      )   DEFENDANTS RUVIN FEYGENBERG,
 14          v.                                       )   MICHAEL LEIZEROVITZ AND SENSIBLE
                                                      )   CONSULTING AND MANAGEMENT, INC. TO
 15   RUVIN FEYGENBERG, MICHAEL                       )   STRIKE PORTIONS OF FIRST AMENDED
      LEIZEROVITZ, SENSIBLE                           )   COMPLAINT; MEMORANDUM OF POINTS
 16   CONSULTING AND MANAGEMENT,                      )   AND AUTHORITIES; DECLARATION OF
      INC., MING ZHU, LLC, and DOES 1                 )   JOHN G. BURGEE
 17   through 100, inclusive,                         )
                                                      )   Date: Dec. 11, 2019
 18                            Defendants.            )   Time: 8:30 a.m.
                                                      )   Dept.: A
 19                                                       RES ID: 819305287267

 20          TO ALL PARTIES AND THEIR COUNSEL OF RECORD HEREIN:

 21          PLEASE TAKE NOTICE that on December 11, 2019, at 8:30 a.m., or as soon thereafter

 22   as counsel may be heard, in Department A of the above-titled court, Defendants RUVIN

 23   FEYGENBERG, MICHAEL LEIZEROVITZ and SENSIBLE CONSULTING AND

 24   MANAGEMENT, INC. will move the Court to strike the following portions of the Complaint:

 25          1.      Page 3, lines 10-21, paragraph 10 in its entirety as immaterial and unsupported

 26   alter ego allegations:

 27                  "10.      There exists, and at all times herein mentioned there existed, a

 28          unity of interest and ownership between Defendants Leizerovitz and Sensible

                                                          1
                  MOTION TO STRIKE PORTIONS OF FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK     Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                    Desc
                         Main Document    Page 183 of 439

  1        Consulting, such that any individuality and separateness between these defendants

  2        have ceased, and Sensible Consulting is the alter ego of Defendant Leizerovitz.

  3        On information and belief, Sensible Consulting is, and at all times herein

  4        mentioned was, a mere shell and sham without capital, assets, stock and/or

  5        stockholders. Sensible Consulting was conceived, intended and used by Defendant

  6        Leizerovitz as a device to avoid individual liability and for the purpose of

  7        substituting a financially insolvent corporation in the place of Defendant

  8        Leizerovitz. On information and belief, Defendant Sensible Consulting is, and at

  9        all times herein mentioned was, so inadequately capitalized that, compared with

 10        the business to be done by the defendant and the risks of loss, its capitalization

 11        was illusory or trifling. Adherence to the fiction of the separate existence of

 12        Sensible Consulting would permit an abuse of the corporate privilege and would

 13        sanction fraud and promote injustice."

 14        2.     Page 9, lines 5-6 as unsupported request for treble damages:

 15               "For the assessment of treble damages against Defendants, and each of

 16        them, in the sum according to proof, but not less than $355,000;"

 17        3.     Page 9, line 16 to page 10, line 5, as unsupported relief:

 18               "For a judgment that Plaintiff’s title is fee simple, free of any liens;

 19               "For a judgment declaring the validity of the judgment evidenced by the

 20        Abstract;

 21               "For a judgment declaring that Plaintiff does not owe the judgment

 22        evidenced by the Abstract;

 23               "For a judgment compelling Defendants, and each of them, to offset the

 24        payment of the judgment evidenced by the Abstract and taxes from what is owed

 25        to Defendants, and each of them, by Plaintiff;

 26               "For a permanent injunction, enjoining Defendants, and each of them, and

 27        their agents, servants and employees, and all persons acting under, in concert with,

 28        or for them from seeking repayment of the judgment evidenced by the Abstract

                                                     2
                MOTION TO STRIKE PORTIONS OF FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                           Main Document    Page 184 of 439

  1          from Plaintiff and from seeking usurious interest;

  2                  "For a permanent injunction, enjoying Defendants, and each of them, and

  3          their agents, servants and employees, and all persons acting under, in concert with,

  4          or for them to offset the amount due at payoff from the principal loan amount;

  5                  "For damages in the sum of $655,000, plus damages in such further sums

  6          as may be sustained and as arc ascertainable before final judgment in this action."

  7          The motion to strike will be made pursuant to Code of Civil Procedure Sections 435 and

  8   436 on grounds that the identified portions of the Complaint are not drawn in conformance with

  9   law, are irrelevant, false and improper, and seek relief that is not supported by law including

 10   punitive damages and attorneys fees.

 11          This Motion will be based on this Notice, the attached Memorandum of Points and

 12   Authorities, the Declaration of John G. Burgee attached hereto (regarding efforts to meet and

 13   confer), the records and files herein and on such oral and documentary evidence as may be

 14   presented at the hearing of this Motion.

 15

 16   DATED: November 1, 2019.                      BURGEE & ABRAMOFF P.C.

 17

 18                                                 By:      /s/ John G. Burgee
                                                           JOHN G. BURGEE
 19                                                 Attorneys for Defendants RUVIN FEYGENBERG,
                                                    MICHAEL LEIZEROVITZ and SENSIBLE
 20                                                 CONSULTING AND MANAGEMENT, INC.

 21

 22

 23

 24

 25

 26

 27

 28

                                                       3
                 MOTION TO STRIKE PORTIONS OF FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                           Main Document    Page 185 of 439

  1                      MEMORANDUM OF POINTS AND AUTHORITIES

  2

  3   I.     INTRODUCTION.

  4          This action is based upon (1) a judgment lien that attached to the subject property, and (2)

  5   alleged usurious interest that has not been paid but is supposedly required by a nebulous and

  6   unspecified loan agreement. In amending the complaint after demurrer, Plaintiff has added and

  7   included allegations and claims for relief in the First Amended Complaint (“FAC”) that are

  8   improper and unsupported. These include:

  9          1.      Alter ego allegations that are alleged on information and belief in conclusory

 10                  terms, and that fail to meet the pleading requirements for alter ego liability;

 11          2.      An unsupported claim for treble damages for usury where no interest or any other

 12                  payment was made on the vaguely referenced and unspecified loan;

 13          3.      Claims for injunctions in connection with Plaintiff’s declaratory relief claim

 14                  which are neither pled nor supported in the pleading; and

 15          4.      A claim for monetary damages in connection with Plaintiff’s declaratory relief

 16                  claim which is, of course, wholly inappropriate.

 17          Defendants therefore seek to strike the improper allegations from the FAC as set forth in

 18   the Notice of this Motion.

 19

 20   II.    THE COURT SHOULD STRIKE THE IRRELEVANT AND IMPROPER

 21          ALLEGATIONS FROM THE COMPLAINT.

 22          Code of Civil Procedure Section 435 provides:

 23                  "(b)(1) Any party, within the time allowed to respond to a pleading, may

 24          serve and file a notice of motion to strike the whole or any part thereof."

 25          Code of Civil Procedure Section 436 provides:

 26                  "The court may, upon a motion made pursuant to Section 435, or at any

 27          time in its discretion, and upon terms it deems proper:

 28   //

                                                       4
                  MOTION TO STRIKE PORTIONS OF FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                            Main Document    Page 186 of 439

  1                          "(a)    Strike out any irrelevant, false, or improper matter inserted

  2                  in any pleading.

  3                          "(b)    Strike out all or any part of a pleading that is not drawn or

  4                  filed in conformity with the laws of this state, ..."

  5          Code of Civil Procedure Section 431.10 states in subsection (c) that "irrelevant matter"

  6   and "immaterial allegation" are synonymous, and defines the term "immaterial allegation" as

  7   follows:

  8                  "(b)    An immaterial allegation in a pleading is any of the following:

  9                          "(1) An allegation that is not essential to the statement of a claim or

 10          defense.

 11                          "(2) An allegation that is neither pertinent to nor supported by an

 12          otherwise sufficient claim or defense.

 13                          "(3)    A demand for judgment requesting relief not supported by

 14          the allegations of the complaint or cross-complaint."

 15          The Court should strike all of the irrelevant and improper matters contained in the

 16   Complaint as well as the claims not drawn in conformance with California law which are

 17   delineated in the Notice of this Motion.

 18

 19          A.      The Court Should Strike the Alter Ego Allegations as Irrelevant, Improper

 20                  and Immaterial Allegations.

 21          "Ordinarily, a corporation is regarded as a legal entity, separate and distinct from

 22          its stockholders, officers and directors, with separate and distinct liabilities and

 23          obligations. [Citations.]" (Sonora Diamond Corp. v. Superior Court (2000) 83

 24          Cal.App.4th 523, 538 ( Sonora Diamond).) "[T]he corporate form will be

 25          disregarded only in narrowly defined circumstances and only when the ends of

 26          justice so require." (Mesler v. Bragg Management Co., supra, 39 Cal.3d at p.

 27          301.) Before a corporation's obligations can be recognized as those of a particular

 28          person, the requisite unity of interest and inequitable result must be shown.

                                                        5
                  MOTION TO STRIKE PORTIONS OF FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                    Desc
                            Main Document    Page 187 of 439

  1           (Arnold v. Browne (1972) 27 Cal.App.3d 386, 394, disapproved on other grounds

  2           in Reynolds Metals Co. v. Alperson (1979) 25 Cal.3d 124, 129.)

  3   Leek v. Cooper (2011) 194 Cal.App.4th 399, 411.

  4           Plaintiff only alleges in conclusory statements asserted on information and belief that

  5   Sensible has the attributes of an alter ego of Defendant Leizerovitz. This is not legally sufficient.

  6   “To recover on an alter ego theory, a plaintiff ... must allege sufficient facts to show a unity of

  7   interest and ownership, and an unjust result if the corporation is treated as the sole actor. (Vasey

  8   v. California Dance Co. (1977) 70 Cal.App.3d 742, 749 ...)” Leek v. Cooper, supra, 194

  9   Cal.App.4th at p. 415. This is not only a matter of ultimately proof; the Court of Appeal was

 10   clear that a plaintiff must allege sufficient facts that would establish alter ego liability at the

 11   pleadings stage. Id. at 412. "When the court is asked to take some action upon an alter ego

 12   theory at the pleadings stage," the plaintiff must have alleged sufficient facts to fulfill the two

 13   elements stated above in order for an such a claim to survive. ld. at 415.

 14           "Purported alter ego allegations held insufficient where all that is alleged is that

 15           stockholders, who are not parties to the agreement sued upon, owned the stock of

 16           the corporate co-party and no allegations of insolvency of corporate co-party and

 17           no allegations of facts from which it appears that justice cannot otherwise be

 18           accomplished except by piercing the corporate veil. The court will not disregard

 19           the corporate entity unless it is necessary in order prevent fraud or injustice. Mere

 20           ownership of all of the stock and control and management of the corporation by

 21           one or two individuals is not itself sufficient to cause the court to disregard the

 22           corporate entity."

 23   Norris Really Co., Inc. v. Consolidated Abstract h Title Guarantee Co. (1947) 80 Cal.App.2d

 24   879, 883.

 25           The bare allegations of alter ego attributes contained in the FAC are insufficient to meet

 26   the requirements established by the decisional authorities. These allegations are thus immaterial

 27   and irrelevant as they do not support any claim for relief.

 28   //

                                                         6
                  MOTION TO STRIKE PORTIONS OF FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                            Main Document    Page 188 of 439

  1          Moreover, there are absolutely no factual allegations that there would injustice or

  2   fraud from failing to disregard Sensible as an independent corporate entity. The Court of

  3   Appeal held that the failure to allege conduct amounting to bad faith that makes it

  4   inequitable to hide behind the corporate form. Leek v. Cooper, supra, 194 Cal.App.4th at

  5   p. 418. There are no such allegations at all in the FAC. On the contrary, the pleading

  6   shows that Sensible is the holder of a $1.2 million Deed of Trust on the subject property.

  7   The relief sought in the claims stated is to deny Sensible interest on the loan. There is

  8   clearly no justification in this context for pursuing alter ego liability. The Court should

  9   strike the alter ego allegations from the FAC.

 10

 11          B.      The Court Should Strike the Claim for Treble Damages as an

 12                  Improper and Unsupported Claim for Relief.

 13          Although the usury Cause of Action only alleges that Plaintiff seeks a declaration

 14   that the interest sought by the unspecified loan agreement be voided (which Defendants

 15   dispute), in the prayer Plaintiff claims an entitlement to treble damages. Treble damages

 16   are awardable on a usurious loan only for interest actually paid. Civil Code Sectoin 1916-

 17   3; Liebelt v. Carney (1931) 213 Cal. 250, 255 [“section 3, by its terms, limits the suit for

 18   penalties to a debtor who has paid, against the party who is entitled to receive and does

 19   actually receive the payment from him”]. Here there is no allegation that any interest was

 20   paid or that any defendant received payment of usurious interest. As such, there is no

 21   basis for treble damages which therefore seeks relief that is unsupported by the allegations

 22   of the FAC. The claim for treble damages should be stricken.

 23

 24          C.      The Court Should Strike the Claims for Injunctions and Monetary

 25                  Damages with Respect to the Declaratory Relief Cause of Action as

 26                  Improper and Unsupported Claims for Relief.

 27          In the Prayer to the FAC, Plaintiff seeks a laundry list of relief. None of the relief

 28   sought is appropriate or supported.

                                                       7
                  MOTION TO STRIKE PORTIONS OF FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                            Main Document    Page 189 of 439

  1           1. Plaintiff seeks judicial declarations regarding the unspecified loan. However, as

  2   discussed in the accompanying Demurrer, any dispute regarding interest on the loan is not

  3   appropriately part of the declaratory relief claim since it is plead in connection with the

  4   usury claim.

  5           2. Plaintiff seeks a judicial declaration regarding title to the property. However,

  6   this is already the subject of the quiet title claim and therefore not properly included in the

  7   declaratory relief claim. Also, the declaratory relief claim does not contain allegations that

  8   would support relief that is essentially quieting title.

  9           3. Plaintiff seeks a number of injunctions regarding the Ming Zhu judgment.

 10   However, the allegations of the declaratory relief claim do not support injunctive relief.

 11   Among other things, there is no showing of irreparable injury. Also, as discussed in the

 12   Demurrer, the claims regarding the Ming Zhu judgment are unsupported.

 13           4.      Finally, Plaintiff seeks monetary damages. Such an award is wholly

 14   inappropriate and unsupported in connection with a declaratory relief cause of action. The

 15   only remedy supported by declaratory relief is a declaration of rights, not an award of

 16   damages.

 17           The Court should therefore strike all of the inappropriate and unsupported claims

 18   for relief in the prayer related to the declaratory relief cause of action.

 19

 20   III.    CONCLUSION.

 21           Based upon the foregoing, the Court is respectfully requested to grant this Motion

 22   and strike the claims and allegations as set forth in the Notice of this Motion.

 23

 24   DATED: November 1, 2019.                        BURGEE & ABRAMOFF P.C.

 25
                                                      By:     /s/ John G. Burgee
 26                                                          JOHN G. BURGEE
                                                      Attorneys for Defendants RUVIN
 27                                                   FEYGENBERG, MICHAEL LEIZEROVITZ
                                                      and SENSIBLE CONSULTING AND
 28                                                   MANAGEMENT, INC.

                                                         8
                   MOTION TO STRIKE PORTIONS OF FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                Desc
                             Main Document    Page 190 of 439

  1                            DECLARATION OF JOHN G. BURGEE

  2          I, JOHN G. BURGEE declare:

  3          1.        I am an attorney at law duly qualified before the Courts of the State of

  4   California. I have personal knowledge of the facts stated herein and if called upon to

  5   testify, I can and will competently testify thereto.

  6          2.        This declaration is made in compliance with Code of Civil Procedure

  7   Section 435.5.

  8          3.        On October 28, 2019, I sent Plaintiff’s counsel an email outlining the

  9   objections to the First Amended Complaint which form the basis of this Motion. A true

 10   and correct copy of my email to Plaintiff’s counsel is attached hereto as Exhibit A.

 11   Plaintiff's counsel's response is that he is withdrawing as counsel for Plaintiff.

 12

 13          I declare under penalty of perjury under the laws of the State of California that the

 14   foregoing is true and correct. Executed on November 1, 2019, at Woodland Hills,

 15   California.

 16

 17

 18                                                                 /s/ John G. Burgee
                                                                      JOHN G. BURGEE
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                        9
                    MOTION TO STRIKE PORTIONS OF FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 191 of 439




                                Exhibit A
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 192 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 193 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 194 of 439
Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                Desc
                           Main Document    Page 195 of 439

  1                                     PROOF OF SERVICE

  2
      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
  3
              I am employed in the County of Los Angeles, State of California. I am over the
  4   age of 18 and not a party to the within action. My business address is 20501 Ventura
      Boulevard, Woodland Hills, California 91364.
  5
              On November 1, 2019, I served the foregoing document described as: NOTICE OF
  6   MOTION AND MOTION OF DEFENDANTS RUVIN FEYGENBERG, MICHAEL
      LEIZEROVITZ AND SENSIBLE CONSULTING AND MANAGEMENT, INC. TO
  7   STRIKE PORTIONS OF FIRST AMENDED COMPLAINT; MEMORANDUM OF
      POINTS AND AUTHORITIES; DECLARATION OF JOHN G. BURGEE on the
  8   interested parties in this action:

  9   /X/    by placing / / the original /X/ a true copy thereof enclosed in sealed envelopes
             addressed as follows:
 10
             Thomas D. Sands, Esq.                      Timothy Krantz, Esq.
 11          The Sands Law Group, APLC                  Law Office of Timothy Krantz
             205 S. Broadway, Suite 903                 2082 Michelson Drive, Suite 212
 12          Los Angeles, California 90012              Irvine, California 92612

 13   [X]    BY MAIL

 14          [X]     As follows: I am "readily familiar" with the firm's practice of collection
                     and processing correspondence for mailing. Under that practice it would be
 15                  deposited with U.S. postal service on that same day with postage thereon
                     fully prepaid at Woodland Hills, California in the ordinary course of
 16                  business. I am aware that on motion of the party served, service is
                     presumed invalid if postal cancellation date or postage meter date is more
 17                  than one day after date of deposit for mailing in affidavit.

 18   [ ]    **(BY PERSONAL SERVICE) I delivered such envelope by hand to the
             office/home of the addressee.
 19

 20          Executed November 1, 2019, at Woodland Hills, California.

 21   /X/    (State) I declare under penalty of perjury under the laws of the State of California
                     that the above is true and correct.
 22

 23     John Burgee                                     /s/ John G. Burgee
      Type or Print Name                              Signature
 24

 25

 26

 27

 28

                                                      10
                   MOTION TO STRIKE PORTIONS OF FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 196 of 439
Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00         Desc
                              Main Document    Page 197 of 439
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                         Civil Division
                  Northwest District, Van Nuys Courthouse East, Department A

19VECV00878                                                                November 22, 2019
LEV INVESTMENTS, LLC vs RUVIN FEYGENBERG, et al.                                   8:30 AM


Judge: Honorable Huey P. Cotton                     CSR: None
Judicial Assistant: J. Szramkowski                  ERM: None
Courtroom Assistant: A. Ataryan                     Deputy Sheriff: None

APPEARANCES:
For Plaintiff(s): Thomas D Sands (Telephonic)
For Defendant(s): No Appearances




NATURE OF PROCEEDINGS: Hearing on Motion to be Relieved as Counsel

The matter is called for hearing.

Counsel submits on the courts tentative ruling.

The Court adopts its tentative ruling as the order of the court.

The Plaintiff's Motion to Be Relieved as Counsel filed by Thomas D Sands, Lev Investments,
LLC on 10/28/2019 is Granted.




                                           Minute Order                           Page 1 of 1
             Case 1:20-bk-11006-VK                     Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                                        Desc
                                                      Main Document    Page 198 of 439
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, state bar number, and address):
  (LEAVE BLANK IF NOTICE IS BY CLERK OF THE COURT)                                                                        RESERVED FOR CLERK'S FILE STAMP

  Thomas D Sands 279020
  Thomas D Sands, APLC.
  205 S Broadway Ste 500
  Los Angeles, CA 90012
  TELEPHONE NO.: (213) 788-4412            FAX NO.: (Optional): (888) 623-8382

  E-MAIL ADDRESS (Optional): thomas@thesandslawgroup.com

  ATTORNEY FOR (Name): LEV INVESTMENTS, LLC

  SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:
  6230 Sylmar Ave
  Van Nuys, CA 91401
  PLAINTIFF: LEV INVESTMENTS LLC

  DEFENDANT:Ruvin Feygenberg,                                  Michael Leizerovitz
    Ming Zhu, LLC
                                          JUDGMENT  DISMISSAL
                                                                                                                 CASE NUMBER:
  NOTICE OF ENTRY OF:
                                                                                                                 19VECV00878
                                         
                                         X OTHER ORDER

To the above named parties and to their attorneys of record, you are hereby given notice of entry of:

     Judgment in the above-entitled matter, entered on (date):
     Order of Dismissal in the above-entitled matter, filed on (date):
                      Motion to Be Relieved as Counsel filed by
    
    X Order           Thomas D Sands, Lev Investments,LLC on
                      10/28/2019 is Granted (minute Order attached)
                                                                                           , filed on (date):       11/22/2019

                                                                 DECLARATION OF MAILING

I, (typed or printed name) Thomas Sands, Esq.                                                         , do hereby (check one):
     X   declare  under penalty of perjury under the laws of the State of California that I am an active member of the State Bar of California;

    
    X declare under penalty of perjury under the laws of the State of California that I am                    (check one):
      
      X employed in/   X a resident of Los Angeles, CA                                                                                                     County,
                                                                                             (where mailing occurred)

                 over the age of 18 years, and not a party to the cause within; that my (check one):                    
                                                                                                                        X business
                  residence address is as shown above;
and that on the date shown below I served the notice of entry of the above-named document filed and entered herein, by depositing true
copies thereof in sealed envelope(s), with postage fully prepaid, in the United States Mail Service located at
Los Angeles                                                   ,       CA
                                (city)                                                                                   (state)

addressed to the parties named below:

  See POS-40 (Persons served)                                                           LEV INVESTMENTS, LLC, C/O ALEX
  attached.                                                                             POLOVINCHIK its agent for
                                                                                        service of process at 8159 SANTA
                                                                                        MONICA BLVD., STE 200,
                                                                                        LOS ANGELES CA 90046
 Additional names and addresses on attached sheet.

Dated:    11/22/2019                                                          Signed:
                                                                                                                   (SIGNATURE OF DECLARANT)

                                                                   Typed or printed named of declarant:     Thomas D Sands, Esq.


LASC LACIV 123 (Rev. 08/18)                                   NOTICE OF ENTRY OF JUDGMENT/                                                Code Civ. Proc., §§ 664.5, 1013a
For Optional Use                                                                                                                          Cal. Rules of Court 8.104 & 8.751
                                                                DISMISSAL/OTHER ORDER
                                                                                                                  LEV INVESTMENTS, LLC
                Case 1:20-bk-11006-VK            Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                          Desc
                                                Main Document    Page 199 of 439
                                                                                                                              POS-040(P)
  SHORT TITLE:                                                                              CASE NUMBER:

  LEV INVESTMENTS, LLC VS RUVIN FEYGENBERG                                                  19VECV00878

                          ATTACHMENT TO PROOF OF SERVICE - CIVIL (PERSONS SERVED)
                                              (This attachment is for use with form POS-040.)
                     NAMES, ADDRESSES, AND OTHER APPLICABLE INFORMATION ABOUT PERSONS SERVED:
                    Name of Person Served                                                       Where Served
 (If the person served is an attorney, the party or parties        (Provide business or residential address where service was made by
 represented should also be stated.)                               personal service, mail, overnight delivery, or messenger service. For
                                                                   service by fax, provide fax number.)


  LEV INVESTMENTS, LLC, C/O ALEX                                    8159 SANTA MONICA BLVD., STE 200,
  POLOVINCHIK its agent for                                         LOS ANGELES CA 90046
  service of process
  Dmitri Lioudkovski (Managing                                      PO Box 16646, Beverly Hill, CA 90209
  Member)

  Timothy Krantz, Esq.,                                             2082 Michelson Drive, Suite 212
                                                                    Irvine, California 92612

  John G. Burgee, Esq                                               20501 Ventura Boulevard, Suite 262
                                                                    Woodland Hills, California 91364

  James Richard Felton,                                              16000 Ventura Blvd Ste 1000,
  Greenberg & Bass,                                                 Encino, CA 91436




Form Approved for Optional Use          ATTACHMENT TO PROOF OF SERVICE-CIVIL (PERSONS SERVED)                         Page        of
Judicial Council of California                                                                                                www.courts.ca.gov
POS-040(P) [Rev. February 1, 2017]                       (Proof of Service)
                                                                                                  LEV INVESTMENTS, LLC
Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00          Desc
                              Main Document    Page 200 of 439
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                           Civil Division
                    Northwest District, Van Nuys Courthouse East, Department A

19VECV00878                                                                  December 4, 2019
LEV INVESTMENTS, LLC vs RUVIN FEYGENBERG, et al.                                    8:30 AM


Judge: Honorable Huey P. Cotton                   CSR: None
Judicial Assistant: R. Redmond                    ERM: None
Courtroom Assistant: A. Ataryan                   Deputy Sheriff: None

APPEARANCES:
For Plaintiff(s): No Appearances
For Defendant(s): John G. Burgee; Tim Krantz By Kari Morris
Other Appearance Notes: By Jeremy H. Rothstein



NATURE OF PROCEEDINGS: Case Management Conference

The matter is called for hearing.

Plaintiff's counsel was recently retained and requests a continuance.

Pursuant to the request of plaintiff, the Case Management Conference scheduled for 12/04/2019
is continued to 02/18/20 at 08:30 AM in Department A at Van Nuys Courthouse East.

Pursuant to the request of plaintiff, the Hearing on Demurrer - without Motion to Strike
scheduled for 12/10/2019, and Hearing on Demurrer - with Motion to Strike (CCP 430.10)
scheduled for 12/11/2019 are advanced to this date and continued to 02/18/20 at 08:30 AM in
Department A at Van Nuys Courthouse East.

Notice is waived.




                                          Minute Order                             Page 1 of 1
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 201 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 202 of 439
                Case 1:20-bk-11006-VK                 Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00         Desc
                                                     Main Document    Page 203 of 439


               1    JAMES R. FELTON, ESQ. (State Bar No. 138767)
                    jfelton@gblawllp.com
               2    JEREMY H. ROTHSTEIN, ESQ. (State Bar No. 316140)
                    jrothstein@gblawllp.com
               3    G&B LAW, LLP
                    16000 Ventura Boulevard, Suite 1000
               4    Encino, California 91436
                    Tel: (818) 382-6200 • Fax: (818) 986-6534
               5
                    Attorneys for Plaintiff,
               6    Lev Investments, LLC

               7

               8                             SUPERIOR COURT OF THE STATE OF CALIFORNIA
               9                     FOR THE COUNTY OF LOS ANGELES, NORTHWEST DISTRICT
               10

               11   LEV INVESTMENTS, LLC,                                    CASE NO.: 19VECV00878
               12                       Plaintiff,                           UNLIMITED JURISDICTION
               13           vs.                                              LEV INVESTMENTS, LLC’S
                                                                             OPPOSITION TO DEFENDANTS RUVIN
~
~




                    RUVIN FEYGENBERG, MICHAEL
G&B Law, LLP




               14                                                            FEYGENBERG, MICHAEL
                    LEIZEROVITZ, SENSIBLE CONSULTING                         LEIZEROVITZ AND SENSIBLE
               15   AND MANAGEMENT, INC., MING ZHU,
                    LLC; and DOES 1 through 20,                              CONSULTING AND MANAGEMENT,
               16                                                            INC.’S (I) DEMURRER TO FIRST
                                        Defendants.                          AMENDED COMPLAINT, AND (II)
               17                                                            MOTION TO STRIKE; MEMORANDUM
                                                                             OF POINTS AND AUTHORITIES
               18
                                                                             RES ID:   819305287267
               19                                                            DATE:     February 18, 2020
                                                                             TIME:     8:30 a.m.
               20                                                            DEPT:     A
               21                                                            ACTION FILED:         06/20/19
               22             TO THIS HONORABLE COURT, DEFENDANTS, THEIR COUNSEL OF RECORD AND
               23   TO ALL INTERESTED PARTIES:
               24             Plaintiff Lev Investments, LLC (“Lev”), hereby opposes, in part, the Demurrer and Motion to
               25   Strike filed by Ruvin Feygenberg (“Feygenberg”), Michael Leizerovitz (“Leizerovitz”), and Sensible
               26   Consulting and Management, Inc. (“Sensible”) (collectively, the “Lenders”) to First Amended
               27   Verified Complaint (the “FAC”). Lev will consent to the demurrer of Defendant Ming Zhu, LLC
               28   (“Ming Zhu”).
                                                                         1
                                                     OPPOSITION TO DEMURRER AND MOTION TO STRIKE
                    1823369.1 - 32417.0004
                Case 1:20-bk-11006-VK           Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00             Desc
                                               Main Document    Page 204 of 439


               1                             MEMORANDUM OF POINTS AND AUTHORITIES

               2                                                       I.

               3                                            STATEMENT OF FACTS

               4         A. This Action.

               5              This action concerns the residential property at 13854 Albers Street, Sherman Oaks,

               6    California 91401 (the “Property”). Lev, Feygenberg and Leizerovitz conveyed the Property to Lev

               7    by grant deed executed January 31, 2019 and recorded March 22, 2019 (the “Grant Deed”). (FAC

               8    Ex. A.) Lev also executed a Short Form Deed of Trust and Assignment of Rents (the “Deed of

               9    Trust”), which like the Grant Deed, was executed that January 31 and recorded March 22. (Compl.

               10   Ex. B.) Feygenberg and Leizerovitz were beneficiaries under the Deed of Trust, each with a 50%

               11   undivided interest. (Ibid.) Ming Zhu had recorded a $169,885.38 Abstract of Judgment against

               12   Feygenberg, which constituted a lien on the Property. (FAC ¶ 25.) In addition, both Feygenberg and

               13   Leizerovitz owed property taxes prior to conveying their interests in the Property to Lev. (FAC ¶
~
~




                    24.)
G&B Law, LLP




               14

               15        B. The Court sustained demurrers to Lev’s initial Complaint, and Lev filed the FAC to

               16             address the Court’s ruling.

               17             On June 20, 2019, Lev filed its initial verified complaint (the “Initial Complaint”) against

               18   Feygenberg, Leizerovitz, Sensible, and Ming Zhu (the “Defendants”). The initial complaint alleged:

               19   (i) breach of implied covenant against encumbrances against Feygenberg and Leizerovitz; (ii) quiet

               20   title against all Defendants; (iii) usury against Feygenberg, Leizerovitz, and Sensible; and (iv)

               21   declaratory relief against all Defendants. Leizerovitz, Sensible, and Ming Zhu each filed demurrers,

               22   with Feygenberg joining.

               23             The Court sustained the demurrers on September 10, 2019 granting Lev leave to amend. Lev

               24   filed the FAC on September 27 to address the issues raised in Court’s ruling. For the breach of

               25   implied covenant against encumbrances, the Court directed Lev to clarify that the Grant Deed was

               26   supported by consideration. The Court also ruled that Lev only alleged that Feygenberg had “done,
               27   made or suffered” an encumbrance, not Leizerovitz. The FAC clarifies that the Grant Deed was in

               28   exchange for consideration: the repayment of a loan in an amount over $1 million. (FAC ¶ 16.) The
                                                                     2
                                              OPPOSITION TO DEMURRER AND MOTION TO STRIKE
                    1823369.1 - 32417.0004
                Case 1:20-bk-11006-VK           Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00             Desc
                                               Main Document    Page 205 of 439


               1    Deed of Trust securing that loan, Exhibit B to the FAC, further supports that allegation. Also, the

               2    FAC alleges that Leizerovitz had unpaid property taxes, which created an encumbrance on the

               3    Property.

               4              The FAC further alleges that Lev is charged a usurious interest rate under the loan and that

               5    the Lenders have refused to provide a payoff statement. Thus, Lev is entitled to a declaratory

               6    judgment as to the amount of the loan, and that amount should exclude any interest. As it appears

               7    Sensible is the only Lender with an interest in the loan or the Deed of Trust, declaratory judgment

               8    solely against Sensible will be sufficient.

               9              All four named Defendants demurred to the FAC. Lev consents to demurrer on all causes of

               10   action against Ming Zhu, the quiet title cause of action against all Defendants, and the usury and

               11   declaratory judgment causes of action against Feygenberg and Leizerovitz. For the remaining causes

               12   of action, the FAC states a valid claim.

               13                                                      II.
~
~




                                                                  ARGUMENT
G&B Law, LLP




               14

               15        A. The Lenders fatally rely on the wrong demurrer standard.

               16             A demurrer may only be used to challenge defects that appear on the face of the complaint or

               17   from matters that are judicially noticeable. (See Blank v. Kirwan (1985) 39 Cal.3d.311, 318.) In

               18   considering a demurrer, a court must treat the material allegations of a challenged pleading as true.

               19   (Roy Allan Slurry Seal, Inc. v. American Asphalt South, Inc. (2017) 2 Cal.5th 505, 512 [213

               20   Cal.Rptr.3d 568, 388 P.3d 800].) “The complaint must be construed liberally by drawing reasonable

               21   inferences from the facts pleaded.” (Wilner v. Sunset Life Ins. Co. (2000) 78 Cal.App.4th 952, 958

               22   [93 Cal.Rptr.2d 413].) The Court may not consider contentions, deductions or conclusions of fact or

               23   law. (See Blank, 231 Cal.App.3d 318.)

               24             The Lenders’ Demurrer asserts that the presumption on demurrer should always be against

               25   the pleader, citing Richmond Redevelopment Agency v. Western Title Guaranty Co. (1975) 48

               26   Cal.App.3d 343, but this misstates the demurrer standard. Richmond Redevelopment does not
               27   support a general presumption against the allegations in the pleading, only that that a Court should

               28   not insert necessary allegations that are “conspicuously absent.” (Richmond Redevelopment Agency
                                                                      3
                                              OPPOSITION TO DEMURRER AND MOTION TO STRIKE
                    1823369.1 - 32417.0004
                Case 1:20-bk-11006-VK                Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00          Desc
                                                    Main Document    Page 206 of 439


               1    48 Cal.App.3d at 349.) Instead, as described above, the allegations are taken as true and construed

               2    liberally. The Lenders misunderstanding of the proper standard is fatal to their Demurrer, as they

               3    repeatedly ask the Court to presume that Lev’s allegations are false rather than accepting them as

               4    true.

               5         B. The FAC alleges that Lev provided consideration for the Grant Deed.

               6              The Lenders assert that the Property was conveyed to Lev as a gift, which would mean the

               7    implied covenant against encumbrances does not apply. (Estate of Porter (1903) 138 Cal. 618, 624.)

               8    That assertion is untenable here, because it does not accept the factual allegations in the FAC as true.

               9    The FAC specifically states that the consideration for the Grant Deed was the promise to repay a

               10   loan of at least $1 million, which was secured by the Deed of Trust. That is a factual allegation that

               11   must be accepted at this stage. The Lenders also claim that the Grant Deed indicates that it was a

               12   gift, ignoring the language stating that the Property was granted to Lev “FOR A [sic] VALUABLE

               13   CONSIDERATION.” (FAC Ex. A.) But that language cannot just be ignored, and certainly not in

                    favor of the Lenders’ chosen interpretation of the Grant Deed.
~
~
G&B Law, LLP




               14

               15             Next, the Lenders argue that the facts will ultimately show that the loan alleged in the FAC

               16   was pre-existing and thus not supported by consideration. The Lenders’ notion of a “pre-existing

               17   loan” is not found in the FAC. So, it is either a separate factual allegation or the Lenders’

               18   “deduction” from the allegations in the FAC. Either way, the notion cannot support a demurrer.

               19   Also, even a pre-existing loan obligation suggests that the Grant Deed was not a gift based on love

               20   and affection.           The Lenders are simply arguing their case on the merits, because the factual

               21   allegations are sufficient to state a cause of action.

               22             Finally, Lev does acknowledge that Leizerovitz did not suffer the Ming Zhu lien and is not

               23   liable for it. However, the FAC asserts a breach of the covenant against encumbrances against

               24   Leizerovitz for failure to pay property taxes, which the Lenders’ Demurrer does not address. Thus,

               25   this cause of action should survive against both Feygenberg and Leizerovitz.

               26

               27

               28
                                                                          4
                                                   OPPOSITION TO DEMURRER AND MOTION TO STRIKE
                    1823369.1 - 32417.0004
                Case 1:20-bk-11006-VK           Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00               Desc
                                               Main Document    Page 207 of 439


               1         C. The FAC alleges sufficient facts for declaratory judgment, including on the usury cause

               2              of action.

               3              The FAC alleges that Feygenberg and Sensible gave a loan to Lev with an interest rate

               4    equivalent to 23.00% per annum and therefore seeks a declaratory judgment that it does not owe

               5    interest, only principal.1 Lev also seeks a declaratory judgment as to the total amount owed under

               6    the loan, as Defendants have refused to provide an accurate payoff statement. As it now appears

               7    Sensible is the only Lender with an interest in the loan or the Deed of Trust, declaratory judgment

               8    solely against Sensible will be sufficient.

               9              Given that the parties disagree as to the payoff amount of the loan, there is clearly a

               10   controversy between the Lev and Sensible as to the amount owed. While the Lenders criticize Lev

               11   for not including the loan terms, they nonetheless allege that such a loan exists. The lack of clarity

               12   surrounding the loan suggests that discovery, not a demurrer, is appropriate here.

               13        D. Response to Motion to Strike.
~
~




                              Consistent with the above, Lev consents to striking the portions of the FAC alleged in the
G&B Law, LLP




               14

               15   Motion to strike, except for the alter ego allegations.

               16             The Lenders argue that the FAC includes only a bare assertion that Sensible is an alter ego of

               17   Leizerovitz, but that is incorrect. The FAC alleges that Sensible is a sham corporation that is

               18   inadequately capitalized and that it was created as a device to avoid liability to Lev. The Lenders

               19   acknowledge that Feygenberg and Leizerovitz both transferred their interests in the Deed of Trust to

               20   Sensible in the months leading up to this lawsuit. Independently and together, those facts are

               21   sufficient to support an alter ego allegation.

               22

               23

               24

               25

               26

               27

                    1
               28     The FAC also seeks treble damages, though Lev now concedes that there are no grounds for damages as no
                    interest payments have been made.
                                                                        5
                                              OPPOSITION TO DEMURRER AND MOTION TO STRIKE
                    1823369.1 - 32417.0004
                        Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00         Desc
                                                      Main Document    Page 208 of 439


                       1                                                   III.

                       2                                             CONCLUSION

                       3              For all the foregoing reasons, Lev respectfully submits that the Court should deny the

                       4    Lenders’ Demurrer and Motion to Strike, except where Lev has consented herein to them being

                       5    sustained.

                       6    DATED: February 4, 2020                      G&B LAW, LLP

                       7

                       8                                                 By:______________________________
                                                                             JAMES R. FELTON, ESQ.
                       9                                                     JEREMY H. ROTHSTEIN, ESQ.
                                                                             Attorneys for Plaintiff
                       10                                                    Lev Investments, LLC

                       11

                       12

                       13
   ~
r.I-1
        G&B Law. LLP




                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
                                                                             6
                                                     OPPOSITION TO DEMURRER AND MOTION TO STRIKE
                            1823369.1 - 32417.0004
                           Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                Desc
                                                        Main Document    Page 209 of 439



                          1                                          PROOF OF SERVICE

                          2                      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

                          3           I am employed in the County of Los Angeles, State of California. I am over the age of 18
                               years and not a party to the within action. My business address is 16000 Ventura Boulevard, Suite
                          4    1000, Encino, California 91436.

                          5         On February 4, 2020, I served the foregoing document described as LEV INVESTMENTS,
                               LLC’S OPPOSITION TO DEFENDANTS RUVIN FEYGENBERG, MICHAEL
                          6    LEIZEROVITZ AND SENSIBLE CONSULTING AND MANAGEMENT, INC.’S (I)
                               DEMURRER TO FIRST AMENDED COMPLAINT, AND (II) MOTION TO STRIKE;
                          7
                               MEMORANDUM OF POINTS AND AUTHORITIES on the interested parties in this action.
                          8
                                     by placing the original and/or a true copy thereof enclosed in (a) sealed envelope(s),
                          9
                                      addressed as follows:

                          10
                                     SEE ATTACHED SERVICE LIST

                          11
                                    BY REGULAR MAIL: I deposited such envelope in the mail at 16000 Ventura Boulevard,
                                     Suite 1000, Encino, California. The envelope was mailed with postage thereon fully prepaid.
                          12
                                     I am “readily familiar” with the firm’s practice of collection and processing correspondence
                          13
                                     for mailing. It is deposited with the U.S. Postal Service on that same day in the ordinary
                                     course of business. I am aware that on motion of the party served, service is presumed invalid
      ~
  r.1r-l
           G&B Law. LLP




                          14
                                     if postal cancellation date or postage meter date is more than one (1) day after date of deposit
                                     for mailing in affidavit.
                          15
                                    BY E-MAIL: I caused the above referenced document to be delivered to the e-mail
                          16
                                     addresses indicated on the Service List.

                          17
                                    BY OVERNIGHT MAIL: I deposited such documents at the Overnite Express or Federal
                                     Express Drop Box located at 16000 Ventura Boulevard, Suite 1000, Encino, California. The
                          18
                                     envelope was deposited with delivery fees thereon fully prepaid.

                          19
                                    BY PERSONAL SERVICE: I caused such envelope(s) to be delivered by hand to the above
                                     addressee(s).
                          20
                                     (State) I declare under penalty of perjury under the laws of the State of California that the
                          21
                                      foregoing is true and correct.

                          22
                                     (Federal) I declare that I am employed in the office of a member of the Bar of this Court, at
                                      whose direction the service was made. I declare under penalty of perjury under the laws of
                          23
                                      the United States of America that the foregoing is true and correct.

                          24
                               Executed on February 4, 2020, at Encino, California.

                          25

                          26                                                             Marleigh Singleman
                          27

                          28
                                                                                 1
                                                                        PROOF OF SERVICE
1824331.1 - 32417.0004
                          Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00        Desc
                                                     Main Document    Page 210 of 439



                         1                                         SERVICE LIST

                         2
                              John G. Burgee, Esq                             Attorneys for Defendants
                         3    Burgee & Abramoff, P.C.                         Telephone: (818) 264-7575
                              20501 Ventura Boulevard, Suite 262              Fax: (818) 264-7576
                         4    Woodland Hills, California 91364                Email: jburgee@bandalaw.net
                         5

                         6    Timothy Krantz, Esq.                            Attorneys for Defendants
                              Law Office of Timothy Krantz                    Telephone: (949) 752-2291
                         7    2082 Michelson Drive, #212                      Fax: (949) 752-2323
                              Irvine, California 92612                        Email: krantzlaw@pacbell.net
                         8

                         9

                         10

                         11

                         12

                         13
  ~
  ~
          G&B Law, LLP




                         14

                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
                                                                          2
                                                                   PROOF OF SERVICE
1824331.1 - 32417.0004
Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                            Main Document    Page 211 of 439

  1   JOHN G. BURGEE, ESQ. (State Bar No. 132129)
      BURGEE & ABRAMOFF, P.C.
  2   20501 Ventura Boulevard, Suite 262
      Woodland Hills, California 91364
  3   Tel: (818) 264-7575
      Fax: (818) 264-7576
  4
      Attorneys for Defendants MICHAEL LEIZEROVITZ
  5   and SENSIBLE CONSULTING and MANAGEMENT, INC.

  6

  7

  8                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

  9                                FOR THE COUNTY OF LOS ANGELES

 10                                        NORTHWEST DISTRICT

 11

 12   LEV INVESTMENTS, LLC,                          )   CASE NO. 19VECV00878
                                                     )
 13                          Plaintiff,              )   REPLY TO OPPOSITION TO MOTION OF
                                                     )   DEFENDANTS RUVIN FEYGENBERG,
 14          v.                                      )   MICHAEL LEIZEROVITZ AND SENSIBLE
                                                     )   CONSULTING AND MANAGEMENT, INC. TO
 15   RUVIN FEYGENBERG, MICHAEL                      )   STRIKE PORTIONS OF FIRST AMENDED
      LEIZEROVITZ, SENSIBLE                          )   COMPLAINT
 16   CONSULTING AND MANAGEMENT,                     )
      INC., MING ZHU, LLC, and DOES 1                )   Date: February 18, 2020
 17   through 100, inclusive,                        )   Time: 8:30 a.m.
                                                     )   Dept.: A
 18                          Defendants.             )   RES ID: 819305287267
                                                     )
 19

 20          Defendants RUVIN FEYGENBERG, MICHAEL LEIZEROVITZ and SENSIBLE

 21   CONSULTING AND MANAGEMENT, INC. submit the following points and authorities in

 22   reply to the Opposition to their Motion to Strike portions of the First Amended Complaint:

 23

 24   I.     INTRODUCTION.

 25          Plaintiff has conceded much of Defendants’ Motion to Strike. Plaintiff only contests the

 26   striking of the alter ego allegations. However, as explained in the Moving Papers, the pleading

 27   fails to adequately plead a basis for alter ego liability and Plaintiff’s reliance upon purely

 28   conclusory allegations is unsupported. The Court should grant this Motion in its entirety.

                                                         1
                  REPLY TO OPPOSITION TO MOTION TO STRIKE PORTIONS OF FAC
Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                            Main Document    Page 212 of 439

  1   II.     THE ALTER EGO ALLEGATIONS ARE INSUFFICIENT TO SUPPORT A

  2           BASIS FOR LIABILITY AND SHOULD BE STRICKEN..

  3           As set forth in the Moving Papers, specific facts must be alleged at the pleading stage in

  4   order to support a claim for alter ego liability. Leek v. Cooper (2011) 194 Cal.App.4th 399, 415.

  5   These facts must show both a unity of interest and ownership, and an unjust result. Id.

  6           In response to this Motion, Plaintiff relies on the conclusory allegations of their pleading.

  7   As explained in the Moving Papers, bare conclusions such as “Sensible is a sham corporation”,

  8   are not sufficient.

  9           Moreover, there are absolutely no allegations of unjust result at all. Such allegations are

 10   essential and an alter ego claim is insufficient without them. Norris Really Co., Inc. v.

 11   Consolidated Abstract h Title Guarantee Co. (1947) 80 Cal.App.2d 879, 883. Plaintiff does not

 12   even address this point.

 13

 14   III.    CONCLUSION.

 15           The First Amended Complaint fails to allege a viable basis for alter ego liability. The

 16   Court should grant this Motion in its entirety and strike all of the claims and allegations as set

 17   forth in the Notice of this Motion.

 18

 19   DATED: February 7, 2020.                       BURGEE & ABRAMOFF P.C.

 20
                                                     By:     /s/ John G. Burgee
 21                                                         JOHN G. BURGEE
                                                     Attorneys for Defendants RUVIN FEYGENBERG,
 22                                                  MICHAEL LEIZEROVITZ and SENSIBLE
                                                     CONSULTING AND MANAGEMENT, INC.
 23

 24

 25

 26

 27

 28

                                                        2
                 REPLY TO OPPOSITION TO MOTION TO STRIKE PORTIONS OF FAC
Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                           Main Document    Page 213 of 439

  1                                         PROOF OF SERVICE

  2
      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
  3
             I am employed in the County of Los Angeles, State of California. I am over the age of 18
  4   and not a party to the within action. My business address is 20501 Ventura Boulevard,
      Woodland Hills, California 91364.
  5
           On February 7, 2020, I served the foregoing document described as: REPLY TO
  6   OPPOSITION TO MOTION OF DEFENDANTS RUVIN FEYGENBERG, MICHAEL
      LEIZEROVITZ AND SENSIBLE CONSULTING AND MANAGEMENT, INC. TO STRIKE
  7   PORTIONS OF FIRST AMENDED COMPLAINT on the interested parties in this action:

  8   /X/    by placing / / the original /X/ a true copy thereof enclosed in sealed envelopes addressed
             as follows:
  9
             James R. Felton, Esq.                         Timothy Krantz, Esq.
 10          G&B Law, LLP                                  Law Office of Timothy Krantz
             16000 Ventura Blvd., Suite 1000               2082 Michelson Drive, Suite 212
 11          Encino, California 91436-2730                 Irvine, California 92612
             E: jfelton@gblawllp.com
 12          Fax: 818-986-6534

 13   [X]    BY MAIL

 14          [X]    As follows: I am "readily familiar" with the firm's practice of collection and
                    processing correspondence for mailing. Under that practice it would be deposited
 15                 with U.S. postal service on that same day with postage thereon fully prepaid at
                    Woodland Hills, California in the ordinary course of business. I am aware that on
 16                 motion of the party served, service is presumed invalid if postal cancellation date
                    or postage meter date is more than one day after date of deposit for mailing in
 17                 affidavit.

 18   [ ]    **(BY PERSONAL SERVICE) I delivered such envelope by hand to the office/home of
             the addressee.
 19

 20          Executed February 7, 2020, at Woodland Hills, California.

 21   /X/    (State) I declare under penalty of perjury under the laws of the State of California that the
                     above is true and correct.
 22

 23     John Burgee                                      /s/ John G. Burgee
      Type or Print Name                               Signature
 24

 25

 26

 27

 28

                                                       3
                REPLY TO OPPOSITION TO MOTION TO STRIKE PORTIONS OF FAC
Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                Desc
                           Main Document    Page 214 of 439

  1   JOHN G. BURGEE, ESQ. (State Bar No. 132129)
      BURGEE & ABRAMOFF, P.C.
  2   20501 Ventura Boulevard, Suite 262
      Woodland Hills, California 91364
  3   Tel: (818) 264-7575
      Fax: (818) 264-7576
  4
      Attorneys for Defendants MICHAEL LEIZEROVITZ
  5   and SENSIBLE CONSULTING and MANAGEMENT, INC.

  6

  7                      SUPERIOR COURT OF THE STATE OF CALIFORNIA

  8                              FOR THE COUNTY OF LOS ANGELES

  9                                       NORTHWEST DISTRICT

 10

 11   LEV INVESTMENTS, LLC,                        )   CASE NO. 19VECV00878
                                                   )
 12                         Plaintiff,             )   REPLY TO OPPOSITION TO DEMURRER OF
                                                   )   DEFENDANTS RUVIN FEYGENBERG,
 13          v.                                    )   MICHAEL LEIZEROVITZ AND SENSIBLE
                                                   )   CONSULTING AND MANAGEMENT, INC. TO
 14   RUVIN FEYGENBERG, MICHAEL                    )   FIRST AMENDED COMPLAINT
      LEIZEROVITZ, SENSIBLE                        )
 15   CONSULTING AND MANAGEMENT,                   )   Date: February 18, 2020
      INC., MING ZHU, LLC, and DOES 1              )   Time: 8:30 a.m.
 16   through 100, inclusive,                      )   Dept.: A
                                                   )   RES ID: 819305287267
 17                         Defendants.            )
                                                   )
 18

 19          Defendants RUVIN FEYGENBERG, MICHAEL LEIZEROVITZ and SENSIBLE

 20   CONSULTING AND MANAGEMENT, INC. submit the following points and authorities in

 21   reply to the Opposition to their Demurrer to the First Amended Complaint:

 22

 23   I.     INTRODUCTION.

 24          It is a bit unclear as to what is at issue in this Demurrer. Defendants demurred to the

 25   entire First Amended Complaint based upon the failure to allege viable claims and the scattergun

 26   approach to including defendants in inappropriate causes of action. The Opposition to the

 27   Demurrer only addresses a portion of the issues raised in the Demurrer so it should be deemed

 28   conceded that the unaddressed objections are well taken.

                                                       1
            REPLY TO OPPOSITION TO DEMURRER TO FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                            Main Document    Page 215 of 439

  1           Specifically, the Opposition only addresses Feygenberg’s and Leizerovitz’s alleged

  2   encumbrance of the subject property and seeking declaratory relief against Sensible for allegedly

  3   usurious interest. The following portions of the Demurrer have not been addressed in the

  4   Opposition:

  5           *       Sensible’s Demurrer to the First Cause of Action;

  6           *       Feygenberg’s and Leizerovitz’s Demurrer to the Second Cause of Action for

  7                   Usury (for which Plaintiff appears to be seeking only a declaratory judgment

  8                   against Sensible);

  9           *       Defendant’s Demurrer to the Third Cause of Action for Quiet Title (which is

 10                   wholly unopposed); and

 11           *       Feygenberg’s and Leizerovitz’s Demurrer as to the Fourth Cause of Action for

 12                   Declaratory Relief.

 13           The foregoing objections to the First Amended Complaint should be sustained without

 14   leave to amend.

 15           With respect to the challenged claims, the Opposition fails to show that the First Cause of

 16   Action has viability against either of the individual defendants (especially Leizerovitz) and that

 17   the Fourth Cause of Action is not superfluous. The Court should therefore sustain this Demurrer

 18   as to all claims.

 19

 20   II.     THE FIRST AMENDED COMPLAINT FAILED TO FIX THE DEFICIENCIES

 21           AS TO THE FIRST CAUSE OF ACTION FOR BREACH OF IMPLIED

 22           COVENANT AGAINST ENCUMBRANCES.

 23           The Opposition ignores the fact that the Court already ruled that the allegations of this

 24   Cause of Action were insufficient. As stated in the Moving Papers, Plaintiff has not changed this

 25   cause of action. Plaintiff is therefore re-arguing points already rejected by the Court.

 26           Plaintiff claim that some vague reference to property taxes supports this claim against

 27   Leizerovitz. The Court already found that this allegation, which is the same as the original

 28   pleading, did not show that there was a viable claim against Leizerovitz. The Court stated:

                                                       2
            REPLY TO OPPOSITION TO DEMURRER TO FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK           Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                               Main Document    Page 216 of 439

  1   ”Plaintiff fails to explain how that encumbrance was made, done or suffered by demurring

  2   defendants [Leizerovitz and Sensible].” The Opposition does not show that the First Amended

  3   Complaint contains any such allegations. The Court should therefore re-sustain this demurrer to

  4   this Cause of Action which has not been modified in any regard.

  5              Further, this Cause of Action still fails to show what valuable consideration was provided

  6   in exchange for the Grant Deed. It is the Grant Deed itself, not any invention of Movants, that

  7   states that no consideration was provided and that the transfer was a “gift.” (See FAC Exhibit A.)

  8   Plaintiff argument that the pleading asserts that there was consideration is contradicted by its

  9   own Exhibit to the Complaint (and if there was consideration, Plaintiff has committed tax fraud).

 10              In this regard, Plaintiff is fast and loose in suggesting that the consideration was a

 11   promise to repay a loan. The pleading provides no details of the loan so that it is unknown where

 12   it was a contemporaneous loan or a pre-existing obligation which would not constitute

 13   consideration (which would be consistent with the Grant Deed that states that no consideration

 14   was provided). That is why the allegations of the pleading are insufficient and the Court ruled

 15   that Plaintiff needed to plead additional facts to support this Cause of Action. Without details of

 16   the loan and the supposed consideration, Plaintiff has not established that there was consideration

 17   for the Grant Deed which is necessary to support this claim. It is the Plaintiff’s burden to plead

 18   facts showing an entitlement to relief. Plaintiff does not meet this burden with a Grant Deed that

 19   says “no consideration” and no allegations of the details of the supposed consideration in the

 20   complaint. This Court should therefore sustain this demurrer to this Cause of Action as to all

 21   parties.

 22

 23   III.       THE FOURTH CAUSE OF ACTION FOR DECLARATORY RELIEF IS

 24              SUPERFLUOUS.

 25              Plaintiff asserts that it is seeking the same relief under its usury Cause of Action and its

 26   declaratory relief Cause of Action. As set forth in the Moving Papers, the Court of Appeal has

 27   disapproved of using a declaratory relief Cause of Action to seek the same relief as available and

 28   being sought elsewhere in a pleading. In such circumstances, the declaratory relief claim is

                                                           3
             REPLY TO OPPOSITION TO DEMURRER TO FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00               Desc
                           Main Document    Page 217 of 439

  1   “unnecessary and superfluous” and is a misuse of the declaratory relief statute. Hood v. United

  2   Chambers Administrators Inc. (1995) 33 Cal.App.4th 321, 324. The Court should therefore

  3   sustain this Demurrer to the Fourth Cause of Action.

  4

  5   IV.    CONCLUSION.

  6          Based upon the foregoing, the Court should sustain this Demurrer and deny to amend as

  7   to claims Plaintiff has abandoned and shown an inability to support.

  8

  9   DATED: February 7, 2020.                     BURGEE & ABRAMOFF P.C.

 10

 11                                                By:     /s/ John G. Burgee
                                                          JOHN G. BURGEE
 12                                                Attorneys for Defendants RUVIN FEYGENBERG,
                                                   MICHAEL LEIZEROVITZ and SENSIBLE
 13                                                CONSULTING AND MANAGEMENT, INC.

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                      4
            REPLY TO OPPOSITION TO DEMURRER TO FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                           Main Document    Page 218 of 439

  1                                         PROOF OF SERVICE

  2
      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
  3
             I am employed in the County of Los Angeles, State of California. I am over the age of 18
  4   and not a party to the within action. My business address is 20501 Ventura Boulevard,
      Woodland Hills, California 91364.
  5
           On February 7, 2020, I served the foregoing document described as: REPLY TO
  6   OPPOSITION TO DEMURRER OF DEFENDANTS RUVIN FEYGENBERG, MICHAEL
      LEIZEROVITZ AND SENSIBLE CONSULTING AND MANAGEMENT, INC. TO FIRST
  7   AMENDED COMPLAINT on the interested parties in this action:

  8   /X/    by placing / / the original /X/ a true copy thereof enclosed in sealed envelopes addressed
             as follows:
  9
             James R. Felton, Esq.                         Timothy Krantz, Esq.
 10          G&B Law, LLP                                  Law Office of Timothy Krantz
             16000 Ventura Blvd., Suite 1000               2082 Michelson Drive, Suite 212
 11          Encino, California 91436-2730                 Irvine, California 92612
             E: jfelton@gblawllp.com
 12          Fax: 818-986-6534

 13   [X]    BY MAIL

 14          [X]    As follows: I am "readily familiar" with the firm's practice of collection and
                    processing correspondence for mailing. Under that practice it would be deposited
 15                 with U.S. postal service on that same day with postage thereon fully prepaid at
                    Woodland Hills, California in the ordinary course of business. I am aware that on
 16                 motion of the party served, service is presumed invalid if postal cancellation date
                    or postage meter date is more than one day after date of deposit for mailing in
 17                 affidavit.

 18   [ ]    **(BY PERSONAL SERVICE) I delivered such envelope by hand to the office/home of
             the addressee.
 19

 20          Executed February 7, 2020, at Woodland Hills, California.

 21   /X/    (State) I declare under penalty of perjury under the laws of the State of California that the
                     above is true and correct.
 22

 23     John Burgee                                      /s/ John G. Burgee
      Type or Print Name                               Signature
 24

 25

 26

 27

 28

                                                       5
            REPLY TO OPPOSITION TO DEMURRER TO FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                              Main Document    Page 219 of 439
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                         Civil Division
                  Northwest District, Van Nuys Courthouse East, Department A

19VECV00878                                                                         February 18, 2020
LEV INVESTMENTS, LLC vs RUVIN FEYGENBERG, et al.                                            8:30 AM


Judge: Honorable Huey P. Cotton                     CSR: None
Judicial Assistant: R. Redmond                      ERM: None
Courtroom Assistant: A. Ataryan                     Deputy Sheriff: None

APPEARANCES:
For Plaintiff(s): James Felton
For Defendant(s): John G. Burgee; Tim Krantz By Mark Leen




NATURE OF PROCEEDINGS: Case Management Conference; Hearing on Demurrer - with
Motion to Strike (CCP 430.10); Hearing on Demurrer - without Motion to Strike

The matter is called for hearing.

The Court has read and considered the moving papers, opposition, reply and supporting
documents.

All counsel are in receipt of the Court's tentative ruling.

The matter is argued.

After arguments, the Court adopts its tentative ruling as the Order of the Court.

The Defendant's Demurrer - with Motion to Strike (CCP 430.10) filed by Ruvin Feygenberg,
Sensible Consulting and Management, Inc., Michael Leizerovitz on 11/01/2019 is Sustained in
Part.

The Defendant's Demurrer - without Motion to Strike filed by Ming Zhu, LLC on 10/25/2019 is
Sustained in Part. DEMURRER TO FIRST AMENDED COMPLAINT AND DEMURRER
WITH MOTION TO STRIKE FIRST AMENDED COMPLAINT

Date of Hearing: February 18, 2020 Trial Date: None set
Department: A Case No.: 19VECV00878

Defendant Ming Zhu, LLC’s Demurrer

Moving Party: Defendant Ming Zhu, LLC
Responding Party: Plaintiff Lev Investments, LLC
                                            Minute Order                                  Page 1 of 7
Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                             Main Document    Page 220 of 439
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                         Civil Division
                  Northwest District, Van Nuys Courthouse East, Department A

19VECV00878                                                                      February 18, 2020
LEV INVESTMENTS, LLC vs RUVIN FEYGENBERG, et al.                                         8:30 AM


Judge: Honorable Huey P. Cotton                    CSR: None
Judicial Assistant: R. Redmond                     ERM: None
Courtroom Assistant: A. Ataryan                    Deputy Sheriff: None

Meet and Confer: Yes. (Krantz Decl. ¶3.)

Defendants Feygenberg, Leizerovitz, and Sensible Consulting and Management Inc.’s Demurrer
with Motion to Strike

Moving Party: Defendant Ming Zhu, LLC
Responding Party: Plaintiff Lev Investments, LLC

TENTATIVE RULING:
1. Defendant Ming Zhu, LLC’s demurrer to the third and fourth causes of action is SUSTAINED
WITHOUT LEAVE TO AMEND.
2. Defendants Ruvin Feygenberg and Michael Leizerovitz’s demurrer to the second, third, and
fourth causes of action is SUSTAINED WITHOUT LEAVE TO AMEND. Defendants
Feygenberg and Leizerovitz’s demurrer to the first cause of action is OVERRULED.
3. Defendant Sensible Consulting and Management, Inc.’s demurrer to the first and second
causes of action is OVERRULED. Defendant Sensible’s demurrer to the third cause of action is
SUSTAINED WITHOUT LEAVE TO AMEND. Defendant Sensible’s demurrer to the fourth
cause of action is SUSTAINED WITH LEAVE TO AMEND.
4. Defendants Ruvin Feygenberg, Michael Leizerovitz’s, and Sensible Consulting and
Management, Inc.’s Motion to Strike is DENIED as to the alter ego allegations.


BACKGROUND

Plaintiff alleges that Defendants Feygenberg and Leizerovitz transferred a property to Plaintiff
by grant deed. Defendant Feygenberg and Defendant Sensible Consulting and Management, Inc.
(“Sensible”) (whose principal is Leizerovitz) gave a loan secured by a deed of trust on the
property. The interest rate for the loan was equivalent to 23%. Defendant Feygenberg thereafter
conveyed his interest in the loan and deed of trust to Sensible, making sensible the sole holder to
the loan.

Plaintiff thereafter alleges that at the making of the conveyance of property, it was not free from
encumbrances. Specifically, a judgment lien in favor of Ming Zhu, LLC resulting from a
judgment against Feygenberg attached to the property during the time Feygenberg owned the
property.

Plaintiff filed a verified complaint on June 20, 2019. After this court sustained a demurrer with
leave to amend, Plaintiff file a First Amended Complaint (“FAC”), alleging:
                                           Minute Order                                 Page 2 of 7
Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                              Main Document    Page 221 of 439
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                         Civil Division
                  Northwest District, Van Nuys Courthouse East, Department A

19VECV00878                                                                        February 18, 2020
LEV INVESTMENTS, LLC vs RUVIN FEYGENBERG, et al.                                           8:30 AM


Judge: Honorable Huey P. Cotton                     CSR: None
Judicial Assistant: R. Redmond                      ERM: None
Courtroom Assistant: A. Ataryan                     Deputy Sheriff: None


1. Breach of Implied Covenant Against Encumbrances
2. Usury
3. Quiet Title
4. Declaratory Relief

On October 25, 2019, Defendant Ming Zhu, LLC (“Ming Zhu”) demurred to the third and fourth
causes of action on the grounds the claims fail to state facts sufficient to constitute a cause of
action.

On November 1, 2019, Defendants Feygenberg, Leizerovitz, and Sensible demurred to the first,
second, third, and fourth causes of action on the grounds the claims fail to state facts sufficient to
state a cause of action and are uncertain.

DISCUSSION

Defendant Ming Zhu, LLC’s Demurrer

Defendant Ming Zhu demurs to the third and fourth causes of action on the grounds the claims
fail to state facts sufficient to constitute a cause of action against Ming Zhu. In opposition,
Plaintiff consents to the demurrer.

As such, the court sustains Defendant Ming Zhu’s demurrer to the third and fourth causes of
action without leave to amend.

Defendants Ruvin Feygenberg, Michael Leizerovitz, and Sensible Consulting and Management,
Inc.’s Demurrer with Motion to Strike

Demurrer

First Cause of Action – Breach of Implied Covenant Against Encumbrances

Defendants demur to the first cause of action on the grounds Plaintiff has failed to allege that
Leizerovitz and Sensible caused or precipitated any lien or encumbrance to become attached to
the property. Moreover, there is no allegation of consideration as the alleged loan was a pre-
existing obligation.

The court notes the first cause of action is not alleged against Defendant Sensible. As such,
                                            Minute Order                                Page 3 of 7
Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                              Main Document    Page 222 of 439
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                         Civil Division
                  Northwest District, Van Nuys Courthouse East, Department A

19VECV00878                                                                       February 18, 2020
LEV INVESTMENTS, LLC vs RUVIN FEYGENBERG, et al.                                          8:30 AM


Judge: Honorable Huey P. Cotton                     CSR: None
Judicial Assistant: R. Redmond                      ERM: None
Courtroom Assistant: A. Ataryan                     Deputy Sheriff: None

Defendant Sensible’s demurrer to the first cause of action is overruled.

As for Defendants Feygenberg and Leizerovitz, the court overrules their demurrers to the first
cause of action as well. Here, Plaintiff has pleaded Defendants Feygenberg and Leizerovitz
signed a grant deed, whereby all rights, title, and interest in the property was to be transferred to
Plaintiff. (FAC ¶16.) In consideration for the grant deed, Plaintiff gave security to Defendants,
which is evidenced by the Deed of Trust. (FAC ¶16.) Plaintiff promised repayment of a loan that
was over a million dollars. (FAC ¶16.) Moreover, at the time of delivering the grant deed, the
property was not free from all encumbrances. (FAC ¶24.) First, a judgment lien was entered
against Defendant Feygenberg in a separate case. (FAC ¶25.) Second, the property was subject to
taxes duly assessed prior to the execution of the deed due to Defendants failure to pay property
taxes. (FAC ¶26.)

In reading the FAC liberally and in context, it is reasonable to infer that the loan is not regarding
a pre-existing loan obligation, but rather a separate loan. (Rodas v. Spiegel (2001) 87
Cal.App.4th 513, 517 [stating that in reviewing a demurrer, the complaint must be construed
liberally by drawing reasonable inferences from the facts pleaded.].) Moreover, the FAC now
alleges an encumbrance “done, made or suffered” by both Defendants Feygenberg and
Leizerovitz.

Based on the foregoing, Defendants Feygenberg, Leizerovitz, and Sensible’s demurrer to the first
cause of action is overruled.

Second Cause of Action – Usury

Defendants demur to the second cause of action on the grounds the cause of action is alleged
solely in conclusory terms as Plaintiff fails to provide any loan agreement. Moreover, there is no
allegation that there was any payment of usurious interest or any payment whatsoever as to the
loan.

In opposition, Plaintiff consents to the demurrer to the second cause of action against all
Defendant Feygenberg and Leizerovitz. As for Defendant Sensible, Plaintiff argues Sensible
gave a loan to Plaintiff with an interest rate equivalent to 23% per annum.

“The essential elements of usury are: (1) The transaction must be a loan or forbearance; (2) the
interest to be paid must exceed the statutory maximum; (3) the loan and interest must be
absolutely repayable by the borrower; and (4) the lender must have a willful intent to enter into a
usurious transaction.” (Ghirardo v. Antonioli (1994) 8 Cal.4th 791, 798.)
                                           Minute Order                                 Page 4 of 7
Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                    Desc
                              Main Document    Page 223 of 439
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                         Civil Division
                  Northwest District, Van Nuys Courthouse East, Department A

19VECV00878                                                                       February 18, 2020
LEV INVESTMENTS, LLC vs RUVIN FEYGENBERG, et al.                                          8:30 AM


Judge: Honorable Huey P. Cotton                     CSR: None
Judicial Assistant: R. Redmond                      ERM: None
Courtroom Assistant: A. Ataryan                     Deputy Sheriff: None


Review of the FAC reveals Plaintiff entered into a loan agreement with Defendants. (FAC ¶29.)
Defendant Sensible gave the loan with an interest payment on the principal equivalent to 23%
per annum. (FAC ¶18.) Beginning from about March 2019, Plaintiff requested a payoff of the
loan. (FAC ¶30.) Defendants then presented numerous payoff statements demanding repayment
of the loan with a usurious interest rate, each being in excess of the maximum rate of interest
allowed. (FAC ¶30.) Plaintiff contends the interest rate in the contract should be declared null
and void whereas Defendants contend that Plaintiff must continue paying both the principal
amount and the specified interest rate. (FAC ¶31.) As such, Plaintiff desires a judicial
determination of its rights and duties, and a declaration that the interest rate provisions of the
contract are null and void. (FAC ¶32.)

This usury cause of action is sufficiently plead for the purposes of a demurrer. Defendant
Sensible has failed to show that actual payment of the alleged usurious interest was required in
pleading a cause of action for usury.

As such, the court sustains Defendants Feygenberg and Leizerovitz’s demurrer to the second
cause of action without leave to amend.

As for Defendant Sensible, the court overrules the demurrer to the second cause of action.

Third Cause of Action – Quiet Title

Defendants demur to the third cause of action on the grounds the Deed of Trust is solely held by
Defendant Sensible and Plaintiff has failed to state a viable claim for quiet title against Sensible.

In opposition, Plaintiff consents to the demurrer to the third cause of action against all
Defendants.

As such, the court sustains Defendants Feygenberg, Leizerovitz, and Sensible’s demurrer to the
third cause of action without leave to amend.

Fourth Cause of Action – Declaratory Relief

Defendants demur to the fourth cause of action on the grounds the allegations are insufficient to
state a claim for relief. Even so, Defendants claim the cause of action for declaratory relief is
duplicative of the prior causes of action and superfluous.

                                           Minute Order                                      Page 5 of 7
Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                   Desc
                              Main Document    Page 224 of 439
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                          Civil Division
                   Northwest District, Van Nuys Courthouse East, Department A

19VECV00878                                                                        February 18, 2020
LEV INVESTMENTS, LLC vs RUVIN FEYGENBERG, et al.                                           8:30 AM


Judge: Honorable Huey P. Cotton                     CSR: None
Judicial Assistant: R. Redmond                      ERM: None
Courtroom Assistant: A. Ataryan                     Deputy Sheriff: None

In opposition, Plaintiff consents to the demurrer to the fourth cause of action against Defendant
Feygenberg and Leizerovitz. As for Defendant Sensible, Plaintiff seeks declaratory judgment
that it does not owe interest and seeks a declaratory judgment as to the total amount owed under
the loan.

A plaintiff is not required to label the complaint one for declaratory relief or allege a separate
cause of action for declaratory relief. All that is required is that the plaintiff allege facts showing
an “actual controversy” exists and request the court to adjudicate the parties’ rights and duties.
(Olszewski v. Scripps Health (2003) 30 Cal.4th 798, 807.) However, declaratory relief should
not be used to determine issues that are already fully engaged by other causes of action. (Hood v.
Superior Court (1995) 33 Cal.App.4th 319, 324.)

In the instant matter, Plaintiff seeks the court to determine issues already alleged in the second
cause of action. Both causes of action seek the court’s judicial determination in Plaintiff and
Defendants rights with respect to the amount obligated to be paid by Plaintiff and the usurious
interest rate.

As such, the court sustains Defendants Feygenberg and Leizerovitz’s demurrer to the fourth
cause of action without leave to amend.

As for Defendant Sensible, the demurrer to the fourth cause of action is sustained with leave to
amend, if Plaintiff can articulate other issues it seeks to be determined that are not in the usury
cause of action.

Motion to Strike

Defendants Feygenberg, Leizerovitz, and Sensible move the court to strike Plaintiff’s alter ego
allegations, request for treble damages, and Plaintiff’s prayer for relief in the fourth cause of
action.

Alter Ego Allegations

“To recover on an alter ego theory, a plaintiff need not use the words “alter ego,” but must allege
sufficient facts to show a unity of interest and ownership, and an unjust result if the corporation
is treated as the sole actor. [Citation.] An allegation that a person owns all of the corporate stock
and makes all of the management decisions is insufficient to cause the court to disregard the
corporate entity. [Citation.]” (Leek v. Cooper (2011) 194 Cal.App.4th 399, 415.)

                                            Minute Order                                   Page 6 of 7
Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                              Main Document    Page 225 of 439
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                           Civil Division
                    Northwest District, Van Nuys Courthouse East, Department A

19VECV00878                                                                        February 18, 2020
LEV INVESTMENTS, LLC vs RUVIN FEYGENBERG, et al.                                           8:30 AM


Judge: Honorable Huey P. Cotton                     CSR: None
Judicial Assistant: R. Redmond                      ERM: None
Courtroom Assistant: A. Ataryan                     Deputy Sheriff: None

Here, Plaintiff has alleged a unity of interest and ownership between Defendants Leizerovitz and
Sensible and that Sensible is the alter ego of Leizerovitz. Moreover, Sensible is a mere shell and
sham without any capital, assets, stock, and or stockholders. Sensible was conceived and
intended by Leizerovitz as a device to avoid individual liability and for the purpose of
substituting a financially insolvent corporation in the place of Leizerovitz.

The court finds the allegations sufficient as Plaintiff has shown that Sensible is inadequately
capitalized and was created as a device to avoid liability. Moreover, the “less particularity [of
pleading] is required where the defendant may be assumed to possess knowledge of the facts at
least equal, if not superior, to that possessed by the plaintiff,” which is the case here. (Burks v.
Poppy Construction Co. (1962) 57 Cal.2d 463, 474.)

As such, the court denies Defendants motion to strike Plaintiff’s alter ego allegations.

Treble Damages

Plaintiff concedes that there are no grounds for treble damages as no interest payments have been
made. As such, the court grants Defendants’ motion to strike treble damages on page 9 lines 5-6.

Prayer for Relief in the Fourth Cause of Action

Plaintiff concedes to striking the prayer for relief in the fourth cause of action. As such, the court
grants Defendants’ motion to strike page 9, line 16 to page 10, line 5 of Plaintiff’s prayer for
relief.


Plaintiff is given 30 days leave to amend.

On the Court's own motion, the Case Management Conference scheduled for 02/18/2020 is
continued to 06/11/20 at 08:30 AM in Department A at Van Nuys Courthouse East.

Notice is waived.




                                             Minute Order                                  Page 7 of 7
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 226 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 227 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 228 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 229 of 439
Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                Desc
                           Main Document    Page 230 of 439

  1   JOHN G. BURGEE, ESQ. (State Bar No. 132129)
      BURGEE & ABRAMOFF, P.C.
  2   20501 Ventura Boulevard, Suite 262
      Woodland Hills, California 91364
  3   Tel: (818) 264-7575
      Fax: (818) 264-7576
  4
      Attorneys for Defendants RUVIN FEYGENBERG,
  5   MICHAEL LEIZEROVITZ and SENSIBLE
      CONSULTING AND MANAGEMENT, INC.
  6

  7

  8                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

  9                               FOR THE COUNTY OF LOS ANGELES

 10                                       NORTHWEST DISTRICT

 11

 12   LEV INVESTMENTS, LLC,                        )   CASE NO. 19VECV00878
                                                   )
 13                         Plaintiff,             )   ANSWER OF DEFENDANTS RUVIN
                                                   )   FEYGENBERG, MICHAEL LEIZEROVITZ
 14          v.                                    )   AND SENSIBLE CONSULTING AND
                                                   )   MANAGEMENT, INC. TO FIRST AMENDED
 15   RUVIN FEYGENBERG, MICHAEL                    )   COMPLAINT
      LEIZEROVITZ, SENSIBLE                        )
 16   CONSULTING AND MANAGEMENT,                   )
      INC., MING ZHU, LLC, and DOES 1              )
 17   through 100, inclusive,                      )
                                                   )
 18                         Defendants.            )
                                                   )
 19

 20          Defendants RUVIN FEYGENBERG and MICHAEL LEIZEROVITZ, answer the First

 21   Cause of Action of the First Amended Complaint, and SENSIBLE CONSULTING AND

 22   MANAGEMENT, INC., answers the First and Second Causes of Action of the First Amended

 23   Complaint, as follows:

 24          1.      Under the provisions of Section 431.30(d) of the California Code of Civil

 25   Procedure, these responding defendants deny generally and specifically each and every allegation

 26   contained in the First Amended Complaint, and the whole thereof, and denies that Plaintiff has

 27   sustained any injury, or loss by reason of any act or omission on the part of these responding

 28   defendants, or on the part of any agent, servant, employee or officer of these responding

                                                       1
                               ANSWER TO FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                   Desc
                            Main Document    Page 231 of 439

  1   defendants, and deny that Plaintiff has been damaged in the amounts mentioned in the First

  2   Amended Complaint, or in any amount whatsoever.

  3                                   FIRST AFFIRMATIVE DEFENSE

  4                    (By All Defendants As to All Causes of Action Being Answered)

  5          2.      The First Amended Complaint and each purported Cause of Action contained

  6   therein fail to state facts sufficient to constitute a cause of action against these responding

  7   defendants.

  8                                  SECOND AFFIRMATIVE DEFENSE

  9                    (By All Defendants As to All Causes of Action Being Answered)

 10          3.      Plaintiff is estopped from seeking redress from these responding defendants.

 11                                   THIRD AFFIRMATIVE DEFENSE

 12                    (By All Defendants As to All Causes of Action Being Answered)

 13          4.      Plaintiff is barred from relief based upon its unclean hands.

 14                                  FOURTH AFFIRMATIVE DEFENSE

 15                    (By All Defendants As to All Causes of Action Being Answered)

 16          5.      Any and all damages, losses and injuries suffered or to be suffered by Plaintiff

 17   were, and are, due to the conduct of Plaintiff and its agents and attorneys.

 18                                   FIFTH AFFIRMATIVE DEFENSE

 19                    (By All Defendants As to All Causes of Action Being Answered)

 20          6.      Any and all damages, losses and injuries suffered or to be suffered by Plaintiff

 21   was, and is, due to causes beyond the control or responsibility of these responding defendants.

 22                                   SIXTH AFFIRMATIVE DEFENSE

 23                    (By All Defendants As to All Causes of Action Being Answered)

 24          7.      Plaintiff has failed to mitigate its damages and its claims for damages that could

 25   have been mitigated are therefore barred.

 26   //

 27   //

 28   //

                                                        2
                               ANSWER TO FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00               Desc
                           Main Document    Page 232 of 439

  1                                SEVENTH AFFIRMATIVE DEFENSE

  2                   (By All Defendants As to All Causes of Action Being Answered)

  3          8.      These responding defendants are entitled to offset any damages recovered by

  4   Plaintiff against the claims stated in their Cross-Complaint.

  5

  6          WHEREFORE, these responding defendants pray for judgment as follows:

  7                  1.      That Plaintiff take nothing by way of the First Amended Complaint as

  8   against these responding defendants;

  9                  2.      For costs of suit incurred herein as provided by law; and

 10                  3.      For such other and further relief as the Court deems just and proper under

 11   the circumstances.

 12

 13   DATED: March 20, 2020.                        BURGEE & ABRAMOFF P.C.

 14
                                                    By:     /s/ John G. Burgee
 15                                                        JOHN G. BURGEE
                                                    Attorneys for Defendants RUVIN FEYGENBERG,
 16                                                 MICHAEL LEIZEROVITZ and SENSIBLE
                                                    CONSULTING AND MANAGEMENT, INC.
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                       3
                              ANSWER TO FIRST AMENDED COMPLAINT
Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                           Main Document    Page 233 of 439

  1                                         PROOF OF SERVICE

  2
      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
  3
             I am employed in the County of Los Angeles, State of California. I am over the age of 18
  4   and not a party to the within action. My business address is 20501 Ventura Boulevard,
      Woodland Hills, California 91364.
  5
              On March 20, 2020, I served the foregoing document described as: ANSWER OF
  6   DEFENDANTS RUVIN FEYGENBERG, MICHAEL LEIZEROVITZ AND SENSIBLE
      CONSULTING AND MANAGEMENT, INC. TO FIRST AMENDED COMPLAINT on the
  7   interested parties in this action:

  8   /X/    by placing / / the original /X/ a true copy thereof enclosed in sealed envelopes addressed
             as follows:
  9
             James R. Felton, Esq.
 10          G&B Law, LLP
             16000 Ventura Blvd., Suite 1000
 11          Encino, California 91436-2730
             E: jfelton@gblawllp.com
 12          Fax: 818-986-6534

 13   [X]    BY MAIL

 14          [X]    As follows: I am "readily familiar" with the firm's practice of collection and
                    processing correspondence for mailing. Under that practice it would be deposited
 15                 with U.S. postal service on that same day with postage thereon fully prepaid at
                    Woodland Hills, California in the ordinary course of business. I am aware that on
 16                 motion of the party served, service is presumed invalid if postal cancellation date
                    or postage meter date is more than one day after date of deposit for mailing in
 17                 affidavit.

 18   [ ]    **(BY PERSONAL SERVICE) I delivered such envelope by hand to the office/home of
             the addressee.
 19

 20          Executed March 20, 2020, at Woodland Hills, California.

 21   /X/    (State) I declare under penalty of perjury under the laws of the State of California that the
                     above is true and correct.
 22

 23     John Burgee                                      /s/ John G. Burgee
      Type or Print Name                               Signature
 24

 25

 26

 27

 28

                                                       4
                             ANSWER TO FIRST AMENDED COMPLAINT
Electronically FILED by Superior Court of California, County of Los Angeles on 03/20/2020 08:38 PM Sherri R. Carter, Executive Officer/Clerk of Court, by A. Boyadzhyan,Deputy Clerk
                    Case 1:20-bk-11006-VK                       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00
                                                                         19VECV00878                                                                           Desc
                                                               Main Document     Page 234 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 235 of 439
                    Case 1:20-bk-11006-VK                        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                                               Desc
                                                                Main Document    Page 236 of 439
Electronically FILED by Superior Court of California, County of Los Angeles on 03/20/2020 08:38 PM Sherri R. Carter, Executive Officer/Clerk of Court, by A. Boyadzhyan,Deputy Clerk




                    1      JOHN G. BURGEE, ESQ. (State Bar No. 132129)
                           BURGEE & ABRAMOFF, P.C.
                    2      20501 Ventura Boulevard, Suite 262
                           Woodland Hills, California 91364
                    3      Tel: (818) 264-7575
                           Fax: (818) 264-7576
                    4
                           Attorneys for Defendants RUVIN FEYGENBERG,
                    5      MICHAEL LEIZEROVITZ and SENSIBLE
                           CONSULTING AND MANAGEMENT, INC.
                    6

                    7

                    8                                      SUPERIOR COURT OF THE STATE OF CALIFORNIA

                    9                                                  FOR THE COUNTY OF LOS ANGELES

                  10                                                              NORTHWEST DISTRICT

                  11

                  12       LEV INVESTMENTS, LLC,                  )                                CASE NO. 19VECV00878
                                                                  )
                  13                          Plaintiff,          )                                CROSS-COMPLAINT OF RUVIN
                                                                  )                                FEYGENBERG, MICHAEL LEIZEROVITZ
                  14             v.                               )                                AND SENSIBLE CONSULTING AND
                                                                  )                                MANAGEMENT, INC. FOR DAMAGES AND
                  15       RUVIN FEYGENBERG, et al.,              )                                EQUITABLE RELIEF:
                                                                  )
                  16                          Defendants.         )                                1.   BREACH OF CONTRACT
                           ____________________________________)                                   2.   BREACH OF FIDUCIARY DUTY
                  17                                              )                                3.   CONCEALMENT
                           RUVIN FEYGENBERG, MICHAEL              )                                4.   INDEMNITY
                  18       LEIZEROVITZ, and SENSIBLE              )                                5.   DECLARATORY RELIEF
                           CONSULTING AND MANAGEMENT,             )                                6.   QUIET TITLE
                  19       INC.                                   )                                7.   CANCELLATION OF INSTRUMENTS
                                                                  )                                8.   WRONGFUL FORECLOSURE
                  20                          Cross-Complainants, )                                9.   DECLARATORY AND INJUNCTIVE
                                                                  )                                        RELIEF
                  21             v.                               )
                                                                  )
                  22       LEV INVESTMENTS, LLC, DMITRI           )
                           LIOUDKOVSKI (aka Dmitri Ludkovski), )
                  23       YEVGENIYA LISITSA (aka Y. GINA         )
                           LISITSA), LISITSA LAW, INC., REAL      )
                  24       PROPERTY TRUSTEE, INC., MIKE           )
                           KEMEL, and ROES 1 to 50,               )
                  25                                              )
                                              Cross-Defendants.   )
                  26                                              )

                  27                  Cross-Complainants RUVIN FEYGENBERG, MICHAEL LEIZEROVITZ, and SENSIBLE

                  28       CONSULTING AND MANAGEMENT, INC. allege:
                                                              1
                                                                                     CROSS-COMPLAINT
 Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                Desc
                              Main Document    Page 237 of 439

 1                                                 PARTIES

 2          1.      Cross-Complainants RUVIN FEYGENBERG and MICHAEL LEIZEROVITZ are

 3   individuals who reside in the State of California.

 4          2.      Cross-Complainant SENSIBLE CONSULTING AND MANAGEMENT, INC.

 5   (“SENSIBLE”) is, and was at all times material hereto, a corporation organized and existing under

 6   the laws of the State of California.

 7          3.      Cross-Defendants DMITRI LIOUDKOVSKI (also known as Dmitri Ludkovski),

 8   YEVGENIYA LISITSA (also known as Y. GINA LISITSA), and MIKE KEMEL are individuals

 9   who conducts business in Southern California and the County of Los Angeles. Cross-Defendants

10   are informed and believe and thereon allege that LIOUSKOVSKI, LISITSA and KEMEL also

11   maintain residences in the County of Los Angeles, State of California.

12          4.      Cross-Defendant LEV INVESTMENTS, LLC (“LEV”) is, and was at all times

13   material hereto, a limited liability company organized and existing under the laws of the State of

14   California. LIOUDKOVSKI is the sole manager and principal of LEV.

15          5.      Cross-Defendant LISITSA LAW, INC. is and was at times material hereto, a

16   corporation organized and existing under the laws of the State of California, with its principal place

17   of business in Beverly Hills, California. Cross-Complainants are informed and believe and thereon

18   allege that LISITSA is and was a shareholder, director and/or officer of LISITSA LAW, INC., and

19   that LISITSA LAW, INC. is LISITSA’s law corporation. (LISITSA and LISITSA LAW, INC. are

20   collectively referred to herein as the “LISITSA PARTIES.”)

21          6.      Cross-Defendant REAL PROPERTY TRUSTEE, INC. (the “TRUSTEE”) is, and

22   was at all times material hereto, a Delaware corporation doing business in the County of Los

23   Angeles, and it is currently qualified to do business in the State of California. Cross-Complainants

24   are informed and believe and thereon allege that KEMEL is the sole officer, director and principal

25   of RPT.

26          7.      The names and capacities, whether individual, corporate, associate or otherwise, of

27   Cross-Defendants named herein as ROES 1 to 50, inclusive, are unknown to Cross-Complainants,

28   who therefore sue such Cross-Defendants by such fictitious names. Cross-Complainants will amend
                                                    2
                                            CROSS-COMPLAINT
 Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                               Main Document    Page 238 of 439

 1   this Cross-Complaint when the true names and capacities of such Cross-Defendants have been

 2   ascertained. Cross-Complainants further allege that each such Cross-Defendant is responsible in

 3   some manner for the actions alleged herein and further for the damages suffered by Cross-

 4   Complainants.

 5          8.       Cross-Complainants are informed and believe and thereon allege that there exists,

 6   and at all times relevant herein there existed, a unity of interest and ownership between Cross-

 7   Defendants LIOUDKOVSKI, LEV and ROES 1 to 10 (collectively the “LEV PARTIES”), such that

 8   any individuality and separateness between these parties has ceased. Additionally, Cross-

 9   Complainants are informed and believe and thereon allege that LEV and ROES 1 to 5 are

10   undercapitalized, failed to observe corporate formalities, are mere shell entities, and/or are

11   instrumentalities of LIOUDKOVSKI and ROES 6 to 10. Cross-Complainants therefore are

12   informed and believe and thereon allege that the LEV PARTIES are the alter egos of each other and

13   it would be unjust not to hold each of these parties liable for the claims against any of the other

14   parties alleged herein.

15          9.       Cross-Complainants are informed and believe and thereon allege that there exists,

16   and at all times relevant herein there existed, a unity of interest and ownership between Cross-

17   Defendants KEMEL, RPT and ROES 11 to 20 (collectively the “RPT PARTIES”), such that any

18   individuality and separateness between these parties has ceased. Additionally, Cross-Complainants

19   are informed and believe and thereon allege that RPT and ROES 11 to 15 are undercapitalized,

20   failed to observe corporate formalities, are mere shell entities, and/or are instrumentalities of

21   KEMEL and ROES 16 to 20. Cross-Complainants therefore are informed and believe and thereon

22   allege that the RPT PARTIES are the alter egos of each other and it would be unjust not to hold

23   each of these parties liable for the claims against any of the other parties alleged herein.

24                                       GENERAL ALLEGATIONS

25          10.      In or about December 2018, FEYGENBERG and LEIZEROVITZ entered into a

26   business transaction with LEV for LEV’s acquisition of a real property located in Sherman Oaks,

27   California consisting of a single-family dwelling (the “Property”). The parties’ plan was to purchase

28   a defaulted Promissory Note secured by a first position Deed of Trust for the Property which was in
                                                      3
                                             CROSS-COMPLAINT
 Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                Desc
                              Main Document    Page 239 of 439

 1   the process of being foreclosed, and to complete the non-judicial foreclosure in order for LEV to

 2   obtain title to the Property. FEYGENBERG’s and LEIZEROVITZ’s role in the transaction was

 3   principally to act as lenders who were initially secured by having an interest in the purchased Note

 4   and after foreclosure, were to be secured by a first-position lien against the Property. Pursuant the

 5   principal written agreement among the parties for this venture, which was prepared by LISITSA (the

 6   “CONTRACT”), LEV was supposed to contribute $1,022,500 to the purchase of the Note and Deed

 7   of Trust. The LISITSA PARTIES acted as counsel for all parties to the CONTRACT.

 8          11.     Unbeknownst to FEYGENBERG and LEIZEROVITZ, LIOUDKOVSKI was making

 9   secret deals with others to obtain the funds LEV needed to contribute to the purchase of the Note

10   and Deed of Trust (the “Secret Loans”). LIOUDKOVSKI purported to make these deals on behalf

11   of LEV, FEYGENBERG and LEIZEROVITZ, even though FEYGENBERG and LEIZEROVITZ

12   never gave LIOUDKOVSKI authority to do so and were unaware of the deals he was making.

13   Cross-Complainants are informed and believe and thereon allege that in order to obtain funds from

14   third parties, LIOUDKOVSKI promised them first-position liens on the Property. LIOUDKOVSKI

15   obtained an unknown amount of funds from the third parties in this manner. Cross-Complainants

16   are informed and believe and thereon allege that one of the third parties that provided funds to LEV

17   based upon LIOUDKOVSKI’s promise of a first-position lien against the Property was a relative of

18   LISITSA and that the LISITSA PARTIES were aware of these Secret Loans obtained by

19   LIOUDKOVSKI for LEV.

20          12.     LEV, FEYGENBERG and LEIZEROVITZ acquired the defaulted Promissory Note

21   on or about December 31, 2018. During the next month, the owner of the Property engaged in legal

22   actions in both the Superior Court and the Bankruptcy Court to try to derail the foreclosure.

23   LISITSA represented Lev, FEYGENBERG and LEIZEROVITZ as counsel of record in these legal

24   proceedings . Since they were principally acting as lenders, FEYGENBERG and LEIZEROVITZ

25   never agreed, expected or were told that they would be responsible for any attorneys fees or legal

26   costs incurred in order to proceed with the foreclosure. Nonetheless, they were charged in excess of

27   $24,000 for their share of Defendants’ attorneys fees for these court proceedings. FEYGENBERG

28   and LEIZEROVITZ reluctantly accepted that they were being charged for the LISITSA PARTIES’
                                                  4
                                            CROSS-COMPLAINT
 Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                             Main Document    Page 240 of 439

 1   attorneys fees based upon the understanding and expectation that, as lenders, they would ultimately

 2   be reimbursed for costs and expenses related to their loan when the loan was paid-off.

 3          13.     The foreclosure sale of the Property occurred on January 30, 2019. Although the

 4   Property was sold based upon a credit bid of the amount due on the Promissory Note, the sale did

 5   not proceed as agreed by FEYGENBERG, LEIZEROVITZ and LEV. Despite the agreement that

 6   only LEV would take title to the Property and that FEYGENBERG and LEIZEROVITZ would be

 7   provided with a first-position Deed of Trust as soon as the foreclosure occurred, the Trustee

 8   conducting the foreclosure sale under the direction and supervision of the LEV PARTIES and

 9   LISITSA, issued a Trustee’s Deed naming LEV, FEYGENBERG and LEIZEROVITZ jointly as

10   owners of the Property. Realizing this mistake, LISITSA prepared a Grant Deed to divest

11   FEYGENBERG and LEIZEROVITZ of ownership of the Property and a Deed of Trust to secure

12   FEYGENBERG’s and LEIZEROVITZ’s loan as a lien against the Property. (LEIZEROVITZ

13   assigned his loan to SENSIBLE, his business entity, which became a beneficiary of the Deed of

14   Trust with FEYGENBERG which the Deed of Trust was prepared by LISITSA.) These documents

15   were executed on January 31, 2019, just one day after the Trustee’s sale. However, the LISITSA

16   PARTIES, who had possession of these instruments, acting at the direction and in concert with the

17   LEV Parties, did not record them until March 22, 2019, after many demands from Cross-

18   Complainants for copies of the recorded documents.

19          14.     In early March 2019, before the Grant Deed and Deed of Trust were recorded to try

20   to conform to the parties’ agreement, LEV acting through the LISITSA PARTIES asked Cross-

21   Complainants to provide a pay-off demand for their loan in connection with an escrow for a

22   purported sale of the Property. In connection with that transaction, Cross-Complainants were told

23   that there was a “problem” with the title to the Property. That “problem” turned out to be a

24   judgment lien against FEYGENBERG for an old lawsuit that FEYGENBERG believed had been

25   settled and dismissed. Unbeknownst to FEYGENBERG, the claims against him were not dismissed

26   and a judgment was entered against him for $169,855.38. This “problem” would have never arisen

27   if the foreclosure on the Property had been handled as agreed where FEYGENBERG would never

28   have been named as a title holder of the Property. Based upon this “problem”, LEV, through its
                                                       5
                                            CROSS-COMPLAINT
 Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                             Main Document    Page 241 of 439

 1   agents, has demanded that SENSIBLE, which had become the sole holder of the loan initially made

 2   by FEYGENBERG and LEIZEROVITZ, agree to a payoff of the loan that is reduced by the amount

 3   of the judgment. When SENSIBLE refused to do so, LEV brought this action against Cross-

 4   Complainants seeking compensation not only for the judgment, but also other for other undisclosed

 5   liens against the Property that they supposedly caused. These claims are based in part upon the

 6   execution of a Grant Deed by LEIZEROVITZ and FEYGENBERG to convey the interest that they

 7   improperly had in the Property to LEV.

 8          15.     In October 2019, Cross-Complainants first learned about the Secret Loans when they

 9   received notice of a lawsuit brought by Mariya Ayzenberg. Ms. Ayzenberg alleged that she made a

10   $300,000 loan to LEV and Cross-Defendants, and that her loan was supposed to be secured by a

11   Deed of Trust for the Property. She recorded a Notice of Pendency of Action against the Property

12   clouding title. Prior to this time, Cross-Complainants had no idea that Ms. Ayzenberg had

13   purportedly loaned any money to LEV related to the acquisition of the Property.

14          16.     In December 2019, Cross-Complainants learned about another Secret Loan when

15   they received notice of another lawsuit brought against LEV and them, alleging that they borrowed

16   $119,000 from an undisclosed principal for the acquisition of the Property. (The lawsuit was

17   brought by FR LLC as an assignee of the Secret Loan.) The plaintiff alleged that the loan was

18   supposed to be secured by a first position Deed of Trust for the Property and, according to the court

19   docket, the plaintiff recorded a Notice of Pending Action. Prior to this time, Cross-Complainants

20   was not aware of this purported loan to LEV related to the acquisition of the Property.

21                                      FIRST CAUSE OF ACTION

22             (By All Cross-Complainants for Breach of Contract against the LEV PARTIES)

23          17.     Cross-Complainants incorporate here by reference all of the allegations set forth in

24   paragraphs 1 through 16, inclusive, of this Cross-Complaint.

25          18.     The CONTRACT is a written contract between the parties. (Due to a confidentiality

26   provision in the CONTRACT, Cross-Complainants are not attaching the documents as an exhibit,

27   but have pled the essential relevant terms.) SENSIBLE is a successor-in-interest to the benefits of

28   LEIZEROVITZ and FEYGENBERG under the CONTRACT.
                                           6
                                            CROSS-COMPLAINT
 Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                Desc
                               Main Document    Page 242 of 439

 1           19.     Cross-Complainants performed and were ready, willing and able to perform all

 2   obligations required of them pursuant to the CONTRACT except as have been waived, excused or

 3   rendered impossible by Cross-Defendants and their conduct.

 4           20.     Cross-Defendants breached the contract by (a) failing to contribute $1,022,500 of

 5   their own funds (not borrowed funds) to the acquisition of the Property, (b) not causing the

 6   Trustee’s foreclosure sale of the Property to be conducted as agreed where title to the Property was

 7   vested solely in LEV and Cross-Complainants being provided immediately with a first position

 8   Deed of Trust; and ( c) based upon promises made in connection with obtaining the Secret Loans,

 9   potentially giving third parties lien rights in the Property superior to those of Cross-Defendants.

10           21.     Based upon Cross-Defendants’ breach of contract, Cross-Complainants have

11   sustained damages in terms of the judgment against FEYGENBERG that has now become a lien

12   against the Property and the claims, clouds on title, and prospective defense costs and liability with

13   respect to the Secret Loans. Cross-Complainants believes that their damages may exceed $600,000,

14   subject to proof at the time of trial.

15                                       SECOND CAUSE OF ACTION

16                           (By all Cross-Complaints for Breach of Fiduciary Duty

17                 Against the LEV PARTIES, the LISITSA PARTIES and ROES 21 to 30)

18           22.     Cross-Complainants incorporate here by reference all of the allegations set forth in

19   paragraphs 1 through 16, inclusive, of this Cross-Complaint.

20           23.     The LEV PARTIES were Cross-Complainants’ business partners in connection with

21   the transaction memorialized by the CONTRACT. Further, the LISITSA PARTIES acted a counsel

22   for Cross-Complainants. Consequently, Cross-Defendants and each of them owed a fiduciary duty

23   of care to Cross-Complainants.

24           24.     Defendants breached their fiduciary duty to Cross-Complainants by, among other

25   things, arranging and obtaining the Secret Loans, failing to disclose the Secret Loans to Cross-

26   Complainants, and conducting the foreclosure sale of the Property so as to convey title, in part, to

27   FEYGENBERG and LEIZEROVITZ.

28   //
                                                        7
                                              CROSS-COMPLAINT
 Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                             Main Document    Page 243 of 439

 1          25.     As the result of Cross-Defendants' breach of fiduciary duty, Cross-Complainants

 2   have sustained damages which are believed to be in excess of $600,000.

 3          26.     Cross-Defendants' breach of fiduciary duty was committed with fraud and malice as

 4   those terms are defined in Civil Code Section 3294. Cross-Defendants knew that the Secret Loans

 5   were contrary to promises and representations made to Cross-Complainants as well as the

 6   CONTRACT, and that Cross-Complainants would sustain harm by virtue of the Secret Loans.

 7   Further, Cross-Defendants had a duty to disclose the Secret Loans to Cross-Complainants but failed

 8   to do so. Cross-Complainants are therefore entitled to an award of exemplary damages against

 9   Cross-Defendants in an amount deemed appropriate by the trier of fact.

10                                     THIRD CAUSE OF ACTION

11                          (By All Cross-Complainants for Concealment Against

12                     the LEV PARTIES, the LISITSA PARTIES and ROES 21 to 30)

13          27.     Cross-Complainants incorporate here by reference all of the allegations set forth in

14   paragraphs 1 through 16, inclusive, of this Cross-Complaint.

15          28.     By The LEV PARTIES were Cross-Complainants’ business partners in connection

16   with the transaction memorialized by the CONTRACT. Further, the LISITSA PARTIES acted a

17   counsel for Cross-Complainants. By virtue of these relationships, Cross-Defendants and each of

18   them had a duty to disclose the Secret Loans to Cross-Complainants. However, Cross-Defendants

19   failed to disclose the Secret Loans to Cross-Complainants, purposefully concealing their existence,

20   in order to deceive Cross-Complainants so that they would not know that these loans existed.

21          29.     Based upon Cross-Defendants’ concealment of the Secret Loans, Cross-

22   Complainants were unaware of those Loans and the promises that the LEV PARTIES made to third

23   parties, supposedly on Cross-Complainants’ behalf. Cross-Complainants would not have proceeded

24   with the business transaction with LEV had they known of the Secret Loans.

25          30.     Cross-Complainants have been damaged by Cross-Defendants’ deceit in terms of the

26   claims made by third parties that loaned LEV money pursuant to the Secret Loans which include

27   their placing clouds on title, and prospective defense costs and liability. Cross-Complainants

28   believes that their damages may exceed $300,000, subject to proof at the time of trial.
                                                    8
                                            CROSS-COMPLAINT
 Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00               Desc
                             Main Document    Page 244 of 439

 1          31.    Cross-Defendants' concealment of the Secret Loans was fraudulent and committed

 2   with malice as those terms are defined in Civil Code Section 3294. Cross-Defendants knew that

 3   the Secret Loans were contrary to promises and representations made to Cross-Complainants as well

 4   as the CONTRACT, and that Cross-Complainants would sustain harm by virtue of the Secret Loans.

 5   Further, Cross-Defendants had a duty to disclose the Secret Loans to Cross-Complainants but failed

 6   to do so. Cross-Complainants are therefore entitled to an award of exemplary damages against

 7   Cross-Defendants in an amount deemed appropriate by the trier of fact.

 8                                   FOURTH CAUSE OF ACTION

 9                           (By All Cross-Complainants for Indemnity Against

10                    the LEV PARTIES, the LISITSA PARTIES and ROES 21 to 30)

11          32.    Cross-Complainants incorporate here by reference all of the allegations set forth in

12   paragraphs 1 through 16, inclusive, of this Cross-Complaint.

13          33.    The third parties who made Secret Loans to LEV have brought lawsuits against

14   Cross-Complainants for the breach of such loans. Cross-Complainants have been named as

15   defendants in these actions based upon the unauthorized and fraudulent representations and

16   promises by Cross-Defendants that they were acting on behalf of Cross-Complainants. The claims

17   against Cross-Complainants in these actions are thus wholly based upon the misconduct of Cross-

18   Defendants. Cross-Complainants are therefore entitled to indemnity from Cross-Defendants for any

19   cost and expense in opposing the lawsuits based upon the Secret Loans as well as for any settlement

20   or judgment with respect to those claims that detrimentally impact Cross-Complainants.

21                                     FIFTH CAUSE OF ACTION

22                       (By All Cross-Complainants for Declaratory Relief Against

23                    the LEV PARTIES, the LISITSA PARTIES and ROES 21 to 30)

24          34.    Cross-Complainants incorporate here by reference all of the allegations set forth in

25   paragraphs 1 through 16, inclusive, of this Cross-Complaint.

26          35.    An actual controversy exists among the parties concerning their respective rights and

27   interests in connection with respect to the satisfaction of the judgment against FEYGENBERG and

28   the responsibility for the Secret Loans. Cross-Complainants contend and Cross-Defendants dispute
                                                      9
                                           CROSS-COMPLAINT
 Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                              Main Document    Page 245 of 439

 1   that: (a) Cross-Complainants have no responsibility to satisfy the judgment against FEYGENBERG;

 2   (b) SENSIBLE is entitled to payment of all principal, interest and any other fees and charges on the

 3   loan it holds that is secured by the Property without setoff for the judgment against FEYGENBERG;

 4   (c) Cross-Defendants are solely responsible for any and all costs and liabilities arising from the

 5   Secret Loans; and (d) Cross-Complainants are entitled to indemnity from Cross-Defendants for the

 6   claims asserted by the third parties based upon the Secret Loans, including the attorneys fees and

 7   costs incurred by Cross-Complainants in defending any action related thereto. Consequently, a

 8   judicial determination of the rights and interest of the parties with respect to these matters is

 9   necessary and appropriate.

10                                       GENERAL ALLEGATIONS

11     AS TO ADDITIONAL CLAIMS AGAINST CROSS-DEFENDANTS BY LEIZEROVITZ

12          36.     Coachella Vineyard Luxury RV Park, LLC (“RV”) owned a real property in

13   Coachella, California which is vacant land that is being developed as a luxury RV park (the “RV

14   Property”) . The RV Property is legally described as follows:

15          LOT 71 OF TRACT 30117-1, IN THE CITY OF COACHELLA, COUNTY OF
            RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN
16          BOOK 331, PAGES 71 AND 78, INCLUSIVE OF MAPS IN THE OFFICE OF THE
            COUNTY RECORDER OF SAID COUNTY.
17
            EXCEPTING THEREFROM 50% INTEREST IN AND TO ALL OIL, GAS AND
18          OTHER HYDROCARBON SUBSTANCES IN AND UNDER SAID LAND AS
            RESERVED BY CANAL WATER LANDOWNERS, A CALIFORNIA
19          CORPORATION IN DEED RECORDED MAY 27, 1954 IN BOOK 1592, PAGE
            201 OF OFFICIAL RECORDS.
20
            EXCEPT THEREFROM THAT PORTION WHICH FALL WITHIN THE
21          BOUNDARIES OF TRACT 328610-1, AS SHOWN ON THE SUBDIVISION MAP
            FILED ON MAY 2,2006 IN BOOK 401 OF MAPS, PAGES 79 TO 88 INCLUSIVE
22          IN THE OFFICE OF THE RIVERSIDE COUNTY RECORDER.

23          APN: 601-620-012-0.

24          37.     Prior to July 2018, LEIZEROVITZ held certain Deeds of Trust securing loans he had

25   made to RV and affiliated entities. Pursuant to an agreement with RV and others, LEIZEROVITZ

26   agreed to release his Deeds of Trust on the RV Property to allow RV to obtain new financing for the

27   development of that property. The new financing including a loan made by LEV on or about July

28   31, 2018, purporting to be in the principal amount of $2,000,000 (the “LEV Loan”). The LEV Loan
                                                      10
                                             CROSS-COMPLAINT
 Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                             Main Document    Page 246 of 439

 1   was secured by a first-position Deed of Trust on the RV Property (the “LEV Deed of Trust”) which

 2   was recorded on August 7, 2018.

 3          38.     In consideration for releasing his Deeds of Trust against the RV Property,

 4   LEIZEROVITZ received, among other things, an unsecured Promissory Note from RV in the

 5   amount of $400,000 (the “Unsecured Note”) and a Promissory Note (the “Secured Note”) which

 6   was secured by a Deed of Trust against the RV Property in the amount of $500,000 (the “RV Deed

 7   of Trust”).

 8          39.     In February 2019, RV agreed that the Unsecured Note would be secured by the RV

 9   Deed of Trust as an extension of credit. Additionally, LEIZEROVITZ agreed to provide RV with a

10   further loan of $50,000 as an extension of the loan secured by the RV Deed of Trust. The total

11   amount secured by the RV Deed of Trust was therefore $950,000. The RV Deed of Trust was

12   recorded on February 7, 2019 and constituted a third-position lien on the RV Property.

13          40.     On June 17, 2019, LEV declared the LEV Loan to be in default. The Notice of

14   Default was prepared by the RPT PARTIES as the successor Trustee for the LEV Deed of Trust and

15   recorded on June 19, 2019. The Notice of Default declared that the amount due on the LEV Loan

16   was $2,450,244.27. The asserted amount of the default was disputed by RV.

17          41.     LEV recorded a Notice of Sale in connection with its foreclosure on the RV Property

18   on September 19, 2019. The sale was set for October 15, 2018.

19          42.     Although LEV ultimately reduced its payoff demand for its loan, RV continued to

20   dispute the amount demanded by LEV and brought a legal action in the Riverside Superior Court

21   seeking a restraining order and preliminary injunction to prevent LEV from completing the

22   foreclosure with the excessive payoff demand (GA&TV Inc. v. Lev Investments, LLC, Case Number

23   RIC 1905065) (the “Riverside Acton”). The Riverside Court granted the restraining order on

24   October 10, 2019. By stipulation of the parties, the hearing on the preliminary injunction was heard

25   on November 6, 2019. Although the Riverside Court agreed that the Notice of Default and the

26   original demand by LEV was excessive, the Court denied the preliminary injunction sought by RV.

27   Nonetheless, the Riverside Court specifically stated that the foreclosure sale would need to be based

28   upon LEV’s reduced demand.
                                                      11
                                            CROSS-COMPLAINT
 Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                              Main Document    Page 247 of 439

 1           43.    The expiration of the temporary retraining order and the Court’s denial of the

 2   preliminary injunction was on November 6, 2019. Civil Code 2924g(d) imposes an automatic seven

 3   day stay upon a foreclosure sale after the expiration of a temporary retraining order and denial of a

 4   preliminary injunction, unless there is an express court order waiving the provisions of that statute.

 5   Here, there was no waiver of the stay by the Court. Hence, pursuant to Civil Code 2924g(d), the

 6   earliest date that LEV could proceed with its foreclosure sale of the RV Property was November 13,

 7   2019.

 8           44.    LEIZEROVITZ was following LEV’s foreclosure and the Riverside Action as a

 9   junior lien holder. LEIZEROVITZ was interested in the foreclosure and in possibly acquiring the

10   RV Property at the foreclosure sale in order to protect his financial interest in the property by virtue

11   of the RV Deed of Trust. However, on or about November 12, 2019, LEIZEROVITZ learned that

12   the RPT PARTIES conducted the foreclosure for LEV on November 7, 2019. The sale was

13   therefore in violation of Civil Code 2924g(d) and LEIZEROVITZ was denied the opportunity to

14   attend the foreclosure and prospectively purchase the RV Property.

15           45.    Furthermore, the Trustee’s Deed from LEV’s foreclosure on the RV Property

16   indicates that the foreclosure proceeded based upon an unpaid debt of $2,570,949.36 and that the

17   amount paid by LEV as a credit bid was $2,500,000.00. This amount appears to be in excess of the

18   amount that the Riverside Court ruled was appropriate so that the foreclosure was in violation of

19   this Court’s Order. In this regard, it is questionable that LEV could have submitted a credit bid for

20   $2,500,000 since that appears to be more than the Riverside Court determined was owed on the

21   loan.

22           46.    Cross-Complainants are informed and believe and thereon allege that RV demanded

23   that the improper foreclosure sale of the RV Property be set aside. However, Cross-Defendants

24   have failed to cancel the Trustee’s Deed or confirm RV’s title to the Property which would restore

25   the RV Deed of Trust and LEIZEROVITZ’s secured interest in the property. As a result,

26   LEIZEROVITZ has lost his security interest in the RV Property which devalues his loans to RV and

27   denies him the opportunity to foreclose on the RV Property if the loans are not repaid.

28   //
                                                        12
                                             CROSS-COMPLAINT
 Case 1:20-bk-11006-VK            Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                Desc
                                 Main Document    Page 248 of 439

 1                                         SIXTH CAUSE OF ACTION

 2                         (By LEIZEROVITZ for Quiet Title against the LEV PARTIES)

 3               47.    Cross-Complainants incorporate here by reference all of the allegations set forth in

 4   paragraphs 1 through 9, and 36 through 46, inclusive, of this Cross-Complaint.

 5               48.    The foreclosure sale of the RV Property was in violation of law and void based upon

 6   the failure of consideration. The foreclosure was thus ineffective to divest RV of title to the RV

 7   Property and extinguish the RV Deed of Trust.

 8               49.    Cross-Defendants claim and assert that LEV is the owner of the RV Property and that

 9   the RV Deed of Trust was extinguished pursuant to the improper and unlawful foreclosure sale.

10   Cross-Defendants’ claim of title to the RV Property is adverse to the claim of LEIZEROVITZ that

11   the RV Deed of Trust remains a valid encumbrance of title to the property.

12               50.    LEIZEROVITZ seeks to quiet title as of November 7, 2019 (the date of the unlawful

13   foreclosure) as to the RV Deed of Trust as a valid and existing encumbrance of title to the RV

14   Property free and clear of any liens Cross-Defendants caused to become attached to the property

15   since that date.

16               51.    LEIZEROVITZ has and will sustain incidental damages, subject to proof at the time

17   of trial.

18                                       SEVENTH CAUSE OF ACTION

19                               (By LEIZEROVITZ for Cancellation of Instruments

20                      against the LEV PARTIES, the RPT PARTIES and ROES 31 to 40)

21               52.    Cross-Complainants incorporate here by reference all of the allegations set forth in

22   paragraphs 1 through 9, and 36 through 46, inclusive, of this Cross-Complaint.

23               53.    The RPT PARTIES’ foreclosure sale of the RV Property was in violation of law and

24   void based upon the failure of consideration. The RPT PARTIES therefore did not have legal

25   authority to execute the Trustee’s Deed purported conveying title to the RV Property to LEV and the

26   Trustee’s Deed is a void instrument.

27               54.    LEIZEROVITZ has and will sustain serious injury and pecuniary loss based upon

28   LEV’s claims of title to the RV Property pursuant to the invalid Trustee’s Deed. Among other
                                                     13
                                                CROSS-COMPLAINT
 Case 1:20-bk-11006-VK           Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                Desc
                                Main Document    Page 249 of 439

 1   things, LEIZEROVITZ has lost security for loans totaling $950,000 in principal. The Court should

 2   therefore declare that the Trustee’s Deed is canceled and of no force and effect.

 3               55.   LEIZEROVITZ has and will sustain incidental damages, subject to proof at the time

 4   of trial.

 5                                       EIGHTH CAUSE OF ACTION

 6                                (By LEIZEROVITZ for Wrongful Foreclosure

 7                     against the LEV PARTIES, the RPT PARTIES and ROES 31 to 40)

 8               56.   Cross-Complainants incorporate here by reference all of the allegations set forth in

 9   paragraphs 1 through 9, and 36 through 46, inclusive, of this Cross-Complaint.

10               57.   As describe herein, Cross-Defendants caused an illegal foreclosure sale of the RV

11   Property. The foreclosure was in violation of Civil Code 2924g(d) and this Court’s specific order.

12   The sale and the resulting Trustee’s Deed are therefore void.

13               58.   LEIZEROVITZ was following LEV’s foreclosure and the Riverside Action as a

14   junior lien holder. LEIZEROVITZ was interested in possibly acquiring the RV Property at the

15   foreclosure sale in order to protect his financial interest in the property by virtue of the RV Deed of

16   Trust. However, LEIZEROVITZ was preempting from monitoring the foreclosure and

17   prospectively acquiring the RV Property by Cross-Defendants’ action in surreptitiously proceeding

18   with the trustee’s sale before it was legal to do so.

19               59.   LEIZEROVITZ has been substantially damaged based upon the loss of the RV

20   Property as security for his loans. Without the RV Property as security, LEIZEROVITZ expects to

21   have difficulty in obtaining repayment and his damages could be in excess of $1,000,000.

22               60.   Even if the Court restores RV’s title to the property and LEIZEROVITZ’s Deed of

23   Trust, LEIZEROVITZ has and will sustain incidental damages, subject to proof at the time of trial.

24                                        NINTH CAUSE OF ACTION

25                           (By LEIZEROVITZ for Declaratory and Injunctive Relief

26                     against the LEV PARTIES, the RPT PARTIES and ROES 31 to 40)

27               61.   Cross-Complainants incorporate here by reference all of the allegations set forth in

28   paragraphs 1 through 9, and 36 through 46, inclusive, of this Cross-Complaint.
                                                     14
                                               CROSS-COMPLAINT
 Case 1:20-bk-11006-VK            Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00             Desc
                                 Main Document    Page 250 of 439

 1           62.     A current dispute exists between the parties as to the invalidity of LEV’s foreclosure

 2   on the RV Property and whether LEIZEROVITZ’s Deed of Trust was extinguished.

 3   LEIZEROVITZ contends that Cross-Defendants’ non-judicial foreclosure sale of the RV Property is

 4   void and that the RV Deed of Trust remains a valid encumbrance of the RV Property. Cross-

 5   Defendants deny and dispute these contentions. LEIZEROVITZ therefore seeks a judicial

 6   determination of this controversy which is necessary and appropriate to determine ownership of the

 7   RV Property and prevent Cross-Defendants from depriving LEIZEROVITZ of security for his loans

 8   to RV and its affiliates.

 9           63.     LEIZEROVITZ is informed and believes and thereon alleges that Cross-Defendants

10   plan to encumber, hypothecate, transfer, and/or sell the RV Property. Such action will potentially

11   prevent LEIZEROVITZ from obtaining the relief sought through this action and cause irreparable

12   damage to LEIZEROVITZ. LEIZEROVITZ is owed over $1,000,000 that is supposed to be secured

13   by the RV Property. The Court should therefore issue a temporary restraining order and preliminary

14   injunction enjoining Cross-Defendants from encumbering, hypothecating, transferring, and/or

15   selling the RV Property during the pendency of this action as well as a permanent injunction once

16   the parties’ rights are determined by the Court.

17                                                 PRAYER

18           WHEREFORE, Cross-Complainants pray for judgment against Cross-Defendants, and each

19   of them, as follows:

20   ON THE FIRST CAUSE OF ACTION:

21           1.      For compensatory damages of $600,000.00, according to proof;

22   ON THE SECOND CAUSE OF ACTION:

23           2.      For compensatory damages of $600,000.00, according to proof;

24           3.      For punitive damages;

25   ON THE THIRD CAUSE OF ACTION:

26           4.      For compensatory damages of $300,000.00, according to proof;

27           5.      For punitive damages;

28   //
                                                        15
                                             CROSS-COMPLAINT
 Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                              Main Document    Page 251 of 439

 1   ON THE FOURTH OF ACTION:

 2          6.      For an order that Cross-Defendants indemnify Cross-Complainants for any cost and

 3   expense in opposing the lawsuits based upon the Secret Loans as well as for any settlement or

 4   judgment with respect to those claims that detrimentally impact Cross-Complainants;

 5   ON THE FIFTH CAUSE OF ACTION:

 6          7.      For a judicial determination and declaration that: (a) Cross-Complainants have no

 7   responsibility to satisfy the judgment against FEYGENBERG; (b) SENSIBLE is entitled to payment

 8   of all principal, interest and any other fees and charges on the loan it holds that is secured by the

 9   Property without setoff for the judgment against FEYGENBERG; (c) Cross-Defendants are solely

10   responsible for any and all costs and liabilities arising from the Secret Loans; and (d) Cross-

11   Complainants are entitled to indemnity from Cross-Defendants for the claims asserted by the third

12   parties based upon the Secret Loans, including the attorneys fees and costs incurred by Cross-

13   Complainants in defending any action related thereto;

14   ON THE SIXTH CAUSE OF ACTION:

15          8.      For a judgment quieting LEIZEROVITZ’S Deed of Trust to the RV Property senior

16   to any liens created by LEV since November 7, 2019;

17          9.      For incidental damages subject to proof at the time of trial;

18   ON THE SEVENTH CAUSE OF ACTION:

19          10.     For cancellation of the Trustee’s Deed purporting to convey title to the RV Property

20   to LEV;

21          11.     For incidental damages subject to proof at the time of trial;

22   ON THE EIGHTH CAUSE OF ACTION:

23          12.     For compensatory damages of $1,000,000.00, according to proof;

24   ON THE NINTH CAUSE OF ACTION:

25          13.     For a permanent injunction enjoining Cross-Defendants from encumbering,

26   hypothecating, transferring, and/or selling the RV Property;

27          14.     For a temporary restraining order and preliminary injunction enjoining Cross-

28   Defendants from encumbering, hypothecating, transferring, and/or selling the RV Property during
                                                   16
                                             CROSS-COMPLAINT
 Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00             Desc
                             Main Document    Page 252 of 439

 1   the pendency of this action;

 2   ON ALL CAUSES OF ACTION:

 3          15.     For prejudgment interest pursuant to Civil Code Sections 3287 and/or 3288;

 4          16.     For costs of suit; and

 5          17.     For such further relief as the Court deems just and proper.

 6

 7   DATED: March 20, 2020.                       BURGEE & ABRAMOFF P.C.

 8
                                                  By:     /s/ John G. Burgee
 9                                                       JOHN G. BURGEE
                                                  Attorneys for Defendants and Cross-Complainants
10                                                RUVIN FEYGENBERG, MICHAEL LEIZEROVITZ
                                                  and SENSIBLE CONSULTING AND
11                                                MANAGEMENT, INC.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        17
                                             CROSS-COMPLAINT
 Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                             Main Document    Page 253 of 439

 1                                          PROOF OF SERVICE

 2
     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3
             I am employed in the County of Los Angeles, State of California. I am over the age of 18
 4   and not a party to the within action. My business address is 20501 Ventura Boulevard, Woodland
     Hills, California 91364.
 5
              On March 20, 2020, I served the foregoing document described as: CROSS-COMPLAINT
 6   OF RUVIN FEYGENBERG, MICHAEL LEIZEROVITZ AND SENSIBLE CONSULTING AND
     MANAGEMENT, INC. FOR DAMAGES AND EQUITABLE RELIEF on the interested parties in
 7   this action:

 8   /X/    by placing / / the original /X/ a true copy thereof enclosed in sealed envelopes addressed as
            follows:
 9
            James R. Felton, Esq.
10          G&B Law, LLP
            16000 Ventura Blvd., Suite 1000
11          Encino, California 91436-2730
            E: jfelton@gblawllp.com
12          Fax: 818-986-6534

13   [X]    BY MAIL

14          [X]    As follows: I am "readily familiar" with the firm's practice of collection and
                   processing correspondence for mailing. Under that practice it would be deposited
15                 with U.S. postal service on that same day with postage thereon fully prepaid at
                   Woodland Hills, California in the ordinary course of business. I am aware that on
16                 motion of the party served, service is presumed invalid if postal cancellation date or
                   postage meter date is more than one day after date of deposit for mailing in affidavit.
17
     [ ]    **(BY PERSONAL SERVICE) I delivered such envelope by hand to the office/home of the
18          addressee.

19
            Executed March 20, 2020, at Woodland Hills, California.
20
     /X/    (State) I declare under penalty of perjury under the laws of the State of California that the
21                  above is true and correct.

22
       John Burgee                                      /s/ John G. Burgee
23   Type or Print Name                               Signature

24

25

26

27

28
                                                      18
                                            CROSS-COMPLAINT
Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                           Main Document    Page 254 of 439

  1   JOHN G. BURGEE, ESQ. (State Bar No. 132129)
      BURGEE & ABRAMOFF, P.C.
  2   20501 Ventura Boulevard, Suite 262
      Woodland Hills, California 91364
  3   Tel: (818) 264-7575
      Fax: (818) 264-7576
  4
      Attorneys for Defendants RUVIN FEYGENBERG,
  5   MICHAEL LEIZEROVITZ and SENSIBLE
      CONSULTING AND MANAGEMENT, INC.
  6

  7

  8                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

  9                               FOR THE COUNTY OF LOS ANGELES

 10                                       NORTHWEST DISTRICT

 11

 12   LEV INVESTMENTS, LLC,               ) CASE NO. 19VECV00878
                                          )
 13                         Plaintiff,    ) NOTICE OF PENDING ACTION
                                          )
 14          v.                           ) (APN 697-330-002-4)
                                          )
 15   RUVIN FEYGENBERG, MICHAEL           )
      LEIZEROVITZ, SENSIBLE               )
 16   CONSULTING AND MANAGEMENT,          )
      INC., MING ZHU, LLC, and DOES 1     )
 17   through 100, inclusive,             )
                                          )
 18                         Defendants.   )
      ___________________________________ )
 19                                       )
      AND CROSS-COMPLAINT.                )
 20                                       )

 21          NOTICE IS HEREBY GIVEN that on March 20, 2020, Defendant/Cross-Complainant

 22   MICHAEL LEIZEROVITZ filed a Cross-Complaint in this action pending in the Superior Court

 23   of the State of California for the County of Los Angeles with the above-stated case number,

 24   which concerns and affects the title to real property legally described as follows:

 25          LOT 71 OF TRACT 30117-1, IN THE CITY OF COACHELLA, COUNTY OF
             RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN BY MAP ON FILE IN
 26          BOOK 331, PAGES 71 AND 78, INCLUSIVE OF MAPS IN THE OFFICE OF
             THE COUNTY RECORDER OF SAID COUNTY.
 27
             EXCEPTING THEREFROM 50% INTEREST IN AND TO ALL OIL, GAS
 28          AND OTHER HYDROCARBON SUBSTANCES IN AND UNDER SAID

                                                       1
                          NOTICE OF PENDING ACTION (APN 697-330-002-4)
Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                Desc
                            Main Document    Page 255 of 439

  1           LAND AS RESERVED BY CANAL WATER LANDOWNERS, A
              CALIFORNIA CORPORATION IN DEED RECORDED MAY 27, 1954 IN
  2           BOOK 1592, PAGE 201 OF OFFICIAL RECORDS.

  3           EXCEPT THEREFROM THAT PORTION WHICH FALL WITHIN THE
              BOUNDARIES OF TRACT 328610-1, AS SHOWN ON THE SUBDIVISION
  4           MAP FILED ON MAY 2,2006 IN BOOK 401 OF MAPS, PAGES 79 TO 88
              INCLUSIVE IN THE OFFICE OF THE RIVERSIDE COUNTY RECORDER
  5
              (APN 697-330-002-4)
  6
              Among other things, Cross-Complainant LEIZEROVITZ claims that the Trustee’s Deed
  7
      dated November 7, 2019 and recorded on November 9, 2019 as Document Number 2019-
  8
      0463223, with the County Recorder for Riverside County, that purports to convey title to the
  9
      Property to Defendant LEV INVESTMENTS, LLC, is invalid, void and ineffective to invalidate
 10
      Cross-Complainant LEIZEROVITZ’s Deed of Trust recorded against the Property on February 7,
 11
      2019.
 12
              All persons who hereafter seek to acquire any interest in the real property shall acquire
 13
      such interest or title subject to this Notice of Pending Action and the March 20, 2020 Cross-
 14
      Complaint herein which seeks confirm Cross-Complainant LEIZEROVITZ lien on the Property.
 15

 16
      DATED: April 8, 2020.                         BURGEE & ABRAMOFF P.C.
 17

 18                                                 By:     /s/ John G. Burgee
                                                           JOHN G. BURGEE
 19                                                 Attorneys for Defendants RUVIN FEYGENBERG,
                                                    MICHAEL LEIZEROVITZ and SENSIBLE
 20                                                 CONSULTING AND MANAGEMENT, INC.

 21

 22

 23

 24

 25

 26

 27

 28

                                                       2
                          NOTICE OF PENDING ACTION (APN 697-330-002-4)
Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                           Main Document    Page 256 of 439

  1                                         PROOF OF SERVICE

  2
      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
  3
             I am employed in the County of Los Angeles, State of California. I am over the age of 18
  4   and not a party to the within action. My business address is 20501 Ventura Boulevard,
      Woodland Hills, California 91364.
  5
           On April 8, 2020, I served the foregoing document described as: NOTICE OF PENDING
  6   ACTION on the interested parties in this action:

  7   /X/    by placing / / the original /X/ a true copy thereof enclosed in sealed envelopes addressed
             as follows:
  8
             James R. Felton, Esq.                         Counsel of record for Lev Investments, LLC
  9          G&B Law, LLP
             16000 Ventura Blvd., Suite 1000
 10          Encino, California 91436-2730
             E: jfelton@gblawllp.com
 11          Fax: 818-986-6534

 12   [X]    BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED

 13          [X]    As follows: I am "readily familiar" with the firm's practice of collection and
                    processing correspondence for mailing. Under that practice it would be deposited
 14                 with U.S. postal service on that same day with postage thereon fully prepaid at
                    Woodland Hills, California in the ordinary course of business. I am aware that on
 15                 motion of the party served, service is presumed invalid if postal cancellation date
                    or postage meter date is more than one day after date of deposit for mailing in
 16                 affidavit.

 17   [ ]    **(BY PERSONAL SERVICE) I delivered such envelope by hand to the office/home of
             the addressee.
 18

 19          Executed April 8, 2020, at Woodland Hills, California.

 20   /X/    (State) I declare under penalty of perjury under the laws of the State of California that the
                     above is true and correct.
 21

 22     John Burgee                                      /s/ John G. Burgee
      Type or Print Name                               Signature
 23

 24

 25

 26

 27

 28

                                                       3
                           NOTICE OF PENDING ACTION (APN 697-330-002-4)
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 257 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 258 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 259 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 260 of 439
     Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00     Desc
                                 Main Document    Page 261 of 439


 1   Michael Shemtoub, Esq. SBN 253948
     BEVERLY LAW
 2
     4929 Wilshire Boulevard, Suite 702
 3   Los Angeles, California 90010
     Telephone: (310) 552-6921
 4   Facsimile:    (323) 421-9397
 5
     Attorney for Real Property Trustee, Inc.
 6   and Mike Kemel
 7

 8
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9                              FOR THE COUNTY OF LOS ANGELES
10
                                  NORTHWEST JUDICIAL DISTRICT
11
     LEV INVESTMENTS, LLC,                    )   Case No.: 19VECV00878
12                                            )
                  Plaintiff,                  )   DECLARATION OF NON-MONETARY
13                                            )
                                              )   STATUS OF DEFENDANTS REAL
14         vs.                                )   PROPERTY TRUSTEE, INC. AND MIKE
                                              )   KEMEL
15   RUVIN FEYGENBERG; MICHAEL                )
     LEIZEROVITZ; SENSIBLE CONSULTING ))          Place:        Dept. A
16
     AND MANAGEMENT, INC.; MING ZHU, )            Judge:        Hon. Huey P. Cotton
17   LLC; and DOES 1 through 100, inclusive,  )
                                              )
18                Defendants.                 )   Complaint Filed:    June 20, 2019
                                              )
     _____________________________________ )      Trial Date:         Not set
19
     RUVIN FEYGENBERG; MICHAEL                )
20   LEIZEROVITZ; SENSIBLE CONSULTING )
     AND MANAGEMENT, INC.                     )
21                                            )
                                              )
22
                          Cross-Complainants, )
                                              )
23         vs.                                )
                                              )
24                                            )
     LEV INVESTMENTS, LLC, DMITRI             )
25
     LIOUDKOVSKI (aka Dmitri Ludkovski),      )
     YEVGENIYA LISITSA (aka Y. GINA           )
26   LISITSA), LISITSA LAW, INC., REAL        )
     PROPERTY TRUSTEE, INC., MIKE             )
27                                            )
     KEMEL, and ROES 1 to 50,                 )
28                                            )
                          Cross-Defendants.   )
                                              )

                                          -1-
       DECLARATION OF NON-MONETARY STATUS OF DEFENDANTS REAL PROPERTY TRUSTEE, INC.
                                    AND MIKE KEMEL
     Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                    Desc
                                  Main Document    Page 262 of 439


 1          TO THE HONORABLE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
 2   RECORD:
 3          NOTICE IS HEREBY GIVEN THAT Defendants Real Property Trustee, Inc. and Mike
 4   Kemel, hereinafter collectively Defendants, hereby submit the attached Declaration of Trustee’s
 5   Non-Monetary status pursuant to California Civil Code § 2924l.
 6          California Civil Code § 2924l(a) provides in pertinent part that:
 7          In the event that a trustee under a deed of trust is named in an action or proceeding
            in which that deed of trust is the subject, and in the event that the trustee maintains
 8
            a reasonable belief that it has been named in the action or proceeding solely in its
 9          capacity as trustee, and not arising out of any wrongful acts or omissions on its part
            in the performance of its duties as trustee, then, at any time, the trustee may file a
10          declaration of nonmonetary status.
11
            California Civil Code § 2924l(a).

12
            Defendants believe that they have been named in this case solely in their capacity as
13
     Trustee under the Deed of Trust dated July 31, 2018 executed by Abraham Gottlieb, Managing
14
     Member of Coachella Vineyard Luxury RV Park LLC, a California Limited Liability
15
     Company, Trustor, North American Title Company, a California Corporation, Trustee, Lev
16
     Investments, LLC, a California Limited Liability Company, Beneficiary/Lender, and
17
     recorded as Instrument No. 2018-0317977 on August 7, 2018, in book ___, page ____, of
18
     Official Records in the County Recorder’s office of Riverside County, California, as described in
19
     said deed of trust, against the vacant land in Coachella, California, 92236, APN: 697-330-002-4.
20

21
                                                           Respectfully submitted,
22
     Dated: May 8, 2020                                    BEVERLY LAW
23

24
                                                          By
25                                                             Michael Shemtoub, Esq.
26
                                                               Attorney for Real Property Trustee, Inc.
                                                               and Mike Kemel
27

28




                                          -2-
       DECLARATION OF NON-MONETARY STATUS OF DEFENDANTS REAL PROPERTY TRUSTEE, INC.
                                    AND MIKE KEMEL
     Case 1:20-bk-11006-VK           Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                   Desc
                                    Main Document    Page 263 of 439


 1                                  DECLARATION OF MIKE KEMEL
 2            I, Mike Kemel, declare as follows:
 3   1.       I am the principal of Real Property Trustee, Inc., hereinafter RPT, and the Defendant in
 4            this case and as such have personal knowledge of the facts contained herein and if called
 5            as a witness, I could and would competently testify thereto.
 6   2.       I submit this declaration pursuant to California Civil Code § 2924l.
 7   3.       RPT was the substitute/successor trustee under the Deed of Trust dated July 31, 2018
 8            executed by Abraham Gottlieb, Managing Member of Coachella Vineyard Luxury
 9            RV Park LLC, a California Limited Liability Company, Trustor, North American
10            Title Company, a California Corporation, Trustee, Lev Investments, LLC, a
11            California Limited Liability Company, Beneficiary/Lender, and recorded as Instrument
12            No. 2018-0317977 on August 7, 2018, in book ___, page ____, of Official Records in the
13            County Recorder’s office of Riverside County, California, as described in said deed of
14            trust, hereinafter trust deed. That trust deed is the subject of this action.
15   4.       At all relevant times, I was the trustee sale officer acting on behalf of RPT under the trust
16            deed.
17   5.       RPT and I maintain a reasonable belief that we have been named as defendants in this
18            case solely in our capacity as a trustee under that trust deed. Furthermore, it is our
19            reasonable belief that we have not been named as defendants because of any acts or
20            omissions on our part in the performance of our duties as trustee.
21   6.       The basis for our belief is the language of the Cross-Complaint ¶ 40.
22   7.       We agree to be bound by whatever order or non-monetary judgment is issued by the
23            Court regarding the trust deed.
24
              Executed this 8th day of May, 2020 at Los Angeles, California.
25
              I declare under penalty of perjury under the laws of the State of California, that the
26
     foregoing is true and correct.
27

28                                                            /s/
                                                                    Mike Kemel

                                             -3-
          DECLARATION OF NON-MONETARY STATUS OF DEFENDANTS REAL PROPERTY TRUSTEE, INC.
                                       AND MIKE KEMEL
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 264 of 439
               Case 1:20-bk-11006-VK                        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                                                   Desc
                                                           Main Document    Page 265 of 439



        NAME, ADDRESS. AND TELEPHONE NUMBER OF ATTORNEY OR PARTY WITHOUT ATTORNEY:          STATE BAR NUMBER;                        Reserved for Clerk’: File Stamp
        Michael Shemtoub,            Esq.

        §g\2,P9:Rv%:l::‘iqre Boulevard,         Suite      702                                                                       supéggftfglfrioosffnaggsmh
        Los Angeles, California 90010
        Telephone: (310) 552-6921 Facsimile:                        (323)    421-9397
        ATTORNEYFOR Name :Rea1 Proert                  Trustee       Inc.
        SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES                                                                      .                        _
        COURTHOUSE ADDRESS;                                                                                                 SIJEITIR.          I’, _xccut1vc Ofocr/Clerk

        PLAINTIFF/PETITIONER:
                                                                                                                             aim           mm


        DEFENDANT/RESPONDENT:



                         PEREMPTORY CHALLENGE TO JUDICIAL OFFICER                                                          CASE NUMBER‘
                                              Code Civ. Proc., s 170.6                                                       19"EC"°°873


                                 Name of Judicial Officer: PRINT                                        De L Number:

                                 Huey P.       Cotton
                                                                    (          )                        A
                                                                                                            D                        R590 BY US II                 I    HAIL

                                                                                                                                            M/il‘ 11 2320
                                       17 Judge                             D Commissioner                           El Refereje
                                        J                                                                                      “"’ "S-C-‘\'0rthwest East
        I am a party (or attorney for a party) to this action or special proceeding. The judicial officer named
        above, before whom the trial of, or a hearing in, this case is pending, or to whom it has been
        assigned, is prejudiced against the party (or his or her attorney) or the interest of the party (or his or
        her attorney). so that declarant cannot, or believes that he or she cannot, have a fair and impartial                                                                     '
        trial or hearing before the judicial officer.



                                                                            DECLARATION

        I declare under penalty of perjury, under the laws of the State of California, that the
        information entered on this form is true and correct.

        Fj|ed on beha|f of; Real Property Trustee                                      E] Plaintiff/Petitioner               [:1 Cross Complainant
                                 Name Of Party                                         E] Defendant/Respondent                   Cross Defendant
                                                                                       C] Other:
                                                                                                ,               I
        Dated; 5/8/2020
                                                                                       Signature of Declarant
           t                                           L                ,
                                       M
                                                  «C                                    .
                                                                                       Mlchael Shemtoub,            Esq.

                                j/My          \"RGj NY                                 Printed Name                                                  ‘


               ~/ ff .1‘rliiif..i, 1iII.§ilf7ll,i5Slélé9£lffffffi                                                                                                      Tfffjflj
.<:;q
Lil     LASC Approved 04-04
                                                                    (Code cw. Proc., § 170.6)
                                                                                   ,

        F°’°”WUse
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 266 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 267 of 439
         Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                      Desc
                                 Main Document    Page 268 of 439
                                                                              R e se r ved f or C ler k ’ s F i le S tam p
          SUPERIOR COURT OF CALIFORNIA
             COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:

Van Nuys Courthouse East
6230 Sylmar Avenue, Van Nuys, CA 91401

PLAINTIFF(S):

Lev Investments, LLC
DEFENDANT(S):
Ruvin Feygenberg et al
                                                                           CASE NUMBER:
       NOTICE OF CASE REASSIGNMENT AND ORDER FOR
           PLAINTIFF TO GIVE NOTICE (Dates Remain)                        19VECV00878

TO THE PLAINTIFF(S) AND PLAINTIFF’S ATTORNEY OF RECORD OR PLAINTIFF(S) IN
PROPRIA PERSONA:


                                       05/13/2020
You are hereby notified that effective ____________________, an order was made that the above-
                                        Huey P. Cotton
entitled action, previously assigned to _______________________________________________,
                                Theresa M. Traber
is now and shall be assigned to _____________________________________________________
as an Individual Calendar (IC), direct calendaring judge for all purposes, including trial, in
department         U
                   ____      Van Nuys Courthouse East
                          at _________________________________________________________.
(See Chapter 3, Los Angeles Court Rules) All matters on calendar in this case will remain set on
the dates previously noticed, in the department indicated above unless otherwise ordered by the
court.


Notice is further given that plaintiff in propria persona or counsel for the plaintiff is ordered to give
notice of this all-purpose case assignment by serving a copy of the notice on all parties to this
action within 10 days of service of this notice by the court, and file proof of service thereof within 12
days of this notice. Failure to timely give notice and file proof of service may lead to imposition of
sanctions pursuant to Code of Civil Procedure section 177.5 or otherwise.

                                                Sherri R. Carter, Executive Officer / Clerk of Court


        05/13/2020
 Dated: _______________                              V. Aparicio
                                                  By ____________________________________
                                                                     Deputy Clerk

      NOTICE OF CASE REASSIGNMENT AND ORDER FOR PLAINTIFF TO GIVE NOTICE
                                (Dates Remain)
(Proposed LACIV 252)
LASC Approved 00-00                                                                             Local Rules Chapter 3
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 269 of 439
 Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00             Desc
                            Main Document    Page 270 of 439

 1   JOHN G. BURGEE, ESQ. (State Bar No. 132129)
     BURGEE & ABRAMOFF, P.C.
 2   20501 Ventura Boulevard, Suite 262
     Woodland Hills, California 91364
 3   Tel: (818) 264-7575
     Fax: (818) 264-7576
 4
     Attorneys for Defendants RUVIN FEYGENBERG,
 5   MICHAEL LEIZEROVITZ and SENSIBLE
     CONSULTING AND MANAGEMENT, INC.
 6

 7

 8                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9                               FOR THE COUNTY OF LOS ANGELES

10                                      NORTHWEST DISTRICT

11

12   LEV INVESTMENTS, LLC,                  )      CASE NO. 19VECV00878
                                            )
13                      Plaintiff,          )      OBJECTION TO DECLARATION OF NON-
                                            )      MONETARY STATUS OF CROSS-
14         v.                               )      DEFENDANT REAL PROPERTY TRUSTEE,
                                            )      INC.
15   RUVIN FEYGENBERG, et al.,              )
                                            )
16                      Defendants.         )
     ____________________________________)
17                                          )
     RUVIN FEYGENBERG, MICHAEL              )
18   LEIZEROVITZ, and SENSIBLE              )
     CONSULTING AND MANAGEMENT,             )
19   INC.                                   )
                                            )
20                      Cross-Complainants, )
                                            )
21         v.                               )
                                            )
22   LEV INVESTMENTS, LLC, DMITRI           )
     LIOUDKOVSKI (aka Dmitri Ludkovski), )
23   YEVGENIYA LISITSA (aka Y. GINA         )
     LISITSA), LISITSA LAW, INC., REAL      )
24   PROPERTY TRUSTEE, INC., MIKE           )
     KEMEL, and ROES 1 to 50,               )
25                                          )
                        Cross-Defendants.   )
26                                          )

27          Cross-Complainant MICHAEL LEIZEROVITZ objects to the Declaration of Non-Monetary

28   Status of Cross-Defendant Real Property Trustee, Inc. (“RPT”) on the following grounds:
                                                     1
      OBJECTION TO DECL. OF NON-MONETARY STATUS REAL PROPERTY TRUSTEE, INC.
 Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                              Main Document    Page 271 of 439

 1          1,      The claims against RPT in this action are not brought simply because RPT acted as

 2   the trustee for a foreclosure sale of the real property identified in the Cross-Complaint as the RV

 3   Property. Rather, RPT’s sale of the subject property was conducted in violation of Civil Code

 4   2924g(d).

 5          2.      RPT was aware that an action had been brought in the Superior Court for the County

 6   of Riverside titled GA&TV Inc. v. Lev Investments, LLC, Case Number RIC 1905065 (the

 7   “Riverside Acton”). In that action, the Riverside Court granted a restraining order on October 10,

 8   2019, that prevented RPT from proceeding with a foreclosure sale of the RV Property. As the direct

 9   result of the restraining order, RPT continued the date set for its foreclosure sale at least once and

10   likely more than once.

11          3.      At the time that the restraining order was issued in the Riverside Action, the

12   defendants in that action (which included RPT) were ordered to show cause why a preliminary

13   injunction should not be issued as to the foreclosure sale of the RV Property. The Riverside Court

14   held a hearing on the preliminary injunction on November 6, 2019. The Riverside Court denied the

15   preliminary injunction with instructions regarding the amount of the debt that could be claimed as

16   secured by the RV Property.

17          4.      The expiration of the temporary retraining order and the Court’s denial of the

18   preliminary injunction was on November 6, 2019. Civil Code 2924g(d) imposes an automatic seven

19   day stay upon a foreclosure sale after the expiration of a temporary retraining order and denial of a

20   preliminary injunction, unless there is an express court order waiving the provisions of that statute.

21   There was no waiver of the stay by the Court. Hence, pursuant to Civil Code 2924g(d), the earliest

22   date that the foreclosure sale of the RV Property could lawfully be conducted by RPT was

23   November 13, 2019.

24          5.      Despite the statutory stay precluding the foreclosure sale of the RV Property until

25   November 13, 2019, RPT conducted the foreclosure on November 7, 2019. The sale was therefore

26   in violation of Civil Code 2924g(d).

27          6.      RPT is responsible for violating the statutory stay in connection with foreclosure sale

28   of the RV Property. In this action, Cross-Complainant Leizerovitz is pursuing a claim against RPT
                                                     2
      OBJECTION TO DECL. OF NON-MONETARY STATUS REAL PROPERTY TRUSTEE, INC.
 Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00               Desc
                             Main Document    Page 272 of 439

 1   for the wrongful foreclosure which prejudiced Cross-Complainant and caused him to sustain

 2   damages, among other things. RPT is not merely the trustee for the wrongful foreclosure but the

 3   party that conducted the wrongful sale. RPT is therefore responsible for Cross-Complainant’s

 4   damages as alleged in the Cross-Complaint due to its wrongful acts.

 5          7.      Civil Code 2924l provide that a declaration of nonmonetary status is not appropriate

 6   where a trustee has been named as a defendant “due to any acts or omissions on its part in the

 7   performance of its duties as trustee.” Here, the Cross-Complaint clearly alleges that RPT is be sued

 8   based upon its wrongful acts in conducting the foreclosure on the RV Property in violation of Civil

 9   Code 2924g(d). The Declaration of Non-Monetary Status by RPT is thus unsupported and should

10   be rejected.

11

12   DATED: May 15, 2020.                         BURGEE & ABRAMOFF P.C.

13
                                                  By:     /s/ John G. Burgee
14                                                       JOHN G. BURGEE
                                                  Attorneys for Defendants and Cross-Complainants
15                                                RUVIN FEYGENBERG, MICHAEL LEIZEROVITZ
                                                  and SENSIBLE CONSULTING AND
16                                                MANAGEMENT, INC.

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
      OBJECTION TO DECL. OF NON-MONETARY STATUS REAL PROPERTY TRUSTEE, INC.
 Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                             Main Document    Page 273 of 439

 1                                          PROOF OF SERVICE

 2
     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3
             I am employed in the County of Los Angeles, State of California. I am over the age of 18
 4   and not a party to the within action. My business address is 20501 Ventura Boulevard, Woodland
     Hills, California 91364.
 5
          On May 15, 2020, I served the foregoing document described as: OBJECTION TO
 6   DECLARATION OF NON-MONETARY STATUS OF CROSS-DEFENDANT REAL
     PROPERTY TRUSTEE, INC. on the interested parties in this action:
 7
     /X/    by placing / / the original /X/ a true copy thereof enclosed in sealed envelopes addressed as
 8          follows:

 9          James R. Felton, Esq.                           Michael Shemtoub, Esq.
            G&B Law, LLP                                    Beverly Law
10          16000 Ventura Blvd., Suite 1000                 4929 Wilshire Boulevard, Suite 402
            Encino, California 91436-2730                   Los Angeles, California 90010
11          E: jfelton@gblawllp.com                         Fax: (323) 421-9397
            Fax: 818-986-6534
12
     [X]    BY MAIL
13
            [X]    As follows: I am "readily familiar" with the firm's practice of collection and
14                 processing correspondence for mailing. Under that practice it would be deposited
                   with U.S. postal service on that same day with postage thereon fully prepaid at
15                 Woodland Hills, California in the ordinary course of business. I am aware that on
                   motion of the party served, service is presumed invalid if postal cancellation date or
16                 postage meter date is more than one day after date of deposit for mailing in affidavit.

17   [ ]    **(BY PERSONAL SERVICE) I delivered such envelope by hand to the office/home of the
            addressee.
18

19          Executed May 15, 2020, at Woodland Hills, California.

20   /X/    (State) I declare under penalty of perjury under the laws of the State of California that the
                    above is true and correct.
21

22     John Burgee                                      /s/ John G. Burgee
     Type or Print Name                               Signature
23

24

25

26

27

28
                                                       4
      OBJECTION TO DECL. OF NON-MONETARY STATUS REAL PROPERTY TRUSTEE, INC.
 Case 1:20-bk-11006-VK     Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00      Desc
                          Main Document    Page 274 of 439

 1   JOHN G. BURGEE, ESQ. (State Bar No. 132129)
     BURGEE & ABRAMOFF, P.C.
 2   20501 Ventura Boulevard, Suite 262
     Woodland Hills, California 91364
 3   Tel: (818) 264-7575
     Fax: (818) 264-7576
 4
     Attorneys for Defendants RUVIN FEYGENBERG,
 5   MICHAEL LEIZEROVITZ and SENSIBLE
     CONSULTING AND MANAGEMENT, INC.
 6

 7

 8                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9                            FOR THE COUNTY OF LOS ANGELES

10                                   NORTHWEST DISTRICT

11

12   LEV INVESTMENTS, LLC,                  )   CASE NO. 19VECV00878
                                            )
13                      Plaintiff,          )   OBJECTION TO DECLARATION OF NON-
                                            )   MONETARY STATUS OF CROSS-
14         v.                               )   DEFENDANT MIKE KEMEL
                                            )
15   RUVIN FEYGENBERG, et al.,              )
                                            )
16                      Defendants.         )
     ____________________________________)
17                                          )
     RUVIN FEYGENBERG, MICHAEL              )
18   LEIZEROVITZ, and SENSIBLE              )
     CONSULTING AND MANAGEMENT,             )
19   INC.                                   )
                                            )
20                      Cross-Complainants, )
                                            )
21         v.                               )
                                            )
22   LEV INVESTMENTS, LLC, DMITRI           )
     LIOUDKOVSKI (aka Dmitri Ludkovski), )
23   YEVGENIYA LISITSA (aka Y. GINA         )
     LISITSA), LISITSA LAW, INC., REAL      )
24   PROPERTY TRUSTEE, INC., MIKE           )
     KEMEL, and ROES 1 to 50,               )
25                                          )
                        Cross-Defendants.   )
26                                          )

27         Cross-Complainant MICHAEL LEIZEROVITZ objects to the Declaration of Non-Monetary

28   Status of Cross-Defendant MIKE KEMEL (“KEMEL”) on the following grounds:
                                              1
              OBJECTION TO DECL. OF NON-MONETARY STATUS OF MIKE KEMEL
 Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                              Main Document    Page 275 of 439

 1           1,      The claims against KEMEL in this action are not brought simply because KEMEL is

 2   and was a material times the principal and alter ego of Real Property Trustee, Inc. (“RPT”) which

 3   acted as the trustee for a foreclosure sale of the real property identified in the Cross-Complaint as

 4   the RV Property. Rather, KEMEL was responsible for RPT’s sale of the subject property in

 5   violation of Civil Code 2924g(d).

 6           2.      KEMEL was aware that an action had been brought in the Superior Court for the

 7   County of Riverside titled GA&TV Inc. v. Lev Investments, LLC, Case Number RIC 1905065 (the

 8   “Riverside Acton”). In that action, the Riverside Court granted a restraining order on October 10,

 9   2019, that prevented KEMEL/RPT from proceeding with a foreclosure sale of the RV Property. As

10   the direct result of the restraining order, KEMEL/RPT continued the date set for its foreclosure sale

11   at least once and likely more than once.

12           3.      At the time that the restraining order was issued in the Riverside Action, the

13   defendants in that action (which included RPT) were ordered to show cause why a preliminary

14   injunction should not be issued as to the foreclosure sale of the RV Property. The Riverside Court

15   held a hearing on the preliminary injunction on November 6, 2019. The Riverside Court denied the

16   preliminary injunction with instructions regarding the amount of the debt that could be claimed as

17   secured by the RV Property.

18           4.      The expiration of the temporary retraining order and the Court’s denial of the

19   preliminary injunction was on November 6, 2019. Civil Code 2924g(d) imposes an automatic seven

20   day stay upon a foreclosure sale after the expiration of a temporary retraining order and denial of a

21   preliminary injunction, unless there is an express court order waiving the provisions of that statute.

22   There was no waiver of the stay by the Court. Hence, pursuant to Civil Code 2924g(d), the earliest

23   date that the foreclosure sale of the RV Property could lawfully be conducted was November 13,

24   2019.

25           5.      Despite the statutory stay precluding the foreclosure sale of the RV Property until

26   November 13, 2019, KEMEL caused RPT to conduct the foreclosure on November 7, 2019. The

27   sale was therefore in violation of Civil Code 2924g(d).

28   //
                                                        2
                  OBJECTION TO DECL. OF NON-MONETARY STATUS OF MIKE KEMEL
 Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00              Desc
                              Main Document    Page 276 of 439

 1           6.      KEMEL is personally responsible for violating the statutory stay in connection with

 2   foreclosure sale of the RV Property. In this action, Cross-Complainant Leizerovitz is pursuing a

 3   claim against KEMEL and RPT for the wrongful foreclosure which prejudiced Cross-Complainant

 4   and caused him to sustain damages, among other things. KEMEL was not merely the principal of

 5   RPT, but the party that is responsible for conducting the wrongful sale. KEMEL is therefore

 6   responsible for Cross-Complainant’s damages as alleged in the Cross-Complaint due to its wrongful

 7   acts.

 8           7.      Civil Code 2924l provide that a declaration of nonmonetary status is not appropriate

 9   where a trustee has been named as a defendant “due to any acts or omissions on its part in the

10   performance of its duties as trustee.” Here, the Cross-Complaint clearly alleges that KEMEL, is be

11   sued based upon its wrongful acts in conducting the foreclosure on the RV Property in violation of

12   Civil Code 2924g(d). The Declaration of Non-Monetary Status by KEMEL is thus unsupported and

13   should be rejected.

14

15   DATED: May 15, 2020.                         BURGEE & ABRAMOFF P.C.

16
                                                  By:     /s/ John G. Burgee
17                                                       JOHN G. BURGEE
                                                  Attorneys for Defendants and Cross-Complainants
18                                                RUVIN FEYGENBERG, MICHAEL LEIZEROVITZ
                                                  and SENSIBLE CONSULTING AND
19                                                MANAGEMENT, INC.

20

21

22

23

24

25

26

27

28
                                                        3
                  OBJECTION TO DECL. OF NON-MONETARY STATUS OF MIKE KEMEL
 Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                             Main Document    Page 277 of 439

 1                                          PROOF OF SERVICE

 2
     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3
             I am employed in the County of Los Angeles, State of California. I am over the age of 18
 4   and not a party to the within action. My business address is 20501 Ventura Boulevard, Woodland
     Hills, California 91364.
 5
             On May 15, 2020, I served the foregoing document described as: OBJECTION TO
 6   DECLARATION OF NON-MONETARY STATUS OF CROSS-DEFENDANT MIKE KEMEL on
     the interested parties in this action:
 7
     /X/    by placing / / the original /X/ a true copy thereof enclosed in sealed envelopes addressed as
 8          follows:

 9          James R. Felton, Esq.                           Michael Shemtoub, Esq.
            G&B Law, LLP                                    Beverly Law
10          16000 Ventura Blvd., Suite 1000                 4929 Wilshire Boulevard, Suite 402
            Encino, California 91436-2730                   Los Angeles, California 90010
11          E: jfelton@gblawllp.com                         Fax: (323) 421-9397
            Fax: 818-986-6534
12
     [X]    BY MAIL
13
            [X]    As follows: I am "readily familiar" with the firm's practice of collection and
14                 processing correspondence for mailing. Under that practice it would be deposited
                   with U.S. postal service on that same day with postage thereon fully prepaid at
15                 Woodland Hills, California in the ordinary course of business. I am aware that on
                   motion of the party served, service is presumed invalid if postal cancellation date or
16                 postage meter date is more than one day after date of deposit for mailing in affidavit.

17   [ ]    **(BY PERSONAL SERVICE) I delivered such envelope by hand to the office/home of the
            addressee.
18

19          Executed May 15, 2020, at Woodland Hills, California.

20   /X/    (State) I declare under penalty of perjury under the laws of the State of California that the
                    above is true and correct.
21

22     John Burgee                                      /s/ John G. Burgee
     Type or Print Name                               Signature
23

24

25

26

27

28
                                                       4
               OBJECTION TO DECL. OF NON-MONETARY STATUS OF MIKE KEMEL
                                              Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                                                                      Main Document    Page 278 of 439
Electronically Received 05/15/2020 04:58 PM
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 279 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 280 of 439
Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                              Main Document    Page 281 of 439
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                         Civil Division
                  Northwest District, Van Nuys Courthouse East, Department U

19VECV00878                                                                            May 22, 2020
LEV INVESTMENTS, LLC vs RUVIN FEYGENBERG, et al.                                           2:47 PM


Judge: Honorable Theresa M. Traber                  CSR: None
Judicial Assistant: R. Duron                        ERM: None
Courtroom Assistant: E. Vince Cruz                  Deputy Sheriff: None

APPEARANCES:
For Plaintiff(s): No Appearances
For Defendant(s): No Appearances




NATURE OF PROCEEDINGS: Non-Appearance Case Review

On May 8, 2020, Cross-Defendants REAL PROPERTY TRUSTEE, INC. and MIKE KEMEL
filed a declaration of non-monetary status pursuant to California Civil Code section 2924l,
declaring their “reasonable belief that [they had] been named in the action or proceeding solely
in [their] capacity as trustee, and not arising out of any wrongful acts or omissions on [their] part
in the performance of [their] duties as trustee.” (Cal. Civil Code section 2924l(a).) In response,
Defendants and Cross-complainants RUVIN FEYGENBERG, MICHAEL LEIZEROVITZ and
SENSIBLE CONSULTING AND MANAGEMENT, INC. timely filed on May 15, 2020 an
objection to Cross-Defendants’ declaration pursuant to subdivision (c) of section 2924l. The
Court finds that the objection is timely filed and in proper format and, thus, pursuant to
subdivision (e) of section 2924l, Cross-defendants are required to participate in the ongoing
action. Pursuant to section 2924l(f) and Code of Civil Procedure section 1013(a), Cross-
defendants have until June 19, 2020 to file an answer or other responsive pleading to the cross-
complaint.

Defendants are order to provide notice of the Court’s ruling.

Certificate of Mailing is attached.




                                           Minute Order                                  Page 1 of 1
Electronically FILED by Superior Court of California, County of Los Angeles on 05/22/2020 04:25 PM Sherri R. Carter, Executive Officer/Clerk of Court, by L. Marquez,Deputy Clerk
                      Case 1:20-bk-11006-VK                        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                                                Desc
                                                                  Main Document    Page 282 of 439


                      1     JAMES R. FELTON, ESQ. (State Bar No. 138767)
                            jfelton@gblawllp.com
                      2     JEREMY H. ROTHSTEIN, ESQ. (State Bar No. 316140)
                            jrothstein@gblawllp.com
                      3     G&B LAW, LLP
                            16000 Ventura Boulevard, Suite 1000
                      4     Encino, California 91436
                            Tel: (818) 382-6200 • Fax: (818) 986-6534
                      5
                            Attorneys for Plaintiff and Cross-Defendant
                      6     Lev Investments, LLC and Dimitri Lioudkovski
                      7

                      8                                  SUPERIOR COURT OF THE STATE OF CALIFORNIA
                      9                        FOR THE COUNTY OF LOS ANGELES, NORTHWEST DISTRICT
                    10

                    11       LEV INVESTMENTS, LLC,                                                              CASE NO.: 19VECV00878
                    12                              Plaintiff,                                                  UNLIMITED JURISDICTION
                    13                   vs.                                                                    PLAINTIFF/CROSS-DEFENDANTS LEV
                                                                                                                INVESTMENTS, LLC AND DMITRI
                    14       RUVIN FEYGENBERG, MICHAEL                                                          LIOUDKOVSKI’S ANSWER TO CROSS-
                             LEIZEROVITZ, SENSIBLE CONSULTING                                                   COMPLAINT
                    15       AND MANAGEMENT, INC., MING ZHU,
                             LLC; and DOES 1 through 20,
                    16                                                                                          ACTION FILED:                     06/20/19
                                                    Defendants.
                    17

                    18
                             RUVIN FEYGENBERG, MICHAEL
                    19       LEIZEROVITZ, and SENSIBLE
                             CONSULTING AND MANAGEMENT, INC.
                    20
                                                    Cross-Complainants,
                    21
                                         v.
                    22
                             LEV INVESTMENTS, LLC, DIMITRI
                    23       LIOUDKOVSKI (aka Dimitri Ludkovski),
                             YEVGENIYA LISITSA (aka Y. GINA
                    24       LISITSA), LISITSA LAW, INC., REAL
                             PROPERTY TRUSTEE, INC., MIKE KEMEL,
                    25       and ROES 1 to 50,
                    26                              Cross-Defendants
                    27

                    28
                                                                                                        1
                                                     PLAINTIFF/CROSS-DEFENDANTS’ ANSWER TO CROSS-COMPLAINT
                            1894973.1 - 32417.0004
 Case 1:20-bk-11006-VK             Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00               Desc
                                  Main Document    Page 283 of 439


1              Plaintiff/Cross-Defendants LEV Investments, LLC and Dmitri Lioudkovski (collectively
2    “Cross-Defendants”), appearing for themselves only, answer the allegations of Defendants/Cross-
3    Complainants Ruvin Feygenberg, Michael Leizerovitz and Sensible Consulting and Management, Inc.
4    (collectively “Cross-Complainants”) in their Cross-Complaint as follows:
5                                                GENERAL DENIAL
6              1.        Pursuant to Section 431.30(d) of the California Code of Civil Procedure, the answering
7    Cross-Defendants deny generally and specifically, singularly and conjunctively, each and every
8    allegation of the Cross-Complaint and each cause of action contained therein
9                                        FIRST AFFIRMATIVE DEFENSE
10                                       (Failure to State a Cause of Action)
11             2.        As a separate and affirmative defense to the Cross-Complaint herein and to each
12   purported cause of action thereof, these answering Cross-Defendants allege that the Cross-Complaint
13   herein, and each purported cause of action thereof, fails to state facts sufficient to constitute a cause
14   of action against these answering Cross-Defendants.
15                                      SECOND AFFIRMATIVE DEFENSE
16                                             (Mitigation of Damages)
17             3.        As a separate and affirmative defense to the Cross-Complaint herein and to each
18   purported cause of action thereof, these answering Cross-Defendants allege that Cross-Complainants
19   have failed to mitigate their damages although they have a legal duty to do so.
20                                       THIRD AFFIRMATIVE DEFENSE
21                                                     (Waiver)
22             4.        As a separate and affirmative defense to the Cross-Complaint herein and to each
23   purported cause of action thereof, these answering Cross-Defendants allege that Cross-Complainants,
24   by their conduct and that of their agents, have waived any claims they have against these answering
25   Cross-Defendants.
26   ///
27   ///
28
                                                           2
                          PLAINTIFF/CROSS-DEFENDANTS’ ANSWER TO CROSS-COMPLAINT
     1894973.1 - 32417.0004
 Case 1:20-bk-11006-VK              Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                Desc
                                   Main Document    Page 284 of 439


1                                       FOURTH AFFIRMATIVE DEFENSE
2                                                      (Estoppel)
3              5.        As a separate and affirmative defense to the Cross-Complaint herein and to each
4    purported cause of action thereof, these answering Cross-Defendants allege that Cross-Complainants,
5    by their conduct and that of their agents, are estopped from pursuing any claims against these
6    answering Cross-Defendants.
7                                        FIFTH AFFIRMATIVE DEFENSE
8                                                   (Failure to Join)
9              6.        Cross-Complainants have failed to join indispensable parties such that the Cross-
10   Complaint is defective, and Cross-Complainants are thereby precluded from any recovery whatsoever.
11                                       SIXTH AFFIRMATIVE DEFENSE
12                                   (Comparative Fault of Cross-Complainants)
13             7.        Cross-Complainants own negligence proximately caused and contributed to the
14   damages arising from the allegations in the Cross-Complaint, thereby barring or reducing their
15   recovery.
16                                     SEVENTH AFFIRMATIVE DEFENSE
17                                       (Comparative Fault of Third Parties)
18             8.        The negligence or other tortious conduct of other persons or entities proximately caused
19   and contributed to the damages arising from the allegations in the Cross-Complaint. Any damages
20   recoverable by Cross-Complainants must be diminished in proportion to the amount of fault
21   attributable to those persons, and those damages must be apportioned among the answering
22   Defendants and those persons.
23                                      EIGHTH AFFIRMATIVE DEFENSE
24                                                (Superseding Cause)
25             9.        Any loss, injury or damage to Cross-Complainants was not proximately or legally
26   caused by the answering Cross-Defendants because of superseding or intervening causes arising from
27

28
                                                            3
                          PLAINTIFF/CROSS-DEFENDANTS’ ANSWER TO CROSS-COMPLAINT
     1894973.1 - 32417.0004
 Case 1:20-bk-11006-VK              Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                                   Main Document    Page 285 of 439


1    the negligent or willful acts or omissions of other parties that the answering Cross-Defendants did not
2    control
3                                         NINTH AFFIRMATIVE DEFENSE
4                                  (Failure to State a Claim for Punitive Damages)
5              10.       The Cross-Complaint does not state sufficient facts to support a claim for punitive or
6    exemplary damages against the answering Cross-Defendants, or for the answering Cross-Defendants’
7    alleged fraud, oppression, or malice.
8                                        TENTH AFFIRMATIVE DEFENSE
9                                                (Unverified Complaint)
10             11.       The Cross-Complaint is not verified, and therefore cannot state a claim for quiet title.
11                                     ELEVENTH AFFIRMATIVE DEFENSE
12                                       (Right to Assert Additional Defenses)
13             12.       As a separate and affirmative defense to the Cross-Complaint herein and to each
14   purported cause of action thereof, these answering Cross-Defendants have insufficient knowledge or
15   information upon which to form a belief as to whether or not they may have additional affirmative
16   defenses. These answering Cross-Defendants thus reserve the right to assert additional affirmative
17   defenses upon acquiring such information or knowledge.
18             WHEREFORE, Cross-Defendants pray judgment against Cross-Complainants as follows:
19             1.        That Cross-Complainants take nothing by way of their Cross-Complaint herein;
20             2.        For all costs of suit incurred herein; and
21             3.        For such other and further relief as the Court may deem just and proper.
22
      DATED: May 22, 2020                                 G&B LAW, LLP
23

24
                                                          By:______________________________
25                                                            JAMES R. FELTON, ESQ.
                                                              JEREMY H. ROTHSTEIN, ESQ.
26                                                            Attorneys for Plaintiff and Cross-Defendant,
                                                              Lev Investments, LLC and Dmitri Lioudkovski
27

28
                                                             4
                          PLAINTIFF/CROSS-DEFENDANTS’ ANSWER TO CROSS-COMPLAINT
     1894973.1 - 32417.0004
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 286 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 287 of 439
     Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00            Desc
                                 Main Document    Page 288 of 439



 1   Michael Shemtoub, Esq. SBN 253948
     BEVERLY LAW
 2   4929 Wilshire Boulevard, Suite 702
     Los Angeles, California 90010
 3   Telephone:    (310) 552-6921
 4   Facsimile:    (323) 421-9397

 5   Attorney for Real Property Trustee, Inc.
     and Mike Kemel
 6
 7
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8
                                FOR THE COUNTY OF LOS ANGELES
 9
10                                NORTHWEST JUDICIAL DISTRICT

11   LEV INVESTMENTS, LLC,                    )       Case No.: 19VECV00878
                                              )
12                                            )
                  Plaintiff,                          NOTICE OF MOTION AND MOTION TO
                                              )
13                                            )       COMPEL THE DEPOSITIONS OF
           vs.                                )          1. RUVIN FEYGENBERG
14                                            )          2. MICHAEL LEIZEROVITZ;
     RUVIN FEYGENBERG; MICHAEL                )          3. SENSIBLE CONSULTING AND
15
     LEIZEROVITZ; SENSIBLE CONSULTING ))              MANAGEMENT, INC;
16   AND MANAGEMENT, INC.; MING ZHU, )                   4. REQUEST FOR SANCTIONS
     LLC; and DOES 1 through 100, inclusive,  )       AGAINST RUVIN FEYGENBERG;
17                                            )       MICHAEL LEIZEROVITZ; SENSIBLE
                  Defendants.                 )       CONSULTING AND MANAGEMENT,
18                                            )
     _____________________________________ )          INC, AND JOHN GERARD BURGEE,
19   RUVIN FEYGENBERG; MICHAEL                )       JOINTLY AND SEVERALLY IN THE
     LEIZEROVITZ; SENSIBLE CONSULTING )               AMOUNT OF $8,610.00, MEMORANDUM
20   AND MANAGEMENT, INC.                     )       OF POINTS AND AUTHORITIES;
                                              )       DECLARATION OF MICHAEL
21                                            )
                          Cross-Complainants, )       SHEMTOUB, ESQ., EXHIBITS
22                                            )
           vs.                                )       Date: TBD
23                                            )       Time: 8:30 a.m.
                                              )
24   LEV INVESTMENTS, LLC, DMITRI             )       Place: Department U at 6230 Sylmar Ave.,
     LIOUDKOVSKI (aka Dmitri Ludkovski),      )       Van Nuys, CA 91401
25   YEVGENIYA LISITSA (aka Y. GINA           )
     LISITSA), LISITSA LAW, INC., REAL        )
26   PROPERTY TRUSTEE, INC., MIKE             )       Complaint Filed:       June 20, 2019
                                              )
27   KEMEL, and ROES 1 to 50,                 )       Trial Date:            Not set
                                              )
28                        Cross-Defendants.   )
                                              )


                                                  ~1~
                                 Motion to Compel Deposition and Sanctions
     Case 1:20-bk-11006-VK     Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00        Desc
                              Main Document    Page 289 of 439



 1         TO CROSS-COMPLAINANTS RUVIN FEYGENBERG; MICHAEL
 2   LEIZEROVITZ; SENSIBLE CONSULTING AND MANAGEMENT, INC. AND
 3   ALL INTERESTED PARTIES:
 4         PLEASE TAKE NOTICE that on a date to be set by the Court, at 8:30 a.m.,
 5   or as soon as thereafter as the matter may be heard, in Department U of the above-
 6   entitled Court, at 6230 Sylmar Ave, Van Nuys, CA, 90401 Cross-Defendants Real
 7   Property Trustee, Inc. and Mike Kemel, (“Movant” or “Kemel” hereafter) will
 8   move this Court to compel the Depositions of (along with productions of
 9   documents) of these parties:
10      1. RUVIN FEYGENBERG
11      2. MICHAEL LEIZEROVITZ;
12      3. SENSIBLE CONSULTING AND MANAGEMENT, INC;
13      4. REQUEST FOR SANCTIONS AGAINST RUVIN FEYGENBERG;
14         MICHAEL LEIZEROVITZ; SENSIBLE CONSULTING AND
15         MANAGEMENT, INC, AND JOHN GERARD BURGEE, JOINTLY
16
           AND SEVERALLY IN THE AMOUNT OF $8,610.00.
17
           This Motion is brought under Code of Civil Procedure §§ 1987.1, 2020.240,
18
     2023.010, 2025.440, 2025.450, 2025.480, et seq because RUVIN
19
     FEYGENBERG, MICHAEL LEIZEROVITZ and SENSIBLE
20
     CONSULTING AND MANAGEMENT, INC failed to appear at their duly
21
     noticed depositions on June 1, 2020, and have resisted all efforts to secure their
22   testimony.
23
           This Motion is made upon the grounds that Cross-Defendants Real Property
24   Trustee, Inc. and Mike Kemel, provided RUVIN FEYGENBERG, MICHAEL
25   LEIZEROVITZ and SENSIBLE CONSULTING AND MANAGEMENT,
26   INC with a proper Notice of Deposition under Code of Civil Procedure
27   §§ 2025.220, 2025.250, 2025.510, 2025.6210 and 2020.510 and RUVIN
28   FEYGENBERG, MICHAEL LEIZEROVITZ and SENSIBLE


                                               ~2~
                              Motion to Compel Deposition and Sanctions
     Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00       Desc
                             Main Document    Page 290 of 439



 1   CONSULTING AND MANAGEMENT, INC did not appear at their Deposition
 2   on June 1, 2020, and failed to produce documents requested of them.
 3         The Court must Order that RUVIN FEYGENBERG, MICHAEL
 4   LEIZEROVITZ and SENSIBLE CONSULTING AND MANAGEMENT,
 5   INC appear at a deposition within 10-days of adjudicating this Motion, Order
 6   them to produce the documents requested of them and to Order sanctions against
 7   them jointly and severally, along with their attorney John Gerard Burgee for
 8   $8,610.00 ($900 for stenographer (at $300 each), $60 for filing this Motion,

 9   $7,650.00 for the 17 hours of attorney time at $450 per hour (5.5-hours traveling

10   to and from Orange County to take the depositions) 11.5 hours preparing this
     Motion (8 hours), reviewing the Opposition (1 hour Est.) and preparing a reply (2
11
     hours Est.) and appearing at the hearing on the Motion (0.5hour Est.)).
12
           This Motion is based upon this Notice, the attached Memorandum of Points
13
     and Authorities, Declaration of Michael Shemtoub, Esq. and Exhibits, and upon
14
     such oral and documentary evidence as presented to the Court at the hearing.
15
                                                     Respectfully submitted,
16
     Dated: June 12, 2020                                   BEVERLY LAW
17
18
19                                                 By
                                                         Michael Shemtoub, Esq.
20                                                       Attorney for Real Property
21                                                       Trustee, Inc. and Mike Kemel
22
23
24
25
26
27
28


                                              ~3~
                             Motion to Compel Deposition and Sanctions
     Case 1:20-bk-11006-VK      Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00       Desc
                               Main Document    Page 291 of 439



 1                 MEMORANDUM OF POINTS AND AUTHORITIES
 2                               STATEMENTS OF FACTS
 3           In the initial days of the pandemic, (March 20, 2020) Ruvin Feygenberg,
 4   Michael Leizerovitz and Sensible Consulting and Management, Inc., through their
 5   attorney, Mr. Burgee filed a Cross-complaint against the Movants (who are only
 6   foreclosure trustees’) claiming damages as under eight causes of action: Breach of
 7   Contract, Breach of Fiduciary Duty, Concealment, Indemnity, Declaratory Relief,
 8   Quiet Title, Cancellation of Instruments, Wrongful Foreclosure, Declaratory and
 9   Injunctive Relief.
10           On May 8, 2020, the Movants filed and served the Declaration of Non-
11   Monetary Status as disinterested.
12           On May 15, 2020, Ruvin Feygenberg, Michael Leizerovitz, and Sensible
13   Consulting and Management, Inc., through their attorney, Mr. Burgee, filed
14   objections to the Declaration of Non-Monetary Status of Movants.
15           On May 21, 2020, Movants personally served Notice of Taking the
16   Depositions of Ruvin Feygenberg, Michael Leizerovitz, and Sensible Consulting
17   and Management, Inc., through their attorney, Mr. Burgee, utilizing Code of Civ
18   Proc § 1011 (which permits the personal service of documents on a law office
19   which permits “service may be made by leaving them between the hours of 9 a.m.
20   and 5 p.m., in a conspicuous place in the office[.]” and) See Ex. A, attached.
21           No objection to the Deposition Notice was received nor a Motion for a
22   Protective Order, or a motion to quash, filed.
23           On May 29, 2020, at 8:24 a.m., Mr. Shemtoub, on behalf of the Movants,
24   sent a deposition confirmation letter to Mr. Burgee. See Ex. B
25           On Friday, May 29, 2020, at 4:30 p.m., Mr. Burgee fax served a letter stating
26   that neither he nor his Clients would appear at their duly notice depositions. See
27   Ex. C
28


                                               ~4~
                              Motion to Compel Deposition and Sanctions
     Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00         Desc
                             Main Document    Page 292 of 439



 1         Mr. Burgee cited COVID-19 as the cause for him and his Clients disobeying
 2   a rightfully and lawfully served Deposition Notice.
 3         At 5:38 p.m., Mr. Shemtoub responded to Mr. Burgee and stated that his
 4   Clients’ were unafraid of COVID-19 when they sued the Movants and they should
 5   likewise not fear COVID-19 as the restrictions of Judicial Council detailed in
 6   Emergency Rule 11 had been taken into consideration and concerns with COVID-
 7   19 issues were likewise a concern of the Movants. Mr. Burgee was provided a
 8   detailed method of how the Deposition was to occur (with the deponent / his
 9   counsel in one conference room, the stenographer in another and the deposition
10   officer in yet another adjoining conference room) on June 1, 2020. See Ex. D
11   Attached to the Meet and Confer letter was also the discovery propounded and
12   served the same day upon Mr. Burgee (See Ex. D).
13         On June 1, 2020, Mr. Shemtoub drove to Orange County, and Mr.
14   Feygenberg, whose Deposition was slated to begin at 8:30 a.m., did not appear.
15         Likewise, Mr. Leizerovitz, whose Deposition was set to begin at 11:00 a.m.,
16   failed to appear.
17         Likewise, no person most qualified from Sensible Consulting and
18   Management, Inc. appeared at the 3:00 p.m. set Deposition.
19         Mr. Shemtoub phoned Mr. Burgee on June 1, 2020, at 10:30 a.m. and once
20   again on June 3, 2020, at 8:45 a.m. and then again on June 4, 2020, at 2:15 p.m.
21   and then again on June 5, 2020, at 1:00 p.m., and none of his calls and messages
22   were returned.
23         On June 6, 2020, a detailed Meet and Confer letter was drafted by Mr.
24   Shemtoub and sent to Mr. Burgee, demanding a new deposition date for his Clients
25   to appear and give their testimony and produce documents requested of them. See
26   Ex. E.
27
28


                                              ~5~
                             Motion to Compel Deposition and Sanctions
     Case 1:20-bk-11006-VK     Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00           Desc
                              Main Document    Page 293 of 439



 1         Mr. Burgee never responds to the Meet and Confer letter of June 6, 2020,
 2   leaving the Movants with no alternative but to file a Motion to Compel the
 3   Depositions of the Cross-Complainants.
 4                                       ARGUMENT
 5    THE COURT MUST ORDER THAT RUVIN FEYGENBERG, MICHAEL
 6    LEIZEROVITZ AND SENSIBLE CONSULTING AND MANAGEMENT,
 7                    INC., APPEAR FOR THEIR DEPOSITIONS
 8         Code of Civil Procedure §§ 2020.240, 2023.010, 2025.440, 2025.450,
 9   2025.480, et seq and specifically CCP §§ 2025.450 and 2025.480, provide the
10   Court with authority to order compliance with a request they submit to a deposition
11   where they have been served with a Notice of Deposition commanding their
12   appearance and production of documents that the Notice of Deposition required
13   them to.
14         “If, after service of a deposition notice, a party to the action... fails to appear
15   for examination, or to proceed with it, or to produce for inspection any document
16   or tangible thing described in the deposition notice, the party giving the notice may
17   move for an order compelling the deponent’s attendance and testimony, and the
18   production for inspection of any document or tangible thing described in the
19   deposition notice.” Code of Civ. Proc., § 2025.450(a).
20         The Legislature’s use of the word “or” reflects it intended to establish three
21   disjunctive categories of conduct with corresponding remedies. Eddie E. v. Super.
22   Ct. (2015) 234 Cal. App.4th 319, 327. If a deponent fails to appear or appears and
23   refuses to proceed, a court may compel the deponent’s attendance and testimony.
24   Code Civ. Proc., § 2025.450(a). If a deponent fails to produce documents,
25   production will be compelled as a remedy. Code Civ. Proc., § 2025.450(a).
26         The 8:24 a.m. letter of May 29, 2020, from Mr. Shemtoub to Mr. Burgee
27   (Ex D) confirming the Deposition of June 1, 2020, was specifically done to
28   conform to the leading treatise’s instructions. “PRACTICE POINTER: To avoid



                                               ~6~
                              Motion to Compel Deposition and Sanctions
     Case 1:20-bk-11006-VK     Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00           Desc
                              Main Document    Page 294 of 439



 1   slipups, it is always a good idea for deposing counsel to contact deponent’s counsel
 2   the day before a scheduled deposition to make sure the deponent plans to appear.
 3   Doing so strengthens a motion for sanctions in the event of nonappearance. (But it
 4   is still necessary to file a declaration that you contacted deponent’s counsel to
 5   ‘inquire’ about the nonappearance.)” Rutter Civ Proc Before Trial 2020 § 8:813.3
 6   (emphasis in original)
 7         The Cross-Complainants are not privileged to randomly sue innocent parties
 8   during a pandemic and then use the very vice they employed to digress from their
 9   duty of compliance with lawful requests made on them.
10         “Learned Hand is reputed to have said that as a litigant, I should dread a
11   lawsuit beyond almost anything else short of sickness and of death.” Merenda v.
12   Superior Court 3 Cal. App.4th 1, *11, 4 Cal. Rptr.2d 87, **92 (Cal. App. 3
13   Dist.,1992) (disapproved by Ferguson v. Lieff, Cabraser, Heimann & Bernstein on
14   other grounds) 30 Cal.4th 1037 (Cal.,2003) (internal quotations omitted).
15         Mr. Burgee engages in hypocrisy when he sues third parties and timely
16   objects to the Declaration of Non-Monetary Status enforcing his Clients’ rights but
17   then acts deplorably for respecting the rights of the very people whom he has
18   unjustly and vexatiously dragged into litigation.
19         California allows every party to an action the right to take depositions as a
20   matter of right. See Greyhound v. Superior Court (1961), 56 Cal.2d 355, 388; see
21   also Kramer v. Superior Court (1965), 237 Cal. App.2d 753, 755; and Goodman v.
22   Citizens Life & Cas. Ins. Co. (1967), 253 Cal. App.2d 807, 819.
23         A fundamental principle of the common law is that “the public … has a right
24   to every man’s evidence.” Trammel v. United States (1980) 445 U.S. 40, 50, 100 S.
25   Ct. 906, 63 L. Ed. 2d 186.
26         The Court must Order that Ruvin Feygenberg, Michael Leizerovitz, and
27   Sensible Consulting and Management, Inc., must be Ordered to appear for their
28   depositions within 10-days of the adjudication. Ruvin Feygenberg, Michael



                                               ~7~
                              Motion to Compel Deposition and Sanctions
     Case 1:20-bk-11006-VK     Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00         Desc
                              Main Document    Page 295 of 439



 1   Leizerovitz and Sensible Consulting and Management, Inc., and their attorney, Mr.
 2   Burgee their attorney, Mr. Burgee, must jointly and severally be sanctioned for
 3   $8,610.00 for failing to appear as required by the Deposition Notice and ignoring
 4   their duty to engage in motion practice (i.e. motion to quash or a motion for
 5   protective order) if they believed that they were being unjustly subjected to a
 6   deposition.
 7         The Cross-Complainants and their attorney were not privileged to simply
 8   ignore their duty of compliance and instead engage in the dishonest act of
 9   demolition the Cross-Defendants’ rights to discovery.
10    THERE IS GOOD CAUSE FOR THE REQUEST FOR PRODUCTION OF
11                                      DOCUMENTS
12         Showing “good cause” is required on motions to compel document
13   discovery from a party under Ca Civ Pro § 2025.450(b)(1) (depositions) or
14   § 2031.310(b)(1) (inspection demands) if there is a timely objection to the
15   production of documents.
16         As the Court can see from the untimely objection of the Cross-Complainants
17   to the Deposition Notice (See Ex C), there is nay an objection to the series of
18   documents requested.
19         Mr. Shemtoub provides in his declaration, which is attached detailed reasons
20   for the production of each category of items requested to be produced so Cross-
21   Defendants prophylactically discourage any Opposition based on a claim of lack of
22   good cause for production.
23         The Court must Order that the Cross-Complainants appear at their
24   depositions and produce all documents requested of them.
25    THE CROSS-DEFENDANTS IN VAIN TRIED TO MEET AND CONFER
26           AND GET NEW DEPOSITION DATES FROM THE CROSS-
27
28


                                              ~8~
                             Motion to Compel Deposition and Sanctions
     Case 1:20-bk-11006-VK     Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00        Desc
                              Main Document    Page 296 of 439



 1   COMPLAINTS EVEN THOUGH NO MEET AND CONFER IS REQUIRED
 2                FOR A FAILURE TO APPEAR AT A DEPOSITION
 3         No “Meet and Confer” is required where the deponent “fails to attend the
 4   Deposition and produce the documents... described in the deposition notice.’ In
 5   such cases, all that is required is a declaration by the moving party he or she has
 6   contacted the deponent ‘to inquire about the nonappearance.” Ca Civ Pro
 7   § 2025.450(b)(2). Although the statute appears to apply only if the deponent fails
 8   to both appear and produce documents, it has been held to apply simply on a
 9   deponent’s failure to appear. Leko v. Cornerstone Building Inspection Service
10   (2001) 86 Cal. App.4th 1109, 1124, 103 Cal. Rptr.2d 858, 869.
11         Mr. Shemtoub phoned Mr. Burgee on June 1, 2020, at 10:30 a.m. and once
12   again on June 3, 2020 at 8:45 a.m. and then again on June 4, 2020 at 2:15 p.m. and
13   then again on June 5, 2020 at 1:00 p.m., and none of his calls and messages were
14   returned.
15         On June 6, 2020 a detailed Meet and Confer letter was drafted by Mr.
16   Shemtoub and sent to Mr. Burgee demanding a new deposition date for his Clients
17   to appear and give their testimony and produce documents requested of them. See
18   Ex. E.
19         None of the efforts of the Cross-Defendants bore fruit or was even
20   acknowledged. There is nothing more that the Cross-Defendants could do to obtain
21   deposition dates. The rule requiring parties to meet and confer is designed “ ‘to
22   encourage the parties to work out their differences informally so as to avoid the
23   necessity for a formal order’ ” which, “in turn, will lessen the burden on the court
24   and reduce the unnecessary expenditure of resources by litigants through the
25   promotion of informal, extrajudicial resolution of discovery disputes.” (Townsend
26   v. Super. Ct. (1998) 61 Cal. App.4th 1431, 1435.) The level of effort at an informal
27   resolution that satisfies the “reasonable and good faith attempt” standard depends
28   on the circumstances. (Obregon v. Super. Ct. (1998) 67 Cal. App.4th 424, 431



                                               ~9~
                              Motion to Compel Deposition and Sanctions
     Case 1:20-bk-11006-VK      Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00       Desc
                               Main Document    Page 297 of 439



 1   (Obregon).) Generally, a “‘reasonable and good faith attempt at informal
 2   resolution … requires that counsel attempt to talk the matter over, compare their
 3   views, consult, and deliberate.’ [Citation.]” (Clement v. Alegre (2009) 177 Cal.
 4   App.4th 1277, 1294.) “A determination of whether an attempt at informal
 5   resolution is adequate … involves the exercise of discretion.” Obregon, supra, 67
 6   Cal. App.4th at p. 431.
 7         The Court must Order that Ruvin Feygenberg, Michael Leizerovitz, and
 8   Sensible Consulting and Management, Inc., must be Ordered to appear for their
 9   depositions within 10-days of the adjudication of this Motion. Ruvin Feygenberg,
10   Michael Leizerovitz and Sensible Consulting and Management, Inc., and their
11   attorney, Mr. Burgee their attorney, Mr. Burgee, must jointly and severally be
12   sanctioned for $8,610.00 for failing to appear to comply with the Deposition
13   Notice and ignoring their duty to engage in motion practice (i.e. motion to quash or
14   a motion for protective order) if they believed that they were being unjustly
15   subjected to a deposition.
16     THE COURT MUST IMPOSE THE FULL AMOUNT OF SANCTIONS
17      SOUGHT AGAINST THE CROSS-COMPLAINANTS IN ORDER TO
18      COMPENSATE THE CROSS-DEFENDANTS FOR THE COSTS AND
19     FEES THAT THEY WERE UNJUSTLY MADE TO INCUR WHEN THE
20          CROSS-COMPLAINANT FAILED TO APPEAR FOR THEIR
21                                        DEPOSITION
22         The court “shall” impose monetary sanctions against the losing party and/or
23   counsel advising that party_._._._unless it finds the losing party “acted with
24   substantial justification” or other circumstances make the imposition of sanctions
25   “unjust.” Ca Civ Pro §§ 2025.450(g)(1), 2025.480(j). The losing party may be
26   ordered to pay the reasonable expenses, including attorney fees, incurred by the
27   party prevailing on the motion. Ca Civ Pro § 2023.030(a). As the deponents are a
28   party or “party-affiliated” witness (officer, director, managing agent or employee



                                                ~ 10 ~
                               Motion to Compel Deposition and Sanctions
     Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00        Desc
                                Main Document    Page 298 of 439



 1   of party), monetary sanctions must be imposed against them for their failure to
 2   appear for their depositions. Ca Civ Pro § 2023.030(a)-(d)
 3         The Cross-Complaints must be made to compensate the Cross-Defendants
 4   for their willful disobedience with their duty to appear for their Deposition. Further
 5   aggravating the situation by not acknowledging the Meet and Confer efforts that
 6   occurred postdeposition.
 7         The Court must Order that Ruvin Feygenberg, Michael Leizerovitz, and
 8   Sensible Consulting and Management, Inc., must be Ordered to appear for their
 9   depositions within 10-days of the adjudication of this Motion. Ruvin Feygenberg,
10   Michael Leizerovitz and Sensible Consulting and Management, Inc., and their
11   attorney, Mr. Burgee their attorney, Mr. Burgee, must jointly and severally be
12   sanctioned for $8,610.00 for failing to appear as the Deposition Notice required
13   them to and ignoring their duty to engage in motion practice (i.e. motion to quash
14   or a motion for protective order) if they believed that they were being unjustly
15   subjected to a deposition.
16                                      CONCLUSION
17         The objection to the Deposition because of a pandemic is patently offensive
18   when during the very same pandemic, the Cross-Complainants sued the Cross-
19   Defendants and effortlessly objected to the Declaration of Non-Monetary Status,
20   throttling the Cross-Defendants into a lawsuit where they do not belong and where
21   they assert no interest in the outcome of.
22         The Court should not countenance the disrespect that the Cross-
23   Complainants and their attorney have shown for the very process they have
24   employed against the Cross-Defendants. The law is not a one-sided sword for the
25   enjoyment and unilateral use by the Cross-Complainants. The law is a double-
26   edged sword that cuts all litigants equally when they run afoul of it.
27         The Court must Order that Ruvin Feygenberg, Michael Leizerovitz, and
28   Sensible Consulting and Management, Inc., must be Ordered to appear for their



                                               ~ 11 ~
                              Motion to Compel Deposition and Sanctions
     Case 1:20-bk-11006-VK     Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00         Desc
                              Main Document    Page 299 of 439



 1   depositions within 10-days of the adjudication of this Motion. Ruvin Feygenberg,
 2   Michael Leizerovitz and Sensible Consulting and Management, Inc., and their
 3   attorney, Mr. Burgee, their attorney, Mr. Burgee, must jointly and severally be
 4   sanctioned for $8,610.00 for failing to appear for their deposition as required by
 5   the Deposition Notice.
 6
 7                                                           Respectfully submitted,
 8   Dated: June 12, 2020                                    BEVERLY LAW
 9
10                                                  By
11                                                        Michael Shemtoub, Esq.
                                                          Attorney for Real Property
12                                                        Trustee, Inc. and Mike Kemel
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               ~ 12 ~
                              Motion to Compel Deposition and Sanctions
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 300 of 439




         DECLARATION
     Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00    Desc
                             Main Document    Page 301 of 439



 1                  DECLARATION OF MICHAEL SHEMTOUB
 2        I, Michael Shemtoub, do declare that:
 3        1.    I am a member of the State Bar of California and a member in good
 4 standing. I am the attorney for the Cross-Defendants, Mr. Kemel and Real Property
 5 Trustee, Inc., and every matter in these papers is true of my own knowledge, and if
 6 called on by a court to testify to the same, I could and would.
 7        2.    In the initial days of the pandemic, (March 20, 2020) Ruvin
 8 Feygenberg, Michael Leizerovitz, and Sensible Consulting and Management, Inc.,
 9 through their attorney, Mr. Burgee filed a Cross-complaint against the Movants
10 (who are only foreclosure trustees’) claiming damages as under eight causes of
11 action: Breach of Contract, Breach of Fiduciary Duty, Concealment, Indemnity,
12 Declaratory Relief, Quiet Title, Cancellation of Instruments, Wrongful
13 Foreclosure, Declaratory and Injunctive Relief.
14        3.    On May 8, 2020, the Movants filed and served the Declaration of
15 Non-Monetary Status as disinterested.
16        4.    On May 15, 2020, Ruvin Feygenberg, Michael Leizerovitz, and
17 Sensible Consulting and Management, Inc., through their attorney, Mr. Burgee,
18 filed objections to the Declaration of Non-Monetary Status of Movants.
19        5.    On May 21, 2020, Movants personally served Notice of Taking the
20 Depositions of Ruvin Feygenberg, Michael Leizerovitz and Sensible Consulting
21 and Management, Inc., through their attorney, Mr. Burgee, utilizing Code of Civ
22 Proc § 1011 (which permits the personal service of documents on a law office
23 which permits “service may be made by leaving them between the hours of 9 a.m.
24 and 5 p.m., in a conspicuous place in the office[.]” and) See Ex. A, attached.
25        6.    No objection to the Deposition Notice was received nor a Motion for a
26 Protective Order, or a motion to quash, filed.
27        7.    On May 29, 2020, at 8:24 a.m., I, on behalf of the Movants, sent a
28 deposition confirmation letter to Mr. Burgee. See Ex. B


                                              ~ 13 ~
                             Motion to Compel Deposition and Sanctions
     Case 1:20-bk-11006-VK     Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00        Desc
                              Main Document    Page 302 of 439



 1        8.     On Friday, May 29, 2020, at 4:30 p.m., Mr. Burgee fax served a letter
 2   stating that neither he nor his Clients would appear at their duly notice
 3   depositions. See Ex. C
 4        9.     Mr. Burgee cited COVID-19 as the cause for him and his Clients
 5   disobeying a rightfully and lawfully served Deposition Notice.
 6        10.    At 5:38 p.m., I responded to Mr. Burgee and stated that his Clients’
 7   were unafraid of COVID-19 when they sued the Movants and they should
 8   likewise not fear COVID-19 as the restrictions of Judicial Council detailed in
 9   Emergency Rule 11 had been taken into consideration and concerns with COVID-
10   19 issues were also a concern of the Movants. Mr. Burgee was provided a detailed
11   method of how the Deposition was to occur (with the deponent / his counsel in
12   one conference room, the stenographer in another and the deposition officer in yet
13   another adjoining conference room) on June 1, 2020. See Ex. D Attached to the
14   Meet and Confer letter was also the discovery propounded and served the same
15   day upon Mr. Burgee (See Ex. D).
16        11.    On June 1, 2020, I drove to Orange County, and Mr. Feygenberg,
17   whose Deposition was slated to begin at 8:30 a.m., did not appear.
18        12.    Likewise, Mr. Leizerovitz, whose Deposition was set to begin
19   at 11:00 a.m., failed to appear.
20        13.    Likewise, no person most qualified from Sensible Consulting and
21   Management, Inc. appeared at the 3:00 p.m. set Deposition.
22        14.    I phoned Mr. Burgee on June 1, 2020, at 10:30 a.m. and once again on
23   June 3, 2020, at 8:45 a.m. and then again on June 4, 2020 at 2:15 p.m. and then
24   again on June 5, 2020 at 1:00 p.m., and none of my calls and messages were
25   returned.
26        15.    On June 6, 2020, I drafted a detailed Meet and Confer letter and sent it
27   to Mr. Burgee, demanding a new deposition date for his Clients to appear and give
28   their testimony and produce documents requested of them. See Ex. E.



                                               ~ 14 ~
                              Motion to Compel Deposition and Sanctions
     Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00         Desc
                             Main Document    Page 303 of 439



 1        16.    Mr. Burgee never responds to the Meet and Confer letter of June 6,
 2   2020, leaving the Movants with no alternative but to file a Motion to Compel the
 3   Depositions of the Cross-Complainants.
 4        17.    I drafted the Notice of Deposition and had arranged for the Deposition
 5   to be conducted in full compliance with Emergency Rule 11, is attached as Ex F
 6        18.    I requested 14 categories of documents to be produced by the Cross-
 7   Complainants at the Deposition.
 8        19.    The document requests were laser-like probative as to each Cross-
 9   Complainant and his damages and the breaches that each alleged against the
10   Cross-Defendants.
11        20.    In category one, I requested all documents relating to the Cross-
12   Defendants in possession of the Cross-Complainants. The Cross-Defendants are
13   nonjudicial foreclosure trustees, and they did nothing to cause the Cross-
14   Complainants any damages and had no communication with them. The extent of
15   any document that the Cross-Complainants rely on to have sued my client was
16   requested, and no document was produced.
17        21.    In category two, I requested all documents that evidence the loan
18   foreclosed on. This is an essential item that is asked for because the Cross-
19   Complainants have recklessly sued my Clients when they are in default of their
20   obligations under a security instrument.
21        22.    In categories 3, I requested all checks, cashier’s checks, money orders
22   showing that evidence payment for the loan that led to the foreclosure. This
23   category of items will reflect that the property was rightfully foreclosed on.
24        23.    In category number 4, I request the production of all documents that
25   evidence the liability of the Cross-Defendants in conducting the foreclosure of the
26   property they have alleged in their pleadings. The Cross-Complainants must
27   produce documents that would demonstrate any liability on my client’s behalf.
28


                                              ~ 15 ~
                             Motion to Compel Deposition and Sanctions
     Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00        Desc
                             Main Document    Page 304 of 439



 1         24.    In category number 5, I requested the production of all documents that
 2   would evidence any damages sustained because of the foreclosure that the Cross-
 3   Complainants are suing my client for. This is an essential item of data I will need
 4   to prove that my client caused no damages to the Cross-Complainants.
 5         25.    In category 6, I requested all documents relating to damages that the
 6   Cross-Complainants suffered because of any omission by my Clients versus any
 7   act by my Clients. Again, and natural piece of evidence required to prove that my
 8   Clients did not fail to do anything that they should have otherwise done.
 9         26.    In category number 7, I requested all documents that would prove an
10   accounting of the loan that the Cross-Complainants have that would show that the
11   mortgage was unjustly foreclosed upon.
12         27.    In category number 8, I requested all documents relating to the
13   liability of my corporate entity client (Real Property Trustee Inc.) that the Cross-
14   Complainants allegedly suffered because of any act by the corporate entity.
15         28.    In category number 9, I requested all documents relating to the
16   liability of Mr. Kemel that the Cross-Complainants allege he caused them to incur.
17         29.    In category number 10, I requested all documents relating to any
18   damages the Cross-Complainants suffered because of any act of my corporate
19   entity client.
20         30.    In category number 11, I requested all documents relating to damages
21   caused by Mr. Kemel to the Cross-Complainants as alleged against him.
22         31.    In category number 12, I requested all documents relating to the
23   foreclosure sale of the property that the Cross-Complainants have about the
24   foreclosure sale as those documents may not be legitimate, and the Cross-
25   Complainants may be suffering under some misimpression, and that is why they
26   sued my Clients.
27
28


                                              ~ 16 ~
                             Motion to Compel Deposition and Sanctions
     Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00     Desc
                                Main Document    Page 305 of 439



 1         32.   In category number 13, I requested all documents relating to the
 2   underlying loan that the Cross-Complainants allege were wrongfully foreclosed
 3   upon. Maybe those documents do not have the power of sale as a remedy.
 4         33.   In category number 14, I requested all documents that the Cross-
 5   Complainant Michael Leizerovitz claims led to his damages because of any act or
 6   omission by the Cross-Defendants.
 7         34.   Every category of item for which I requested documents is a specific
 8   and laser-like set of documents I need to defend my client against the vexatious
 9   lawsuit they are facing.
10         35.   My client has suffered damages in the amount of $8610 because of the
11   Cross-Complainants failure to appear for their Deposition. The $8610 is based on
12   the following breakdown of costs and fees associated with the motion practice and
13   the failed Deposition of June 1, 2020.
14         36.   The amount of $8,610.00 is based on: $900 for stenographer (at $300
15   each), $60 for filing this Motion, $7,650.00 for the 17 hours of my time at $450
16   per hour. On June 1, 2020, I spent 5.5-hours traveling to and from Orange County
17   to take the depositions. I have spent 11.5 hours preparing this Motion and estimate
18   I will spend for review of the Opposition, preparation of a Reply and appearance
19   at the hearing on the Motion: 8 hours for drafting this Motion; I estimate I will
20   spend one hour in reviewing the Opposition and I further estimate I will spend 2
21   hours in preparing a reply and estimate I will spend half an hour appearing at the
22   hearing on this Motion.
23   ///
24   ///
25   ///
26
27
28


                                                 ~ 17 ~
                                Motion to Compel Deposition and Sanctions
     Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00     Desc
                             Main Document    Page 306 of 439



 1        37. I am very cost-conscious when it comes to utilizing my client’s
 2 resources. The Cross-Complainants are receiving a very conservative demand for
 3 compensation as other attorneys customarily charge a full days’ worth of fees as
 4 to each Deposition when I arranged for three depositions to occur on one day.
 5        I declare under penalty of perjury under the laws of the State of California
 6 that the foregoing is true and correct.
 7        Executed at Los Angeles California on June 12, 2020
 8                            ___________________________________
 9                                         Michael Shemtoub, Esq.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              ~ 18 ~
                             Motion to Compel Deposition and Sanctions
     Case 1:20-bk-11006-VK     Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00     Desc
                              Main Document    Page 307 of 439



 1
 2                                 I.PROOF OF SERVICE
 3         I am employed in the County of Los Angeles, the state of California. I am
 4   over the age of 18 and a party to the within action; my business address is 4929
 5   Wilshire Blvd. Suite 702 Los Angeles, CA 90010.
 6         On, June 12, 2020, I served the foregoing documents described as:
 7   NOTICE OF MOTION AND MOTION TO COMPEL THE DEPOSITIONS
     OF
 8
     1.    RUVIN FEYGENBERG
 9   2.    MICHAEL LEIZEROVITZ;
10   3.    SENSIBLE CONSULTING AND MANAGEMENT, INC;
     4.    REQUEST FOR SANCTIONS AGAINST RUVIN FEYGENBERG;
11   MICHAEL LEIZEROVITZ; SENSIBLE CONSULTING AND
12   MANAGEMENT, INC, AND JOHN GERARD BURGEE, JOINTLY AND
     SEVERALLY IN THE AMOUNT OF $8,610.00, MEMORANDUM OF
13   POINTS AND AUTHORITIES; DECLARATION OF MICHAEL
14   SHEMTOUB, ESQ., EXHIBITS on the interested parties in this action by
15   sending via email, the document addressed to as follows:

16   Felton, James jfelton@greenbass.com

17   Burgee, John G., jburgee@bandalaw.net
18
     X___ by way of electronic service by ESP AAA Green pursuant to Emergency
19
     Rule 12, suspending Code of Civ Proc § 1010.6, concerning service of pleadings
20
     during COVID-19 (adopted on April 16, 2020 effective April 17, 2020).
21
     __X__ (STATE) I declare under penalty of perjury under the laws of the State of
22
     California that the above is true and correct.
23
            Executed on this 12th day of June 2020 in Los Angeles, California.
24
     _________________
25
     Michael Shemtoub, Esquire
26
27
28


                                               ~ 19 ~
                              Motion to Compel Deposition and Sanctions
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 308 of 439




           EXHIBIT “A”
     Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00         Desc
                                 Main Document    Page 309 of 439


1    Michael Shemtoub, Esq. SBN 253948
     BEVERLY LAW
2
     4929 Wilshire Boulevard, Suite 702
3    Los Angeles, California 90010
     Telephone:    (310) 552-6921
4    Facsimile:    (323) 421-9397
5
     Attorney for Real Property Trustee, Inc.
6    and Mike Kemel
7

8
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

9                               FOR THE COUNTY OF LOS ANGELES
10
                                  NORTHWEST JUDICIAL DISTRICT
11
     LEV INVESTMENTS, LLC,                    )    Case No.: 19VECV00878
12                                            )
                  Plaintiff,                  )    NOTICE OF TAKING DEPOSITION OF
13                                            )
                                              )    CROSS-COMPLAINANTS RUVIN
14         vs.                                )    FEYGENBERG, MICHAEL LEIZEROVITZ
                                              )    AND PERSON MOST QUALIFIED OF
15   RUVIN FEYGENBERG; MICHAEL                )    SENSIBLE CONSULTING AND
     LEIZEROVITZ; SENSIBLE CONSULTING ))           MANAGEMENT, INC. ON ORAL
16
     AND MANAGEMENT, INC.; MING ZHU, )             EXAMINATION AND FOR PRODUCTION
17   LLC; and DOES 1 through 100, inclusive,  )    OF WRITINGS, ELECTRONICALLY
                                              )    STORED INFORMATION AND OTHER
18                Defendants.                 )    TANGIBLE THINGS
                                              )
     _____________________________________ )
19
     RUVIN FEYGENBERG; MICHAEL                )    Date:         June 1, 2020
20   LEIZEROVITZ; SENSIBLE CONSULTING )            Time:         8:30 a.m. – Feygenberg
     AND MANAGEMENT, INC.                     )    Time:         11:00 a.m. – Leizerovitz
21                                            )    Time:         3:00 p.m. – Sensible Consulting
                                              )
22
                          Cross-Complainants, )    Place:        Aptus Court Reporting
                                              )                  2601 Main St., Ste 330
23         vs.                                )                  Irvine, CA 92614
                                              )
24                                            )
     LEV INVESTMENTS, LLC, DMITRI             )
25
     LIOUDKOVSKI (aka Dmitri Ludkovski),      )    Complaint Filed:     June 20, 2019
     YEVGENIYA LISITSA (aka Y. GINA           )    Trial Date:          Not set
26   LISITSA), LISITSA LAW, INC., REAL        )
     PROPERTY TRUSTEE, INC., MIKE             )
27                                            )
     KEMEL, and ROES 1 to 50,                 )
28                                            )
                          Cross-Defendants.   )
                                              )


                                                ~1~
               NOTICE OF DEPOSITION OF FEYGENBERG, LEIZEROVITZ AND SENSIBLE CONSULTING
     Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                                  Main Document    Page 310 of 439


1            TO CROSS-COMPLAINANTS RUVIN FEYGENBERG; MICHAEL LEIZEROVITZ;
2    SENSIBLE CONSULTING AND MANAGEMENT, INC. AND ALL INTERESTED
3    PARTIES:
4            PLEASE TAKE NOTICE that Cross-Defendants Real Property Trustee, Inc. and Mike
5    Kemel, hereinafter collectively Cross-Defendants, will take the deposition, on oral examination,
6    of Cross-Complainants Ruvin Feygenberg, Michael Leizerovitz and the personal most qualified
7    of Sensible Consulting and Management, Inc., hereinafter collectively Cross-Complainants. The
8    depositions will be taken on June 1, 2020, commencing at 8:30 a.m., at Aptus Court Reporting,
9    2601 Main St., Ste 330, Irvine, CA 92614:
10           Date and Times                                       Deponent
11   June 1, 2020 at 8:30 a.m.                            Ruvin Feygenberg
12   June 1, 2020 at 11:00 a.m.                           Michael Leizerovitz
13   June 1, 2020 at 3:00 p.m.                            Sensible Consulting and Management, Inc.
14           NOTICE IS FURTHER GIVEN that the matters on which examination is requested as to
15   the personal most qualified of Sensible Consulting and Management, Inc. are as follows: the loan
16   given to Coachella Vineyard Luxury RV Park, LLC (the RV) secured with the vacant land in
17   Coachella, California, APN 601-620-012-0, (the Property), hereinafter the Loan; the source of
18   funds of the Loan, damages sustained after the foreclosure sale of the Property on or about
19   November 7, 2019, liability of Cross-Defendants in conducting the foreclosure sale of the
20   Property on or about November 7, 2019. Pursuant to the provisions of CCP § 2025.230, Sensible
21   Consulting and Management, Inc. shall designate and produce at the deposition one or more of
22   its officers, directors, managing agents, employees, or agents who are most qualified to testify on
23   its behalf as to the above-described matters to the extent of any information known or reasonably
24   available to the deponent. It is hereby requested that Sensible Consulting and Management, Inc.
25   provide prompt notification in writing to the undersigned as to the name, address, telephone
26   number, capacity, and job title of each person so designated to testify and the matters on which
27   this person will testify.
28




                                                    ~2~
                NOTICE OF DEPOSITION OF FEYGENBERG, LEIZEROVITZ AND SENSIBLE CONSULTING
     Case 1:20-bk-11006-VK           Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00               Desc
                                    Main Document    Page 311 of 439


1           NOTICE IS FURTHER GIVEN that Cross-Complainants shall bring and produce at the
2    deposition, at the time and place set out above, the writings and other tangible things in paper
3    form as described in Attachment 1, attached hereto and incorporated herein by reference.
4           NOTICE IS FURTHER GIVEN that Cross-Defendants intend to record the testimony at
5    the above-described deposition by audio and video recording, in addition to recording the
6    testimony by the stenographic method.
7           NOTICE IS FURTHER GIVEN that Cross-Defendants intend to record the testimony at
8    the above-described deposition by stenographic method, through instant visual display of
9    testimony.
10          NOTICE IS FURTHER GIVEN that Cross-Defendants intend to reserve the right to use
11   at trial the video recording of the deposition testimony, under CCP § 2025.620(d), et seq.
12          NOTICE IS FURTHER GIVEN that Cross-Defendants may appear and take the
13   depositions by telephone, videoconference or other remote electronic means.
14          The depositions will be taken before a deposition officer who is authorized to administer
15   an oath. If the depositions are not completed on the date set out above, the taking of the
16   deposition will be continued from day to day thereafter, except for Sundays and holidays, at the
17   same place, until completed.
18

19                                                         Respectfully submitted,
20   Dated: May 21, 2020                                   BEVERLY LAW
21

22
                                                          By
23                                                             Michael Shemtoub, Esq.
                                                               Attorney for Real Property Trustee, Inc.
24                                                             and Mike Kemel
25

26

27

28




                                                    ~3~
                  NOTICE OF DEPOSITION OF FEYGENBERG, LEIZEROVITZ AND SENSIBLE CONSULTING
     Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                     Desc
                                   Main Document    Page 312 of 439


1                                  NOTICE OF TAKING DEPOSITION
2                                             ATTACHMENT 1
3                                               DEFINITIONS
4           The terms “DOCUMENT” or “DOCUMENTS” shall mean and include the original and
5    every non-identical copy of or attachment to any printed, typewritten, or handwritten matter of
6    whatever character, including but not limited to “writings” as defined by California Evidence
7    Code § 250, and any other tangible thing known to Responding Party in its possession, custody
8    or control, whether printed, recorded, reproduced by any process or written or produced by hand,
9    and whether or not claimed to be privileged or exempt from production for any reason. Set forth
10   in this definition is a list of examples of writings and tangible things which are included within
11   this definition. The list is not exclusive but is intended to aid Responding Party in the
12   identification and production of DOCUMENTS. Examples of DOCUMENTS are:
13   correspondence, letters, memoranda, notes, charts, transcripts, minutes of meetings, inter-office
14   and intra-office communications, reports, forecasts, estimates, requests, summaries, instructions,
15   descriptions, analyses, statements, recommendations, inventories, certificates, notices, return
16   receipts, contracts, agreements, certifications, approvals, authorizations, lists, diagrams, diaries,
17   desk calendar notations, microfilm, microfiche, photographs, magnetic tape recordings, compact
18   disks or other digital recordings, computer disks and diskettes, teletype mes but is that the whole
19   name is the heirs RV sages, films, computer printouts, telegrams, news releases, newspapers,
20   periodicals, books, bulletins, circulars, pamphlets, manuals, affidavits, waivers, accounting work
21   sheets, bills, invoices, financial statements, statements of account, ledger sheets, statistical
22   statements, appraisals, credit files, evidences of indebtedness, checks, promissory notes, receipts,
23   instruments, or material similar to any of the foregoing, however denominated.
24          The terms “RELATE TO,” “RELATES TO,” and “RELATING TO” shall mean and
25   include referring to, alluding to, responding to, pertaining to, connected with, commenting on,
26   reviewing any aspects of, about, regarding, discussing, showing, describing, mentioning,
27   respecting, analyzing, evidencing, constituting, concerning, memorializing, leading up to, or
28   having any impact on.



                                                      ~4~
                NOTICE OF DEPOSITION OF FEYGENBERG, LEIZEROVITZ AND SENSIBLE CONSULTING
     Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00            Desc
                                  Main Document    Page 313 of 439


1           The term “CROSS-DEFENDANTS” shall mean CROSS-DEFENDANTS Real
2    Property Trustee, Inc. and Mike Kemel.
3           The term “LOAN” shall refer to the LOAN allegedly given by CROSS-
4    COMPLAINANT MICHAEL LEIZEROVITZ to the Coachella Vineyard Luxury RV Park, LLC
5    secured with the Property.
6           The term “RV” shall mean Coachella Vineyard Luxury RV Park, LLC.
7
                    REQUEST FOR PRODUCTION OF DOCUMENTS
8    1.     All DOCUMENTS RELATING TO CROSS-DEFENDANTS.
9    2.     All DOCUMENTS evidencing the LOAN.
10   3.     Any and all front and back of checks, cashier’s checks, money orders, showing that the
11   LOAN was given.
12   4.     All DOCUMENTS RELATING TO liability of CROSS-DEFENDANTS in
13   conducting the foreclosure of the Property on or about November 7, 2019.
14   5.     All DOCUMENTS RELATING TO damages of CROSS-DEFENDANTS in
15   conducting the foreclosure of the Property on or about November 7, 2019.
16   6.     All DOCUMENTS RELATING TO damages of CROSS-DEFENDANTS by any
17   omission in conducting the foreclosure of the Property on or about November 7, 2019.
18   7.     All DOCUMENTS RELATING TO accounting of the LOAN.
19   8.     All DOCUMENTS RELATING TO liability of REAL PROPERTY TRUSTEE, INC.
20   alleged in the Cross-Complaint of March 20, 2020.
21   9.     ALL DOCUMENTS RELATING TO liability of MIKE KEMEL alleged in the Cross-
22   Complaint of March 20, 2020.
23   10.    ALL DOCUMENTS RELATING TO damages of REAL PROPERTY TRUSTEE,
24   INC. alleged in the Cross-Complaint of March 20, 2020.
25   11.    ALL DOCUMENTS RELATING TO damages of MIKE KEMEL alleged in the Cross-
26   Complaint of March 20, 2020.
27   12.    ALL DOCUMENTS RELATING TO the foreclosure sale of the Property.
28   13.    ALL DOCUMENTS RELATING TO the LOAN.



                                                  ~5~
               NOTICE OF DEPOSITION OF FEYGENBERG, LEIZEROVITZ AND SENSIBLE CONSULTING
     Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00          Desc
                             Main Document    Page 314 of 439


1    14.   ALL DOCUMENTS RELATING TO the cause of damages to CROSS-
2    COMPLAINANT MICHAEL LEIZEROVITZ.
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                              ~6~
             NOTICE OF DEPOSITION OF FEYGENBERG, LEIZEROVITZ AND SENSIBLE CONSULTING
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 315 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 316 of 439




         EXHIBIT “B”
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 317 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 318 of 439
    Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                            Main Document    Page 319 of 439




Dear Ms. Burgee,

     I have not received any objections to the deposition notices and the
depositions are one business day away. I write to confirm the appeareances of
your Clients Michael Leizerovitz, Ruvin Feygenberg, and Sensible Consulting
and Management Inc. for Monday, June 1, 2020, starting at 8:30 AM at 2601
Main St #330, Irvine, CA 92614.

     Social distancing guidelines and the rules promplugated in response to
COVID-19 will be observed and the deposition will be taken in accordanc with
Emergency Rule 11 guidelines.

     Thank you for your time and attention in your cooperation in this matter.
I do not belive that I will need more than 2 hours (per each deponent) to
accomplish what I need to cement on Monday.

     Looking forward to meeting your acquaintance and concluding this matter
in haste.

                                                Respectfully,



                                                _____________________________
                                                Michael Shemtoub, Esq.




                                           2
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 320 of 439




         EXHIBIT “C”
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 321 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 322 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 323 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 324 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 325 of 439




        EXHIBIT “D”
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 326 of 439
    Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                            Main Document    Page 327 of 439




Dear Mr. Burgee,

     Your letter of even date regarding the depositions is attached hereto for
ease of reference.

     As your concerns regarding COVID-19 impact of Emeregency Rule 11: that
should be no concern at all. Your client will be in a video conference room with a
camera pointed on them with a video screen; you may attend via video
conference or in person. The conference room is quite large and can accomodate
nearly 20 people. I will be appearing via video from the same facility but in a
different conferene room. The stenographer will also be at the facility in yet
another conference room. I will question your Clients’ in turn as noticed and in
a stacatoo fashion. There is another conference room available for Mr. Felton to
be in and observe via video. Emergency Rule 11 has been most appreciatably
complied with.

     As to issue of service: the represenentation that you make in your letter
are simply untrue and irrelevent. The deposition notices were delivered to your
office at 2:04 PM on May 21, 2020. Code of Civil Procedure §1011 is specific that
service of process is complete even if the attorney is not in the office; so long as
that the documnets are left in a “conspicuous place.”

     Furthermore, I caused to be served on your office this afternoon at 4:03
p.m. discovery demands (attached hereto for your convinience).

     COVID-19 is a fact of life. It is something that one must accept as a fact of
life and be conscientious of. It is not some excuse to be utilized as a means to
violate the public policy and the rigors of litigation.



                                           2
    Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                            Main Document    Page 328 of 439




     You did not harbor any reservation when you filed the objection to the
Declaration of Nonmonetary Status of the Client. You did not raise COVID-19
as cause for maliciously pursuing my Clients for damages.

     My Clients livelihood cannot be left with the cloud that the litigation
impacts them with.

     Therefore, I expect and will proceed with the Depositions as timely Noticed
and untimely objected to. Further, I demand that the discovery be that was
propounded today be timely responded to.

     You have opened the door to litigation. I expect and the law demands that
expediant resolution of disputes- COVID-19 or not.

     Looking forward to meeting your acquaintance and concluding this matter
in haste.

                                                Respectfully,



                                                _____________________________
                                                Michael Shemtoub, Esq.




                                           3
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 329 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 330 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 331 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 332 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 333 of 439
            Case 1:20-bk-11006-VK              Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                        Desc
                                              Main Document    Page 334 of 439
                                                                                                                          DISC-001
      (2)    INCIDENT means (insert your definition here or         1.0 Identity of Persons Answering These Interrogatories
             on a separate, attached sheet labeled “Sec.            ✔   1.1 State the name, ADDRESS, telephone number, and
             4(a)(2)”):                                                 relationship to you of each PERSON who prepared or
                                                                        assisted in the preparation of the responses to these
                                                                        interrogatories. (Do not identify anyone who simply typed or
                                                                        reproduced the responses.)

                                                                    2.0 General Background Information—individual
(b) YOU OR ANYONE ACTING ON YOUR BEHALF                             ✔   2.1 State:
includes you, your agents, your employees, your insurance               (a) your name;
companies, their agents, their employees, your attorneys, your          (b) every name you have used in the past; and
accountants, your investigators, and anyone else acting on              (c) the dates you used each name.
your behalf.
(c) PERSON includes a natural person, firm, association,            ✔ 2.2 State the date and place of your birth.
organization, partnership, business, trust, limited liability       ✔ 2.3 At the time of the INCIDENT, did you have a driver's
company, corporation, or public entity.
                                                                      license? If so state:
(d) DOCUMENT means a writing, as defined in Evidence                  (a) the state or other issuing entity;
Code section 250, and includes the original or a copy of              (b) the license number and type;
handwriting, typewriting, printing, photostats, photographs,          (c) the date of issuance; and
electronically stored information, and every other means of           (d) all restrictions.
recording upon any tangible thing and form of communicating         ✔   2.4 At the time of the INCIDENT, did you have any other
or representation, including letters, words, pictures, sounds, or
                                                                        permit or license for the operation of a motor vehicle? If so,
symbols, or combinations of them.
                                                                        state:
(e) HEALTH CARE PROVIDER includes any PERSON                            (a) the state or other issuing entity;
referred to in Code of Civil Procedure section 667.7(e)(3).             (b) the license number and type;
                                                                        (c) the date of issuance; and
(f) ADDRESS means the street address, including the city,               (d) all restrictions.
state, and zip code.
                                                                    ✔ 2.5 State:
Sec. 5. Interrogatories
                                                                      (a) your present residence ADDRESS;
The following interrogatories have been approved by the               (b) your residence ADDRESSES for the past five years; and
Judicial Council under Code of Civil Procedure section 2033.710:      (c) the dates you lived at each ADDRESS.
                                  CONTENTS                          ✔   2.6 State:
    1.0 Identity of Persons Answering These Interrogatories             (a) the name, ADDRESS, and telephone number of your
    2.0 General Background Information—Individual                           present employer or place of self-employment; and
    3.0 General Background Information—Business Entity
                                                                        (b) the name, ADDRESS, dates of employment, job title,
    4.0 Insurance
                                                                            and nature of work for each employer or
    5.0 [Reserved]
                                                                            self-employment you have had from five years before
    6.0 Physical, Mental, or Emotional Injuries
                                                                            the INCIDENT until today.
    7.0 Property Damage
    8.0 Loss of Income or Earning Capacity                          ✔   2.7 State:
    9.0 Other Damages                                                   (a) the name and ADDRESS of each school or other
   10.0 Medical History                                                     academic or vocational institution you have attended,
   11.0 Other Claims and Previous Claims                                    beginning with high school;
   12.0 Investigation—General                                           (b) the dates you attended;
   13.0 Investigation—Surveillance                                      (c) the highest grade level you have completed; and
   14.0 Statutory or Regulatory Violations                              (d) the degrees received.
   15.0 Denials and Special or Affirmative Defenses
   16.0 Defendant’s Contentions Personal Injury                     ✔   2.8 Have you ever been convicted of a felony? If so, for
   17.0 Responses to Request for Admissions                             each conviction state:
   18.0 [Reserved]                                                      (a) the city and state where you were convicted;
   19.0 [Reserved]                                                      (b) the date of conviction;
   20.0 How the Incident Occurred—Motor Vehicle                         (c) the offense; and
   25.0 [Reserved]                                                      (d) the court and case number.
   30.0 [Reserved]
   40.0 [Reserved]                                                  ✔   2.9 Can you speak English with ease? If not, what
   50.0 Contract                                                        language and dialect do you normally use?
   60.0 [Reserved]
   70.0 Unlawful Detainer [See separate form DISC-003]              ✔   2.10 Can you read and write English with ease? If not, what
  101.0 Economic Litigation [See separate form DISC-004]                language and dialect do you normally use?
  200.0 Employment Law [See separate form DISC-002]
        Family Law [See separate form FL-145]

DISC-001 [Rev. January 1, 2008]                                                                                               Page 2 of 8
                                               FORM INTERROGATORIES—GENERAL
            Case 1:20-bk-11006-VK               Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                            Desc
                                               Main Document    Page 335 of 439
                                                                                                                                DISC-001
✔     2.11 At the time of the INCIDENT were you acting as an                  3.4 Are you a joint venture? If so, state:
      agent or employee for any PERSON? If so, state:                         (a) the current joint venture name;
      (a) the name, ADDRESS, and telephone number of that                     (b) all other names used by the joint venture during the
          PERSON: and                                                             past 10 years and the dates each was used;
      (b) a description of your duties.                                       (c) the name and ADDRESS of each joint venturer; and
                                                                              (d) the ADDRESS of the principal place of business.
✔     2.12 At the time of the INCIDENT did you or any other
      person have any physical, emotional, or mental disability or            3.5 Are you an unincorporated association?
      condition that may have contributed to the occurrence of the            If so, state:
      INCIDENT? If so, for each person state:                                 (a) the current unincorporated association name;
      (a) the name, ADDRESS, and telephone number;                            (b) all other names used by the unincorporated association
      (b) the nature of the disability or condition; and                           during the past 10 years and the dates each was used;
      (c) the manner in which the disability or condition                          and
          contributed to the occurrence of the INCIDENT.                      (c) the ADDRESS of the principal place of business.

✔     2.13 Within 24 hours before the INCIDENT did you or any                 3.6 Have you done business under a fictitious name during
      person involved in the INCIDENT use or take any of the                  the past 10 years? If so, for each fictitious name state:
      following substances: alcoholic beverage, marijuana, or                 (a) the name;
      other drug or medication of any kind (prescription or not)? If          (b) the dates each was used;
      so, for each person state:                                              (c) the state and county of each fictitious name filing; and
      (a) the name, ADDRESS, and telephone number;                            (d) the ADDRESS of the principal place of business.
      (b) the nature or description of each substance;
      (c) the quantity of each substance used or taken;                       3.7 Within the past five years has any public entity regis-
      (d) the date and time of day when each substance was used               tered or licensed your business? If so, for each license or
           or taken;                                                          registration:
      (e) the ADDRESS where each substance was used or
                                                                              (a) identify the license or registration;
           taken;
                                                                              (b) state the name of the public entity; and
      (f) the name, ADDRESS, and telephone number of each
                                                                              (c) state the dates of issuance and expiration.
           person who was present when each substance was used
           or taken; and
      (g) the name, ADDRESS, and telephone number of any                  4.0 Insurance
           HEALTH CARE PROVIDER who prescribed or furnished               ✔   4.1 At the time of the INCIDENT, was there in effect any
           the substance and the condition for which it was                   policy of insurance through which you were or might be
           prescribed or furnished.                                           insured in any manner (for example, primary, pro-rata, or
                                                                              excess liability coverage or medical expense coverage) for
3.0 General Background Information—Business Entity                            the damages, claims, or actions that have arisen out of the
      3.1 Are you a corporation? If so, state:                                INCIDENT? If so, for each policy state:
      (a) the name stated in the current articles of incorporation;           (a) the kind of coverage;
      (b) all other names used by the corporation during the past             (b) the name and ADDRESS of the insurance company;
          10 years and the dates each was used;                               (c) the name, ADDRESS, and telephone number of each
      (c) the date and place of incorporation;                                    named insured;
      (d) the ADDRESS of the principal place of business; and                 (d) the policy number;
      (e) whether you are qualified to do business in California.             (e) the limits of coverage for each type of coverage con-
                                                                                  tained in the policy;
      3.2 Are you a partnership? If so, state:                                (f) whether any reservation of rights or controversy or
      (a) the current partnership name;                                           coverage dispute exists between you and the insurance
      (b) all other names used by the partnership during the past                 company; and
          10 years and the dates each was used;                               (g) the name, ADDRESS, and telephone number of the
      (c) whether you are a limited partnership and, if so, under                 custodian of the policy.
          the laws of what jurisdiction;
      (d) the name and ADDRESS of each general partner; and               ✔   4.2 Are you self-insured under any statute for the damages,
      (e) the ADDRESS of the principal place of business.                     claims, or actions that have arisen out of the INCIDENT? If
                                                                              so, specify the statute.
      3.3 Are you a limited liability company? If so, state:
      (a) the name stated in the current articles of organization;        5.0 [Reserved]
      (b) all other names used by the company during the past 10
                                                                          6.0 Physical, Mental, or Emotional Injuries
          years and the date each was used;
      (c) the date and place of filing of the articles of organization;   ✔   6.1 Do you attribute any physical, mental, or emotional
      (d) the ADDRESS of the principal place of business; and                 injuries to the INCIDENT? (If your answer is “no,” do not
      (e) whether you are qualified to do business in California.             answer interrogatories 6.2 through 6.7).
                                                                          ✔   6.2 Identify each injury you attribute to the INCIDENT and
                                                                              the area of your body affected.


DISC-001 [Rev. January 1, 2008]
                                                 FORM INTERROGATORIES—GENERAL                                                     Page 3 of 8
            Case 1:20-bk-11006-VK             Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                            Desc
                                             Main Document    Page 336 of 439
                                                                                                                              DISC-001
 ✔    6.3 Do you still have any complaints that you attribute to          (c) state the amount of damage you are claiming for each
      the INCIDENT? If so, for each complaint state:                          item of property and how the amount was calculated; and
      (a) a description;                                                  (d) if the property was sold, state the name, ADDRESS, and
      (b) whether the complaint is subsiding, remaining the same,             telephone number of the seller, the date of sale, and the
          or becoming worse; and                                              sale price.
      (c) the frequency and duration.
 ✔    6.4 Did you receive any consultation or examination             ✔   7.2 Has a written estimate or evaluation been made for any
      (except from expert witnesses covered by Code of Civil              item of property referred to in your answer to the preceding
      Procedure sections 2034.210–2034.310) or treatment from a           interrogatory? If so, for each estimate or evaluation state:
      HEALTH CARE PROVIDER for any injury you attribute to
                                                                          (a) the name, ADDRESS, and telephone number of the
      the INCIDENT? If so, for each HEALTH CARE PROVIDER
                                                                              PERSON who prepared it and the date prepared;
      state:
                                                                          (b) the name, ADDRESS, and telephone number of each
      (a) the name, ADDRESS, and telephone number;                            PERSON who has a copy of it; and
      (b) the type of consultation, examination, or treatment             (c) the amount of damage stated.
          provided;
      (c) the dates you received consultation, examination, or
                                                                      ✔   7.3 Has any item of property referred to in your answer to
          treatment; and
      (d) the charges to date.                                            interrogatory 7.1 been repaired? If so, for each item state:
                                                                          (a) the date repaired;
                                                                          (b) a description of the repair;
 ✔    6.5 Have you taken any medication, prescribed or not, as a
      result of injuries that you attribute to the INCIDENT? If so,       (c) the repair cost;
      for each medication state:                                          (d) the name, ADDRESS, and telephone number of the
      (a) the name;                                                           PERSON who repaired it;
      (b) the PERSON who prescribed or furnished it;                      (e) the name, ADDRESS, and telephone number of the
      (c) the date it was prescribed or furnished;                             PERSON who paid for the repair.
      (d) the dates you began and stopped taking it; and
      (e) the cost to date.                                           8.0 Loss of Income or Earning Capacity
                                                                      ✔   8.1 Do you attribute any loss of income or earning capacity
 ✔    6.6 Are there any other medical services necessitated by            to the INCIDENT? (If your answer is “no,” do not answer
      the injuries that you attribute to the INCIDENT that were not       interrogatories 8.2 through 8.8).
      previously listed (for example, ambulance, nursing,
      prosthetics)? If so, for each service state:                    ✔   8.2    State:
      (a) the nature;
                                                                          (a)   the nature of your work;
      (b) the date;
                                                                          (b)   your job title at the time of the INCIDENT; and
      (c) the cost; and                                                   (c)   the date your employment began.
      (d) the name, ADDRESS, and telephone number
          of each provider.                                           ✔   8.3 State the last date before the INCIDENT that you
                                                                          worked for compensation.
 ✔ 6.7 Has any HEALTH CARE PROVIDER advised that you
   may require future or additional treatment for any injuries        ✔   8.4 State your monthly income at the time of the INCIDENT
   that you attribute to the INCIDENT? If so, for each injury             and how the amount was calculated.
   state:
   (a) the name and ADDRESS of each HEALTH CARE                       ✔   8.5 State the date you returned to work at each place of
       PROVIDER;                                                          employment following the INCIDENT.
   (b) the complaints for which the treatment was advised; and
   (c) the nature, duration, and estimated cost of the                ✔   8.6 State the dates you did not work and for which you lost
       treatment.                                                         income as a result of the INCIDENT.

7.0 Property Damage                                                   ✔   8.7 State the total income you have lost to date as a result
 ✔    7.1 Do you attribute any loss of or damage to a vehicle or          of the INCIDENT and how the amount was calculated.
      other property to the INCIDENT? If so, for each item of
      property:                                                       ✔   8.8 Will you lose income in the future as a result of the
      (a) describe the property;                                          INCIDENT? If so, state:
      (b) describe the nature and location of the damage to the           (a) the facts upon which you base this contention;
          property;                                                       (b) an estimate of the amount;
                                                                          (c) an estimate of how long you will be unable to work; and
                                                                          (d) how the claim for future income is calculated.




DISC-001 [Rev. January 1, 2008]
                                            FORM INTERROGATORIES—GENERAL                                                          Page 4 of 8
            Case 1:20-bk-11006-VK             Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                         Desc
                                             Main Document    Page 337 of 439
                                                                                                                          DISC-001
9.0 Other Damages                                                          (c) the court, names of the parties, and case number of any
                                                                               action filed;
✔ 9.1 Are there any other damages that you attribute to the
                                                                           (d) the name, ADDRESS, and telephone number of any
  INCIDENT? If so, for each item of damage state:
                                                                               attorney representing you;
  (a) the nature;
  (b) the date it occurred;                                                (e) whether the claim or action has been resolved or is
  (c) the amount; and                                                          pending; and
  (d) the name, ADDRESS, and telephone number of each                      (f) a description of the injury.
      PERSON to whom an obligation was incurred.
                                                                       ✔   11.2 In the past 10 years have you made a written claim or
                                                                           demand for workers' compensation benefits? If so, for each
✔     9.2 Do any DOCUMENTS support the existence or amount                 claim or demand state:
      of any item of damages claimed in interrogatory 9.1? If so,          (a) the date, time, and place of the INCIDENT giving rise to
      describe each document and state the name, ADDRESS,                      the claim;
      and telephone number of the PERSON who has each                      (b) the name, ADDRESS, and telephone number of your
      DOCUMENT.                                                                employer at the time of the injury;
                                                                           (c) the name, ADDRESS, and telephone number of the
                                                                               workers’ compensation insurer and the claim number;
10.0 Medical History                                                       (d) the period of time during which you received workers’
✔ 10.1 At any time before the INCIDENT did you have com-                       compensation benefits;
    plaints or injuries that involved the same part of your body           (e) a description of the injury;
    claimed to have been injured in the INCIDENT? If so, for               (f) the name, ADDRESS, and telephone number of any
    each state:                                                                HEALTH CARE PROVIDER who provided services; and
      (a) a description of the complaint or injury;                        (g) the case number at the Workers’ Compensation Appeals
      (b) the dates it began and ended; and                                    Board.
      (c) the name, ADDRESS, and telephone number of each
          HEALTH CARE PROVIDER whom you consulted or                   12.0 Investigation—General
          who examined or treated you.                                 ✔   12.1 State the name, ADDRESS, and telephone number of
                                                                           each individual:
✔     10.2 List all physical, mental, and emotional disabilities you       (a) who witnessed the INCIDENT or the events occurring
      had immediately before the INCIDENT. (You may omit                       immediately before or after the INCIDENT;
      mental or emotional disabilities unless you attribute any            (b) who made any statement at the scene of the INCIDENT;
      mental or emotional injury to the INCIDENT.)                         (c) who heard any statements made about the INCIDENT by
                                                                               any individual at the scene; and
✔ 10.3 At any time after the INCIDENT, did you sustain
                                                                           (d) who YOU OR ANYONE ACTING ON YOUR BEHALF
  injuries of the kind for which you are now claiming
                                                                               claim has knowledge of the INCIDENT (except for
  damages? If so, for each incident giving rise to an injury
                                                                               expert witnesses covered by Code of Civil Procedure
  state:
                                                                               section 2034).
      (a) the date and the place it occurred;
      (b) the name, ADDRESS, and telephone number of any               ✔   12.2     Have YOU OR ANYONE ACTING ON YOUR
          other PERSON involved;
                                                                           BEHALF interviewed any individual concerning the
      (c) the nature of any injuries you sustained;                        INCIDENT? If so, for each individual state:
      (d) the name, ADDRESS, and telephone number of each
                                                                           (a) the name, ADDRESS, and telephone number of the
          HEALTH CARE PROVIDER who you consulted or who
                                                                               individual interviewed;
          examined or treated you; and
                                                                           (b) the date of the interview; and
      (e) the nature of the treatment and its duration.
                                                                           (c) the name, ADDRESS, and telephone number of the
11.0 Other Claims and Previous Claims                                          PERSON who conducted the interview.

✔ 11.1 Except for this action, in the past 10 years have you           ✔   12.3     Have YOU OR ANYONE ACTING ON YOUR
  filed an action or made a written claim or demand for                    BEHALF obtained a written or recorded statement from any
  compensation for your personal injuries? If so, for each                 individual concerning the INCIDENT? If so, for each
  action, claim, or demand state:                                          statement state:
  (a) the date, time, and place and location (closest street               (a) the name, ADDRESS, and telephone number of the
       ADDRESS or intersection) of the INCIDENT giving rise                    individual from whom the statement was obtained;
       to the action, claim, or demand;                                    (b) the name, ADDRESS, and telephone number of the
  (b) the name, ADDRESS, and telephone number of each                          individual who obtained the statement;
       PERSON against whom the claim or demand was made                    (c) the date the statement was obtained; and
       or the action filed;                                                (d) the name, ADDRESS, and telephone number of each
                                                                               PERSON who has the original statement or a copy.




DISC-001 [Rev. January 1, 2008]
                                               FORM INTERROGATORIES—GENERAL                                                   Page 5 of 8
            Case 1:20-bk-11006-VK           Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                           Desc
                                           Main Document    Page 338 of 439
                                                                                                                           DISC-001
✔ 12.4 Do YOU OR ANYONE ACTING ON YOUR BEHALF                       ✔ 13.2 Has a written report been prepared on the
  know of any photographs, films, or videotapes depicting any         surveillance? If so, for each written report state:
  place, object, or individual concerning the INCIDENT or             (a) the title;
  plaintiff's injuries? If so, state:                                 (b) the date;
     (a) the number of photographs or feet of film or videotape;      (c) the name, ADDRESS, and telephone number of the
     (b) the places, objects, or persons photographed, filmed, or         individual who prepared the report; and
         videotaped;                                                  (d) the name, ADDRESS, and telephone number of each
     (c) the date the photographs, films, or videotapes were              PERSON who has the original or a copy.
         taken;                                                     14.0 Statutory or Regulatory Violations
     (d) the name, ADDRESS, and telephone number of the
         individual taking the photographs, films, or videotapes;   ✔ 14.1 Do YOU OR ANYONE ACTING ON YOUR BEHALF
         and                                                            contend that any PERSON involved in the INCIDENT
     (e) the name, ADDRESS, and telephone number of each                violated any statute, ordinance, or regulation and that the
         PERSON who has the original or a copy of the                   violation was a legal (proximate) cause of the INCIDENT? If
         photographs, films, or videotapes.                             so, identify the name, ADDRESS, and telephone number of
                                                                        each PERSON and the statute, ordinance, or regulation that
                                                                        was violated.
✔ 12.5 Do YOU OR ANYONE ACTING ON YOUR BEHALF
  know of any diagram, reproduction, or model of any place or       ✔ 14.2 Was any PERSON cited or charged with a violation of
  thing (except for items developed by expert witnesses                 any statute, ordinance, or regulation as a result of this
  covered by Code of Civil Procedure sections 2034.210–                 INCIDENT? If so, for each PERSON state:
  2034.310) concerning the INCIDENT? If so, for each item
                                                                        (a) the name, ADDRESS, and telephone number of the
  state:
                                                                            PERSON;
  (a) the type (i.e., diagram, reproduction, or model);                 (b) the statute, ordinance, or regulation allegedly violated;
  (b) the subject matter; and
                                                                        (c) whether the PERSON entered a plea in response to the
  (c) the name, ADDRESS, and telephone number of each                       citation or charge and, if so, the plea entered; and
      PERSON who has it.                                                (d) the name and ADDRESS of the court or administrative
✔ 12.6 Was a report made by any PERSON concerning the                       agency, names of the parties, and case number.
  INCIDENT? If so, state:
                                                                    15.0 Denials and Special or Affirmative Defenses
     (a) the name, title, identification number, and employer of
                                                                    ✔ 15.1 Identify each denial of a material allegation and each
         the PERSON who made the report;
     (b) the date and type of report made;                              special or affirmative defense in your pleadings and for
     (c) the name, ADDRESS, and telephone number of the                 each:
                                                                        (a) state all facts upon which you base the denial or special
         PERSON for whom the report was made; and
                                                                            or affirmative defense;
     (d) the name, ADDRESS, and telephone number of each
         PERSON who has the original or a copy of the report.           (b) state the names, ADDRESSES, and telephone numbers
                                                                            of all PERSONS who have knowledge of those facts;
✔ 12.7 Have YOU OR ANYONE ACTING ON YOUR                                    and
  BEHALF inspected the scene of the INCIDENT? If so, for                (c) identify all DOCUMENTS and other tangible things that
  each inspection state:                                                     support your denial or special or affirmative defense, and
                                                                             state the name, ADDRESS, and telephone number of
     (a) the name, ADDRESS, and telephone number of the                      the PERSON who has each DOCUMENT.
         individual making the inspection (except for expert
                                                                    16.0 Defendant’s Contentions—Personal Injury
         witnesses covered by Code of Civil Procedure
         sections 2034.210–2034.310); and                               16.1 Do you contend that any PERSON, other than you or
     (b) the date of the inspection.                                    plaintiff, contributed to the occurrence of the INCIDENT or
                                                                        the injuries or damages claimed by plaintiff? If so, for each
13.0 Investigation—Surveillance                                         PERSON:
✔                                                                       (a) state the name, ADDRESS, and telephone number of
     13.1 Have YOU OR ANYONE ACTING ON YOUR BEHALF
                                                                            the PERSON;
     conducted surveillance of any individual involved in the
     INCIDENT or any party to this action? If so, for each sur-         (b) state all facts upon which you base your contention;
     veillance state:                                                   (c) state the names, ADDRESSES, and telephone numbers
                                                                            of all PERSONS who have knowledge of the facts; and
     (a) the name, ADDRESS, and telephone number of the                 (d) identify all DOCUMENTS and other tangible things that
         individual or party;
                                                                            support your contention and state the name, ADDRESS,
     (b) the time, date, and place of the surveillance;                     and telephone number of the PERSON who has each
     (c) the name, ADDRESS, and telephone number of the                     DOCUMENT or thing.
         individual who conducted the surveillance; and
     (d) the name, ADDRESS, and telephone number of each                16.2 Do you contend that plaintiff was not injured in the
                                                                        INCIDENT? If so:
         PERSON who has the original or a copy of any
                                                                        (a) state all facts upon which you base your contention;
         surveillance photograph, film, or videotape.
                                                                        (b) state the names, ADDRESSES, and telephone numbers
                                                                            of all PERSONS who have knowledge of the facts; and
                                                                        (c) identify all DOCUMENTS and other tangible things that
                                                                            support your contention and state the name, ADDRESS,
                                                                            and telephone number of the PERSON who has each
                                                                            DOCUMENT or thing.
DISC-001 [Rev. January 1, 2008]
                                            FORM INTERROGATORIES—GENERAL                                                      Page 6 of 8
             Case 1:20-bk-11006-VK            Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                       Desc
                                             Main Document    Page 339 of 439
                                                                                                                         DISC-001
     16.3 Do you contend that the injuries or the extent of the          16.8 Do you contend that any of the costs of repairing the
     injuries claimed by plaintiff as disclosed in discovery             property damage claimed by plaintiff in discovery
     proceedings thus far in this case were not caused by the            proceedings thus far in this case were unreasonable? If so:
     INCIDENT? If so, for each injury:                                   (a) identify each cost item;
     (a) identify it;                                                    (b) state all facts upon which you base your contention;
     (b) state all facts upon which you base your contention;            (c) state the names, ADDRESSES, and telephone numbers
     (c) state the names, ADDRESSES, and telephone numbers                   of all PERSONS who have knowledge of the facts; and
         of all PERSONS who have knowledge of the facts; and             (d) identify all DOCUMENTS and other tangible things that
     (d) identify all DOCUMENTS and other tangible things that               support your contention and state the name, ADDRESS,
          support your contention and state the name, ADDRESS,               and telephone number of the PERSON who has each
          and telephone number of the PERSON who has each                    DOCUMENT or thing.
          DOCUMENT or thing.

     16.4 Do you contend that any of the services furnished by           16.9 Do YOU OR ANYONE ACTING ON YOUR BEHALF
     any HEALTH CARE PROVIDER claimed by plaintiff in                    have any DOCUMENT (for example, insurance bureau
     discovery proceedings thus far in this case were not due to         index reports) concerning claims for personal injuries made
     the INCIDENT? If so:                                                before or after the INCIDENT by a plaintiff in this case? If
                                                                         so, for each plaintiff state:
     (a) identify each service;
     (b) state all facts upon which you base your contention;            (a) the source of each DOCUMENT;
     (c) state the names, ADDRESSES, and telephone numbers               (b) the date each claim arose;
         of all PERSONS who have knowledge of the facts; and             (c) the nature of each claim; and
     (d) identify all DOCUMENTS and other tangible things that           (d) the name, ADDRESS, and telephone number of the
         support your contention and state the name, ADDRESS,                PERSON who has each DOCUMENT.
         and telephone number of the PERSON who has each
         DOCUMENT or thing.                                              16.10 Do YOU OR ANYONE ACTING ON YOUR BEHALF
                                                                         have any DOCUMENT concerning the past or present
                                                                         physical, mental, or emotional condition of any plaintiff in
     16.5 Do you contend that any of the costs of services
                                                                         this case from a HEALTH CARE PROVIDER not previously
     furnished by any HEALTH CARE PROVIDER claimed as
                                                                         identified (except for expert witnesses covered by Code of
     damages by plaintiff in discovery proceedings thus far in
                                                                         Civil Procedure sections 2034.210–2034.310)? If so, for
     this case were not necessary or unreasonable? If so:
                                                                         each plaintiff state:
     (a) identify each cost;
                                                                         (a) the name, ADDRESS, and telephone number of each
     (b) state all facts upon which you base your contention;                HEALTH CARE PROVIDER;
     (c) state the names, ADDRESSES, and telephone numbers
         of all PERSONS who have knowledge of the facts; and             (b) a description of each DOCUMENT; and
     (d) identify all DOCUMENTS and other tangible things that           (c) the name, ADDRESS, and telephone number of the
          support your contention and state the name, ADDRESS,               PERSON who has each DOCUMENT.
          and telephone number of the PERSON who has each
                                                                      17.0 Responses to Request for Admissions
          DOCUMENT or thing.
                                                                      ✔ 17.1 Is your response to each request for admission served
     16.6 Do you contend that any part of the loss of earnings or       with these interrogatories an unqualified admission? If not,
     income claimed by plaintiff in discovery proceedings thus far      for each response that is not an unqualified admission:
     in this case was unreasonable or was not caused by the
     INCIDENT? If so:                                                    (a) state the number of the request;
                                                                         (b) state all facts upon which you base your response;
     (a) identify each part of the loss;
                                                                         (c) state the names, ADDRESSES, and telephone numbers
     (b) state all facts upon which you base your contention;
                                                                             of all PERSONS who have knowledge of those facts;
     (c) state the names, ADDRESSES, and telephone numbers
                                                                             and
         of all PERSONS who have knowledge of the facts; and             (d) identify all DOCUMENTS and other tangible things that
     (d) identify all DOCUMENTS and other tangible things that               support your response and state the name, ADDRESS,
         support your contention and state the name, ADDRESS,                and telephone number of the PERSON who has each
         and telephone number of the PERSON who has each                     DOCUMENT or thing.
         DOCUMENT or thing.
                                                                      18.0 [Reserved]
     16.7     Do you contend that any of the property damage
     claimed by plaintiff in discovery Proceedings thus far in this   19.0 [Reserved]
     case was not caused by the INCIDENT? If so:                      20.0 How the Incident Occurred—Motor Vehicle
     (a) identify each item of property damage;
     (b) state all facts upon which you base your contention;         ✔ 20.1 State the date, time, and place of the INCIDENT
     (c) state the names, ADDRESSES, and telephone numbers              (closest street ADDRESS or intersection).
         of all PERSONS who have knowledge of the facts; and
     (d) identify all DOCUMENTS and other tangible things that           20.2 For each vehicle involved in the INCIDENT, state:
         support your contention and state the name, ADDRESS,            (a) the year, make, model, and license number;
         and telephone number of the PERSON who has each                 (b) the name, ADDRESS, and telephone number of the
         DOCUMENT or thing.                                                  driver;

DISC-001 [Rev. January 1, 2008]                                                                                             Page 7 of 8
                                                FORM INTERROGATORIES—GENERAL
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 340 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 341 of 439
     Case 1:20-bk-11006-VK            Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00           Desc
                                     Main Document    Page 342 of 439


1                              REQUESTS FOR ADMISSION, SET ONE
2                                            ATTACHMENT 1
3    1.     Admit that DMITRI LIOUDKOVSKI on behalf of LEV INVESTMENTS, LLC and
4    RUVIN FEYGENBERG and MICHAEL LEIZEROVITZ were partners in the purchase of the
5    REAL PROPERTY COMMONLY KNOWN AS 13854 ALBERS STREET, SHERMAN
6    OAKS, CALIFORNIA 91401, APN 2247-013-001.
7    2.     Admit that RPT was not a partner with DMITRI LIOUDKOVSKI in the purchase of the
8    REAL PROPERTY COMMONLY KNOWN AS 13854 ALBERS STREET, SHERMAN
9    OAKS, CALIFORNIA 91401, APN 2247-013-001 (the term RPT shall refer to Cross-Defendant
10   Real Property Trustee, Inc.).
11   3.     Admit that DMITRI LIOUDKOVSKI purchased the NOTE on or about December 31,
12   2018 (the term the NOTE shall refer to the defaulted Promissory Note secured by a first position
13   Deed of Trust for the REAL PROPERTY COMMONLY KNOWN AS 13854 ALBERS
14   STREET, SHERMAN OAKS, CALIFORNIA 91401, APN 2247-013-001).
15   4.     Admit that DMITRI LIOUDKOVSKI paid $2,039,127.95 to The Evergreen Advantage,
16   LLC for the NOTE.
17   5.     Admit that DMITRI LIOUDKOVSKI, after foreclosure of the REAL PROPERTY
18   COMMONLY KNOWN AS 13854 ALBERS STREET, SHERMAN OAKS, CALIFORNIA
19   91401, APN 2247-013-001, became the legal owner in fee of the REAL PROPERTY
20   COMMONLY KNOWN AS 13854 ALBERS STREET, SHERMAN OAKS, CALIFORNIA
21   91401, APN 2247-013-001.
22   6.     Admit that DMITRI LIOUDKOVSKI, after foreclosure of the REAL PROPERTY
23   COMMONLY KNOWN AS 13854 ALBERS STREET, SHERMAN OAKS, CALIFORNIA
24   91401, APN 2247-013-001, was not the only equitable owner in fee of the REAL PROPERTY
25   COMMONLY KNOWN AS 13854 ALBERS STREET, SHERMAN OAKS, CALIFORNIA
26   91401, APN 2247-013-001.
27   7.     Admit that DMITRI LIOUDKOVSKI borrowed purchase money to purchase the NOTE.
28   8.     Admit that DMITRI LIOUDKOVSKI owes money to RPT.



                                                      -1-
                                     RPT’s RFAs, SET ONE TO LIOUDKOVSKI
     Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00          Desc
                                  Main Document    Page 343 of 439


1    9.     Admit that DMITRI LIOUDKOVSKI hired RPT to foreclose on defaulted deeds of trust
2    and failed to pay for RPT’s services.
3    10.    Admit that RUVIN FEYGENBERG owes the JUDGMENT (the term the JUDGMENT
4    refers to the Judgment evidenced by the Abstract of Judgment recorded as instrument number
5    20130597959 in the Office Records of the County of Los Angeles, on April 22, 2013).
6    11.    Admit that RUVIN FEYGENBERG failed to pay the JUDGMENT.
7    12.    Admit that DMITRI LIOUDKOVSKI did not know about the JUDGMENT.
8    13.    Admit that DMITRI LIOUDKOVSKI does not have any claim against RPT.
9    14.    Admit that DMITRI LIOUDKOVSKI does not make any allegations against RPT.
10   15.    Admit that DMITRI LIOUDKOVSKI does not have any causes of action against RPT.
11   16.    Admit that DMITRI LIOUDKOVSKI does not have any pending litigation against RPT.
12   17.    Admit that DMITRI LIOUDKOVSKI failed to repay the debt to RPT.
13   18.    Admit that DMITRI LIOUDKOVSKI did not suffer any special damages as a result of
14   any act of RPT.
15   19.    Admit that DMITRI LIOUDKOVSKI did not suffer any special damages as a result of
16   any omission of RPT.
17   20.    Admit that DMITRI LIOUDKOVSKI did not suffer any general damages as a result of
18   any act of RPT.
19   21.    Admit that DMITRI LIOUDKOVSKI did not suffer any general damages as a result of
20   any omission of RPT.
21   22.    Admit that DMITRI LIOUDKOVSKI does not have any evidence that he suffered any
22   special damages as a result of any act of RPT.
23   23.    Admit that DMITRI LIOUDKOVSKI does not have any evidence that he suffered any
24   special damages as a result of any omission of RPT.
25   24.    Admit that DMITRI LIOUDKOVSKI does not have any evidence that he suffered any
26   general damages as a result of any act of RPT.
27   25.    Admit that DMITRI LIOUDKOVSKI does not have any evidence that he suffered any
28   general damages as a result of any omission of RPT.



                                                   -2-
                                  RPT’s RFAs, SET ONE TO LIOUDKOVSKI
     Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                Desc
                                   Main Document    Page 344 of 439


1    26.       Admit that RPT did not breach any fiduciary duty to DMITRI LIOUDKOVSKI.
2    27.       Admit that RPT did not breach any contract to DMITRI LIOUDKOVSKI.
3    28.       Admit that RPT did not conceal any act against DMITRI LIOUDKOVSKI.
4    29.       Admit that DMITRI LIOUDKOVSKI has no claim against RPT in relation to the
5    allegations of wrongful foreclosure of the LAND (the term the LAND shall refer to the vacant
6    land that is being developed as a luxury RV park in Coachella, California with APN 601-620-
7    012-0).
8    30.       Admit that DMITRI LIOUDKOVSKI holds no title to the LAND.
9    31.       Admit that DMITRI LIOUDKOVSKI holds to liens against the LAND.
10   32.       Admit that RPT has no right or duty to cancel any instrument recorded against the
11   LAND.
12   33.       Admit that RPT did not wrongfully foreclose on the LAND.
13   34.       Admit that DMITRI LIOUDKOVSKI must indemnify RPT related to the foreclosure of
14   the LAND.
15   35.       Admit that DMITRI LIOUDKOVSKI instructed RPT to conduct the foreclosure sale of
16   the LAND on November 7, 2019.
17

18

19

20

21

22

23

24

25

26

27

28




                                                     -3-
                                    RPT’s RFAs, SET ONE TO LIOUDKOVSKI
     Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00         Desc
                                 Main Document    Page 345 of 439


1    Michael Shemtoub, Esq. SBN 253948
     BEVERLY LAW
2
     4929 Wilshire Boulevard, Suite 702
3    Los Angeles, California 90010
     Telephone:    (310) 552-6921
4    Facsimile:    (323) 421-9397
5
     Attorney for Real Property Trustee, Inc.
6    and Mike Kemel
7

8
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

9                               FOR THE COUNTY OF LOS ANGELES
10
                                  NORTHWEST JUDICIAL DISTRICT
11
     LEV INVESTMENTS, LLC,                    )    Case No.: 19VECV00878
12                                            )
                  Plaintiff,                  )    REQUESTS FOR PRODUCTION OF
13                                            )
                                              )    DOCUMENTS, SET ONE
14         vs.                                )
                                              )    Place:        Dept. U
15   RUVIN FEYGENBERG; MICHAEL                )    Judge:        Theresa M. Traber
     LEIZEROVITZ; SENSIBLE CONSULTING ))
16
     AND MANAGEMENT, INC.; MING ZHU, )
17   LLC; and DOES 1 through 100, inclusive,  )    Complaint Filed:       June 20, 2019
                                              )    Trial Date:            Not set
18                Defendants.                 )
                                              )
     _____________________________________ )
19
     RUVIN FEYGENBERG; MICHAEL                )
20   LEIZEROVITZ; SENSIBLE CONSULTING )
     AND MANAGEMENT, INC.                     )
21                                            )
                                              )
22
                          Cross-Complainants, )
                                              )
23         vs.                                )
                                              )
24                                            )
     LEV INVESTMENTS, LLC, DMITRI             )
25
     LIOUDKOVSKI (aka Dmitri Ludkovski),      )
     YEVGENIYA LISITSA (aka Y. GINA           )
26   LISITSA), LISITSA LAW, INC., REAL        )
     PROPERTY TRUSTEE, INC., MIKE             )
27                                            )
     KEMEL, and ROES 1 to 50,                 )
28                                            )
                          Cross-Defendants.   )
                                              )


                                                  -1-
                             RPT’S RFPDs, SET ONE TO DMITRI LIOUDKOVSKI
     Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                                  Main Document    Page 346 of 439


1

2    PROPOUNDING PARTY:            REAL PROPERTY TRUSTEE, INC.
3    RESPONDING PARTY:             DMITRI LIOUDKOVSKI
4    SET NUMBER:                   ONE
5            Cross-Defendant Real Property Trustee, Inc., hereinafter Cross-Defendant or
6    Propounding Party or RPT, hereby requests that Cross-Defendant DMITRI LIOUDKOVSKI,
7    hereinafter LIOUDKOVSKI or Responding Party, produce on June 30, 2020 at 10:00 a.m. the
8    documents and things described below for examination and copying at the offices of Beverly
9    Law which address is 4929 Wilshire Boulevard, Suite 702, Los Angeles, California 90010. You
10   also may comply with this request by mailing or hand-delivering copies of the requested
11   documents and things to Cross-Defendant’s counsel at the above-address, so that the documents
12   are received on or before June 30, 2020 at 10:00 a.m. Any such production of documents is
13   without prejudice to Cross-Defendant’s right to inspect and copy the original of each document
14   at a future date.
15                                DOCUMENTS TO BE PRODUCED
16   1.      The contract between RUVIN FEYGENBERG and MICHAEL LEIZEROVITZ and LEV
17   INVESTMENTS, LLC.
18   2.      All DOCUMENTS which RELATE TO MICHAEL LEIZEROVITZ (the terms
19   “DOCUMENT” or “DOCUMENTS” shall mean and include the original and every non-identical
20   copy of or attachment to any printed, typewritten, or handwritten matter of whatever character,
21   including but not limited to “writings” as defined by California Evidence Code § 250, and any
22   other tangible thing known to Responding Party in its possession, custody or control, whether
23   printed, recorded, reproduced by any process or written or produced by hand, and whether or not
24   claimed to be privileged or exempt from production for any reason. Set forth in this definition is
25   a list of examples of writings and tangible things which are included within this definition. The
26   list is not exclusive but is intended to aid Responding Party in the identification and production
27   of DOCUMENTS. Examples of DOCUMENTS are: correspondence, letters, memoranda, notes,
28   charts, transcripts, minutes of meetings, inter-office and intra-office communications, reports,



                                                   -2-
                              RPT’S RFPDs, SET ONE TO DMITRI LIOUDKOVSKI
     Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                                   Main Document    Page 347 of 439


1    forecasts, estimates, requests, summaries, instructions, descriptions, analyses, statements,
2    recommendations, inventories, certificates, notices, return receipts, contracts, agreements,
3    certifications, approvals, authorizations, lists, diagrams, diaries, desk calendar notations,
4    microfilm, microfiche, photographs, magnetic tape recordings, compact disks or other digital
5    recordings, computer disks and diskettes, teletype messages, films, computer printouts,
6    telegrams, news releases, newspapers, periodicals, books, bulletins, circulars, pamphlets,
7    manuals, affidavits, waivers, accounting work sheets, bills, invoices, financial statements,
8    statements of account, ledger sheets, statistical statements, appraisals, credit files, evidences of
9    indebtedness, checks, promissory notes, receipts, instruments, or material similar to any of the
10   foregoing, however denominated. The terms DOCUMENT or DOCUMENTS shall not include
11   any DOCUMENTS previously produced by Responding Party in this case; the terms “RELATE
12   TO,” “RELATES TO,” and “RELATING TO” shall mean and include referring to, alluding to,
13   responding to, pertaining to, connected with, commenting on, reviewing any aspects of, about,
14   regarding, discussing, showing, describing, mentioning, respecting, analyzing, evidencing,
15   constituting, concerning, memorializing, leading up to, or having any impact on).
16   3.     All DOCUMENTS which RELATE TO the SUBJECT PROPERTY for the last 5 years
17   (the term the SUBJECT PROPERTY shall refer to the real property commonly known as 13854
18   Albers Street, Sherman Oaks, California 91401, APN 2247-013-001).
19   4.     All COMMUNICATIONS between MICHAEL LEIZEROVITZ and LEV
20   INVESTMENTS, LLC (the term “COMMUNICATION” or “COMMUNICATIONS” shall
21   mean and refer to any oral, written or electronic transmittal of information, opinion, belief, idea
22   or statement, whether made in person, by telephone, electronic mail, fax, mail, or by any other
23   means).
24   5.     All COMMUNICATIONS between DMITRI LIOUDKOVSKI and REAL PROPERTY
25   TRUSTEE, INC.
26   6.     All COMMUNICATIONS between DMITRI LIOUDKOVSKI and MIKE KEMEL.
27   7.     All COMMUNICATIONS between DMITRI LIOUDKOVSKI, on one hand, and any
28   other PERSON, on the other hand, RELATING TO the SUBJECT PROPERTY within the last 5



                                                    -3-
                               RPT’S RFPDs, SET ONE TO DMITRI LIOUDKOVSKI
     Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                                   Main Document    Page 348 of 439


1    years (the term “PERSON” and “PERSONS” shall mean and include any natural person,
2    individual, firm, association, organization, partnership, business, trust, corporation, joint venture,
3    governmental body, governmental agency, or other form of legal or public entity).
4    8.     All COMMUNICATIONS between DMITRI LIOUDKOVSKI, on one hand, and any
5    other PERSON, on the other hand, RELATING TO REAL PROPERTY TRUSTEE, INC.
6    9.     All COMMUNICATIONS between DMITRI LIOUDKOVSKI, on one hand, and any
7    other PERSON, on the other hand, RELATING TO RUVIN FEYGENBERG.
8    10.    All COMMUNICATIONS between DMITRI LIOUDKOVSKI, on one hand, and any
9    other PERSON, on the other hand, RELATING TO the LAND (the term the LAND shall refer to
10   the vacant land that is being developed as a luxury RV park in Coachella, California with APN
11   601-620-012-0).
12   11.    All DOCUMENTS identified in DMITRI LIOUDKOVSKI’s responses to REAL
13   PROPERTY TRUSTEE’s Form Interrogatories, Set One served concurrently herewith.
14   12.    All DOCUMENTS RELATING TO the source of funds for the purchase of the
15   SUBJECT PROPERTY.
16   13.    All DOCUMENTS that show that LEV INVESTMENTS, LLC is entitled to title of the
17   SUBJECT PROPERTY.
18   14.    ALL DOCUMENTS that show the amount paid by LEV INVESTMENTS, LLC for the
19   SUBJECT PROPERTY.
20   15.    All DOCUMENTS that show all notices that DMITRI LIOUDKOVSKI received from
21   any government agency that RELATE TO the SUBJECT PROPERTY from 2018 to present.
22   16.    All DOCUMENTS that show the fair market value of the SUBJECT PROPERTY.
23   17.    ALL DOCUMENTS that show the fair market value of the SUBJECT PROPERTY
24   between 2018 and present.
25   18.    All DOCUMENTS between RUVIN FEYGENBERG and DMITRI LIOUDKOVSKI,
26   including but not limited all emails, letters and text messages, RELATED TO the SUBJECT
27   PROPERTY.
28




                                                    -4-
                               RPT’S RFPDs, SET ONE TO DMITRI LIOUDKOVSKI
     Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00             Desc
                                Main Document    Page 349 of 439


1    19.    All DOCUMENTS between MICHAEL LEIZEROVITZ and DMITRI LIOUDKOVSKI,
2    including but not limited all emails, letters and text messages, RELATED TO the LAND.
3    20.    All DOCUMENTS between DMITRI LIOUDKOVSKI and Prime Capital Group, Inc.
4    RELATED TO the SUBJECT PROPERTY.
5    21.    All DOCUMENTS between DMITRI LIOUDKOVSKI and Prime Capital Group, Inc.
6    RELATED TO the LAND.
7    22.    All DOCUMENTS showing accounting of the money spent for the SUBJECT
8    PROPERTY.
9    23.    All DOCUMENTS showing foreclosure process RELATED TO the SUBJECT
10   PROPERTY.
11   24.    The escrow file RELATED TO the purchase of the SUBJECT PROPERTY.
12   25.    The title file RELATED TO the purchase of the SUBJECT PROPERTY.
13   26.    All Final Closing Statements RELATED TO the purchase of the SUBJECT PROPERTY.
14   27.    All DOCUMENTS showing any and all payoff statements of the loan against the
15   SUBJECT PROPERTY.
16   28.    All DOCUMENTS evidencing the total contribution towards the purchase of the
17   SUBJECT PROPERTY.
18   29.    All DOCUMENTS evidencing money given, such as checks, wire transfer receipts,
19   cashier’s checks, towards the purchase of the SUBJECT PROPERTY.
20   30.    All DOCUMENTS evidencing payments to RPT.
21

22                                                    Respectfully submitted,
23   Dated: May 29, 2020                              BEVERLY LAW
24

25
                                                     By
26                                                        Michael Shemtoub, Esq.
                                                          Attorney for Real Property Trustee, Inc.
27                                                        and Mike Kemel
28




                                                 -5-
                            RPT’S RFPDs, SET ONE TO DMITRI LIOUDKOVSKI
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 350 of 439
            Case 1:20-bk-11006-VK              Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                        Desc
                                              Main Document    Page 351 of 439
                                                                                                                          DISC-001
      (2)    INCIDENT means (insert your definition here or         1.0 Identity of Persons Answering These Interrogatories
             on a separate, attached sheet labeled “Sec.            ✔   1.1 State the name, ADDRESS, telephone number, and
             4(a)(2)”):                                                 relationship to you of each PERSON who prepared or
                                                                        assisted in the preparation of the responses to these
                                                                        interrogatories. (Do not identify anyone who simply typed or
                                                                        reproduced the responses.)

                                                                    2.0 General Background Information—individual
(b) YOU OR ANYONE ACTING ON YOUR BEHALF                             ✔   2.1 State:
includes you, your agents, your employees, your insurance               (a) your name;
companies, their agents, their employees, your attorneys, your          (b) every name you have used in the past; and
accountants, your investigators, and anyone else acting on              (c) the dates you used each name.
your behalf.
(c) PERSON includes a natural person, firm, association,            ✔ 2.2 State the date and place of your birth.
organization, partnership, business, trust, limited liability       ✔ 2.3 At the time of the INCIDENT, did you have a driver's
company, corporation, or public entity.
                                                                      license? If so state:
(d) DOCUMENT means a writing, as defined in Evidence                  (a) the state or other issuing entity;
Code section 250, and includes the original or a copy of              (b) the license number and type;
handwriting, typewriting, printing, photostats, photographs,          (c) the date of issuance; and
electronically stored information, and every other means of           (d) all restrictions.
recording upon any tangible thing and form of communicating         ✔   2.4 At the time of the INCIDENT, did you have any other
or representation, including letters, words, pictures, sounds, or
                                                                        permit or license for the operation of a motor vehicle? If so,
symbols, or combinations of them.
                                                                        state:
(e) HEALTH CARE PROVIDER includes any PERSON                            (a) the state or other issuing entity;
referred to in Code of Civil Procedure section 667.7(e)(3).             (b) the license number and type;
                                                                        (c) the date of issuance; and
(f) ADDRESS means the street address, including the city,               (d) all restrictions.
state, and zip code.
                                                                    ✔ 2.5 State:
Sec. 5. Interrogatories
                                                                      (a) your present residence ADDRESS;
The following interrogatories have been approved by the               (b) your residence ADDRESSES for the past five years; and
Judicial Council under Code of Civil Procedure section 2033.710:      (c) the dates you lived at each ADDRESS.
                                  CONTENTS                          ✔   2.6 State:
    1.0 Identity of Persons Answering These Interrogatories             (a) the name, ADDRESS, and telephone number of your
    2.0 General Background Information—Individual                           present employer or place of self-employment; and
    3.0 General Background Information—Business Entity
                                                                        (b) the name, ADDRESS, dates of employment, job title,
    4.0 Insurance
                                                                            and nature of work for each employer or
    5.0 [Reserved]
                                                                            self-employment you have had from five years before
    6.0 Physical, Mental, or Emotional Injuries
                                                                            the INCIDENT until today.
    7.0 Property Damage
    8.0 Loss of Income or Earning Capacity                          ✔   2.7 State:
    9.0 Other Damages                                                   (a) the name and ADDRESS of each school or other
   10.0 Medical History                                                     academic or vocational institution you have attended,
   11.0 Other Claims and Previous Claims                                    beginning with high school;
   12.0 Investigation—General                                           (b) the dates you attended;
   13.0 Investigation—Surveillance                                      (c) the highest grade level you have completed; and
   14.0 Statutory or Regulatory Violations                              (d) the degrees received.
   15.0 Denials and Special or Affirmative Defenses
   16.0 Defendant’s Contentions Personal Injury                     ✔   2.8 Have you ever been convicted of a felony? If so, for
   17.0 Responses to Request for Admissions                             each conviction state:
   18.0 [Reserved]                                                      (a) the city and state where you were convicted;
   19.0 [Reserved]                                                      (b) the date of conviction;
   20.0 How the Incident Occurred—Motor Vehicle                         (c) the offense; and
   25.0 [Reserved]                                                      (d) the court and case number.
   30.0 [Reserved]
   40.0 [Reserved]                                                  ✔   2.9 Can you speak English with ease? If not, what
   50.0 Contract                                                        language and dialect do you normally use?
   60.0 [Reserved]
   70.0 Unlawful Detainer [See separate form DISC-003]              ✔   2.10 Can you read and write English with ease? If not, what
  101.0 Economic Litigation [See separate form DISC-004]                language and dialect do you normally use?
  200.0 Employment Law [See separate form DISC-002]
        Family Law [See separate form FL-145]

DISC-001 [Rev. January 1, 2008]                                                                                               Page 2 of 8
                                               FORM INTERROGATORIES—GENERAL
            Case 1:20-bk-11006-VK               Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                            Desc
                                               Main Document    Page 352 of 439
                                                                                                                                DISC-001
✔     2.11 At the time of the INCIDENT were you acting as an                  3.4 Are you a joint venture? If so, state:
      agent or employee for any PERSON? If so, state:                         (a) the current joint venture name;
      (a) the name, ADDRESS, and telephone number of that                     (b) all other names used by the joint venture during the
          PERSON: and                                                             past 10 years and the dates each was used;
      (b) a description of your duties.                                       (c) the name and ADDRESS of each joint venturer; and
                                                                              (d) the ADDRESS of the principal place of business.
✔     2.12 At the time of the INCIDENT did you or any other
      person have any physical, emotional, or mental disability or            3.5 Are you an unincorporated association?
      condition that may have contributed to the occurrence of the            If so, state:
      INCIDENT? If so, for each person state:                                 (a) the current unincorporated association name;
      (a) the name, ADDRESS, and telephone number;                            (b) all other names used by the unincorporated association
      (b) the nature of the disability or condition; and                           during the past 10 years and the dates each was used;
      (c) the manner in which the disability or condition                          and
          contributed to the occurrence of the INCIDENT.                      (c) the ADDRESS of the principal place of business.

✔     2.13 Within 24 hours before the INCIDENT did you or any                 3.6 Have you done business under a fictitious name during
      person involved in the INCIDENT use or take any of the                  the past 10 years? If so, for each fictitious name state:
      following substances: alcoholic beverage, marijuana, or                 (a) the name;
      other drug or medication of any kind (prescription or not)? If          (b) the dates each was used;
      so, for each person state:                                              (c) the state and county of each fictitious name filing; and
      (a) the name, ADDRESS, and telephone number;                            (d) the ADDRESS of the principal place of business.
      (b) the nature or description of each substance;
      (c) the quantity of each substance used or taken;                       3.7 Within the past five years has any public entity regis-
      (d) the date and time of day when each substance was used               tered or licensed your business? If so, for each license or
           or taken;                                                          registration:
      (e) the ADDRESS where each substance was used or
                                                                              (a) identify the license or registration;
           taken;
                                                                              (b) state the name of the public entity; and
      (f) the name, ADDRESS, and telephone number of each
                                                                              (c) state the dates of issuance and expiration.
           person who was present when each substance was used
           or taken; and
      (g) the name, ADDRESS, and telephone number of any                  4.0 Insurance
           HEALTH CARE PROVIDER who prescribed or furnished               ✔   4.1 At the time of the INCIDENT, was there in effect any
           the substance and the condition for which it was                   policy of insurance through which you were or might be
           prescribed or furnished.                                           insured in any manner (for example, primary, pro-rata, or
                                                                              excess liability coverage or medical expense coverage) for
3.0 General Background Information—Business Entity                            the damages, claims, or actions that have arisen out of the
      3.1 Are you a corporation? If so, state:                                INCIDENT? If so, for each policy state:
      (a) the name stated in the current articles of incorporation;           (a) the kind of coverage;
      (b) all other names used by the corporation during the past             (b) the name and ADDRESS of the insurance company;
          10 years and the dates each was used;                               (c) the name, ADDRESS, and telephone number of each
      (c) the date and place of incorporation;                                    named insured;
      (d) the ADDRESS of the principal place of business; and                 (d) the policy number;
      (e) whether you are qualified to do business in California.             (e) the limits of coverage for each type of coverage con-
                                                                                  tained in the policy;
      3.2 Are you a partnership? If so, state:                                (f) whether any reservation of rights or controversy or
      (a) the current partnership name;                                           coverage dispute exists between you and the insurance
      (b) all other names used by the partnership during the past                 company; and
          10 years and the dates each was used;                               (g) the name, ADDRESS, and telephone number of the
      (c) whether you are a limited partnership and, if so, under                 custodian of the policy.
          the laws of what jurisdiction;
      (d) the name and ADDRESS of each general partner; and               ✔   4.2 Are you self-insured under any statute for the damages,
      (e) the ADDRESS of the principal place of business.                     claims, or actions that have arisen out of the INCIDENT? If
                                                                              so, specify the statute.
      3.3 Are you a limited liability company? If so, state:
      (a) the name stated in the current articles of organization;        5.0 [Reserved]
      (b) all other names used by the company during the past 10
                                                                          6.0 Physical, Mental, or Emotional Injuries
          years and the date each was used;
      (c) the date and place of filing of the articles of organization;   ✔   6.1 Do you attribute any physical, mental, or emotional
      (d) the ADDRESS of the principal place of business; and                 injuries to the INCIDENT? (If your answer is “no,” do not
      (e) whether you are qualified to do business in California.             answer interrogatories 6.2 through 6.7).
                                                                          ✔   6.2 Identify each injury you attribute to the INCIDENT and
                                                                              the area of your body affected.


DISC-001 [Rev. January 1, 2008]
                                                 FORM INTERROGATORIES—GENERAL                                                     Page 3 of 8
            Case 1:20-bk-11006-VK             Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                            Desc
                                             Main Document    Page 353 of 439
                                                                                                                              DISC-001
 ✔    6.3 Do you still have any complaints that you attribute to          (c) state the amount of damage you are claiming for each
      the INCIDENT? If so, for each complaint state:                          item of property and how the amount was calculated; and
      (a) a description;                                                  (d) if the property was sold, state the name, ADDRESS, and
      (b) whether the complaint is subsiding, remaining the same,             telephone number of the seller, the date of sale, and the
          or becoming worse; and                                              sale price.
      (c) the frequency and duration.
 ✔    6.4 Did you receive any consultation or examination             ✔   7.2 Has a written estimate or evaluation been made for any
      (except from expert witnesses covered by Code of Civil              item of property referred to in your answer to the preceding
      Procedure sections 2034.210–2034.310) or treatment from a           interrogatory? If so, for each estimate or evaluation state:
      HEALTH CARE PROVIDER for any injury you attribute to
                                                                          (a) the name, ADDRESS, and telephone number of the
      the INCIDENT? If so, for each HEALTH CARE PROVIDER
                                                                              PERSON who prepared it and the date prepared;
      state:
                                                                          (b) the name, ADDRESS, and telephone number of each
      (a) the name, ADDRESS, and telephone number;                            PERSON who has a copy of it; and
      (b) the type of consultation, examination, or treatment             (c) the amount of damage stated.
          provided;
      (c) the dates you received consultation, examination, or
                                                                      ✔   7.3 Has any item of property referred to in your answer to
          treatment; and
      (d) the charges to date.                                            interrogatory 7.1 been repaired? If so, for each item state:
                                                                          (a) the date repaired;
                                                                          (b) a description of the repair;
 ✔    6.5 Have you taken any medication, prescribed or not, as a
      result of injuries that you attribute to the INCIDENT? If so,       (c) the repair cost;
      for each medication state:                                          (d) the name, ADDRESS, and telephone number of the
      (a) the name;                                                           PERSON who repaired it;
      (b) the PERSON who prescribed or furnished it;                      (e) the name, ADDRESS, and telephone number of the
      (c) the date it was prescribed or furnished;                             PERSON who paid for the repair.
      (d) the dates you began and stopped taking it; and
      (e) the cost to date.                                           8.0 Loss of Income or Earning Capacity
                                                                      ✔   8.1 Do you attribute any loss of income or earning capacity
 ✔    6.6 Are there any other medical services necessitated by            to the INCIDENT? (If your answer is “no,” do not answer
      the injuries that you attribute to the INCIDENT that were not       interrogatories 8.2 through 8.8).
      previously listed (for example, ambulance, nursing,
      prosthetics)? If so, for each service state:                    ✔   8.2    State:
      (a) the nature;
                                                                          (a)   the nature of your work;
      (b) the date;
                                                                          (b)   your job title at the time of the INCIDENT; and
      (c) the cost; and                                                   (c)   the date your employment began.
      (d) the name, ADDRESS, and telephone number
          of each provider.                                           ✔   8.3 State the last date before the INCIDENT that you
                                                                          worked for compensation.
 ✔ 6.7 Has any HEALTH CARE PROVIDER advised that you
   may require future or additional treatment for any injuries        ✔   8.4 State your monthly income at the time of the INCIDENT
   that you attribute to the INCIDENT? If so, for each injury             and how the amount was calculated.
   state:
   (a) the name and ADDRESS of each HEALTH CARE                       ✔   8.5 State the date you returned to work at each place of
       PROVIDER;                                                          employment following the INCIDENT.
   (b) the complaints for which the treatment was advised; and
   (c) the nature, duration, and estimated cost of the                ✔   8.6 State the dates you did not work and for which you lost
       treatment.                                                         income as a result of the INCIDENT.

7.0 Property Damage                                                   ✔   8.7 State the total income you have lost to date as a result
 ✔    7.1 Do you attribute any loss of or damage to a vehicle or          of the INCIDENT and how the amount was calculated.
      other property to the INCIDENT? If so, for each item of
      property:                                                       ✔   8.8 Will you lose income in the future as a result of the
      (a) describe the property;                                          INCIDENT? If so, state:
      (b) describe the nature and location of the damage to the           (a) the facts upon which you base this contention;
          property;                                                       (b) an estimate of the amount;
                                                                          (c) an estimate of how long you will be unable to work; and
                                                                          (d) how the claim for future income is calculated.




DISC-001 [Rev. January 1, 2008]
                                            FORM INTERROGATORIES—GENERAL                                                          Page 4 of 8
            Case 1:20-bk-11006-VK             Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                         Desc
                                             Main Document    Page 354 of 439
                                                                                                                          DISC-001
9.0 Other Damages                                                          (c) the court, names of the parties, and case number of any
                                                                               action filed;
✔ 9.1 Are there any other damages that you attribute to the
                                                                           (d) the name, ADDRESS, and telephone number of any
  INCIDENT? If so, for each item of damage state:
                                                                               attorney representing you;
  (a) the nature;
  (b) the date it occurred;                                                (e) whether the claim or action has been resolved or is
  (c) the amount; and                                                          pending; and
  (d) the name, ADDRESS, and telephone number of each                      (f) a description of the injury.
      PERSON to whom an obligation was incurred.
                                                                       ✔   11.2 In the past 10 years have you made a written claim or
                                                                           demand for workers' compensation benefits? If so, for each
✔     9.2 Do any DOCUMENTS support the existence or amount                 claim or demand state:
      of any item of damages claimed in interrogatory 9.1? If so,          (a) the date, time, and place of the INCIDENT giving rise to
      describe each document and state the name, ADDRESS,                      the claim;
      and telephone number of the PERSON who has each                      (b) the name, ADDRESS, and telephone number of your
      DOCUMENT.                                                                employer at the time of the injury;
                                                                           (c) the name, ADDRESS, and telephone number of the
                                                                               workers’ compensation insurer and the claim number;
10.0 Medical History                                                       (d) the period of time during which you received workers’
✔ 10.1 At any time before the INCIDENT did you have com-                       compensation benefits;
    plaints or injuries that involved the same part of your body           (e) a description of the injury;
    claimed to have been injured in the INCIDENT? If so, for               (f) the name, ADDRESS, and telephone number of any
    each state:                                                                HEALTH CARE PROVIDER who provided services; and
      (a) a description of the complaint or injury;                        (g) the case number at the Workers’ Compensation Appeals
      (b) the dates it began and ended; and                                    Board.
      (c) the name, ADDRESS, and telephone number of each
          HEALTH CARE PROVIDER whom you consulted or                   12.0 Investigation—General
          who examined or treated you.                                 ✔   12.1 State the name, ADDRESS, and telephone number of
                                                                           each individual:
✔     10.2 List all physical, mental, and emotional disabilities you       (a) who witnessed the INCIDENT or the events occurring
      had immediately before the INCIDENT. (You may omit                       immediately before or after the INCIDENT;
      mental or emotional disabilities unless you attribute any            (b) who made any statement at the scene of the INCIDENT;
      mental or emotional injury to the INCIDENT.)                         (c) who heard any statements made about the INCIDENT by
                                                                               any individual at the scene; and
✔ 10.3 At any time after the INCIDENT, did you sustain
                                                                           (d) who YOU OR ANYONE ACTING ON YOUR BEHALF
  injuries of the kind for which you are now claiming
                                                                               claim has knowledge of the INCIDENT (except for
  damages? If so, for each incident giving rise to an injury
                                                                               expert witnesses covered by Code of Civil Procedure
  state:
                                                                               section 2034).
      (a) the date and the place it occurred;
      (b) the name, ADDRESS, and telephone number of any               ✔   12.2     Have YOU OR ANYONE ACTING ON YOUR
          other PERSON involved;
                                                                           BEHALF interviewed any individual concerning the
      (c) the nature of any injuries you sustained;                        INCIDENT? If so, for each individual state:
      (d) the name, ADDRESS, and telephone number of each
                                                                           (a) the name, ADDRESS, and telephone number of the
          HEALTH CARE PROVIDER who you consulted or who
                                                                               individual interviewed;
          examined or treated you; and
                                                                           (b) the date of the interview; and
      (e) the nature of the treatment and its duration.
                                                                           (c) the name, ADDRESS, and telephone number of the
11.0 Other Claims and Previous Claims                                          PERSON who conducted the interview.

✔ 11.1 Except for this action, in the past 10 years have you           ✔   12.3     Have YOU OR ANYONE ACTING ON YOUR
  filed an action or made a written claim or demand for                    BEHALF obtained a written or recorded statement from any
  compensation for your personal injuries? If so, for each                 individual concerning the INCIDENT? If so, for each
  action, claim, or demand state:                                          statement state:
  (a) the date, time, and place and location (closest street               (a) the name, ADDRESS, and telephone number of the
       ADDRESS or intersection) of the INCIDENT giving rise                    individual from whom the statement was obtained;
       to the action, claim, or demand;                                    (b) the name, ADDRESS, and telephone number of the
  (b) the name, ADDRESS, and telephone number of each                          individual who obtained the statement;
       PERSON against whom the claim or demand was made                    (c) the date the statement was obtained; and
       or the action filed;                                                (d) the name, ADDRESS, and telephone number of each
                                                                               PERSON who has the original statement or a copy.




DISC-001 [Rev. January 1, 2008]
                                               FORM INTERROGATORIES—GENERAL                                                   Page 5 of 8
            Case 1:20-bk-11006-VK           Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                           Desc
                                           Main Document    Page 355 of 439
                                                                                                                           DISC-001
✔ 12.4 Do YOU OR ANYONE ACTING ON YOUR BEHALF                       ✔ 13.2 Has a written report been prepared on the
  know of any photographs, films, or videotapes depicting any         surveillance? If so, for each written report state:
  place, object, or individual concerning the INCIDENT or             (a) the title;
  plaintiff's injuries? If so, state:                                 (b) the date;
     (a) the number of photographs or feet of film or videotape;      (c) the name, ADDRESS, and telephone number of the
     (b) the places, objects, or persons photographed, filmed, or         individual who prepared the report; and
         videotaped;                                                  (d) the name, ADDRESS, and telephone number of each
     (c) the date the photographs, films, or videotapes were              PERSON who has the original or a copy.
         taken;                                                     14.0 Statutory or Regulatory Violations
     (d) the name, ADDRESS, and telephone number of the
         individual taking the photographs, films, or videotapes;   ✔ 14.1 Do YOU OR ANYONE ACTING ON YOUR BEHALF
         and                                                            contend that any PERSON involved in the INCIDENT
     (e) the name, ADDRESS, and telephone number of each                violated any statute, ordinance, or regulation and that the
         PERSON who has the original or a copy of the                   violation was a legal (proximate) cause of the INCIDENT? If
         photographs, films, or videotapes.                             so, identify the name, ADDRESS, and telephone number of
                                                                        each PERSON and the statute, ordinance, or regulation that
                                                                        was violated.
✔ 12.5 Do YOU OR ANYONE ACTING ON YOUR BEHALF
  know of any diagram, reproduction, or model of any place or       ✔ 14.2 Was any PERSON cited or charged with a violation of
  thing (except for items developed by expert witnesses                 any statute, ordinance, or regulation as a result of this
  covered by Code of Civil Procedure sections 2034.210–                 INCIDENT? If so, for each PERSON state:
  2034.310) concerning the INCIDENT? If so, for each item
                                                                        (a) the name, ADDRESS, and telephone number of the
  state:
                                                                            PERSON;
  (a) the type (i.e., diagram, reproduction, or model);                 (b) the statute, ordinance, or regulation allegedly violated;
  (b) the subject matter; and
                                                                        (c) whether the PERSON entered a plea in response to the
  (c) the name, ADDRESS, and telephone number of each                       citation or charge and, if so, the plea entered; and
      PERSON who has it.                                                (d) the name and ADDRESS of the court or administrative
✔ 12.6 Was a report made by any PERSON concerning the                       agency, names of the parties, and case number.
  INCIDENT? If so, state:
                                                                    15.0 Denials and Special or Affirmative Defenses
     (a) the name, title, identification number, and employer of
                                                                    ✔ 15.1 Identify each denial of a material allegation and each
         the PERSON who made the report;
     (b) the date and type of report made;                              special or affirmative defense in your pleadings and for
     (c) the name, ADDRESS, and telephone number of the                 each:
                                                                        (a) state all facts upon which you base the denial or special
         PERSON for whom the report was made; and
                                                                            or affirmative defense;
     (d) the name, ADDRESS, and telephone number of each
         PERSON who has the original or a copy of the report.           (b) state the names, ADDRESSES, and telephone numbers
                                                                            of all PERSONS who have knowledge of those facts;
✔ 12.7 Have YOU OR ANYONE ACTING ON YOUR                                    and
  BEHALF inspected the scene of the INCIDENT? If so, for                (c) identify all DOCUMENTS and other tangible things that
  each inspection state:                                                     support your denial or special or affirmative defense, and
                                                                             state the name, ADDRESS, and telephone number of
     (a) the name, ADDRESS, and telephone number of the                      the PERSON who has each DOCUMENT.
         individual making the inspection (except for expert
                                                                    16.0 Defendant’s Contentions—Personal Injury
         witnesses covered by Code of Civil Procedure
         sections 2034.210–2034.310); and                               16.1 Do you contend that any PERSON, other than you or
     (b) the date of the inspection.                                    plaintiff, contributed to the occurrence of the INCIDENT or
                                                                        the injuries or damages claimed by plaintiff? If so, for each
13.0 Investigation—Surveillance                                         PERSON:
✔                                                                       (a) state the name, ADDRESS, and telephone number of
     13.1 Have YOU OR ANYONE ACTING ON YOUR BEHALF
                                                                            the PERSON;
     conducted surveillance of any individual involved in the
     INCIDENT or any party to this action? If so, for each sur-         (b) state all facts upon which you base your contention;
     veillance state:                                                   (c) state the names, ADDRESSES, and telephone numbers
                                                                            of all PERSONS who have knowledge of the facts; and
     (a) the name, ADDRESS, and telephone number of the                 (d) identify all DOCUMENTS and other tangible things that
         individual or party;
                                                                            support your contention and state the name, ADDRESS,
     (b) the time, date, and place of the surveillance;                     and telephone number of the PERSON who has each
     (c) the name, ADDRESS, and telephone number of the                     DOCUMENT or thing.
         individual who conducted the surveillance; and
     (d) the name, ADDRESS, and telephone number of each                16.2 Do you contend that plaintiff was not injured in the
                                                                        INCIDENT? If so:
         PERSON who has the original or a copy of any
                                                                        (a) state all facts upon which you base your contention;
         surveillance photograph, film, or videotape.
                                                                        (b) state the names, ADDRESSES, and telephone numbers
                                                                            of all PERSONS who have knowledge of the facts; and
                                                                        (c) identify all DOCUMENTS and other tangible things that
                                                                            support your contention and state the name, ADDRESS,
                                                                            and telephone number of the PERSON who has each
                                                                            DOCUMENT or thing.
DISC-001 [Rev. January 1, 2008]
                                            FORM INTERROGATORIES—GENERAL                                                      Page 6 of 8
             Case 1:20-bk-11006-VK            Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                       Desc
                                             Main Document    Page 356 of 439
                                                                                                                         DISC-001
     16.3 Do you contend that the injuries or the extent of the          16.8 Do you contend that any of the costs of repairing the
     injuries claimed by plaintiff as disclosed in discovery             property damage claimed by plaintiff in discovery
     proceedings thus far in this case were not caused by the            proceedings thus far in this case were unreasonable? If so:
     INCIDENT? If so, for each injury:                                   (a) identify each cost item;
     (a) identify it;                                                    (b) state all facts upon which you base your contention;
     (b) state all facts upon which you base your contention;            (c) state the names, ADDRESSES, and telephone numbers
     (c) state the names, ADDRESSES, and telephone numbers                   of all PERSONS who have knowledge of the facts; and
         of all PERSONS who have knowledge of the facts; and             (d) identify all DOCUMENTS and other tangible things that
     (d) identify all DOCUMENTS and other tangible things that               support your contention and state the name, ADDRESS,
          support your contention and state the name, ADDRESS,               and telephone number of the PERSON who has each
          and telephone number of the PERSON who has each                    DOCUMENT or thing.
          DOCUMENT or thing.

     16.4 Do you contend that any of the services furnished by           16.9 Do YOU OR ANYONE ACTING ON YOUR BEHALF
     any HEALTH CARE PROVIDER claimed by plaintiff in                    have any DOCUMENT (for example, insurance bureau
     discovery proceedings thus far in this case were not due to         index reports) concerning claims for personal injuries made
     the INCIDENT? If so:                                                before or after the INCIDENT by a plaintiff in this case? If
                                                                         so, for each plaintiff state:
     (a) identify each service;
     (b) state all facts upon which you base your contention;            (a) the source of each DOCUMENT;
     (c) state the names, ADDRESSES, and telephone numbers               (b) the date each claim arose;
         of all PERSONS who have knowledge of the facts; and             (c) the nature of each claim; and
     (d) identify all DOCUMENTS and other tangible things that           (d) the name, ADDRESS, and telephone number of the
         support your contention and state the name, ADDRESS,                PERSON who has each DOCUMENT.
         and telephone number of the PERSON who has each
         DOCUMENT or thing.                                              16.10 Do YOU OR ANYONE ACTING ON YOUR BEHALF
                                                                         have any DOCUMENT concerning the past or present
                                                                         physical, mental, or emotional condition of any plaintiff in
     16.5 Do you contend that any of the costs of services
                                                                         this case from a HEALTH CARE PROVIDER not previously
     furnished by any HEALTH CARE PROVIDER claimed as
                                                                         identified (except for expert witnesses covered by Code of
     damages by plaintiff in discovery proceedings thus far in
                                                                         Civil Procedure sections 2034.210–2034.310)? If so, for
     this case were not necessary or unreasonable? If so:
                                                                         each plaintiff state:
     (a) identify each cost;
                                                                         (a) the name, ADDRESS, and telephone number of each
     (b) state all facts upon which you base your contention;                HEALTH CARE PROVIDER;
     (c) state the names, ADDRESSES, and telephone numbers
         of all PERSONS who have knowledge of the facts; and             (b) a description of each DOCUMENT; and
     (d) identify all DOCUMENTS and other tangible things that           (c) the name, ADDRESS, and telephone number of the
          support your contention and state the name, ADDRESS,               PERSON who has each DOCUMENT.
          and telephone number of the PERSON who has each
                                                                      17.0 Responses to Request for Admissions
          DOCUMENT or thing.
                                                                      ✔ 17.1 Is your response to each request for admission served
     16.6 Do you contend that any part of the loss of earnings or       with these interrogatories an unqualified admission? If not,
     income claimed by plaintiff in discovery proceedings thus far      for each response that is not an unqualified admission:
     in this case was unreasonable or was not caused by the
     INCIDENT? If so:                                                    (a) state the number of the request;
                                                                         (b) state all facts upon which you base your response;
     (a) identify each part of the loss;
                                                                         (c) state the names, ADDRESSES, and telephone numbers
     (b) state all facts upon which you base your contention;
                                                                             of all PERSONS who have knowledge of those facts;
     (c) state the names, ADDRESSES, and telephone numbers
                                                                             and
         of all PERSONS who have knowledge of the facts; and             (d) identify all DOCUMENTS and other tangible things that
     (d) identify all DOCUMENTS and other tangible things that               support your response and state the name, ADDRESS,
         support your contention and state the name, ADDRESS,                and telephone number of the PERSON who has each
         and telephone number of the PERSON who has each                     DOCUMENT or thing.
         DOCUMENT or thing.
                                                                      18.0 [Reserved]
     16.7     Do you contend that any of the property damage
     claimed by plaintiff in discovery Proceedings thus far in this   19.0 [Reserved]
     case was not caused by the INCIDENT? If so:                      20.0 How the Incident Occurred—Motor Vehicle
     (a) identify each item of property damage;
     (b) state all facts upon which you base your contention;         ✔ 20.1 State the date, time, and place of the INCIDENT
     (c) state the names, ADDRESSES, and telephone numbers              (closest street ADDRESS or intersection).
         of all PERSONS who have knowledge of the facts; and
     (d) identify all DOCUMENTS and other tangible things that           20.2 For each vehicle involved in the INCIDENT, state:
         support your contention and state the name, ADDRESS,            (a) the year, make, model, and license number;
         and telephone number of the PERSON who has each                 (b) the name, ADDRESS, and telephone number of the
         DOCUMENT or thing.                                                  driver;

DISC-001 [Rev. January 1, 2008]                                                                                             Page 7 of 8
                                                FORM INTERROGATORIES—GENERAL
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 357 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 358 of 439
     Case 1:20-bk-11006-VK            Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00           Desc
                                     Main Document    Page 359 of 439


1                              REQUESTS FOR ADMISSION, SET ONE
2                                            ATTACHMENT 1
3    1.     Admit that RUVIN FEYGENBERG and LEV INVESTMENTS, LLC were partners in
4    the purchase of the REAL PROPERTY COMMONLY KNOWN AS 13854 ALBERS STREET,
5    SHERMAN OAKS, CALIFORNIA 91401, APN 2247-013-001.
6    2.     Admit that RPT was not a partner with RUVIN FEYGENBERG in the purchase of the
7    REAL PROPERTY COMMONLY KNOWN AS 13854 ALBERS STREET, SHERMAN
8    OAKS, CALIFORNIA 91401, APN 2247-013-001 (the term RPT shall refer to Cross-Defendant
9    Real Property Trustee, Inc.).
10   3.     Admit that RUVIN FEYGENBERG purchased the NOTE on or about December 31,
11   2018 (the term the NOTE shall refer to the defaulted Promissory Note secured by a first position
12   Deed of Trust for the REAL PROPERTY COMMONLY KNOWN AS 13854 ALBERS
13   STREET, SHERMAN OAKS, CALIFORNIA 91401, APN 2247-013-001).
14   4.     Admit that RUVIN FEYGENBERG paid $2,039,127.95 to The Evergreen Advantage,
15   LLC for the NOTE.
16   5.     Admit that RUVIN FEYGENBERG, after foreclosure of the REAL PROPERTY
17   COMMONLY KNOWN AS 13854 ALBERS STREET, SHERMAN OAKS, CALIFORNIA
18   91401, APN 2247-013-001, became the first position lien holder against the REAL PROPERTY
19   COMMONLY KNOWN AS 13854 ALBERS STREET, SHERMAN OAKS, CALIFORNIA
20   91401, APN 2247-013-001.
21   6.     Admit that RUVIN FEYGENBERG knew that LEV INVESTMENTS, LLC borrowed
22   purchase money to purchase the NOTE.
23   7.     Admit that RUVIN FEYGENBERG owes money to RPT.
24   8.     Admit that RUVIN FEYGENBERG hired RPT to foreclose on defaulted deeds of trust
25   and failed to pay for RPT’s services.
26   9.     Admit that RUVIN FEYGENBERG owes the JUDGMENT (the term the JUDGMENT
27   refers to the Judgment evidenced by the Abstract of Judgment recorded as instrument number
28   20130597959 in the Office Records of the County of Los Angeles, on April 22, 2013).



                                                      -1-
                                     RPT’s RFAs, SET ONE TO FEYGENBERG
     Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00       Desc
                                 Main Document    Page 360 of 439


1    10.    Admit that RUVIN FEYGENBERG failed to pay the JUDGMENT.
2    11.    Admit that RUVIN FEYGENBERG failed to disclose the JUDGMENT to LEV
3    INVESTMENTS, LLC.
4    12.    Admit that RUVIN FEYGENBERG failed to inform LEV INVESTMENTS, LLC of the
5    JUDGMENT.
6    13.    Admit that RUVIN FEYGENBERG does not have any claim against RPT.
7    14.    Admit that RUVIN FEYGENBERG does not make any allegations against RPT.
8    15.    Admit that RUVIN FEYGENBERG does not have any causes of action against RPT.
9    16.    Admit that RUVIN FEYGENBERG does not have any pending litigation against RPT.
10   17.    Admit that RUVIN FEYGENBERG failed to repay the debt to RPT.
11   18.    Admit that RUVIN FEYGENBERG did not suffer any special damages as a result of any
12   act of RPT.
13   19.    Admit that RUVIN FEYGENBERG did not suffer any special damages as a result of any
14   omission of RPT.
15   20.    Admit that RUVIN FEYGENBERG did not suffer any general damages as a result of any
16   act of RPT.
17   21.    Admit that RUVIN FEYGENBERG did not suffer any general damages as a result of any
18   omission of RPT.
19   22.    Admit that RUVIN FEYGENBERG does not have any evidence that he suffered any
20   special damages as a result of any act of RPT.
21   23.    Admit that RUVIN FEYGENBERG does not have any evidence that he suffered any
22   special damages as a result of any omission of RPT.
23   24.    Admit that RUVIN FEYGENBERG does not have any evidence that he suffered any
24   general damages as a result of any act of RPT.
25   25.    Admit that RUVIN FEYGENBERG does not have any evidence that he suffered any
26   general damages as a result of any omission of RPT.
27   26.    Admit that RPT did not breach any fiduciary duty to RUVIN FEYGENBERG.
28   27.    Admit that RPT did not breach any contract to RUVIN FEYGENBERG.



                                                   -2-
                                  RPT’s RFAs, SET ONE TO FEYGENBERG
     Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                Desc
                                   Main Document    Page 361 of 439


1    28.       Admit that RPT did not conceal any act against RUVIN FEYGENBERG.
2    29.       Admit that RUVIN FEYGENBERG has no claim against RPT in relation to the
3    allegations of wrongful foreclosure of the LAND (the term the LAND shall refer to the vacant
4    land that is being developed as a luxury RV park in Coachella, California with APN 601-620-
5    012-0).
6    30.       Admit that RUVIN FEYGENBERG holds no title to the LAND.
7    31.       Admit that RUVIN FEYGENBERG holds to liens against the LAND.
8    32.       Admit that RPT has no right or duty to cancel any instrument recorded against the
9    LAND.
10   33.       Admit that RPT did not wrongfully foreclose on the LAND.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                      -3-
                                     RPT’s RFAs, SET ONE TO FEYGENBERG
     Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00       Desc
                                 Main Document    Page 362 of 439


1    Michael Shemtoub, Esq. SBN 253948
     BEVERLY LAW
2
     4929 Wilshire Boulevard, Suite 702
3    Los Angeles, California 90010
     Telephone:    (310) 552-6921
4    Facsimile:    (323) 421-9397
5
     Attorney for Real Property Trustee, Inc.
6    and Mike Kemel
7

8
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

9                               FOR THE COUNTY OF LOS ANGELES
10
                                  NORTHWEST JUDICIAL DISTRICT
11
     LEV INVESTMENTS, LLC,                    )     Case No.: 19VECV00878
12                                            )
                  Plaintiff,                  )     REQUESTS FOR PRODUCTION OF
13                                            )
                                              )     DOCUMENTS, SET ONE
14         vs.                                )
                                              )     Place:        Dept. U
15   RUVIN FEYGENBERG; MICHAEL                )     Judge:        Theresa M. Traber
     LEIZEROVITZ; SENSIBLE CONSULTING ))
16
     AND MANAGEMENT, INC.; MING ZHU, )
17   LLC; and DOES 1 through 100, inclusive,  )     Complaint Filed:    June 20, 2019
                                              )     Trial Date:         Not set
18                Defendants.                 )
                                              )
     _____________________________________ )
19
     RUVIN FEYGENBERG; MICHAEL                )
20   LEIZEROVITZ; SENSIBLE CONSULTING )
     AND MANAGEMENT, INC.                     )
21                                            )
                                              )
22
                          Cross-Complainants, )
                                              )
23         vs.                                )
                                              )
24                                            )
     LEV INVESTMENTS, LLC, DMITRI             )
25
     LIOUDKOVSKI (aka Dmitri Ludkovski),      )
     YEVGENIYA LISITSA (aka Y. GINA           )
26   LISITSA), LISITSA LAW, INC., REAL        )
     PROPERTY TRUSTEE, INC., MIKE             )
27                                            )
     KEMEL, and ROES 1 to 50,                 )
28                                            )
                          Cross-Defendants.   )
                                              )


                                                   -1-
                                  RPT’S RFPDs, SET ONE TO FEYGENBERG
     Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                                  Main Document    Page 363 of 439


1

2    PROPOUNDING PARTY:            REAL PROPERTY TRUSTEE, INC.
3    RESPONDING PARTY:             RUVIN FEYGENBERG
4    SET NUMBER:                   ONE
5            Cross-Defendant Real Property Trustee, Inc., hereinafter Cross-Defendant or
6    Propounding Party or RPT, hereby requests that Cross-Complainant Ruvin Feygenberg,
7    hereinafter Cross-Complainant or Responding Party, produce on June 30, 2020 at 10:00 a.m.
8    the documents and things described below for examination and copying at the offices of Beverly
9    Law which address is 4929 Wilshire Boulevard, Suite 702, Los Angeles, California 90010. You
10   also may comply with this request by mailing or hand-delivering copies of the requested
11   documents and things to Cross-Defendant’s counsel at the above-address, so that the documents
12   are received on or before June 30, 2020 at 10:00 a.m. Any such production of documents is
13   without prejudice to Cross-Defendant’s right to inspect and copy the original of each document
14   at a future date.
15                                DOCUMENTS TO BE PRODUCED
16   1.      The contract between RUVIN FEYGENBERG and LEV INVESTMENTS, LLC.
17   2.      All DOCUMENTS which RELATE TO LEV INVESTMENTS, LLC (the terms
18   “DOCUMENT” or “DOCUMENTS” shall mean and include the original and every non-identical
19   copy of or attachment to any printed, typewritten, or handwritten matter of whatever character,
20   including but not limited to “writings” as defined by California Evidence Code § 250, and any
21   other tangible thing known to Responding Party in its possession, custody or control, whether
22   printed, recorded, reproduced by any process or written or produced by hand, and whether or not
23   claimed to be privileged or exempt from production for any reason. Set forth in this definition is
24   a list of examples of writings and tangible things which are included within this definition. The
25   list is not exclusive but is intended to aid Responding Party in the identification and production
26   of DOCUMENTS. Examples of DOCUMENTS are: correspondence, letters, memoranda, notes,
27   charts, transcripts, minutes of meetings, inter-office and intra-office communications, reports,
28   forecasts, estimates, requests, summaries, instructions, descriptions, analyses, statements,



                                                   -2-
                                  RPT’S RFPDs, SET ONE TO FEYGENBERG
     Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                                   Main Document    Page 364 of 439


1    recommendations, inventories, certificates, notices, return receipts, contracts, agreements,
2    certifications, approvals, authorizations, lists, diagrams, diaries, desk calendar notations,
3    microfilm, microfiche, photographs, magnetic tape recordings, compact disks or other digital
4    recordings, computer disks and diskettes, teletype messages, films, computer printouts,
5    telegrams, news releases, newspapers, periodicals, books, bulletins, circulars, pamphlets,
6    manuals, affidavits, waivers, accounting work sheets, bills, invoices, financial statements,
7    statements of account, ledger sheets, statistical statements, appraisals, credit files, evidences of
8    indebtedness, checks, promissory notes, receipts, instruments, or material similar to any of the
9    foregoing, however denominated. The terms DOCUMENT or DOCUMENTS shall not include
10   any DOCUMENTS previously produced by Responding Party in this case; the terms “RELATE
11   TO,” “RELATES TO,” and “RELATING TO” shall mean and include referring to, alluding to,
12   responding to, pertaining to, connected with, commenting on, reviewing any aspects of, about,
13   regarding, discussing, showing, describing, mentioning, respecting, analyzing, evidencing,
14   constituting, concerning, memorializing, leading up to, or having any impact on).
15   3.     All DOCUMENTS which RELATE TO the SUBJECT PROPERTY for the last 5 years
16   (the term the SUBJECT PROPERTY shall refer to the real property commonly known as 13854
17   Albers Street, Sherman Oaks, California 91401, APN 2247-013-001).
18   4.     All COMMUNICATIONS between RUVIN FEYGENBERG and LEV INVESTMENTS,
19   LLC (the term “COMMUNICATION” or “COMMUNICATIONS” shall mean and refer to any
20   oral, written or electronic transmittal of information, opinion, belief, idea or statement, whether
21   made in person, by telephone, electronic mail, fax, mail, or by any other means).
22   5.     All COMMUNICATIONS between RUVIN FEYGENBERG and REAL PROPERTY
23   TRUSTEE, INC.
24   6.     All COMMUNICATIONS between RUVIN FEYGENBERG and MIKE KEMEL.
25   7.     All COMMUNICATIONS between RUVIN FEYGENBERG, on one hand, and any other
26   PERSON, on the other hand, RELATING TO the SUBJECT PROPERTY within the last 5 years
27   (the term “PERSON” and “PERSONS” shall mean and include any natural person, individual,
28




                                                    -3-
                                   RPT’S RFPDs, SET ONE TO FEYGENBERG
     Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00               Desc
                                   Main Document    Page 365 of 439


1    firm, association, organization, partnership, business, trust, corporation, joint venture,
2    governmental body, governmental agency, or other form of legal or public entity).
3    8.     All COMMUNICATIONS between RUVIN FEYGENBERG, on one hand, and any other
4    PERSON, on the other hand, RELATING TO REAL PROPERTY TRUSTEE, INC.
5    9.     All COMMUNICATIONS between RUVIN FEYGENBERG, on one hand, and any other
6    PERSON, on the other hand, RELATING TO LEV INVESTMENTS, LLC.
7    10.    All COMMUNICATIONS between RUVIN FEYGENBERG, on one hand, and any other
8    PERSON, on the other hand, RELATING TO the LAND (the term the LAND shall refer to the
9    vacant land that is being developed as a luxury RV park in Coachella, California with APN 601-
10   620-012-0).
11   11.    All DOCUMENTS identified in RUVIN FEYGENBERG’s responses to REAL
12   PROPERTY TRUSTEE’s Form Interrogatories, Set One served concurrently herewith.
13   12.    All DOCUMENTS RELATING TO the source of funds for the purchase of the
14   SUBJECT PROPERTY.
15   13.    All DOCUMENTS RELATING TO RUVIN FEYGENBERG foreclosure of the real
16   property located at 23315 Calvert St., Woodland Hills, California 91367.
17   14.    All DOCUMENTS RELATING TO RUVIN FEYGENBERG foreclosure of the real
18   property located at 6439 Deep Dell Place, Los Angeles, California 90068.
19   15.    All DOCUMENTS RELATING TO all loans given secured with the real property located
20   at 23315 Calvert St., Woodland Hills, California 91367.
21   16.    All DOCUMENTS RELATING TO the source of funds of the loans given secured with
22   the real property located at 23315 Calvert St., Woodland Hills, California 91367.
23   17.    All DOCUMENTS RELATING TO the source of funds of the loans given secured with
24   the real property located at 6439 Deep Dell Place, Los Angeles, California 90068.
25   18.    All DOCUMENTS that show that RUVIN FEYGENBERG is entitled to foreclosure of
26   the SUBJECT PROPERTY.
27   19.    ALL DOCUMENTS that show the amount due to RUVIN FEYGENBERG on the loan
28   secured with the SUBJECT PROPERTY.



                                                    -4-
                                   RPT’S RFPDs, SET ONE TO FEYGENBERG
     Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00            Desc
                                 Main Document    Page 366 of 439


1    20.    All DOCUMENTS that show all notices that RUVIN FEYGENBERG received from any
2    government agency that RELATE TO the SUBJECT PROPERTY from 2018 to present.
3    21.    All DOCUMENTS that show the fair market value of the SUBJECT PROPERTY.
4    22.    ALL DOCUMENTS that show the fair market value of the SUBJECT PROPERTY
5    between 2018 and present.
6    23.    All DOCUMENTS between RUVIN FEYGENBERG and MICHAEL LEIZEROVITZ,
7    including but not limited all emails, letters and text messages, RELATED TO the SUBJECT
8    PROPERTY.
9    24.    All DOCUMENTS between RUVIN FEYGENBERG and MICHAEL LEIZEROVITZ,
10   including but not limited all emails, letters and text messages, RELATED TO the LAND.
11   25.    All DOCUMENTS between RUVIN FEYGENBERG and Prime Capital Group, Inc.
12   RELATED TO the SUBJECT PROPERTY.
13   26.    All DOCUMENTS between RUVIN FEYGENBERG and Prime Capital Group, Inc.
14   RELATED TO the LAND.
15   27.    All DOCUMENTS showing consideration for the assignment to SENSIBLE
16   CONSULTING AND MANAGEMENT, INC. against the SUBJECT PROPERTY.
17   28.    All cleared checks, cashier’s checks, wire transfers, and any and all other DOCUMENTS
18   showing consideration for the assignment to SENSIBLE CONSULTING AND
19   MANAGEMENT, INC. against the SUBJECT PROPERTY.
20   29.    All DOCUMENTS showing accounting of the loan against the SUBJECT PROPERTY.
21   30.    All DOCUMENTS showing foreclosure process RELATED TO the SUBJECT
22   PROPERTY.
23   31.    The escrow file RELATED TO the assignment to SENSIBLE CONSULTING AND
24   MANAGEMENT, INC. against the SUBJECT PROPERTY.
25   32.    The title file RELATED TO the assignment to SENSIBLE CONSULTING AND
26   MANAGEMENT, INC. against the SUBJECT PROPERTY.
27   33.    All Final Closing Statements RELATED TO the assignment to SENSIBLE
28   CONSULTING AND MANAGEMENT, INC. against the SUBJECT PROPERTY.



                                                  -5-
                                 RPT’S RFPDs, SET ONE TO FEYGENBERG
     Case 1:20-bk-11006-VK     Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00            Desc
                              Main Document    Page 367 of 439


1    34.   All DOCUMENTS showing any and all payoff statements of the loan against the
2    SUBJECT PROPERTY.
3    35.   All DOCUMENTS showing damages RUVIN FEYGENBERG sustained RELATED to
4    the loan secured with the SUBJECT PROPERTY.
5    36.   All DOCUMENTS showing damages RUVIN FEYGENBERG sustained RELATED to
6    the LAND.
7

8                                                   Respectfully submitted,
9    Dated: May 29, 2020                            BEVERLY LAW
10

11
                                                   By
12                                                      Michael Shemtoub, Esq.
                                                        Attorney for Real Property Trustee, Inc.
13                                                      and Mike Kemel
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                               -6-
                              RPT’S RFPDs, SET ONE TO FEYGENBERG
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 368 of 439
            Case 1:20-bk-11006-VK              Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                        Desc
                                              Main Document    Page 369 of 439
                                                                                                                          DISC-001
      (2)    INCIDENT means (insert your definition here or         1.0 Identity of Persons Answering These Interrogatories
             on a separate, attached sheet labeled “Sec.            ✔   1.1 State the name, ADDRESS, telephone number, and
             4(a)(2)”):                                                 relationship to you of each PERSON who prepared or
                                                                        assisted in the preparation of the responses to these
                                                                        interrogatories. (Do not identify anyone who simply typed or
                                                                        reproduced the responses.)

                                                                    2.0 General Background Information—individual
(b) YOU OR ANYONE ACTING ON YOUR BEHALF                                 2.1 State:
includes you, your agents, your employees, your insurance               (a) your name;
companies, their agents, their employees, your attorneys, your          (b) every name you have used in the past; and
accountants, your investigators, and anyone else acting on              (c) the dates you used each name.
your behalf.
(c) PERSON includes a natural person, firm, association,                2.2 State the date and place of your birth.
organization, partnership, business, trust, limited liability
                                                                        2.3 At the time of the INCIDENT, did you have a driver's
company, corporation, or public entity.
                                                                        license? If so state:
(d) DOCUMENT means a writing, as defined in Evidence                    (a) the state or other issuing entity;
Code section 250, and includes the original or a copy of                (b) the license number and type;
handwriting, typewriting, printing, photostats, photographs,            (c) the date of issuance; and
electronically stored information, and every other means of             (d) all restrictions.
recording upon any tangible thing and form of communicating
                                                                        2.4 At the time of the INCIDENT, did you have any other
or representation, including letters, words, pictures, sounds, or
                                                                        permit or license for the operation of a motor vehicle? If so,
symbols, or combinations of them.
                                                                        state:
(e) HEALTH CARE PROVIDER includes any PERSON                            (a) the state or other issuing entity;
referred to in Code of Civil Procedure section 667.7(e)(3).             (b) the license number and type;
                                                                        (c) the date of issuance; and
(f) ADDRESS means the street address, including the city,               (d) all restrictions.
state, and zip code.
                                                                        2.5 State:
Sec. 5. Interrogatories
                                                                        (a) your present residence ADDRESS;
The following interrogatories have been approved by the                 (b) your residence ADDRESSES for the past five years; and
Judicial Council under Code of Civil Procedure section 2033.710:        (c) the dates you lived at each ADDRESS.
                                  CONTENTS
                                                                        2.6 State:
    1.0 Identity of Persons Answering These Interrogatories             (a) the name, ADDRESS, and telephone number of your
    2.0 General Background Information—Individual                           present employer or place of self-employment; and
    3.0 General Background Information—Business Entity
                                                                        (b) the name, ADDRESS, dates of employment, job title,
    4.0 Insurance
                                                                            and nature of work for each employer or
    5.0 [Reserved]
                                                                            self-employment you have had from five years before
    6.0 Physical, Mental, or Emotional Injuries
                                                                            the INCIDENT until today.
    7.0 Property Damage
    8.0 Loss of Income or Earning Capacity                              2.7 State:
    9.0 Other Damages                                                   (a) the name and ADDRESS of each school or other
   10.0 Medical History                                                     academic or vocational institution you have attended,
   11.0 Other Claims and Previous Claims                                    beginning with high school;
   12.0 Investigation—General                                           (b) the dates you attended;
   13.0 Investigation—Surveillance                                      (c) the highest grade level you have completed; and
   14.0 Statutory or Regulatory Violations                              (d) the degrees received.
   15.0 Denials and Special or Affirmative Defenses
   16.0 Defendant’s Contentions Personal Injury                         2.8 Have you ever been convicted of a felony? If so, for
   17.0 Responses to Request for Admissions                             each conviction state:
   18.0 [Reserved]                                                      (a) the city and state where you were convicted;
   19.0 [Reserved]                                                      (b) the date of conviction;
   20.0 How the Incident Occurred—Motor Vehicle                         (c) the offense; and
   25.0 [Reserved]                                                      (d) the court and case number.
   30.0 [Reserved]
   40.0 [Reserved]                                                      2.9 Can you speak English with ease? If not, what
   50.0 Contract                                                        language and dialect do you normally use?
   60.0 [Reserved]
   70.0 Unlawful Detainer [See separate form DISC-003]                  2.10 Can you read and write English with ease? If not, what
  101.0 Economic Litigation [See separate form DISC-004]                language and dialect do you normally use?
  200.0 Employment Law [See separate form DISC-002]
        Family Law [See separate form FL-145]

DISC-001 [Rev. January 1, 2008]                                                                                               Page 2 of 8
                                               FORM INTERROGATORIES—GENERAL
            Case 1:20-bk-11006-VK               Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                            Desc
                                               Main Document    Page 370 of 439
                                                                                                                                DISC-001
✔     2.11 At the time of the INCIDENT were you acting as an              ✔   3.4 Are you a joint venture? If so, state:
      agent or employee for any PERSON? If so, state:                         (a) the current joint venture name;
      (a) the name, ADDRESS, and telephone number of that                     (b) all other names used by the joint venture during the
          PERSON: and                                                             past 10 years and the dates each was used;
      (b) a description of your duties.                                       (c) the name and ADDRESS of each joint venturer; and
                                                                              (d) the ADDRESS of the principal place of business.
      2.12 At the time of the INCIDENT did you or any other
                                                                          ✔   3.5 Are you an unincorporated association?
      person have any physical, emotional, or mental disability or
      condition that may have contributed to the occurrence of the            If so, state:
      INCIDENT? If so, for each person state:                                 (a) the current unincorporated association name;
      (a) the name, ADDRESS, and telephone number;                            (b) all other names used by the unincorporated association
      (b) the nature of the disability or condition; and                           during the past 10 years and the dates each was used;
      (c) the manner in which the disability or condition                          and
          contributed to the occurrence of the INCIDENT.                      (c) the ADDRESS of the principal place of business.

      2.13 Within 24 hours before the INCIDENT did you or any             ✔   3.6 Have you done business under a fictitious name during
      person involved in the INCIDENT use or take any of the                  the past 10 years? If so, for each fictitious name state:
      following substances: alcoholic beverage, marijuana, or                 (a) the name;
      other drug or medication of any kind (prescription or not)? If          (b) the dates each was used;
      so, for each person state:                                              (c) the state and county of each fictitious name filing; and
      (a) the name, ADDRESS, and telephone number;                            (d) the ADDRESS of the principal place of business.
      (b) the nature or description of each substance;
      (c) the quantity of each substance used or taken;                   ✔   3.7 Within the past five years has any public entity regis-
      (d) the date and time of day when each substance was used               tered or licensed your business? If so, for each license or
           or taken;                                                          registration:
      (e) the ADDRESS where each substance was used or
                                                                              (a) identify the license or registration;
           taken;
                                                                              (b) state the name of the public entity; and
      (f) the name, ADDRESS, and telephone number of each
                                                                              (c) state the dates of issuance and expiration.
           person who was present when each substance was used
           or taken; and
      (g) the name, ADDRESS, and telephone number of any                  4.0 Insurance
           HEALTH CARE PROVIDER who prescribed or furnished               ✔   4.1 At the time of the INCIDENT, was there in effect any
           the substance and the condition for which it was                   policy of insurance through which you were or might be
           prescribed or furnished.                                           insured in any manner (for example, primary, pro-rata, or
                                                                              excess liability coverage or medical expense coverage) for
3.0 General Background Information—Business Entity                            the damages, claims, or actions that have arisen out of the
✔     3.1 Are you a corporation? If so, state:                                INCIDENT? If so, for each policy state:
      (a) the name stated in the current articles of incorporation;           (a) the kind of coverage;
      (b) all other names used by the corporation during the past             (b) the name and ADDRESS of the insurance company;
          10 years and the dates each was used;                               (c) the name, ADDRESS, and telephone number of each
      (c) the date and place of incorporation;                                    named insured;
      (d) the ADDRESS of the principal place of business; and                 (d) the policy number;
      (e) whether you are qualified to do business in California.             (e) the limits of coverage for each type of coverage con-
                                                                                  tained in the policy;
✔     3.2 Are you a partnership? If so, state:                                (f) whether any reservation of rights or controversy or
      (a) the current partnership name;                                           coverage dispute exists between you and the insurance
      (b) all other names used by the partnership during the past                 company; and
          10 years and the dates each was used;                               (g) the name, ADDRESS, and telephone number of the
      (c) whether you are a limited partnership and, if so, under                 custodian of the policy.
          the laws of what jurisdiction;
      (d) the name and ADDRESS of each general partner; and               ✔   4.2 Are you self-insured under any statute for the damages,
      (e) the ADDRESS of the principal place of business.                     claims, or actions that have arisen out of the INCIDENT? If
                                                                              so, specify the statute.
✔     3.3 Are you a limited liability company? If so, state:
      (a) the name stated in the current articles of organization;        5.0 [Reserved]
      (b) all other names used by the company during the past 10
                                                                          6.0 Physical, Mental, or Emotional Injuries
          years and the date each was used;
      (c) the date and place of filing of the articles of organization;       6.1 Do you attribute any physical, mental, or emotional
      (d) the ADDRESS of the principal place of business; and                 injuries to the INCIDENT? (If your answer is “no,” do not
      (e) whether you are qualified to do business in California.             answer interrogatories 6.2 through 6.7).

                                                                              6.2 Identify each injury you attribute to the INCIDENT and
                                                                              the area of your body affected.


DISC-001 [Rev. January 1, 2008]
                                                 FORM INTERROGATORIES—GENERAL                                                     Page 3 of 8
            Case 1:20-bk-11006-VK             Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                            Desc
                                             Main Document    Page 371 of 439
                                                                                                                              DISC-001
      6.3 Do you still have any complaints that you attribute to          (c) state the amount of damage you are claiming for each
      the INCIDENT? If so, for each complaint state:                          item of property and how the amount was calculated; and
      (a) a description;                                                  (d) if the property was sold, state the name, ADDRESS, and
      (b) whether the complaint is subsiding, remaining the same,             telephone number of the seller, the date of sale, and the
          or becoming worse; and                                              sale price.
      (c) the frequency and duration.
      6.4 Did you receive any consultation or examination             ✔   7.2 Has a written estimate or evaluation been made for any
      (except from expert witnesses covered by Code of Civil              item of property referred to in your answer to the preceding
      Procedure sections 2034.210–2034.310) or treatment from a           interrogatory? If so, for each estimate or evaluation state:
      HEALTH CARE PROVIDER for any injury you attribute to
                                                                          (a) the name, ADDRESS, and telephone number of the
      the INCIDENT? If so, for each HEALTH CARE PROVIDER
                                                                              PERSON who prepared it and the date prepared;
      state:
                                                                          (b) the name, ADDRESS, and telephone number of each
      (a) the name, ADDRESS, and telephone number;                            PERSON who has a copy of it; and
      (b) the type of consultation, examination, or treatment             (c) the amount of damage stated.
          provided;
      (c) the dates you received consultation, examination, or
                                                                      ✔   7.3 Has any item of property referred to in your answer to
          treatment; and
      (d) the charges to date.                                            interrogatory 7.1 been repaired? If so, for each item state:
                                                                          (a) the date repaired;
                                                                          (b) a description of the repair;
      6.5 Have you taken any medication, prescribed or not, as a
      result of injuries that you attribute to the INCIDENT? If so,       (c) the repair cost;
      for each medication state:                                          (d) the name, ADDRESS, and telephone number of the
      (a) the name;                                                           PERSON who repaired it;
      (b) the PERSON who prescribed or furnished it;                      (e) the name, ADDRESS, and telephone number of the
      (c) the date it was prescribed or furnished;                             PERSON who paid for the repair.
      (d) the dates you began and stopped taking it; and
      (e) the cost to date.                                           8.0 Loss of Income or Earning Capacity
                                                                      ✔   8.1 Do you attribute any loss of income or earning capacity
      6.6 Are there any other medical services necessitated by            to the INCIDENT? (If your answer is “no,” do not answer
      the injuries that you attribute to the INCIDENT that were not       interrogatories 8.2 through 8.8).
      previously listed (for example, ambulance, nursing,
      prosthetics)? If so, for each service state:                    ✔   8.2    State:
      (a) the nature;
                                                                          (a)   the nature of your work;
      (b) the date;
                                                                          (b)   your job title at the time of the INCIDENT; and
      (c) the cost; and                                                   (c)   the date your employment began.
      (d) the name, ADDRESS, and telephone number
          of each provider.                                           ✔   8.3 State the last date before the INCIDENT that you
                                                                          worked for compensation.
      6.7 Has any HEALTH CARE PROVIDER advised that you
      may require future or additional treatment for any injuries     ✔   8.4 State your monthly income at the time of the INCIDENT
      that you attribute to the INCIDENT? If so, for each injury          and how the amount was calculated.
      state:
      (a) the name and ADDRESS of each HEALTH CARE                    ✔   8.5 State the date you returned to work at each place of
          PROVIDER;                                                       employment following the INCIDENT.
      (b) the complaints for which the treatment was advised; and
      (c) the nature, duration, and estimated cost of the             ✔   8.6 State the dates you did not work and for which you lost
          treatment.                                                      income as a result of the INCIDENT.

7.0 Property Damage                                                   ✔   8.7 State the total income you have lost to date as a result
 ✔    7.1 Do you attribute any loss of or damage to a vehicle or          of the INCIDENT and how the amount was calculated.
      other property to the INCIDENT? If so, for each item of
      property:                                                       ✔   8.8 Will you lose income in the future as a result of the
      (a) describe the property;                                          INCIDENT? If so, state:
      (b) describe the nature and location of the damage to the           (a) the facts upon which you base this contention;
          property;                                                       (b) an estimate of the amount;
                                                                          (c) an estimate of how long you will be unable to work; and
                                                                          (d) how the claim for future income is calculated.




DISC-001 [Rev. January 1, 2008]
                                            FORM INTERROGATORIES—GENERAL                                                          Page 4 of 8
            Case 1:20-bk-11006-VK             Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                         Desc
                                             Main Document    Page 372 of 439
                                                                                                                          DISC-001
9.0 Other Damages                                                          (c) the court, names of the parties, and case number of any
                                                                               action filed;
✔ 9.1 Are there any other damages that you attribute to the
                                                                           (d) the name, ADDRESS, and telephone number of any
  INCIDENT? If so, for each item of damage state:
                                                                               attorney representing you;
  (a) the nature;
  (b) the date it occurred;                                                (e) whether the claim or action has been resolved or is
  (c) the amount; and                                                          pending; and
  (d) the name, ADDRESS, and telephone number of each                      (f) a description of the injury.
      PERSON to whom an obligation was incurred.
                                                                           11.2 In the past 10 years have you made a written claim or
                                                                           demand for workers' compensation benefits? If so, for each
✔     9.2 Do any DOCUMENTS support the existence or amount                 claim or demand state:
      of any item of damages claimed in interrogatory 9.1? If so,          (a) the date, time, and place of the INCIDENT giving rise to
      describe each document and state the name, ADDRESS,                      the claim;
      and telephone number of the PERSON who has each                      (b) the name, ADDRESS, and telephone number of your
      DOCUMENT.                                                                employer at the time of the injury;
                                                                           (c) the name, ADDRESS, and telephone number of the
                                                                               workers’ compensation insurer and the claim number;
10.0 Medical History                                                       (d) the period of time during which you received workers’
    10.1 At any time before the INCIDENT did you have com-                     compensation benefits;
    plaints or injuries that involved the same part of your body           (e) a description of the injury;
    claimed to have been injured in the INCIDENT? If so, for               (f) the name, ADDRESS, and telephone number of any
    each state:                                                                HEALTH CARE PROVIDER who provided services; and
      (a) a description of the complaint or injury;                        (g) the case number at the Workers’ Compensation Appeals
      (b) the dates it began and ended; and                                    Board.
      (c) the name, ADDRESS, and telephone number of each
          HEALTH CARE PROVIDER whom you consulted or                   12.0 Investigation—General
          who examined or treated you.                                 ✔   12.1 State the name, ADDRESS, and telephone number of
                                                                           each individual:
      10.2 List all physical, mental, and emotional disabilities you       (a) who witnessed the INCIDENT or the events occurring
      had immediately before the INCIDENT. (You may omit                       immediately before or after the INCIDENT;
      mental or emotional disabilities unless you attribute any            (b) who made any statement at the scene of the INCIDENT;
      mental or emotional injury to the INCIDENT.)                         (c) who heard any statements made about the INCIDENT by
                                                                               any individual at the scene; and
      10.3 At any time after the INCIDENT, did you sustain
                                                                           (d) who YOU OR ANYONE ACTING ON YOUR BEHALF
      injuries of the kind for which you are now claiming
                                                                               claim has knowledge of the INCIDENT (except for
      damages? If so, for each incident giving rise to an injury
                                                                               expert witnesses covered by Code of Civil Procedure
      state:
                                                                               section 2034).
      (a) the date and the place it occurred;
      (b) the name, ADDRESS, and telephone number of any               ✔   12.2     Have YOU OR ANYONE ACTING ON YOUR
          other PERSON involved;
                                                                           BEHALF interviewed any individual concerning the
      (c) the nature of any injuries you sustained;                        INCIDENT? If so, for each individual state:
      (d) the name, ADDRESS, and telephone number of each
                                                                           (a) the name, ADDRESS, and telephone number of the
          HEALTH CARE PROVIDER who you consulted or who
                                                                               individual interviewed;
          examined or treated you; and
                                                                           (b) the date of the interview; and
      (e) the nature of the treatment and its duration.
                                                                           (c) the name, ADDRESS, and telephone number of the
11.0 Other Claims and Previous Claims                                          PERSON who conducted the interview.

      11.1 Except for this action, in the past 10 years have you       ✔   12.3     Have YOU OR ANYONE ACTING ON YOUR
      filed an action or made a written claim or demand for                BEHALF obtained a written or recorded statement from any
      compensation for your personal injuries? If so, for each             individual concerning the INCIDENT? If so, for each
      action, claim, or demand state:                                      statement state:
      (a) the date, time, and place and location (closest street           (a) the name, ADDRESS, and telephone number of the
           ADDRESS or intersection) of the INCIDENT giving rise                individual from whom the statement was obtained;
           to the action, claim, or demand;                                (b) the name, ADDRESS, and telephone number of the
      (b) the name, ADDRESS, and telephone number of each                      individual who obtained the statement;
           PERSON against whom the claim or demand was made                (c) the date the statement was obtained; and
           or the action filed;                                            (d) the name, ADDRESS, and telephone number of each
                                                                               PERSON who has the original statement or a copy.




DISC-001 [Rev. January 1, 2008]
                                               FORM INTERROGATORIES—GENERAL                                                   Page 5 of 8
            Case 1:20-bk-11006-VK           Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                           Desc
                                           Main Document    Page 373 of 439
                                                                                                                           DISC-001
✔ 12.4 Do YOU OR ANYONE ACTING ON YOUR BEHALF                       ✔ 13.2 Has a written report been prepared on the
  know of any photographs, films, or videotapes depicting any         surveillance? If so, for each written report state:
  place, object, or individual concerning the INCIDENT or             (a) the title;
  plaintiff's injuries? If so, state:                                 (b) the date;
     (a) the number of photographs or feet of film or videotape;      (c) the name, ADDRESS, and telephone number of the
     (b) the places, objects, or persons photographed, filmed, or         individual who prepared the report; and
         videotaped;                                                  (d) the name, ADDRESS, and telephone number of each
     (c) the date the photographs, films, or videotapes were              PERSON who has the original or a copy.
         taken;                                                     14.0 Statutory or Regulatory Violations
     (d) the name, ADDRESS, and telephone number of the
         individual taking the photographs, films, or videotapes;   ✔ 14.1 Do YOU OR ANYONE ACTING ON YOUR BEHALF
         and                                                            contend that any PERSON involved in the INCIDENT
     (e) the name, ADDRESS, and telephone number of each                violated any statute, ordinance, or regulation and that the
         PERSON who has the original or a copy of the                   violation was a legal (proximate) cause of the INCIDENT? If
         photographs, films, or videotapes.                             so, identify the name, ADDRESS, and telephone number of
                                                                        each PERSON and the statute, ordinance, or regulation that
                                                                        was violated.
✔ 12.5 Do YOU OR ANYONE ACTING ON YOUR BEHALF
  know of any diagram, reproduction, or model of any place or       ✔ 14.2 Was any PERSON cited or charged with a violation of
  thing (except for items developed by expert witnesses                 any statute, ordinance, or regulation as a result of this
  covered by Code of Civil Procedure sections 2034.210–                 INCIDENT? If so, for each PERSON state:
  2034.310) concerning the INCIDENT? If so, for each item
                                                                        (a) the name, ADDRESS, and telephone number of the
  state:
                                                                            PERSON;
  (a) the type (i.e., diagram, reproduction, or model);                 (b) the statute, ordinance, or regulation allegedly violated;
  (b) the subject matter; and
                                                                        (c) whether the PERSON entered a plea in response to the
  (c) the name, ADDRESS, and telephone number of each                       citation or charge and, if so, the plea entered; and
      PERSON who has it.                                                (d) the name and ADDRESS of the court or administrative
✔ 12.6 Was a report made by any PERSON concerning the                       agency, names of the parties, and case number.
  INCIDENT? If so, state:
                                                                    15.0 Denials and Special or Affirmative Defenses
     (a) the name, title, identification number, and employer of
                                                                    ✔ 15.1 Identify each denial of a material allegation and each
         the PERSON who made the report;
     (b) the date and type of report made;                              special or affirmative defense in your pleadings and for
     (c) the name, ADDRESS, and telephone number of the                 each:
                                                                        (a) state all facts upon which you base the denial or special
         PERSON for whom the report was made; and
                                                                            or affirmative defense;
     (d) the name, ADDRESS, and telephone number of each
         PERSON who has the original or a copy of the report.           (b) state the names, ADDRESSES, and telephone numbers
                                                                            of all PERSONS who have knowledge of those facts;
✔ 12.7 Have YOU OR ANYONE ACTING ON YOUR                                    and
  BEHALF inspected the scene of the INCIDENT? If so, for                (c) identify all DOCUMENTS and other tangible things that
  each inspection state:                                                     support your denial or special or affirmative defense, and
                                                                             state the name, ADDRESS, and telephone number of
     (a) the name, ADDRESS, and telephone number of the                      the PERSON who has each DOCUMENT.
         individual making the inspection (except for expert
                                                                    16.0 Defendant’s Contentions—Personal Injury
         witnesses covered by Code of Civil Procedure
         sections 2034.210–2034.310); and                               16.1 Do you contend that any PERSON, other than you or
     (b) the date of the inspection.                                    plaintiff, contributed to the occurrence of the INCIDENT or
                                                                        the injuries or damages claimed by plaintiff? If so, for each
13.0 Investigation—Surveillance                                         PERSON:
✔                                                                       (a) state the name, ADDRESS, and telephone number of
     13.1 Have YOU OR ANYONE ACTING ON YOUR BEHALF
                                                                            the PERSON;
     conducted surveillance of any individual involved in the
     INCIDENT or any party to this action? If so, for each sur-         (b) state all facts upon which you base your contention;
     veillance state:                                                   (c) state the names, ADDRESSES, and telephone numbers
                                                                            of all PERSONS who have knowledge of the facts; and
     (a) the name, ADDRESS, and telephone number of the                 (d) identify all DOCUMENTS and other tangible things that
         individual or party;
                                                                            support your contention and state the name, ADDRESS,
     (b) the time, date, and place of the surveillance;                     and telephone number of the PERSON who has each
     (c) the name, ADDRESS, and telephone number of the                     DOCUMENT or thing.
         individual who conducted the surveillance; and
     (d) the name, ADDRESS, and telephone number of each                16.2 Do you contend that plaintiff was not injured in the
                                                                        INCIDENT? If so:
         PERSON who has the original or a copy of any
                                                                        (a) state all facts upon which you base your contention;
         surveillance photograph, film, or videotape.
                                                                        (b) state the names, ADDRESSES, and telephone numbers
                                                                            of all PERSONS who have knowledge of the facts; and
                                                                        (c) identify all DOCUMENTS and other tangible things that
                                                                            support your contention and state the name, ADDRESS,
                                                                            and telephone number of the PERSON who has each
                                                                            DOCUMENT or thing.
DISC-001 [Rev. January 1, 2008]
                                            FORM INTERROGATORIES—GENERAL                                                      Page 6 of 8
             Case 1:20-bk-11006-VK            Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                       Desc
                                             Main Document    Page 374 of 439
                                                                                                                         DISC-001
     16.3 Do you contend that the injuries or the extent of the          16.8 Do you contend that any of the costs of repairing the
     injuries claimed by plaintiff as disclosed in discovery             property damage claimed by plaintiff in discovery
     proceedings thus far in this case were not caused by the            proceedings thus far in this case were unreasonable? If so:
     INCIDENT? If so, for each injury:                                   (a) identify each cost item;
     (a) identify it;                                                    (b) state all facts upon which you base your contention;
     (b) state all facts upon which you base your contention;            (c) state the names, ADDRESSES, and telephone numbers
     (c) state the names, ADDRESSES, and telephone numbers                   of all PERSONS who have knowledge of the facts; and
         of all PERSONS who have knowledge of the facts; and             (d) identify all DOCUMENTS and other tangible things that
     (d) identify all DOCUMENTS and other tangible things that               support your contention and state the name, ADDRESS,
          support your contention and state the name, ADDRESS,               and telephone number of the PERSON who has each
          and telephone number of the PERSON who has each                    DOCUMENT or thing.
          DOCUMENT or thing.

     16.4 Do you contend that any of the services furnished by           16.9 Do YOU OR ANYONE ACTING ON YOUR BEHALF
     any HEALTH CARE PROVIDER claimed by plaintiff in                    have any DOCUMENT (for example, insurance bureau
     discovery proceedings thus far in this case were not due to         index reports) concerning claims for personal injuries made
     the INCIDENT? If so:                                                before or after the INCIDENT by a plaintiff in this case? If
                                                                         so, for each plaintiff state:
     (a) identify each service;
     (b) state all facts upon which you base your contention;            (a) the source of each DOCUMENT;
     (c) state the names, ADDRESSES, and telephone numbers               (b) the date each claim arose;
         of all PERSONS who have knowledge of the facts; and             (c) the nature of each claim; and
     (d) identify all DOCUMENTS and other tangible things that           (d) the name, ADDRESS, and telephone number of the
         support your contention and state the name, ADDRESS,                PERSON who has each DOCUMENT.
         and telephone number of the PERSON who has each
         DOCUMENT or thing.                                              16.10 Do YOU OR ANYONE ACTING ON YOUR BEHALF
                                                                         have any DOCUMENT concerning the past or present
                                                                         physical, mental, or emotional condition of any plaintiff in
     16.5 Do you contend that any of the costs of services
                                                                         this case from a HEALTH CARE PROVIDER not previously
     furnished by any HEALTH CARE PROVIDER claimed as
                                                                         identified (except for expert witnesses covered by Code of
     damages by plaintiff in discovery proceedings thus far in
                                                                         Civil Procedure sections 2034.210–2034.310)? If so, for
     this case were not necessary or unreasonable? If so:
                                                                         each plaintiff state:
     (a) identify each cost;
                                                                         (a) the name, ADDRESS, and telephone number of each
     (b) state all facts upon which you base your contention;                HEALTH CARE PROVIDER;
     (c) state the names, ADDRESSES, and telephone numbers
         of all PERSONS who have knowledge of the facts; and             (b) a description of each DOCUMENT; and
     (d) identify all DOCUMENTS and other tangible things that           (c) the name, ADDRESS, and telephone number of the
          support your contention and state the name, ADDRESS,               PERSON who has each DOCUMENT.
          and telephone number of the PERSON who has each
                                                                      17.0 Responses to Request for Admissions
          DOCUMENT or thing.
                                                                      ✔ 17.1 Is your response to each request for admission served
     16.6 Do you contend that any part of the loss of earnings or       with these interrogatories an unqualified admission? If not,
     income claimed by plaintiff in discovery proceedings thus far      for each response that is not an unqualified admission:
     in this case was unreasonable or was not caused by the
     INCIDENT? If so:                                                    (a) state the number of the request;
                                                                         (b) state all facts upon which you base your response;
     (a) identify each part of the loss;
                                                                         (c) state the names, ADDRESSES, and telephone numbers
     (b) state all facts upon which you base your contention;
                                                                             of all PERSONS who have knowledge of those facts;
     (c) state the names, ADDRESSES, and telephone numbers
                                                                             and
         of all PERSONS who have knowledge of the facts; and             (d) identify all DOCUMENTS and other tangible things that
     (d) identify all DOCUMENTS and other tangible things that               support your response and state the name, ADDRESS,
         support your contention and state the name, ADDRESS,                and telephone number of the PERSON who has each
         and telephone number of the PERSON who has each                     DOCUMENT or thing.
         DOCUMENT or thing.
                                                                      18.0 [Reserved]
     16.7     Do you contend that any of the property damage
     claimed by plaintiff in discovery Proceedings thus far in this   19.0 [Reserved]
     case was not caused by the INCIDENT? If so:                      20.0 How the Incident Occurred—Motor Vehicle
     (a) identify each item of property damage;
     (b) state all facts upon which you base your contention;         ✔ 20.1 State the date, time, and place of the INCIDENT
     (c) state the names, ADDRESSES, and telephone numbers              (closest street ADDRESS or intersection).
         of all PERSONS who have knowledge of the facts; and
     (d) identify all DOCUMENTS and other tangible things that           20.2 For each vehicle involved in the INCIDENT, state:
         support your contention and state the name, ADDRESS,            (a) the year, make, model, and license number;
         and telephone number of the PERSON who has each                 (b) the name, ADDRESS, and telephone number of the
         DOCUMENT or thing.                                                  driver;

DISC-001 [Rev. January 1, 2008]                                                                                             Page 7 of 8
                                                FORM INTERROGATORIES—GENERAL
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 375 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 376 of 439
     Case 1:20-bk-11006-VK            Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00           Desc
                                     Main Document    Page 377 of 439


1                              REQUESTS FOR ADMISSION, SET ONE
2                                           ATTACHMENT 1
3    1.      Admit that LEV INVESTMENTS, LLC and RUVIN FEYGENBERG and MICHAEL
4    LEIZEROVITZ were partners in the purchase of the REAL PROPERTY COMMONLY
5    KNOWN AS 13854 ALBERS STREET, SHERMAN OAKS, CALIFORNIA 91401, APN 2247-
6    013-001.
7    2.      Admit that RPT was not a partner with LEV INVESTMENTS, LLC in the purchase of
8    the REAL PROPERTY COMMONLY KNOWN AS 13854 ALBERS STREET, SHERMAN
9    OAKS, CALIFORNIA 91401, APN 2247-013-001 (the term RPT shall refer to Cross-Defendant
10   Real Property Trustee, Inc.).
11   3.      Admit that LEV INVESTMENTS, LLC purchased the NOTE on or about December 31,
12   2018 (the term the NOTE shall refer to the defaulted Promissory Note secured by a first position
13   Deed of Trust for the REAL PROPERTY COMMONLY KNOWN AS 13854 ALBERS
14   STREET, SHERMAN OAKS, CALIFORNIA 91401, APN 2247-013-001).
15   4.      Admit that LEV INVESTMENTS, LLC paid $2,039,127.95 to The Evergreen
16   Advantage, LLC for the NOTE.
17   5.      Admit that LEV INVESTMENTS, LLC, after foreclosure of the REAL PROPERTY
18   COMMONLY KNOWN AS 13854 ALBERS STREET, SHERMAN OAKS, CALIFORNIA
19   91401, APN 2247-013-001, became the legal owner in fee of the REAL PROPERTY
20   COMMONLY KNOWN AS 13854 ALBERS STREET, SHERMAN OAKS, CALIFORNIA
21   91401, APN 2247-013-001.
22   6.      Admit that LEV INVESTMENTS, LLC, after foreclosure of the REAL PROPERTY
23   COMMONLY KNOWN AS 13854 ALBERS STREET, SHERMAN OAKS, CALIFORNIA
24   91401, APN 2247-013-001, was not the only equitable owner in fee of the REAL PROPERTY
25   COMMONLY KNOWN AS 13854 ALBERS STREET, SHERMAN OAKS, CALIFORNIA
26   91401, APN 2247-013-001.
27   7.      Admit that LEV INVESTMENTS, LLC borrowed purchase money to purchase the
28   NOTE.



                                                   -1-
                              RPT’s RFAs, SET ONE TO LEV INVESTMENTS, LLC
     Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00          Desc
                                  Main Document    Page 378 of 439


1    8.     Admit that LEV INVESTMENTS, LLC owes money to RPT.
2    9.     Admit that LEV INVESTMENTS, LLC hired RPT to foreclose on defaulted deeds of
3    trust and failed to pay for RPT’s services.
4    10.    Admit that RUVIN FEYGENBERG owes the JUDGMENT (the term the JUDGMENT
5    refers to the Judgment evidenced by the Abstract of Judgment recorded as instrument number
6    20130597959 in the Office Records of the County of Los Angeles, on April 22, 2013).
7    11.    Admit that RUVIN FEYGENBERG failed to pay the JUDGMENT.
8    12.    Admit that LEV INVESTMENTS, LLC did not know about the JUDGMENT.
9    13.    Admit that LEV INVESTMENTS, LLC does not have any claim against RPT.
10   14.    Admit that LEV INVESTMENTS, LLC does not make any allegations against RPT.
11   15.    Admit that LEV INVESTMENTS, LLC does not have any causes of action against RPT.
12   16.    Admit that LEV INVESTMENTS, LLC does not have any pending litigation against
13   RPT.
14   17.    Admit that LEV INVESTMENTS, LLC failed to repay the debt to RPT.
15   18.    Admit that LEV INVESTMENTS, LLC did not suffer any special damages as a result of
16   any act of RPT.
17   19.    Admit that LEV INVESTMENTS, LLC did not suffer any special damages as a result of
18   any omission of RPT.
19   20.    Admit that LEV INVESTMENTS, LLC did not suffer any general damages as a result of
20   any act of RPT.
21   21.    Admit that LEV INVESTMENTS, LLC did not suffer any general damages as a result of
22   any omission of RPT.
23   22.    Admit that LEV INVESTMENTS, LLC does not have any evidence that it suffered any
24   special damages as a result of any act of RPT.
25   23.    Admit that LEV INVESTMENTS, LLC does not have any evidence that it suffered any
26   special damages as a result of any omission of RPT.
27   24.    Admit that LEV INVESTMENTS, LLC does not have any evidence that it suffered any
28   general damages as a result of any act of RPT.



                                                   -2-
                              RPT’s RFAs, SET ONE TO LEV INVESTMENTS, LLC
     Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                Desc
                                   Main Document    Page 379 of 439


1    25.       Admit that LEV INVESTMENTS, LLC does not have any evidence that it suffered any
2    general damages as a result of any omission of RPT.
3    26.       Admit that RPT did not breach any fiduciary duty to LEV INVESTMENTS, LLC.
4    27.       Admit that RPT did not breach any contract to LEV INVESTMENTS, LLC.
5    28.       Admit that RPT did not conceal any act against LEV INVESTMENTS, LLC.
6    29.       Admit that LEV INVESTMENTS, LLC has no claim against RPT in relation to the
7    allegations of wrongful foreclosure of the LAND (the term the LAND shall refer to the vacant
8    land that is being developed as a luxury RV park in Coachella, California with APN 601-620-
9    012-0).
10   30.       Admit that LEV INVESTMENTS, LLC holds no title to the LAND.
11   31.       Admit that LEV INVESTMENTS, LLC holds to liens against the LAND.
12   32.       Admit that RPT has no right or duty to cancel any instrument recorded against the
13   LAND.
14   33.       Admit that RPT did not wrongfully foreclose on the LAND.
15   34.       Admit that LEV INVESTMENTS, LLC must indemnify RPT related to the foreclosure
16   of the LAND.
17   35.       Admit that LEV INVESTMENTS, LLC instructed RPT to conduct the foreclosure sale of
18   the LAND on November 7, 2019.
19

20

21

22

23

24

25

26

27

28




                                                    -3-
                               RPT’s RFAs, SET ONE TO LEV INVESTMENTS, LLC
     Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00      Desc
                                 Main Document    Page 380 of 439


1    Michael Shemtoub, Esq. SBN 253948
     BEVERLY LAW
2
     4929 Wilshire Boulevard, Suite 702
3    Los Angeles, California 90010
     Telephone:    (310) 552-6921
4    Facsimile:    (323) 421-9397
5
     Attorney for Real Property Trustee, Inc.
6    and Mike Kemel
7

8
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

9                               FOR THE COUNTY OF LOS ANGELES
10
                                  NORTHWEST JUDICIAL DISTRICT
11
     LEV INVESTMENTS, LLC,                    )    Case No.: 19VECV00878
12                                            )
                  Plaintiff,                  )    REQUESTS FOR PRODUCTION OF
13                                            )
                                              )    DOCUMENTS, SET ONE
14         vs.                                )
                                              )    Place:        Dept. U
15   RUVIN FEYGENBERG; MICHAEL                )    Judge:        Theresa M. Traber
     LEIZEROVITZ; SENSIBLE CONSULTING ))
16
     AND MANAGEMENT, INC.; MING ZHU, )
17   LLC; and DOES 1 through 100, inclusive,  )    Complaint Filed:    June 20, 2019
                                              )    Trial Date:         Not set
18                Defendants.                 )
                                              )
     _____________________________________ )
19
     RUVIN FEYGENBERG; MICHAEL                )
20   LEIZEROVITZ; SENSIBLE CONSULTING )
     AND MANAGEMENT, INC.                     )
21                                            )
                                              )
22
                          Cross-Complainants, )
                                              )
23         vs.                                )
                                              )
24                                            )
     LEV INVESTMENTS, LLC, DMITRI             )
25
     LIOUDKOVSKI (aka Dmitri Ludkovski),      )
     YEVGENIYA LISITSA (aka Y. GINA           )
26   LISITSA), LISITSA LAW, INC., REAL        )
     PROPERTY TRUSTEE, INC., MIKE             )
27                                            )
     KEMEL, and ROES 1 to 50,                 )
28                                            )
                          Cross-Defendants.   )
                                              )


                                                  -1-
                            RPT’S RFPDs, SET ONE TO LEV INVESTMENTS, LLC
     Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                                  Main Document    Page 381 of 439


1

2    PROPOUNDING PARTY:            REAL PROPERTY TRUSTEE, INC.
3    RESPONDING PARTY:             LEV INVESTMENTS, LLC
4    SET NUMBER:                   ONE
5           Cross-Defendant Real Property Trustee, Inc., hereinafter Cross-Defendant or
6    Propounding Party or RPT, hereby requests that Cross-Defendant LEV INVESTMENTS, LLC,
7    hereinafter LEV or Responding Party, produce on June 30, 2020 at 10:00 a.m. the documents
8    and things described below for examination and copying at the offices of Beverly Law which
9    address is 4929 Wilshire Boulevard, Suite 702, Los Angeles, California 90010. You also may
10   comply with this request by mailing or hand-delivering copies of the requested documents and
11   things to Cross-Defendant’s counsel at the above-address, so that the documents are received on
12   or before June 30, 2020 at 10:00 a.m. Any such production of documents is without prejudice to
13   Cross-Defendant’s right to inspect and copy the original of each document at a future date.
14                                DOCUMENTS TO BE PRODUCED
15   1.     The contract between RUVIN FEYGENBERG and MICHAEL LEIZEROVITZ and LEV
16   INVESTMENTS, LLC.
17   2.     All DOCUMENTS which RELATE TO MICHAEL LEIZEROVITZ (the terms
18   “DOCUMENT” or “DOCUMENTS” shall mean and include the original and every non-identical
19   copy of or attachment to any printed, typewritten, or handwritten matter of whatever character,
20   including but not limited to “writings” as defined by California Evidence Code § 250, and any
21   other tangible thing known to Responding Party in its possession, custody or control, whether
22   printed, recorded, reproduced by any process or written or produced by hand, and whether or not
23   claimed to be privileged or exempt from production for any reason. Set forth in this definition is
24   a list of examples of writings and tangible things which are included within this definition. The
25   list is not exclusive but is intended to aid Responding Party in the identification and production
26   of DOCUMENTS. Examples of DOCUMENTS are: correspondence, letters, memoranda, notes,
27   charts, transcripts, minutes of meetings, inter-office and intra-office communications, reports,
28   forecasts, estimates, requests, summaries, instructions, descriptions, analyses, statements,



                                                   -2-
                             RPT’S RFPDs, SET ONE TO LEV INVESTMENTS, LLC
     Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                                   Main Document    Page 382 of 439


1    recommendations, inventories, certificates, notices, return receipts, contracts, agreements,
2    certifications, approvals, authorizations, lists, diagrams, diaries, desk calendar notations,
3    microfilm, microfiche, photographs, magnetic tape recordings, compact disks or other digital
4    recordings, computer disks and diskettes, teletype messages, films, computer printouts,
5    telegrams, news releases, newspapers, periodicals, books, bulletins, circulars, pamphlets,
6    manuals, affidavits, waivers, accounting work sheets, bills, invoices, financial statements,
7    statements of account, ledger sheets, statistical statements, appraisals, credit files, evidences of
8    indebtedness, checks, promissory notes, receipts, instruments, or material similar to any of the
9    foregoing, however denominated. The terms DOCUMENT or DOCUMENTS shall not include
10   any DOCUMENTS previously produced by Responding Party in this case; the terms “RELATE
11   TO,” “RELATES TO,” and “RELATING TO” shall mean and include referring to, alluding to,
12   responding to, pertaining to, connected with, commenting on, reviewing any aspects of, about,
13   regarding, discussing, showing, describing, mentioning, respecting, analyzing, evidencing,
14   constituting, concerning, memorializing, leading up to, or having any impact on).
15   3.     All DOCUMENTS which RELATE TO the SUBJECT PROPERTY for the last 5 years
16   (the term the SUBJECT PROPERTY shall refer to the real property commonly known as 13854
17   Albers Street, Sherman Oaks, California 91401, APN 2247-013-001).
18   4.     All COMMUNICATIONS between MICHAEL LEIZEROVITZ and LEV
19   INVESTMENTS, LLC (the term “COMMUNICATION” or “COMMUNICATIONS” shall
20   mean and refer to any oral, written or electronic transmittal of information, opinion, belief, idea
21   or statement, whether made in person, by telephone, electronic mail, fax, mail, or by any other
22   means).
23   5.     All COMMUNICATIONS between LEV INVESTMENTS, LLC and REAL
24   PROPERTY TRUSTEE, INC.
25   6.     All COMMUNICATIONS between LEV INVESTMENTS, LLC and MIKE KEMEL.
26   7.     All COMMUNICATIONS between LEV INVESTMENTS, LLC, on one hand, and any
27   other PERSON, on the other hand, RELATING TO the SUBJECT PROPERTY within the last 5
28   years (the term “PERSON” and “PERSONS” shall mean and include any natural person,



                                                    -3-
                              RPT’S RFPDs, SET ONE TO LEV INVESTMENTS, LLC
     Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                                   Main Document    Page 383 of 439


1    individual, firm, association, organization, partnership, business, trust, corporation, joint venture,
2    governmental body, governmental agency, or other form of legal or public entity).
3    8.     All COMMUNICATIONS between LEV INVESTMENTS, LLC, on one hand, and any
4    other PERSON, on the other hand, RELATING TO REAL PROPERTY TRUSTEE, INC.
5    9.     All COMMUNICATIONS between LEV INVESTMENTS, LLC, on one hand, and any
6    other PERSON, on the other hand, RELATING TO RUVIN FEYGENBERG.
7    10.    All COMMUNICATIONS between LEV INVESTMENTS, LLC, on one hand, and any
8    other PERSON, on the other hand, RELATING TO the LAND (the term the LAND shall refer to
9    the vacant land that is being developed as a luxury RV park in Coachella, California with APN
10   601-620-012-0).
11   11.    All DOCUMENTS identified in LEV INVESTMENTS, LLC’s responses to REAL
12   PROPERTY TRUSTEE’s Form Interrogatories, Set One served concurrently herewith.
13   12.    All DOCUMENTS RELATING TO the source of funds for the purchase of the
14   SUBJECT PROPERTY.
15   13.    All DOCUMENTS that show that LEV INVESTMENTS, LLC is entitled to title of the
16   SUBJECT PROPERTY.
17   14.    ALL DOCUMENTS that show the amount paid by LEV INVESTMENTS, LLC for the
18   SUBJECT PROPERTY.
19   15.    All DOCUMENTS that show all notices that LEV INVESTMENTS, LLC received from
20   any government agency that RELATE TO the SUBJECT PROPERTY from 2018 to present.
21   16.    All DOCUMENTS that show the fair market value of the SUBJECT PROPERTY.
22   17.    ALL DOCUMENTS that show the fair market value of the SUBJECT PROPERTY
23   between 2018 and present.
24   18.    All DOCUMENTS between RUVIN FEYGENBERG and LEV INVESTMENTS, LLC,
25   including but not limited all emails, letters and text messages, RELATED TO the SUBJECT
26   PROPERTY.
27   19.    All DOCUMENTS between MICHAEL LEIZEROVITZ and LEV INVESTMENTS,
28   LLC, including but not limited all emails, letters and text messages, RELATED TO the LAND.



                                                    -4-
                              RPT’S RFPDs, SET ONE TO LEV INVESTMENTS, LLC
     Case 1:20-bk-11006-VK      Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00            Desc
                               Main Document    Page 384 of 439


1    20.   All DOCUMENTS between LEV INVESTMENTS, LLC and Prime Capital Group, Inc.
2    RELATED TO the SUBJECT PROPERTY.
3    21.   All DOCUMENTS between LEV INVESTMENTS, LLC and Prime Capital Group, Inc.
4    RELATED TO the LAND.
5    22.   All DOCUMENTS showing accounting of the money spent for the SUBJECT
6    PROPERTY.
7    23.   All DOCUMENTS showing foreclosure process RELATED TO the SUBJECT
8    PROPERTY.
9    24.   The escrow file RELATED TO the purchase of the SUBJECT PROPERTY.
10   25.   The title file RELATED TO the purchase of the SUBJECT PROPERTY.
11   26.   All Final Closing Statements RELATED TO the purchase of the SUBJECT PROPERTY.
12   27.   All DOCUMENTS showing any and all payoff statements of the loan against the
13   SUBJECT PROPERTY.
14   28.   All DOCUMENTS evidencing the total contribution towards the purchase of the
15   SUBJECT PROPERTY.
16   29.   All DOCUMENTS evidencing money given, such as checks, wire transfer receipts,
17   cashier’s checks, towards the purchase of the SUBJECT PROPERTY.
18   30.   All DOCUMENTS evidencing payments to RPT.
19

20

21                                                  Respectfully submitted,
22   Dated: May 29, 2020                            BEVERLY LAW
23

24
                                                   By
25                                                      Michael Shemtoub, Esq.
                                                        Attorney for Real Property Trustee, Inc.
26                                                      and Mike Kemel
27

28




                                                 -5-
                           RPT’S RFPDs, SET ONE TO LEV INVESTMENTS, LLC
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 385 of 439
            Case 1:20-bk-11006-VK              Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                        Desc
                                              Main Document    Page 386 of 439
                                                                                                                          DISC-001
      (2)    INCIDENT means (insert your definition here or         1.0 Identity of Persons Answering These Interrogatories
             on a separate, attached sheet labeled “Sec.            ✔   1.1 State the name, ADDRESS, telephone number, and
             4(a)(2)”):                                                 relationship to you of each PERSON who prepared or
                                                                        assisted in the preparation of the responses to these
                                                                        interrogatories. (Do not identify anyone who simply typed or
                                                                        reproduced the responses.)

                                                                    2.0 General Background Information—individual
(b) YOU OR ANYONE ACTING ON YOUR BEHALF                             ✔   2.1 State:
includes you, your agents, your employees, your insurance               (a) your name;
companies, their agents, their employees, your attorneys, your          (b) every name you have used in the past; and
accountants, your investigators, and anyone else acting on              (c) the dates you used each name.
your behalf.
(c) PERSON includes a natural person, firm, association,            ✔ 2.2 State the date and place of your birth.
organization, partnership, business, trust, limited liability       ✔ 2.3 At the time of the INCIDENT, did you have a driver's
company, corporation, or public entity.
                                                                      license? If so state:
(d) DOCUMENT means a writing, as defined in Evidence                  (a) the state or other issuing entity;
Code section 250, and includes the original or a copy of              (b) the license number and type;
handwriting, typewriting, printing, photostats, photographs,          (c) the date of issuance; and
electronically stored information, and every other means of           (d) all restrictions.
recording upon any tangible thing and form of communicating         ✔   2.4 At the time of the INCIDENT, did you have any other
or representation, including letters, words, pictures, sounds, or
                                                                        permit or license for the operation of a motor vehicle? If so,
symbols, or combinations of them.
                                                                        state:
(e) HEALTH CARE PROVIDER includes any PERSON                            (a) the state or other issuing entity;
referred to in Code of Civil Procedure section 667.7(e)(3).             (b) the license number and type;
                                                                        (c) the date of issuance; and
(f) ADDRESS means the street address, including the city,               (d) all restrictions.
state, and zip code.
                                                                    ✔ 2.5 State:
Sec. 5. Interrogatories
                                                                      (a) your present residence ADDRESS;
The following interrogatories have been approved by the               (b) your residence ADDRESSES for the past five years; and
Judicial Council under Code of Civil Procedure section 2033.710:      (c) the dates you lived at each ADDRESS.
                                  CONTENTS                          ✔   2.6 State:
    1.0 Identity of Persons Answering These Interrogatories             (a) the name, ADDRESS, and telephone number of your
    2.0 General Background Information—Individual                           present employer or place of self-employment; and
    3.0 General Background Information—Business Entity
                                                                        (b) the name, ADDRESS, dates of employment, job title,
    4.0 Insurance
                                                                            and nature of work for each employer or
    5.0 [Reserved]
                                                                            self-employment you have had from five years before
    6.0 Physical, Mental, or Emotional Injuries
                                                                            the INCIDENT until today.
    7.0 Property Damage
    8.0 Loss of Income or Earning Capacity                          ✔   2.7 State:
    9.0 Other Damages                                                   (a) the name and ADDRESS of each school or other
   10.0 Medical History                                                     academic or vocational institution you have attended,
   11.0 Other Claims and Previous Claims                                    beginning with high school;
   12.0 Investigation—General                                           (b) the dates you attended;
   13.0 Investigation—Surveillance                                      (c) the highest grade level you have completed; and
   14.0 Statutory or Regulatory Violations                              (d) the degrees received.
   15.0 Denials and Special or Affirmative Defenses
   16.0 Defendant’s Contentions Personal Injury                     ✔   2.8 Have you ever been convicted of a felony? If so, for
   17.0 Responses to Request for Admissions                             each conviction state:
   18.0 [Reserved]                                                      (a) the city and state where you were convicted;
   19.0 [Reserved]                                                      (b) the date of conviction;
   20.0 How the Incident Occurred—Motor Vehicle                         (c) the offense; and
   25.0 [Reserved]                                                      (d) the court and case number.
   30.0 [Reserved]
   40.0 [Reserved]                                                  ✔   2.9 Can you speak English with ease? If not, what
   50.0 Contract                                                        language and dialect do you normally use?
   60.0 [Reserved]
   70.0 Unlawful Detainer [See separate form DISC-003]              ✔   2.10 Can you read and write English with ease? If not, what
  101.0 Economic Litigation [See separate form DISC-004]                language and dialect do you normally use?
  200.0 Employment Law [See separate form DISC-002]
        Family Law [See separate form FL-145]

DISC-001 [Rev. January 1, 2008]                                                                                               Page 2 of 8
                                               FORM INTERROGATORIES—GENERAL
            Case 1:20-bk-11006-VK               Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                            Desc
                                               Main Document    Page 387 of 439
                                                                                                                                DISC-001
✔     2.11 At the time of the INCIDENT were you acting as an                  3.4 Are you a joint venture? If so, state:
      agent or employee for any PERSON? If so, state:                         (a) the current joint venture name;
      (a) the name, ADDRESS, and telephone number of that                     (b) all other names used by the joint venture during the
          PERSON: and                                                             past 10 years and the dates each was used;
      (b) a description of your duties.                                       (c) the name and ADDRESS of each joint venturer; and
                                                                              (d) the ADDRESS of the principal place of business.
✔     2.12 At the time of the INCIDENT did you or any other
      person have any physical, emotional, or mental disability or            3.5 Are you an unincorporated association?
      condition that may have contributed to the occurrence of the            If so, state:
      INCIDENT? If so, for each person state:                                 (a) the current unincorporated association name;
      (a) the name, ADDRESS, and telephone number;                            (b) all other names used by the unincorporated association
      (b) the nature of the disability or condition; and                           during the past 10 years and the dates each was used;
      (c) the manner in which the disability or condition                          and
          contributed to the occurrence of the INCIDENT.                      (c) the ADDRESS of the principal place of business.

✔     2.13 Within 24 hours before the INCIDENT did you or any                 3.6 Have you done business under a fictitious name during
      person involved in the INCIDENT use or take any of the                  the past 10 years? If so, for each fictitious name state:
      following substances: alcoholic beverage, marijuana, or                 (a) the name;
      other drug or medication of any kind (prescription or not)? If          (b) the dates each was used;
      so, for each person state:                                              (c) the state and county of each fictitious name filing; and
      (a) the name, ADDRESS, and telephone number;                            (d) the ADDRESS of the principal place of business.
      (b) the nature or description of each substance;
      (c) the quantity of each substance used or taken;                       3.7 Within the past five years has any public entity regis-
      (d) the date and time of day when each substance was used               tered or licensed your business? If so, for each license or
           or taken;                                                          registration:
      (e) the ADDRESS where each substance was used or
                                                                              (a) identify the license or registration;
           taken;
                                                                              (b) state the name of the public entity; and
      (f) the name, ADDRESS, and telephone number of each
                                                                              (c) state the dates of issuance and expiration.
           person who was present when each substance was used
           or taken; and
      (g) the name, ADDRESS, and telephone number of any                  4.0 Insurance
           HEALTH CARE PROVIDER who prescribed or furnished               ✔   4.1 At the time of the INCIDENT, was there in effect any
           the substance and the condition for which it was                   policy of insurance through which you were or might be
           prescribed or furnished.                                           insured in any manner (for example, primary, pro-rata, or
                                                                              excess liability coverage or medical expense coverage) for
3.0 General Background Information—Business Entity                            the damages, claims, or actions that have arisen out of the
      3.1 Are you a corporation? If so, state:                                INCIDENT? If so, for each policy state:
      (a) the name stated in the current articles of incorporation;           (a) the kind of coverage;
      (b) all other names used by the corporation during the past             (b) the name and ADDRESS of the insurance company;
          10 years and the dates each was used;                               (c) the name, ADDRESS, and telephone number of each
      (c) the date and place of incorporation;                                    named insured;
      (d) the ADDRESS of the principal place of business; and                 (d) the policy number;
      (e) whether you are qualified to do business in California.             (e) the limits of coverage for each type of coverage con-
                                                                                  tained in the policy;
      3.2 Are you a partnership? If so, state:                                (f) whether any reservation of rights or controversy or
      (a) the current partnership name;                                           coverage dispute exists between you and the insurance
      (b) all other names used by the partnership during the past                 company; and
          10 years and the dates each was used;                               (g) the name, ADDRESS, and telephone number of the
      (c) whether you are a limited partnership and, if so, under                 custodian of the policy.
          the laws of what jurisdiction;
      (d) the name and ADDRESS of each general partner; and               ✔   4.2 Are you self-insured under any statute for the damages,
      (e) the ADDRESS of the principal place of business.                     claims, or actions that have arisen out of the INCIDENT? If
                                                                              so, specify the statute.
      3.3 Are you a limited liability company? If so, state:
      (a) the name stated in the current articles of organization;        5.0 [Reserved]
      (b) all other names used by the company during the past 10
                                                                          6.0 Physical, Mental, or Emotional Injuries
          years and the date each was used;
      (c) the date and place of filing of the articles of organization;   ✔   6.1 Do you attribute any physical, mental, or emotional
      (d) the ADDRESS of the principal place of business; and                 injuries to the INCIDENT? (If your answer is “no,” do not
      (e) whether you are qualified to do business in California.             answer interrogatories 6.2 through 6.7).
                                                                          ✔   6.2 Identify each injury you attribute to the INCIDENT and
                                                                              the area of your body affected.


DISC-001 [Rev. January 1, 2008]
                                                 FORM INTERROGATORIES—GENERAL                                                     Page 3 of 8
            Case 1:20-bk-11006-VK             Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                            Desc
                                             Main Document    Page 388 of 439
                                                                                                                              DISC-001
 ✔    6.3 Do you still have any complaints that you attribute to          (c) state the amount of damage you are claiming for each
      the INCIDENT? If so, for each complaint state:                          item of property and how the amount was calculated; and
      (a) a description;                                                  (d) if the property was sold, state the name, ADDRESS, and
      (b) whether the complaint is subsiding, remaining the same,             telephone number of the seller, the date of sale, and the
          or becoming worse; and                                              sale price.
      (c) the frequency and duration.
 ✔    6.4 Did you receive any consultation or examination             ✔   7.2 Has a written estimate or evaluation been made for any
      (except from expert witnesses covered by Code of Civil              item of property referred to in your answer to the preceding
      Procedure sections 2034.210–2034.310) or treatment from a           interrogatory? If so, for each estimate or evaluation state:
      HEALTH CARE PROVIDER for any injury you attribute to
                                                                          (a) the name, ADDRESS, and telephone number of the
      the INCIDENT? If so, for each HEALTH CARE PROVIDER
                                                                              PERSON who prepared it and the date prepared;
      state:
                                                                          (b) the name, ADDRESS, and telephone number of each
      (a) the name, ADDRESS, and telephone number;                            PERSON who has a copy of it; and
      (b) the type of consultation, examination, or treatment             (c) the amount of damage stated.
          provided;
      (c) the dates you received consultation, examination, or
                                                                      ✔   7.3 Has any item of property referred to in your answer to
          treatment; and
      (d) the charges to date.                                            interrogatory 7.1 been repaired? If so, for each item state:
                                                                          (a) the date repaired;
                                                                          (b) a description of the repair;
 ✔    6.5 Have you taken any medication, prescribed or not, as a
      result of injuries that you attribute to the INCIDENT? If so,       (c) the repair cost;
      for each medication state:                                          (d) the name, ADDRESS, and telephone number of the
      (a) the name;                                                           PERSON who repaired it;
      (b) the PERSON who prescribed or furnished it;                      (e) the name, ADDRESS, and telephone number of the
      (c) the date it was prescribed or furnished;                             PERSON who paid for the repair.
      (d) the dates you began and stopped taking it; and
      (e) the cost to date.                                           8.0 Loss of Income or Earning Capacity
                                                                      ✔   8.1 Do you attribute any loss of income or earning capacity
 ✔    6.6 Are there any other medical services necessitated by            to the INCIDENT? (If your answer is “no,” do not answer
      the injuries that you attribute to the INCIDENT that were not       interrogatories 8.2 through 8.8).
      previously listed (for example, ambulance, nursing,
      prosthetics)? If so, for each service state:                    ✔   8.2    State:
      (a) the nature;
                                                                          (a)   the nature of your work;
      (b) the date;
                                                                          (b)   your job title at the time of the INCIDENT; and
      (c) the cost; and                                                   (c)   the date your employment began.
      (d) the name, ADDRESS, and telephone number
          of each provider.                                           ✔   8.3 State the last date before the INCIDENT that you
                                                                          worked for compensation.
 ✔ 6.7 Has any HEALTH CARE PROVIDER advised that you
   may require future or additional treatment for any injuries        ✔   8.4 State your monthly income at the time of the INCIDENT
   that you attribute to the INCIDENT? If so, for each injury             and how the amount was calculated.
   state:
   (a) the name and ADDRESS of each HEALTH CARE                       ✔   8.5 State the date you returned to work at each place of
       PROVIDER;                                                          employment following the INCIDENT.
   (b) the complaints for which the treatment was advised; and
   (c) the nature, duration, and estimated cost of the                ✔   8.6 State the dates you did not work and for which you lost
       treatment.                                                         income as a result of the INCIDENT.

7.0 Property Damage                                                   ✔   8.7 State the total income you have lost to date as a result
 ✔    7.1 Do you attribute any loss of or damage to a vehicle or          of the INCIDENT and how the amount was calculated.
      other property to the INCIDENT? If so, for each item of
      property:                                                       ✔   8.8 Will you lose income in the future as a result of the
      (a) describe the property;                                          INCIDENT? If so, state:
      (b) describe the nature and location of the damage to the           (a) the facts upon which you base this contention;
          property;                                                       (b) an estimate of the amount;
                                                                          (c) an estimate of how long you will be unable to work; and
                                                                          (d) how the claim for future income is calculated.




DISC-001 [Rev. January 1, 2008]
                                            FORM INTERROGATORIES—GENERAL                                                          Page 4 of 8
            Case 1:20-bk-11006-VK             Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                         Desc
                                             Main Document    Page 389 of 439
                                                                                                                          DISC-001
9.0 Other Damages                                                          (c) the court, names of the parties, and case number of any
                                                                               action filed;
✔ 9.1 Are there any other damages that you attribute to the
                                                                           (d) the name, ADDRESS, and telephone number of any
  INCIDENT? If so, for each item of damage state:
                                                                               attorney representing you;
  (a) the nature;
  (b) the date it occurred;                                                (e) whether the claim or action has been resolved or is
  (c) the amount; and                                                          pending; and
  (d) the name, ADDRESS, and telephone number of each                      (f) a description of the injury.
      PERSON to whom an obligation was incurred.
                                                                       ✔   11.2 In the past 10 years have you made a written claim or
                                                                           demand for workers' compensation benefits? If so, for each
✔     9.2 Do any DOCUMENTS support the existence or amount                 claim or demand state:
      of any item of damages claimed in interrogatory 9.1? If so,          (a) the date, time, and place of the INCIDENT giving rise to
      describe each document and state the name, ADDRESS,                      the claim;
      and telephone number of the PERSON who has each                      (b) the name, ADDRESS, and telephone number of your
      DOCUMENT.                                                                employer at the time of the injury;
                                                                           (c) the name, ADDRESS, and telephone number of the
                                                                               workers’ compensation insurer and the claim number;
10.0 Medical History                                                       (d) the period of time during which you received workers’
✔ 10.1 At any time before the INCIDENT did you have com-                       compensation benefits;
    plaints or injuries that involved the same part of your body           (e) a description of the injury;
    claimed to have been injured in the INCIDENT? If so, for               (f) the name, ADDRESS, and telephone number of any
    each state:                                                                HEALTH CARE PROVIDER who provided services; and
      (a) a description of the complaint or injury;                        (g) the case number at the Workers’ Compensation Appeals
      (b) the dates it began and ended; and                                    Board.
      (c) the name, ADDRESS, and telephone number of each
          HEALTH CARE PROVIDER whom you consulted or                   12.0 Investigation—General
          who examined or treated you.                                 ✔   12.1 State the name, ADDRESS, and telephone number of
                                                                           each individual:
✔     10.2 List all physical, mental, and emotional disabilities you       (a) who witnessed the INCIDENT or the events occurring
      had immediately before the INCIDENT. (You may omit                       immediately before or after the INCIDENT;
      mental or emotional disabilities unless you attribute any            (b) who made any statement at the scene of the INCIDENT;
      mental or emotional injury to the INCIDENT.)                         (c) who heard any statements made about the INCIDENT by
                                                                               any individual at the scene; and
✔ 10.3 At any time after the INCIDENT, did you sustain
                                                                           (d) who YOU OR ANYONE ACTING ON YOUR BEHALF
  injuries of the kind for which you are now claiming
                                                                               claim has knowledge of the INCIDENT (except for
  damages? If so, for each incident giving rise to an injury
                                                                               expert witnesses covered by Code of Civil Procedure
  state:
                                                                               section 2034).
      (a) the date and the place it occurred;
      (b) the name, ADDRESS, and telephone number of any               ✔   12.2     Have YOU OR ANYONE ACTING ON YOUR
          other PERSON involved;
                                                                           BEHALF interviewed any individual concerning the
      (c) the nature of any injuries you sustained;                        INCIDENT? If so, for each individual state:
      (d) the name, ADDRESS, and telephone number of each
                                                                           (a) the name, ADDRESS, and telephone number of the
          HEALTH CARE PROVIDER who you consulted or who
                                                                               individual interviewed;
          examined or treated you; and
                                                                           (b) the date of the interview; and
      (e) the nature of the treatment and its duration.
                                                                           (c) the name, ADDRESS, and telephone number of the
11.0 Other Claims and Previous Claims                                          PERSON who conducted the interview.

✔ 11.1 Except for this action, in the past 10 years have you           ✔   12.3     Have YOU OR ANYONE ACTING ON YOUR
  filed an action or made a written claim or demand for                    BEHALF obtained a written or recorded statement from any
  compensation for your personal injuries? If so, for each                 individual concerning the INCIDENT? If so, for each
  action, claim, or demand state:                                          statement state:
  (a) the date, time, and place and location (closest street               (a) the name, ADDRESS, and telephone number of the
       ADDRESS or intersection) of the INCIDENT giving rise                    individual from whom the statement was obtained;
       to the action, claim, or demand;                                    (b) the name, ADDRESS, and telephone number of the
  (b) the name, ADDRESS, and telephone number of each                          individual who obtained the statement;
       PERSON against whom the claim or demand was made                    (c) the date the statement was obtained; and
       or the action filed;                                                (d) the name, ADDRESS, and telephone number of each
                                                                               PERSON who has the original statement or a copy.




DISC-001 [Rev. January 1, 2008]
                                               FORM INTERROGATORIES—GENERAL                                                   Page 5 of 8
            Case 1:20-bk-11006-VK           Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                           Desc
                                           Main Document    Page 390 of 439
                                                                                                                           DISC-001
✔ 12.4 Do YOU OR ANYONE ACTING ON YOUR BEHALF                       ✔ 13.2 Has a written report been prepared on the
  know of any photographs, films, or videotapes depicting any         surveillance? If so, for each written report state:
  place, object, or individual concerning the INCIDENT or             (a) the title;
  plaintiff's injuries? If so, state:                                 (b) the date;
     (a) the number of photographs or feet of film or videotape;      (c) the name, ADDRESS, and telephone number of the
     (b) the places, objects, or persons photographed, filmed, or         individual who prepared the report; and
         videotaped;                                                  (d) the name, ADDRESS, and telephone number of each
     (c) the date the photographs, films, or videotapes were              PERSON who has the original or a copy.
         taken;                                                     14.0 Statutory or Regulatory Violations
     (d) the name, ADDRESS, and telephone number of the
         individual taking the photographs, films, or videotapes;   ✔ 14.1 Do YOU OR ANYONE ACTING ON YOUR BEHALF
         and                                                            contend that any PERSON involved in the INCIDENT
     (e) the name, ADDRESS, and telephone number of each                violated any statute, ordinance, or regulation and that the
         PERSON who has the original or a copy of the                   violation was a legal (proximate) cause of the INCIDENT? If
         photographs, films, or videotapes.                             so, identify the name, ADDRESS, and telephone number of
                                                                        each PERSON and the statute, ordinance, or regulation that
                                                                        was violated.
✔ 12.5 Do YOU OR ANYONE ACTING ON YOUR BEHALF
  know of any diagram, reproduction, or model of any place or       ✔ 14.2 Was any PERSON cited or charged with a violation of
  thing (except for items developed by expert witnesses                 any statute, ordinance, or regulation as a result of this
  covered by Code of Civil Procedure sections 2034.210–                 INCIDENT? If so, for each PERSON state:
  2034.310) concerning the INCIDENT? If so, for each item
                                                                        (a) the name, ADDRESS, and telephone number of the
  state:
                                                                            PERSON;
  (a) the type (i.e., diagram, reproduction, or model);                 (b) the statute, ordinance, or regulation allegedly violated;
  (b) the subject matter; and
                                                                        (c) whether the PERSON entered a plea in response to the
  (c) the name, ADDRESS, and telephone number of each                       citation or charge and, if so, the plea entered; and
      PERSON who has it.                                                (d) the name and ADDRESS of the court or administrative
✔ 12.6 Was a report made by any PERSON concerning the                       agency, names of the parties, and case number.
  INCIDENT? If so, state:
                                                                    15.0 Denials and Special or Affirmative Defenses
     (a) the name, title, identification number, and employer of
                                                                    ✔ 15.1 Identify each denial of a material allegation and each
         the PERSON who made the report;
     (b) the date and type of report made;                              special or affirmative defense in your pleadings and for
     (c) the name, ADDRESS, and telephone number of the                 each:
                                                                        (a) state all facts upon which you base the denial or special
         PERSON for whom the report was made; and
                                                                            or affirmative defense;
     (d) the name, ADDRESS, and telephone number of each
         PERSON who has the original or a copy of the report.           (b) state the names, ADDRESSES, and telephone numbers
                                                                            of all PERSONS who have knowledge of those facts;
✔ 12.7 Have YOU OR ANYONE ACTING ON YOUR                                    and
  BEHALF inspected the scene of the INCIDENT? If so, for                (c) identify all DOCUMENTS and other tangible things that
  each inspection state:                                                     support your denial or special or affirmative defense, and
                                                                             state the name, ADDRESS, and telephone number of
     (a) the name, ADDRESS, and telephone number of the                      the PERSON who has each DOCUMENT.
         individual making the inspection (except for expert
                                                                    16.0 Defendant’s Contentions—Personal Injury
         witnesses covered by Code of Civil Procedure
         sections 2034.210–2034.310); and                               16.1 Do you contend that any PERSON, other than you or
     (b) the date of the inspection.                                    plaintiff, contributed to the occurrence of the INCIDENT or
                                                                        the injuries or damages claimed by plaintiff? If so, for each
13.0 Investigation—Surveillance                                         PERSON:
✔                                                                       (a) state the name, ADDRESS, and telephone number of
     13.1 Have YOU OR ANYONE ACTING ON YOUR BEHALF
                                                                            the PERSON;
     conducted surveillance of any individual involved in the
     INCIDENT or any party to this action? If so, for each sur-         (b) state all facts upon which you base your contention;
     veillance state:                                                   (c) state the names, ADDRESSES, and telephone numbers
                                                                            of all PERSONS who have knowledge of the facts; and
     (a) the name, ADDRESS, and telephone number of the                 (d) identify all DOCUMENTS and other tangible things that
         individual or party;
                                                                            support your contention and state the name, ADDRESS,
     (b) the time, date, and place of the surveillance;                     and telephone number of the PERSON who has each
     (c) the name, ADDRESS, and telephone number of the                     DOCUMENT or thing.
         individual who conducted the surveillance; and
     (d) the name, ADDRESS, and telephone number of each                16.2 Do you contend that plaintiff was not injured in the
                                                                        INCIDENT? If so:
         PERSON who has the original or a copy of any
                                                                        (a) state all facts upon which you base your contention;
         surveillance photograph, film, or videotape.
                                                                        (b) state the names, ADDRESSES, and telephone numbers
                                                                            of all PERSONS who have knowledge of the facts; and
                                                                        (c) identify all DOCUMENTS and other tangible things that
                                                                            support your contention and state the name, ADDRESS,
                                                                            and telephone number of the PERSON who has each
                                                                            DOCUMENT or thing.
DISC-001 [Rev. January 1, 2008]
                                            FORM INTERROGATORIES—GENERAL                                                      Page 6 of 8
             Case 1:20-bk-11006-VK            Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                       Desc
                                             Main Document    Page 391 of 439
                                                                                                                         DISC-001
     16.3 Do you contend that the injuries or the extent of the          16.8 Do you contend that any of the costs of repairing the
     injuries claimed by plaintiff as disclosed in discovery             property damage claimed by plaintiff in discovery
     proceedings thus far in this case were not caused by the            proceedings thus far in this case were unreasonable? If so:
     INCIDENT? If so, for each injury:                                   (a) identify each cost item;
     (a) identify it;                                                    (b) state all facts upon which you base your contention;
     (b) state all facts upon which you base your contention;            (c) state the names, ADDRESSES, and telephone numbers
     (c) state the names, ADDRESSES, and telephone numbers                   of all PERSONS who have knowledge of the facts; and
         of all PERSONS who have knowledge of the facts; and             (d) identify all DOCUMENTS and other tangible things that
     (d) identify all DOCUMENTS and other tangible things that               support your contention and state the name, ADDRESS,
          support your contention and state the name, ADDRESS,               and telephone number of the PERSON who has each
          and telephone number of the PERSON who has each                    DOCUMENT or thing.
          DOCUMENT or thing.

     16.4 Do you contend that any of the services furnished by           16.9 Do YOU OR ANYONE ACTING ON YOUR BEHALF
     any HEALTH CARE PROVIDER claimed by plaintiff in                    have any DOCUMENT (for example, insurance bureau
     discovery proceedings thus far in this case were not due to         index reports) concerning claims for personal injuries made
     the INCIDENT? If so:                                                before or after the INCIDENT by a plaintiff in this case? If
                                                                         so, for each plaintiff state:
     (a) identify each service;
     (b) state all facts upon which you base your contention;            (a) the source of each DOCUMENT;
     (c) state the names, ADDRESSES, and telephone numbers               (b) the date each claim arose;
         of all PERSONS who have knowledge of the facts; and             (c) the nature of each claim; and
     (d) identify all DOCUMENTS and other tangible things that           (d) the name, ADDRESS, and telephone number of the
         support your contention and state the name, ADDRESS,                PERSON who has each DOCUMENT.
         and telephone number of the PERSON who has each
         DOCUMENT or thing.                                              16.10 Do YOU OR ANYONE ACTING ON YOUR BEHALF
                                                                         have any DOCUMENT concerning the past or present
                                                                         physical, mental, or emotional condition of any plaintiff in
     16.5 Do you contend that any of the costs of services
                                                                         this case from a HEALTH CARE PROVIDER not previously
     furnished by any HEALTH CARE PROVIDER claimed as
                                                                         identified (except for expert witnesses covered by Code of
     damages by plaintiff in discovery proceedings thus far in
                                                                         Civil Procedure sections 2034.210–2034.310)? If so, for
     this case were not necessary or unreasonable? If so:
                                                                         each plaintiff state:
     (a) identify each cost;
                                                                         (a) the name, ADDRESS, and telephone number of each
     (b) state all facts upon which you base your contention;                HEALTH CARE PROVIDER;
     (c) state the names, ADDRESSES, and telephone numbers
         of all PERSONS who have knowledge of the facts; and             (b) a description of each DOCUMENT; and
     (d) identify all DOCUMENTS and other tangible things that           (c) the name, ADDRESS, and telephone number of the
          support your contention and state the name, ADDRESS,               PERSON who has each DOCUMENT.
          and telephone number of the PERSON who has each
                                                                      17.0 Responses to Request for Admissions
          DOCUMENT or thing.
                                                                      ✔ 17.1 Is your response to each request for admission served
     16.6 Do you contend that any part of the loss of earnings or       with these interrogatories an unqualified admission? If not,
     income claimed by plaintiff in discovery proceedings thus far      for each response that is not an unqualified admission:
     in this case was unreasonable or was not caused by the
     INCIDENT? If so:                                                    (a) state the number of the request;
                                                                         (b) state all facts upon which you base your response;
     (a) identify each part of the loss;
                                                                         (c) state the names, ADDRESSES, and telephone numbers
     (b) state all facts upon which you base your contention;
                                                                             of all PERSONS who have knowledge of those facts;
     (c) state the names, ADDRESSES, and telephone numbers
                                                                             and
         of all PERSONS who have knowledge of the facts; and             (d) identify all DOCUMENTS and other tangible things that
     (d) identify all DOCUMENTS and other tangible things that               support your response and state the name, ADDRESS,
         support your contention and state the name, ADDRESS,                and telephone number of the PERSON who has each
         and telephone number of the PERSON who has each                     DOCUMENT or thing.
         DOCUMENT or thing.
                                                                      18.0 [Reserved]
     16.7     Do you contend that any of the property damage
     claimed by plaintiff in discovery Proceedings thus far in this   19.0 [Reserved]
     case was not caused by the INCIDENT? If so:                      20.0 How the Incident Occurred—Motor Vehicle
     (a) identify each item of property damage;
     (b) state all facts upon which you base your contention;         ✔ 20.1 State the date, time, and place of the INCIDENT
     (c) state the names, ADDRESSES, and telephone numbers              (closest street ADDRESS or intersection).
         of all PERSONS who have knowledge of the facts; and
     (d) identify all DOCUMENTS and other tangible things that           20.2 For each vehicle involved in the INCIDENT, state:
         support your contention and state the name, ADDRESS,            (a) the year, make, model, and license number;
         and telephone number of the PERSON who has each                 (b) the name, ADDRESS, and telephone number of the
         DOCUMENT or thing.                                                  driver;

DISC-001 [Rev. January 1, 2008]                                                                                             Page 7 of 8
                                                FORM INTERROGATORIES—GENERAL
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 392 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 393 of 439
     Case 1:20-bk-11006-VK            Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00           Desc
                                     Main Document    Page 394 of 439


1                              REQUESTS FOR ADMISSION, SET ONE
2                                            ATTACHMENT 1
3    1.     Admit that MICHAEL LEIZEROVITZ and LEV INVESTMENTS, LLC were partners in
4    the purchase of the REAL PROPERTY COMMONLY KNOWN AS 13854 ALBERS STREET,
5    SHERMAN OAKS, CALIFORNIA 91401, APN 2247-013-001.
6    2.     Admit that RPT was not a partner with MICHAEL LEIZEROVITZ in the purchase of the
7    REAL PROPERTY COMMONLY KNOWN AS 13854 ALBERS STREET, SHERMAN
8    OAKS, CALIFORNIA 91401, APN 2247-013-001 (the term RPT shall refer to Cross-Defendant
9    Real Property Trustee, Inc.).
10   3.     Admit that MICHAEL LEIZEROVITZ purchased the NOTE on or about December 31,
11   2018 (the term the NOTE shall refer to the defaulted Promissory Note secured by a first position
12   Deed of Trust for the REAL PROPERTY COMMONLY KNOWN AS 13854 ALBERS
13   STREET, SHERMAN OAKS, CALIFORNIA 91401, APN 2247-013-001).
14   4.     Admit that MICHAEL LEIZEROVITZ paid $2,039,127.95 to The Evergreen Advantage,
15   LLC for the NOTE.
16   5.     Admit that MICHAEL LEIZEROVITZ, after foreclosure of the REAL PROPERTY
17   COMMONLY KNOWN AS 13854 ALBERS STREET, SHERMAN OAKS, CALIFORNIA
18   91401, APN 2247-013-001, became the first position lien holder against the REAL PROPERTY
19   COMMONLY KNOWN AS 13854 ALBERS STREET, SHERMAN OAKS, CALIFORNIA
20   91401, APN 2247-013-001.
21   6.     Admit that MICHAEL LEIZEROVITZ knew that LEV INVESTMENTS, LLC borrowed
22   purchase money to purchase the NOTE.
23   7.     Admit that RUVIN FEYGENBERG owes money to RPT.
24   8.     Admit that RUVIN FEYGENBERG hired RPT to foreclose on defaulted deeds of trust
25   and failed to pay for RPT’s services.
26   9.     Admit that RUVIN FEYGENBERG owes the JUDGMENT (the term the JUDGMENT
27   refers to the Judgment evidenced by the Abstract of Judgment recorded as instrument number
28   20130597959 in the Office Records of the County of Los Angeles, on April 22, 2013).



                                                      -1-
                                     RPT’s RFAs, SET ONE TO LEIZEROVITZ
     Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00            Desc
                                  Main Document    Page 395 of 439


1    10.       Admit that RUVIN FEYGENBERG failed to pay the JUDGMENT.
2    11.       Admit that RUVIN FEYGENBERG failed to disclose the JUDGMENT to LEV
3    INVESTMENTS, LLC.
4    12.       Admit that RUVIN FEYGENBERG failed to inform LEV INVESTMENTS, LLC of the
5    JUDGMENT.
6    13.       Admit that MICHAEL LEIZEROVITZ did not suffer any special damages as a result of
7    any act of RPT.
8    14.       Admit that MICHAEL LEIZEROVITZ did not suffer any special damages as a result of
9    any omission of RPT.
10   15.       Admit that MICHAEL LEIZEROVITZ did not suffer any general damages as a result of
11   any act of RPT.
12   16.       Admit that MICHAEL LEIZEROVITZ did not suffer any general damages as a result of
13   any omission of RPT.
14   17.       Admit that MICHAEL LEIZEROVITZ does not have any evidence that he suffered any
15   special damages as a result of any act of RPT.
16   18.       Admit that MICHAEL LEIZEROVITZ does not have any evidence that he suffered any
17   special damages as a result of any omission of RPT.
18   19.       Admit that MICHAEL LEIZEROVITZ does not have any evidence that he suffered any
19   general damages as a result of any act of RPT.
20   20.       Admit that MICHAEL LEIZEROVITZ does not have any evidence that he suffered any
21   general damages as a result of any omission of RPT.
22   21.       Admit that RPT did not breach any fiduciary duty to MICHAEL LEIZEROVITZ.
23   22.       Admit that RPT did not breach any contract to MICHAEL LEIZEROVITZ.
24   23.       Admit that RPT did not conceal any act against MICHAEL LEIZEROVITZ.
25   24.       Admit that MICHAEL LEIZEROVITZ has no claim against RPT in relation to the
26   allegations of wrongful foreclosure of the LAND (the term the LAND shall refer to the vacant
27   land that is being developed as a luxury RV park in Coachella, California with APN 601-620-
28   012-0).



                                                    -2-
                                   RPT’s RFAs, SET ONE TO LEIZEROVITZ
     Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                Desc
                                Main Document    Page 396 of 439


1    25.    Admit that MICHAEL LEIZEROVITZ holds no title to the LAND.
2    26.    Admit that MICHAEL LEIZEROVITZ holds to liens against the LAND.
3    27.    Admit that RPT has no right or duty to cancel any instrument recorded against the
4    LAND.
5    28.    Admit that RPT did not wrongfully foreclose on the LAND.
6    29.    Admit that MICHAEL LEIZEROVITZ has no standing to bring a wrong foreclosure
7    claim against RPT.
8    30.    Admit that RPT is the agent of LEV INVESTMENTS, LLC.
9    31.    Admit that MIKE KEMEL is the agent of RPT.
10   32.    Admit that MICHAEL LEIZEROVITZ did not make a loan secured with the LAND.
11   33.    Admit that MICHAEL LEIZEROVITZ did not tender the total due before the foreclosure
12   of the LAND.
13   34.    Admit that MICHAEL LEIZEROVITZ had no intention to purchase the LAND at the
14   foreclosure sale.
15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                   -3-
                                  RPT’s RFAs, SET ONE TO LEIZEROVITZ
     Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00       Desc
                                 Main Document    Page 397 of 439


1    Michael Shemtoub, Esq. SBN 253948
     BEVERLY LAW
2
     4929 Wilshire Boulevard, Suite 702
3    Los Angeles, California 90010
     Telephone:    (310) 552-6921
4    Facsimile:    (323) 421-9397
5
     Attorney for Real Property Trustee, Inc.
6    and Mike Kemel
7

8
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

9                               FOR THE COUNTY OF LOS ANGELES
10
                                  NORTHWEST JUDICIAL DISTRICT
11
     LEV INVESTMENTS, LLC,                    )     Case No.: 19VECV00878
12                                            )
                  Plaintiff,                  )     REQUESTS FOR PRODUCTION OF
13                                            )
                                              )     DOCUMENTS, SET ONE
14         vs.                                )
                                              )     Place:        Dept. U
15   RUVIN FEYGENBERG; MICHAEL                )     Judge:        Theresa M. Traber
     LEIZEROVITZ; SENSIBLE CONSULTING ))
16
     AND MANAGEMENT, INC.; MING ZHU, )
17   LLC; and DOES 1 through 100, inclusive,  )     Complaint Filed:    June 20, 2019
                                              )     Trial Date:         Not set
18                Defendants.                 )
                                              )
     _____________________________________ )
19
     RUVIN FEYGENBERG; MICHAEL                )
20   LEIZEROVITZ; SENSIBLE CONSULTING )
     AND MANAGEMENT, INC.                     )
21                                            )
                                              )
22
                          Cross-Complainants, )
                                              )
23         vs.                                )
                                              )
24                                            )
     LEV INVESTMENTS, LLC, DMITRI             )
25
     LIOUDKOVSKI (aka Dmitri Ludkovski),      )
     YEVGENIYA LISITSA (aka Y. GINA           )
26   LISITSA), LISITSA LAW, INC., REAL        )
     PROPERTY TRUSTEE, INC., MIKE             )
27                                            )
     KEMEL, and ROES 1 to 50,                 )
28                                            )
                          Cross-Defendants.   )
                                              )


                                                   -1-
                                  RPT’S RFPDs, SET ONE TO LEIZEROVITZ
     Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                                  Main Document    Page 398 of 439


1

2    PROPOUNDING PARTY:            REAL PROPERTY TRUSTEE, INC.
3    RESPONDING PARTY:             MICHAEL LEIZEROVITZ
4    SET NUMBER:                   ONE
5            Cross-Defendant Real Property Trustee, Inc., hereinafter Cross-Defendant or
6    Propounding Party or RPT, hereby requests that Cross-Complainant Michael Leizerovitz,
7    hereinafter Cross-Complainant or Responding Party, produce on June 30, 2020 at 10:00 a.m.
8    the documents and things described below for examination and copying at the offices of Beverly
9    Law which address is 4929 Wilshire Boulevard, Suite 702, Los Angeles, California 90010. You
10   also may comply with this request by mailing or hand-delivering copies of the requested
11   documents and things to Cross-Defendant’s counsel at the above-address, so that the documents
12   are received on or before June 30, 2020 at 10:00 a.m. Any such production of documents is
13   without prejudice to Cross-Defendant’s right to inspect and copy the original of each document
14   at a future date.
15                                DOCUMENTS TO BE PRODUCED
16   1.      The contract between MICHAEL LEIZEROVITZ and LEV INVESTMENTS, LLC.
17   2.      All DOCUMENTS which RELATE TO LEV INVESTMENTS, LLC (the terms
18   “DOCUMENT” or “DOCUMENTS” shall mean and include the original and every non-identical
19   copy of or attachment to any printed, typewritten, or handwritten matter of whatever character,
20   including but not limited to “writings” as defined by California Evidence Code § 250, and any
21   other tangible thing known to Responding Party in its possession, custody or control, whether
22   printed, recorded, reproduced by any process or written or produced by hand, and whether or not
23   claimed to be privileged or exempt from production for any reason. Set forth in this definition is
24   a list of examples of writings and tangible things which are included within this definition. The
25   list is not exclusive but is intended to aid Responding Party in the identification and production
26   of DOCUMENTS. Examples of DOCUMENTS are: correspondence, letters, memoranda, notes,
27   charts, transcripts, minutes of meetings, inter-office and intra-office communications, reports,
28   forecasts, estimates, requests, summaries, instructions, descriptions, analyses, statements,



                                                    -2-
                                   RPT’S RFPDs, SET ONE TO LEIZEROVITZ
     Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                                   Main Document    Page 399 of 439


1    recommendations, inventories, certificates, notices, return receipts, contracts, agreements,
2    certifications, approvals, authorizations, lists, diagrams, diaries, desk calendar notations,
3    microfilm, microfiche, photographs, magnetic tape recordings, compact disks or other digital
4    recordings, computer disks and diskettes, teletype messages, films, computer printouts,
5    telegrams, news releases, newspapers, periodicals, books, bulletins, circulars, pamphlets,
6    manuals, affidavits, waivers, accounting work sheets, bills, invoices, financial statements,
7    statements of account, ledger sheets, statistical statements, appraisals, credit files, evidences of
8    indebtedness, checks, promissory notes, receipts, instruments, or material similar to any of the
9    foregoing, however denominated. The terms DOCUMENT or DOCUMENTS shall not include
10   any DOCUMENTS previously produced by Responding Party in this case; the terms “RELATE
11   TO,” “RELATES TO,” and “RELATING TO” shall mean and include referring to, alluding to,
12   responding to, pertaining to, connected with, commenting on, reviewing any aspects of, about,
13   regarding, discussing, showing, describing, mentioning, respecting, analyzing, evidencing,
14   constituting, concerning, memorializing, leading up to, or having any impact on).
15   3.     All DOCUMENTS which RELATE TO the SUBJECT PROPERTY for the last 5 years
16   (the term the SUBJECT PROPERTY shall refer to the real property commonly known as 13854
17   Albers Street, Sherman Oaks, California 91401, APN 2247-013-001).
18   4.     All COMMUNICATIONS between MICHAEL LEIZEROVITZ and LEV
19   INVESTMENTS, LLC (the term “COMMUNICATION” or “COMMUNICATIONS” shall
20   mean and refer to any oral, written or electronic transmittal of information, opinion, belief, idea
21   or statement, whether made in person, by telephone, electronic mail, fax, mail, or by any other
22   means).
23   5.     All COMMUNICATIONS between MICHAEL LEIZEROVITZ and REAL PROPERTY
24   TRUSTEE, INC.
25   6.     All COMMUNICATIONS between MICHAEL LEIZEROVITZ and MIKE KEMEL.
26   7.     All COMMUNICATIONS between MICHAEL LEIZEROVITZ, on one hand, and any
27   other PERSON, on the other hand, RELATING TO the SUBJECT PROPERTY within the last 5
28   years (the term “PERSON” and “PERSONS” shall mean and include any natural person,



                                                    -3-
                                   RPT’S RFPDs, SET ONE TO LEIZEROVITZ
     Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                                   Main Document    Page 400 of 439


1    individual, firm, association, organization, partnership, business, trust, corporation, joint venture,
2    governmental body, governmental agency, or other form of legal or public entity).
3    8.     All COMMUNICATIONS between MICHAEL LEIZEROVITZ, on one hand, and any
4    other PERSON, on the other hand, RELATING TO REAL PROPERTY TRUSTEE, INC.
5    9.     All COMMUNICATIONS between MICHAEL LEIZEROVITZ, on one hand, and any
6    other PERSON, on the other hand, RELATING TO LEV INVESTMENTS, LLC.
7    10.    All COMMUNICATIONS between MICHAEL LEIZEROVITZ, on one hand, and any
8    other PERSON, on the other hand, RELATING TO the LAND (the term the LAND shall refer to
9    the vacant land that is being developed as a luxury RV park in Coachella, California with APN
10   601-620-012-0).
11   11.    All DOCUMENTS identified in MICHAEL LEIZEROVITZ’s responses to REAL
12   PROPERTY TRUSTEE’s Form Interrogatories, Set One served concurrently herewith.
13   12.    All DOCUMENTS RELATING TO the source of funds for the purchase of the
14   SUBJECT PROPERTY.
15   13.    All DOCUMENTS that show that MICHAEL LEIZEROVITZ is entitled to foreclosure
16   of the SUBJECT PROPERTY.
17   14.    ALL DOCUMENTS that show the amount due to MICHAEL LEIZEROVITZ on the
18   loan secured with the SUBJECT PROPERTY.
19   15.    All DOCUMENTS that show all notices that MICHAEL LEIZEROVITZ received from
20   any government agency that RELATE TO the SUBJECT PROPERTY from 2018 to present.
21   16.    All DOCUMENTS that show the fair market value of the SUBJECT PROPERTY.
22   17.    ALL DOCUMENTS that show the fair market value of the SUBJECT PROPERTY
23   between 2018 and present.
24   18.    All DOCUMENTS between RUVIN FEYGENBERG and MICHAEL LEIZEROVITZ,
25   including but not limited all emails, letters and text messages, RELATED TO the SUBJECT
26   PROPERTY.
27   19.    All DOCUMENTS between RUVIN FEYGENBERG and MICHAEL LEIZEROVITZ,
28   including but not limited all emails, letters and text messages, RELATED TO the LAND.



                                                    -4-
                                   RPT’S RFPDs, SET ONE TO LEIZEROVITZ
     Case 1:20-bk-11006-VK      Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00           Desc
                               Main Document    Page 401 of 439


1    20.   All DOCUMENTS between MICHAEL LEIZEROVITZ and Prime Capital Group, Inc.
2    RELATED TO the SUBJECT PROPERTY.
3    21.   All DOCUMENTS between MICHAEL LEIZEROVITZ and Prime Capital Group, Inc.
4    RELATED TO the LAND.
5    22.   All DOCUMENTS showing consideration for the assignment to SENSIBLE
6    CONSULTING AND MANAGEMENT, INC. against the SUBJECT PROPERTY.
7    23.   All cleared checks, cashier’s checks, wire transfers, and any and all other DOCUMENTS
8    showing consideration for the assignment to SENSIBLE CONSULTING AND
9    MANAGEMENT, INC. against the SUBJECT PROPERTY.
10   24.   All DOCUMENTS showing accounting of the loan against the SUBJECT PROPERTY.
11   25.   All DOCUMENTS showing foreclosure process RELATED TO the SUBJECT
12   PROPERTY.
13   26.   The escrow file RELATED TO the assignment to SENSIBLE CONSULTING AND
14   MANAGEMENT, INC. against the SUBJECT PROPERTY.
15   27.   The title file RELATED TO the assignment to SENSIBLE CONSULTING AND
16   MANAGEMENT, INC. against the SUBJECT PROPERTY.
17   28.   All Final Closing Statements RELATED TO the assignment to SENSIBLE
18   CONSULTING AND MANAGEMENT, INC. against the SUBJECT PROPERTY.
19   29.   All DOCUMENTS showing all payoff statements of the loan against the SUBJECT
20   PROPERTY.
21   30.   All DOCUMENTS showing damages MICHAEL LEIZEROVITZ sustained RELATED
22   to the loan secured with the SUBJECT PROPERTY.
23   31.   All DOCUMENTS showing damages MICHAEL LEIZEROVITZ sustained RELATED
24   to the LAND.
25   32.   All DOCUMENTS showing source of funds of the loan for the LAND.
26   33.   All DOCUMENTS evidencing the loan against the LAND.
27   34.   All DOCUMENTS showing tender to stop the foreclosure of the LAND.
28




                                                -5-
                               RPT’S RFPDs, SET ONE TO LEIZEROVITZ
     Case 1:20-bk-11006-VK     Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00           Desc
                              Main Document    Page 402 of 439


1    35.   All DOCUMENTS showing that MICHAEL LEIZEROVITZ has money to pay off the
2    amount due to LEV INVESTMENTS, LLC at the time of the foreclosure of the LAND.
3

4                                                  Respectfully submitted,
5    Dated: May 29, 2020                           BEVERLY LAW
6

7
                                                  By
8                                                      Michael Shemtoub, Esq.
                                                       Attorney for Real Property Trustee, Inc.
9                                                      and Mike Kemel
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                -6-
                               RPT’S RFPDs, SET ONE TO LEIZEROVITZ
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 403 of 439
            Case 1:20-bk-11006-VK              Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                        Desc
                                              Main Document    Page 404 of 439
                                                                                                                          DISC-001
      (2)    INCIDENT means (insert your definition here or         1.0 Identity of Persons Answering These Interrogatories
             on a separate, attached sheet labeled “Sec.            ✔   1.1 State the name, ADDRESS, telephone number, and
             4(a)(2)”):                                                 relationship to you of each PERSON who prepared or
                                                                        assisted in the preparation of the responses to these
                                                                        interrogatories. (Do not identify anyone who simply typed or
                                                                        reproduced the responses.)

                                                                    2.0 General Background Information—individual
(b) YOU OR ANYONE ACTING ON YOUR BEHALF                                 2.1 State:
includes you, your agents, your employees, your insurance               (a) your name;
companies, their agents, their employees, your attorneys, your          (b) every name you have used in the past; and
accountants, your investigators, and anyone else acting on              (c) the dates you used each name.
your behalf.
(c) PERSON includes a natural person, firm, association,                2.2 State the date and place of your birth.
organization, partnership, business, trust, limited liability
                                                                        2.3 At the time of the INCIDENT, did you have a driver's
company, corporation, or public entity.
                                                                        license? If so state:
(d) DOCUMENT means a writing, as defined in Evidence                    (a) the state or other issuing entity;
Code section 250, and includes the original or a copy of                (b) the license number and type;
handwriting, typewriting, printing, photostats, photographs,            (c) the date of issuance; and
electronically stored information, and every other means of             (d) all restrictions.
recording upon any tangible thing and form of communicating
                                                                        2.4 At the time of the INCIDENT, did you have any other
or representation, including letters, words, pictures, sounds, or
                                                                        permit or license for the operation of a motor vehicle? If so,
symbols, or combinations of them.
                                                                        state:
(e) HEALTH CARE PROVIDER includes any PERSON                            (a) the state or other issuing entity;
referred to in Code of Civil Procedure section 667.7(e)(3).             (b) the license number and type;
                                                                        (c) the date of issuance; and
(f) ADDRESS means the street address, including the city,               (d) all restrictions.
state, and zip code.
                                                                        2.5 State:
Sec. 5. Interrogatories
                                                                        (a) your present residence ADDRESS;
The following interrogatories have been approved by the                 (b) your residence ADDRESSES for the past five years; and
Judicial Council under Code of Civil Procedure section 2033.710:        (c) the dates you lived at each ADDRESS.
                                  CONTENTS
                                                                        2.6 State:
    1.0 Identity of Persons Answering These Interrogatories             (a) the name, ADDRESS, and telephone number of your
    2.0 General Background Information—Individual                           present employer or place of self-employment; and
    3.0 General Background Information—Business Entity
                                                                        (b) the name, ADDRESS, dates of employment, job title,
    4.0 Insurance
                                                                            and nature of work for each employer or
    5.0 [Reserved]
                                                                            self-employment you have had from five years before
    6.0 Physical, Mental, or Emotional Injuries
                                                                            the INCIDENT until today.
    7.0 Property Damage
    8.0 Loss of Income or Earning Capacity                              2.7 State:
    9.0 Other Damages                                                   (a) the name and ADDRESS of each school or other
   10.0 Medical History                                                     academic or vocational institution you have attended,
   11.0 Other Claims and Previous Claims                                    beginning with high school;
   12.0 Investigation—General                                           (b) the dates you attended;
   13.0 Investigation—Surveillance                                      (c) the highest grade level you have completed; and
   14.0 Statutory or Regulatory Violations                              (d) the degrees received.
   15.0 Denials and Special or Affirmative Defenses
   16.0 Defendant’s Contentions Personal Injury                         2.8 Have you ever been convicted of a felony? If so, for
   17.0 Responses to Request for Admissions                             each conviction state:
   18.0 [Reserved]                                                      (a) the city and state where you were convicted;
   19.0 [Reserved]                                                      (b) the date of conviction;
   20.0 How the Incident Occurred—Motor Vehicle                         (c) the offense; and
   25.0 [Reserved]                                                      (d) the court and case number.
   30.0 [Reserved]
   40.0 [Reserved]                                                      2.9 Can you speak English with ease? If not, what
   50.0 Contract                                                        language and dialect do you normally use?
   60.0 [Reserved]
   70.0 Unlawful Detainer [See separate form DISC-003]                  2.10 Can you read and write English with ease? If not, what
  101.0 Economic Litigation [See separate form DISC-004]                language and dialect do you normally use?
  200.0 Employment Law [See separate form DISC-002]
        Family Law [See separate form FL-145]

DISC-001 [Rev. January 1, 2008]                                                                                               Page 2 of 8
                                               FORM INTERROGATORIES—GENERAL
            Case 1:20-bk-11006-VK               Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                            Desc
                                               Main Document    Page 405 of 439
                                                                                                                                DISC-001
✔     2.11 At the time of the INCIDENT were you acting as an              ✔   3.4 Are you a joint venture? If so, state:
      agent or employee for any PERSON? If so, state:                         (a) the current joint venture name;
      (a) the name, ADDRESS, and telephone number of that                     (b) all other names used by the joint venture during the
          PERSON: and                                                             past 10 years and the dates each was used;
      (b) a description of your duties.                                       (c) the name and ADDRESS of each joint venturer; and
                                                                              (d) the ADDRESS of the principal place of business.
      2.12 At the time of the INCIDENT did you or any other
                                                                          ✔   3.5 Are you an unincorporated association?
      person have any physical, emotional, or mental disability or
      condition that may have contributed to the occurrence of the            If so, state:
      INCIDENT? If so, for each person state:                                 (a) the current unincorporated association name;
      (a) the name, ADDRESS, and telephone number;                            (b) all other names used by the unincorporated association
      (b) the nature of the disability or condition; and                           during the past 10 years and the dates each was used;
      (c) the manner in which the disability or condition                          and
          contributed to the occurrence of the INCIDENT.                      (c) the ADDRESS of the principal place of business.

      2.13 Within 24 hours before the INCIDENT did you or any             ✔   3.6 Have you done business under a fictitious name during
      person involved in the INCIDENT use or take any of the                  the past 10 years? If so, for each fictitious name state:
      following substances: alcoholic beverage, marijuana, or                 (a) the name;
      other drug or medication of any kind (prescription or not)? If          (b) the dates each was used;
      so, for each person state:                                              (c) the state and county of each fictitious name filing; and
      (a) the name, ADDRESS, and telephone number;                            (d) the ADDRESS of the principal place of business.
      (b) the nature or description of each substance;
      (c) the quantity of each substance used or taken;                   ✔   3.7 Within the past five years has any public entity regis-
      (d) the date and time of day when each substance was used               tered or licensed your business? If so, for each license or
           or taken;                                                          registration:
      (e) the ADDRESS where each substance was used or
                                                                              (a) identify the license or registration;
           taken;
                                                                              (b) state the name of the public entity; and
      (f) the name, ADDRESS, and telephone number of each
                                                                              (c) state the dates of issuance and expiration.
           person who was present when each substance was used
           or taken; and
      (g) the name, ADDRESS, and telephone number of any                  4.0 Insurance
           HEALTH CARE PROVIDER who prescribed or furnished               ✔   4.1 At the time of the INCIDENT, was there in effect any
           the substance and the condition for which it was                   policy of insurance through which you were or might be
           prescribed or furnished.                                           insured in any manner (for example, primary, pro-rata, or
                                                                              excess liability coverage or medical expense coverage) for
3.0 General Background Information—Business Entity                            the damages, claims, or actions that have arisen out of the
✔     3.1 Are you a corporation? If so, state:                                INCIDENT? If so, for each policy state:
      (a) the name stated in the current articles of incorporation;           (a) the kind of coverage;
      (b) all other names used by the corporation during the past             (b) the name and ADDRESS of the insurance company;
          10 years and the dates each was used;                               (c) the name, ADDRESS, and telephone number of each
      (c) the date and place of incorporation;                                    named insured;
      (d) the ADDRESS of the principal place of business; and                 (d) the policy number;
      (e) whether you are qualified to do business in California.             (e) the limits of coverage for each type of coverage con-
                                                                                  tained in the policy;
✔     3.2 Are you a partnership? If so, state:                                (f) whether any reservation of rights or controversy or
      (a) the current partnership name;                                           coverage dispute exists between you and the insurance
      (b) all other names used by the partnership during the past                 company; and
          10 years and the dates each was used;                               (g) the name, ADDRESS, and telephone number of the
      (c) whether you are a limited partnership and, if so, under                 custodian of the policy.
          the laws of what jurisdiction;
      (d) the name and ADDRESS of each general partner; and               ✔   4.2 Are you self-insured under any statute for the damages,
      (e) the ADDRESS of the principal place of business.                     claims, or actions that have arisen out of the INCIDENT? If
                                                                              so, specify the statute.
✔     3.3 Are you a limited liability company? If so, state:
      (a) the name stated in the current articles of organization;        5.0 [Reserved]
      (b) all other names used by the company during the past 10
                                                                          6.0 Physical, Mental, or Emotional Injuries
          years and the date each was used;
      (c) the date and place of filing of the articles of organization;       6.1 Do you attribute any physical, mental, or emotional
      (d) the ADDRESS of the principal place of business; and                 injuries to the INCIDENT? (If your answer is “no,” do not
      (e) whether you are qualified to do business in California.             answer interrogatories 6.2 through 6.7).

                                                                              6.2 Identify each injury you attribute to the INCIDENT and
                                                                              the area of your body affected.


DISC-001 [Rev. January 1, 2008]
                                                 FORM INTERROGATORIES—GENERAL                                                     Page 3 of 8
            Case 1:20-bk-11006-VK             Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                            Desc
                                             Main Document    Page 406 of 439
                                                                                                                              DISC-001
      6.3 Do you still have any complaints that you attribute to          (c) state the amount of damage you are claiming for each
      the INCIDENT? If so, for each complaint state:                          item of property and how the amount was calculated; and
      (a) a description;                                                  (d) if the property was sold, state the name, ADDRESS, and
      (b) whether the complaint is subsiding, remaining the same,             telephone number of the seller, the date of sale, and the
          or becoming worse; and                                              sale price.
      (c) the frequency and duration.
      6.4 Did you receive any consultation or examination             ✔   7.2 Has a written estimate or evaluation been made for any
      (except from expert witnesses covered by Code of Civil              item of property referred to in your answer to the preceding
      Procedure sections 2034.210–2034.310) or treatment from a           interrogatory? If so, for each estimate or evaluation state:
      HEALTH CARE PROVIDER for any injury you attribute to
                                                                          (a) the name, ADDRESS, and telephone number of the
      the INCIDENT? If so, for each HEALTH CARE PROVIDER
                                                                              PERSON who prepared it and the date prepared;
      state:
                                                                          (b) the name, ADDRESS, and telephone number of each
      (a) the name, ADDRESS, and telephone number;                            PERSON who has a copy of it; and
      (b) the type of consultation, examination, or treatment             (c) the amount of damage stated.
          provided;
      (c) the dates you received consultation, examination, or
                                                                      ✔   7.3 Has any item of property referred to in your answer to
          treatment; and
      (d) the charges to date.                                            interrogatory 7.1 been repaired? If so, for each item state:
                                                                          (a) the date repaired;
                                                                          (b) a description of the repair;
      6.5 Have you taken any medication, prescribed or not, as a
      result of injuries that you attribute to the INCIDENT? If so,       (c) the repair cost;
      for each medication state:                                          (d) the name, ADDRESS, and telephone number of the
      (a) the name;                                                           PERSON who repaired it;
      (b) the PERSON who prescribed or furnished it;                      (e) the name, ADDRESS, and telephone number of the
      (c) the date it was prescribed or furnished;                             PERSON who paid for the repair.
      (d) the dates you began and stopped taking it; and
      (e) the cost to date.                                           8.0 Loss of Income or Earning Capacity
                                                                      ✔   8.1 Do you attribute any loss of income or earning capacity
      6.6 Are there any other medical services necessitated by            to the INCIDENT? (If your answer is “no,” do not answer
      the injuries that you attribute to the INCIDENT that were not       interrogatories 8.2 through 8.8).
      previously listed (for example, ambulance, nursing,
      prosthetics)? If so, for each service state:                    ✔   8.2    State:
      (a) the nature;
                                                                          (a)   the nature of your work;
      (b) the date;
                                                                          (b)   your job title at the time of the INCIDENT; and
      (c) the cost; and                                                   (c)   the date your employment began.
      (d) the name, ADDRESS, and telephone number
          of each provider.                                           ✔   8.3 State the last date before the INCIDENT that you
                                                                          worked for compensation.
      6.7 Has any HEALTH CARE PROVIDER advised that you
      may require future or additional treatment for any injuries     ✔   8.4 State your monthly income at the time of the INCIDENT
      that you attribute to the INCIDENT? If so, for each injury          and how the amount was calculated.
      state:
      (a) the name and ADDRESS of each HEALTH CARE                    ✔   8.5 State the date you returned to work at each place of
          PROVIDER;                                                       employment following the INCIDENT.
      (b) the complaints for which the treatment was advised; and
      (c) the nature, duration, and estimated cost of the             ✔   8.6 State the dates you did not work and for which you lost
          treatment.                                                      income as a result of the INCIDENT.

7.0 Property Damage                                                   ✔   8.7 State the total income you have lost to date as a result
 ✔    7.1 Do you attribute any loss of or damage to a vehicle or          of the INCIDENT and how the amount was calculated.
      other property to the INCIDENT? If so, for each item of
      property:                                                       ✔   8.8 Will you lose income in the future as a result of the
      (a) describe the property;                                          INCIDENT? If so, state:
      (b) describe the nature and location of the damage to the           (a) the facts upon which you base this contention;
          property;                                                       (b) an estimate of the amount;
                                                                          (c) an estimate of how long you will be unable to work; and
                                                                          (d) how the claim for future income is calculated.




DISC-001 [Rev. January 1, 2008]
                                            FORM INTERROGATORIES—GENERAL                                                          Page 4 of 8
            Case 1:20-bk-11006-VK             Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                         Desc
                                             Main Document    Page 407 of 439
                                                                                                                          DISC-001
9.0 Other Damages                                                          (c) the court, names of the parties, and case number of any
                                                                               action filed;
✔ 9.1 Are there any other damages that you attribute to the
                                                                           (d) the name, ADDRESS, and telephone number of any
  INCIDENT? If so, for each item of damage state:
                                                                               attorney representing you;
  (a) the nature;
  (b) the date it occurred;                                                (e) whether the claim or action has been resolved or is
  (c) the amount; and                                                          pending; and
  (d) the name, ADDRESS, and telephone number of each                      (f) a description of the injury.
      PERSON to whom an obligation was incurred.
                                                                           11.2 In the past 10 years have you made a written claim or
                                                                           demand for workers' compensation benefits? If so, for each
✔     9.2 Do any DOCUMENTS support the existence or amount                 claim or demand state:
      of any item of damages claimed in interrogatory 9.1? If so,          (a) the date, time, and place of the INCIDENT giving rise to
      describe each document and state the name, ADDRESS,                      the claim;
      and telephone number of the PERSON who has each                      (b) the name, ADDRESS, and telephone number of your
      DOCUMENT.                                                                employer at the time of the injury;
                                                                           (c) the name, ADDRESS, and telephone number of the
                                                                               workers’ compensation insurer and the claim number;
10.0 Medical History                                                       (d) the period of time during which you received workers’
    10.1 At any time before the INCIDENT did you have com-                     compensation benefits;
    plaints or injuries that involved the same part of your body           (e) a description of the injury;
    claimed to have been injured in the INCIDENT? If so, for               (f) the name, ADDRESS, and telephone number of any
    each state:                                                                HEALTH CARE PROVIDER who provided services; and
      (a) a description of the complaint or injury;                        (g) the case number at the Workers’ Compensation Appeals
      (b) the dates it began and ended; and                                    Board.
      (c) the name, ADDRESS, and telephone number of each
          HEALTH CARE PROVIDER whom you consulted or                   12.0 Investigation—General
          who examined or treated you.                                 ✔   12.1 State the name, ADDRESS, and telephone number of
                                                                           each individual:
      10.2 List all physical, mental, and emotional disabilities you       (a) who witnessed the INCIDENT or the events occurring
      had immediately before the INCIDENT. (You may omit                       immediately before or after the INCIDENT;
      mental or emotional disabilities unless you attribute any            (b) who made any statement at the scene of the INCIDENT;
      mental or emotional injury to the INCIDENT.)                         (c) who heard any statements made about the INCIDENT by
                                                                               any individual at the scene; and
      10.3 At any time after the INCIDENT, did you sustain
                                                                           (d) who YOU OR ANYONE ACTING ON YOUR BEHALF
      injuries of the kind for which you are now claiming
                                                                               claim has knowledge of the INCIDENT (except for
      damages? If so, for each incident giving rise to an injury
                                                                               expert witnesses covered by Code of Civil Procedure
      state:
                                                                               section 2034).
      (a) the date and the place it occurred;
      (b) the name, ADDRESS, and telephone number of any               ✔   12.2     Have YOU OR ANYONE ACTING ON YOUR
          other PERSON involved;
                                                                           BEHALF interviewed any individual concerning the
      (c) the nature of any injuries you sustained;                        INCIDENT? If so, for each individual state:
      (d) the name, ADDRESS, and telephone number of each
                                                                           (a) the name, ADDRESS, and telephone number of the
          HEALTH CARE PROVIDER who you consulted or who
                                                                               individual interviewed;
          examined or treated you; and
                                                                           (b) the date of the interview; and
      (e) the nature of the treatment and its duration.
                                                                           (c) the name, ADDRESS, and telephone number of the
11.0 Other Claims and Previous Claims                                          PERSON who conducted the interview.

      11.1 Except for this action, in the past 10 years have you       ✔   12.3     Have YOU OR ANYONE ACTING ON YOUR
      filed an action or made a written claim or demand for                BEHALF obtained a written or recorded statement from any
      compensation for your personal injuries? If so, for each             individual concerning the INCIDENT? If so, for each
      action, claim, or demand state:                                      statement state:
      (a) the date, time, and place and location (closest street           (a) the name, ADDRESS, and telephone number of the
           ADDRESS or intersection) of the INCIDENT giving rise                individual from whom the statement was obtained;
           to the action, claim, or demand;                                (b) the name, ADDRESS, and telephone number of the
      (b) the name, ADDRESS, and telephone number of each                      individual who obtained the statement;
           PERSON against whom the claim or demand was made                (c) the date the statement was obtained; and
           or the action filed;                                            (d) the name, ADDRESS, and telephone number of each
                                                                               PERSON who has the original statement or a copy.




DISC-001 [Rev. January 1, 2008]
                                               FORM INTERROGATORIES—GENERAL                                                   Page 5 of 8
            Case 1:20-bk-11006-VK           Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                           Desc
                                           Main Document    Page 408 of 439
                                                                                                                           DISC-001
✔ 12.4 Do YOU OR ANYONE ACTING ON YOUR BEHALF                       ✔ 13.2 Has a written report been prepared on the
  know of any photographs, films, or videotapes depicting any         surveillance? If so, for each written report state:
  place, object, or individual concerning the INCIDENT or             (a) the title;
  plaintiff's injuries? If so, state:                                 (b) the date;
     (a) the number of photographs or feet of film or videotape;      (c) the name, ADDRESS, and telephone number of the
     (b) the places, objects, or persons photographed, filmed, or         individual who prepared the report; and
         videotaped;                                                  (d) the name, ADDRESS, and telephone number of each
     (c) the date the photographs, films, or videotapes were              PERSON who has the original or a copy.
         taken;                                                     14.0 Statutory or Regulatory Violations
     (d) the name, ADDRESS, and telephone number of the
         individual taking the photographs, films, or videotapes;   ✔ 14.1 Do YOU OR ANYONE ACTING ON YOUR BEHALF
         and                                                            contend that any PERSON involved in the INCIDENT
     (e) the name, ADDRESS, and telephone number of each                violated any statute, ordinance, or regulation and that the
         PERSON who has the original or a copy of the                   violation was a legal (proximate) cause of the INCIDENT? If
         photographs, films, or videotapes.                             so, identify the name, ADDRESS, and telephone number of
                                                                        each PERSON and the statute, ordinance, or regulation that
                                                                        was violated.
✔ 12.5 Do YOU OR ANYONE ACTING ON YOUR BEHALF
  know of any diagram, reproduction, or model of any place or       ✔ 14.2 Was any PERSON cited or charged with a violation of
  thing (except for items developed by expert witnesses                 any statute, ordinance, or regulation as a result of this
  covered by Code of Civil Procedure sections 2034.210–                 INCIDENT? If so, for each PERSON state:
  2034.310) concerning the INCIDENT? If so, for each item
                                                                        (a) the name, ADDRESS, and telephone number of the
  state:
                                                                            PERSON;
  (a) the type (i.e., diagram, reproduction, or model);                 (b) the statute, ordinance, or regulation allegedly violated;
  (b) the subject matter; and
                                                                        (c) whether the PERSON entered a plea in response to the
  (c) the name, ADDRESS, and telephone number of each                       citation or charge and, if so, the plea entered; and
      PERSON who has it.                                                (d) the name and ADDRESS of the court or administrative
✔ 12.6 Was a report made by any PERSON concerning the                       agency, names of the parties, and case number.
  INCIDENT? If so, state:
                                                                    15.0 Denials and Special or Affirmative Defenses
     (a) the name, title, identification number, and employer of
                                                                    ✔ 15.1 Identify each denial of a material allegation and each
         the PERSON who made the report;
     (b) the date and type of report made;                              special or affirmative defense in your pleadings and for
     (c) the name, ADDRESS, and telephone number of the                 each:
                                                                        (a) state all facts upon which you base the denial or special
         PERSON for whom the report was made; and
                                                                            or affirmative defense;
     (d) the name, ADDRESS, and telephone number of each
         PERSON who has the original or a copy of the report.           (b) state the names, ADDRESSES, and telephone numbers
                                                                            of all PERSONS who have knowledge of those facts;
✔ 12.7 Have YOU OR ANYONE ACTING ON YOUR                                    and
  BEHALF inspected the scene of the INCIDENT? If so, for                (c) identify all DOCUMENTS and other tangible things that
  each inspection state:                                                     support your denial or special or affirmative defense, and
                                                                             state the name, ADDRESS, and telephone number of
     (a) the name, ADDRESS, and telephone number of the                      the PERSON who has each DOCUMENT.
         individual making the inspection (except for expert
                                                                    16.0 Defendant’s Contentions—Personal Injury
         witnesses covered by Code of Civil Procedure
         sections 2034.210–2034.310); and                               16.1 Do you contend that any PERSON, other than you or
     (b) the date of the inspection.                                    plaintiff, contributed to the occurrence of the INCIDENT or
                                                                        the injuries or damages claimed by plaintiff? If so, for each
13.0 Investigation—Surveillance                                         PERSON:
✔                                                                       (a) state the name, ADDRESS, and telephone number of
     13.1 Have YOU OR ANYONE ACTING ON YOUR BEHALF
                                                                            the PERSON;
     conducted surveillance of any individual involved in the
     INCIDENT or any party to this action? If so, for each sur-         (b) state all facts upon which you base your contention;
     veillance state:                                                   (c) state the names, ADDRESSES, and telephone numbers
                                                                            of all PERSONS who have knowledge of the facts; and
     (a) the name, ADDRESS, and telephone number of the                 (d) identify all DOCUMENTS and other tangible things that
         individual or party;
                                                                            support your contention and state the name, ADDRESS,
     (b) the time, date, and place of the surveillance;                     and telephone number of the PERSON who has each
     (c) the name, ADDRESS, and telephone number of the                     DOCUMENT or thing.
         individual who conducted the surveillance; and
     (d) the name, ADDRESS, and telephone number of each                16.2 Do you contend that plaintiff was not injured in the
                                                                        INCIDENT? If so:
         PERSON who has the original or a copy of any
                                                                        (a) state all facts upon which you base your contention;
         surveillance photograph, film, or videotape.
                                                                        (b) state the names, ADDRESSES, and telephone numbers
                                                                            of all PERSONS who have knowledge of the facts; and
                                                                        (c) identify all DOCUMENTS and other tangible things that
                                                                            support your contention and state the name, ADDRESS,
                                                                            and telephone number of the PERSON who has each
                                                                            DOCUMENT or thing.
DISC-001 [Rev. January 1, 2008]
                                            FORM INTERROGATORIES—GENERAL                                                      Page 6 of 8
             Case 1:20-bk-11006-VK            Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                       Desc
                                             Main Document    Page 409 of 439
                                                                                                                         DISC-001
     16.3 Do you contend that the injuries or the extent of the          16.8 Do you contend that any of the costs of repairing the
     injuries claimed by plaintiff as disclosed in discovery             property damage claimed by plaintiff in discovery
     proceedings thus far in this case were not caused by the            proceedings thus far in this case were unreasonable? If so:
     INCIDENT? If so, for each injury:                                   (a) identify each cost item;
     (a) identify it;                                                    (b) state all facts upon which you base your contention;
     (b) state all facts upon which you base your contention;            (c) state the names, ADDRESSES, and telephone numbers
     (c) state the names, ADDRESSES, and telephone numbers                   of all PERSONS who have knowledge of the facts; and
         of all PERSONS who have knowledge of the facts; and             (d) identify all DOCUMENTS and other tangible things that
     (d) identify all DOCUMENTS and other tangible things that               support your contention and state the name, ADDRESS,
          support your contention and state the name, ADDRESS,               and telephone number of the PERSON who has each
          and telephone number of the PERSON who has each                    DOCUMENT or thing.
          DOCUMENT or thing.

     16.4 Do you contend that any of the services furnished by           16.9 Do YOU OR ANYONE ACTING ON YOUR BEHALF
     any HEALTH CARE PROVIDER claimed by plaintiff in                    have any DOCUMENT (for example, insurance bureau
     discovery proceedings thus far in this case were not due to         index reports) concerning claims for personal injuries made
     the INCIDENT? If so:                                                before or after the INCIDENT by a plaintiff in this case? If
                                                                         so, for each plaintiff state:
     (a) identify each service;
     (b) state all facts upon which you base your contention;            (a) the source of each DOCUMENT;
     (c) state the names, ADDRESSES, and telephone numbers               (b) the date each claim arose;
         of all PERSONS who have knowledge of the facts; and             (c) the nature of each claim; and
     (d) identify all DOCUMENTS and other tangible things that           (d) the name, ADDRESS, and telephone number of the
         support your contention and state the name, ADDRESS,                PERSON who has each DOCUMENT.
         and telephone number of the PERSON who has each
         DOCUMENT or thing.                                              16.10 Do YOU OR ANYONE ACTING ON YOUR BEHALF
                                                                         have any DOCUMENT concerning the past or present
                                                                         physical, mental, or emotional condition of any plaintiff in
     16.5 Do you contend that any of the costs of services
                                                                         this case from a HEALTH CARE PROVIDER not previously
     furnished by any HEALTH CARE PROVIDER claimed as
                                                                         identified (except for expert witnesses covered by Code of
     damages by plaintiff in discovery proceedings thus far in
                                                                         Civil Procedure sections 2034.210–2034.310)? If so, for
     this case were not necessary or unreasonable? If so:
                                                                         each plaintiff state:
     (a) identify each cost;
                                                                         (a) the name, ADDRESS, and telephone number of each
     (b) state all facts upon which you base your contention;                HEALTH CARE PROVIDER;
     (c) state the names, ADDRESSES, and telephone numbers
         of all PERSONS who have knowledge of the facts; and             (b) a description of each DOCUMENT; and
     (d) identify all DOCUMENTS and other tangible things that           (c) the name, ADDRESS, and telephone number of the
          support your contention and state the name, ADDRESS,               PERSON who has each DOCUMENT.
          and telephone number of the PERSON who has each
                                                                      17.0 Responses to Request for Admissions
          DOCUMENT or thing.
                                                                      ✔ 17.1 Is your response to each request for admission served
     16.6 Do you contend that any part of the loss of earnings or       with these interrogatories an unqualified admission? If not,
     income claimed by plaintiff in discovery proceedings thus far      for each response that is not an unqualified admission:
     in this case was unreasonable or was not caused by the
     INCIDENT? If so:                                                    (a) state the number of the request;
                                                                         (b) state all facts upon which you base your response;
     (a) identify each part of the loss;
                                                                         (c) state the names, ADDRESSES, and telephone numbers
     (b) state all facts upon which you base your contention;
                                                                             of all PERSONS who have knowledge of those facts;
     (c) state the names, ADDRESSES, and telephone numbers
                                                                             and
         of all PERSONS who have knowledge of the facts; and             (d) identify all DOCUMENTS and other tangible things that
     (d) identify all DOCUMENTS and other tangible things that               support your response and state the name, ADDRESS,
         support your contention and state the name, ADDRESS,                and telephone number of the PERSON who has each
         and telephone number of the PERSON who has each                     DOCUMENT or thing.
         DOCUMENT or thing.
                                                                      18.0 [Reserved]
     16.7     Do you contend that any of the property damage
     claimed by plaintiff in discovery Proceedings thus far in this   19.0 [Reserved]
     case was not caused by the INCIDENT? If so:                      20.0 How the Incident Occurred—Motor Vehicle
     (a) identify each item of property damage;
     (b) state all facts upon which you base your contention;         ✔ 20.1 State the date, time, and place of the INCIDENT
     (c) state the names, ADDRESSES, and telephone numbers              (closest street ADDRESS or intersection).
         of all PERSONS who have knowledge of the facts; and
     (d) identify all DOCUMENTS and other tangible things that           20.2 For each vehicle involved in the INCIDENT, state:
         support your contention and state the name, ADDRESS,            (a) the year, make, model, and license number;
         and telephone number of the PERSON who has each                 (b) the name, ADDRESS, and telephone number of the
         DOCUMENT or thing.                                                  driver;

DISC-001 [Rev. January 1, 2008]                                                                                             Page 7 of 8
                                                FORM INTERROGATORIES—GENERAL
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 410 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 411 of 439
     Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00           Desc
                                 Main Document    Page 412 of 439


1                             REQUESTS FOR ADMISSION, SET ONE
2                                          ATTACHMENT 1
3    1.     Admit that SENSIBLE CONSULTING AND MANAGEMENT, INC. and LEV
4    INVESTMENTS, LLC were partners in the purchase of the REAL PROPERTY COMMONLY
5    KNOWN AS 13854 ALBERS STREET, SHERMAN OAKS, CALIFORNIA 91401, APN 2247-
6    013-001.
7    2.     Admit that RPT was not a partner with SENSIBLE CONSULTING AND
8    MANAGEMENT, INC. in the purchase of the REAL PROPERTY COMMONLY KNOWN AS
9    13854 ALBERS STREET, SHERMAN OAKS, CALIFORNIA 91401, APN 2247-013-001 (the
10   term RPT shall refer to Cross-Defendant Real Property Trustee, Inc.).
11   3.     Admit that SENSIBLE CONSULTING AND MANAGEMENT, INC. purchased the
12   NOTE on or about December 31, 2018 (the term the NOTE shall refer to the defaulted
13   Promissory Note secured by a first position Deed of Trust for the REAL PROPERTY
14   COMMONLY KNOWN AS 13854 ALBERS STREET, SHERMAN OAKS, CALIFORNIA
15   91401, APN 2247-013-001).
16   4.     Admit that SENSIBLE CONSULTING AND MANAGEMENT, INC. paid
17   $2,039,127.95 to The Evergreen Advantage, LLC for the NOTE.
18   5.     Admit that SENSIBLE CONSULTING AND MANAGEMENT, INC., after foreclosure
19   of the REAL PROPERTY COMMONLY KNOWN AS 13854 ALBERS STREET, SHERMAN
20   OAKS, CALIFORNIA 91401, APN 2247-013-001, became the first position lien holder against
21   the REAL PROPERTY COMMONLY KNOWN AS 13854 ALBERS STREET, SHERMAN
22   OAKS, CALIFORNIA 91401, APN 2247-013-001.
23   6.     Admit that SENSIBLE CONSULTING AND MANAGEMENT, INC. knew that LEV
24   INVESTMENTS, LLC borrowed purchase money to purchase the NOTE.
25   7.     Admit that RUVIN FEYGENBERG owes the JUDGMENT (the term the JUDGMENT
26   refers to the Judgment evidenced by the Abstract of Judgment recorded as instrument number
27   20130597959 in the Office Records of the County of Los Angeles, on April 22, 2013).
28   8.     Admit that RUVIN FEYGENBERG failed to pay the JUDGMENT.



                                                -1-
                RPT’s RFAs, SET ONE TO SENSIBLE CONSULTING AND MANAGEMENT, INC.
     Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00       Desc
                                  Main Document    Page 413 of 439


1    9.     Admit that RUVIN FEYGENBERG failed to disclose the JUDGMENT to LEV
2    INVESTMENTS, LLC.
3    10.    Admit that RUVIN FEYGENBERG failed to inform LEV INVESTMENTS, LLC of the
4    JUDGMENT.
5    11.    Admit that SENSIBLE CONSULTING AND MANAGEMENT, INC. does not have any
6    claim against RPT.
7    12.    Admit that SENSIBLE CONSULTING AND MANAGEMENT, INC. does not make any
8    allegations against RPT.
9    13.    Admit that SENSIBLE CONSULTING AND MANAGEMENT, INC. does not have any
10   causes of action against RPT.
11   14.    Admit that SENSIBLE CONSULTING AND MANAGEMENT, INC. does not have any
12   pending litigation against RPT.
13   15.    Admit that SENSIBLE CONSULTING AND MANAGEMENT, INC. did not suffer any
14   special damages as a result of any act of RPT.
15   16.    Admit that SENSIBLE CONSULTING AND MANAGEMENT, INC. did not suffer any
16   special damages as a result of any omission of RPT.
17   17.    Admit that SENSIBLE CONSULTING AND MANAGEMENT, INC. did not suffer any
18   general damages as a result of any act of RPT.
19   18.    Admit that SENSIBLE CONSULTING AND MANAGEMENT, INC. did not suffer any
20   general damages as a result of any omission of RPT.
21   19.    Admit that SENSIBLE CONSULTING AND MANAGEMENT, INC. does not have any
22   evidence that it suffered any special damages as a result of any act of RPT.
23   20.    Admit that SENSIBLE CONSULTING AND MANAGEMENT, INC. does not have any
24   evidence that it suffered any special damages as a result of any omission of RPT.
25   21.    Admit that SENSIBLE CONSULTING AND MANAGEMENT, INC. does not have any
26   evidence that it suffered any general damages as a result of any act of RPT.
27   22.    Admit that SENSIBLE CONSULTING AND MANAGEMENT, INC. does not have any
28   evidence that it suffered any general damages as a result of any omission of RPT.



                                                 -2-
                 RPT’s RFAs, SET ONE TO SENSIBLE CONSULTING AND MANAGEMENT, INC.
     Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00               Desc
                                 Main Document    Page 414 of 439


1    23.    Admit that RPT did not breach any fiduciary duty to SENSIBLE CONSULTING AND
2    MANAGEMENT, INC..
3    24.    Admit that RPT did not breach any contract to SENSIBLE CONSULTING AND
4    MANAGEMENT, INC..
5    25.    Admit that RPT did not conceal any act against SENSIBLE CONSULTING AND
6    MANAGEMENT, INC..
7    26.    Admit that SENSIBLE CONSULTING AND MANAGEMENT, INC. has no claim
8    against RPT in relation to the allegations of wrongful foreclosure of the LAND (the term the
9    LAND shall refer to the vacant land that is being developed as a luxury RV park in Coachella,
10   California with APN 601-620-012-0).
11   27.    Admit that SENSIBLE CONSULTING AND MANAGEMENT, INC. holds no title to
12   the LAND.
13   28.    Admit that SENSIBLE CONSULTING AND MANAGEMENT, INC. holds to liens
14   against the LAND.
15   29.    Admit that RPT has no right or duty to cancel any instrument recorded against the
16   LAND.
17   30.    Admit that RPT did not wrongfully foreclose on the LAND.
18

19

20

21

22

23

24

25

26

27

28




                                                 -3-
                 RPT’s RFAs, SET ONE TO SENSIBLE CONSULTING AND MANAGEMENT, INC.
     Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00     Desc
                                 Main Document    Page 415 of 439


1    Michael Shemtoub, Esq. SBN 253948
     BEVERLY LAW
2
     4929 Wilshire Boulevard, Suite 702
3    Los Angeles, California 90010
     Telephone:    (310) 552-6921
4    Facsimile:    (323) 421-9397
5
     Attorney for Real Property Trustee, Inc.
6    and Mike Kemel
7

8
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

9                               FOR THE COUNTY OF LOS ANGELES
10
                                  NORTHWEST JUDICIAL DISTRICT
11
     LEV INVESTMENTS, LLC,                    )   Case No.: 19VECV00878
12                                            )
                  Plaintiff,                  )   REQUESTS FOR PRODUCTION OF
13                                            )
                                              )   DOCUMENTS, SET ONE
14         vs.                                )
                                              )   Place:        Dept. U
15   RUVIN FEYGENBERG; MICHAEL                )   Judge:        Theresa M. Traber
     LEIZEROVITZ; SENSIBLE CONSULTING ))
16
     AND MANAGEMENT, INC.; MING ZHU, )
17   LLC; and DOES 1 through 100, inclusive,  )   Complaint Filed:    June 20, 2019
                                              )   Trial Date:         Not set
18                Defendants.                 )
                                              )
     _____________________________________ )
19
     RUVIN FEYGENBERG; MICHAEL                )
20   LEIZEROVITZ; SENSIBLE CONSULTING )
     AND MANAGEMENT, INC.                     )
21                                            )
                                              )
22
                          Cross-Complainants, )
                                              )
23         vs.                                )
                                              )
24                                            )
     LEV INVESTMENTS, LLC, DMITRI             )
25
     LIOUDKOVSKI (aka Dmitri Ludkovski),      )
     YEVGENIYA LISITSA (aka Y. GINA           )
26   LISITSA), LISITSA LAW, INC., REAL        )
     PROPERTY TRUSTEE, INC., MIKE             )
27                                            )
     KEMEL, and ROES 1 to 50,                 )
28                                            )
                          Cross-Defendants.   )
                                              )


                                                 -1-
                RPT’S RFPDs, SET ONE TO SENSIBLE CONSULTING AND MANAGEMENT, INC.
     Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                 Desc
                                  Main Document    Page 416 of 439


1

2    PROPOUNDING PARTY:            REAL PROPERTY TRUSTEE, INC.
3    RESPONDING PARTY:             SENSIBLE CONSULTING AND MANAGEMENT, INC.
4    SET NUMBER:                   ONE
5           Cross-Defendant Real Property Trustee, Inc., hereinafter Cross-Defendant or
6    Propounding Party or RPT, hereby requests that Cross-Complainant SENSIBLE CONSULTING
7    AND MANAGEMENT, INC., hereinafter Cross-Complainant or Responding Party, produce on
8    June 30, 2020 at 10:00 a.m. the documents and things described below for examination and
9    copying at the offices of Beverly Law which address is 4929 Wilshire Boulevard, Suite 702, Los
10   Angeles, California 90010. You also may comply with this request by mailing or hand-delivering
11   copies of the requested documents and things to Cross-Defendant’s counsel at the above-address,
12   so that the documents are received on or before June 30, 2020 at 10:00 a.m. Any such
13   production of documents is without prejudice to Cross-Defendant’s right to inspect and copy the
14   original of each document at a future date.
15                                DOCUMENTS TO BE PRODUCED
16   1.     The contract between SENSIBLE CONSULTING AND MANAGEMENT, INC. and
17   LEV INVESTMENTS, LLC.
18   2.     All DOCUMENTS which RELATE TO LEV INVESTMENTS, LLC (the terms
19   “DOCUMENT” or “DOCUMENTS” shall mean and include the original and every non-identical
20   copy of or attachment to any printed, typewritten, or handwritten matter of whatever character,
21   including but not limited to “writings” as defined by California Evidence Code § 250, and any
22   other tangible thing known to Responding Party in its possession, custody or control, whether
23   printed, recorded, reproduced by any process or written or produced by hand, and whether or not
24   claimed to be privileged or exempt from production for any reason. Set forth in this definition is
25   a list of examples of writings and tangible things which are included within this definition. The
26   list is not exclusive but is intended to aid Responding Party in the identification and production
27   of DOCUMENTS. Examples of DOCUMENTS are: correspondence, letters, memoranda, notes,
28   charts, transcripts, minutes of meetings, inter-office and intra-office communications, reports,



                                                 -2-
                RPT’S RFPDs, SET ONE TO SENSIBLE CONSULTING AND MANAGEMENT, INC.
     Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                  Desc
                                   Main Document    Page 417 of 439


1    forecasts, estimates, requests, summaries, instructions, descriptions, analyses, statements,
2    recommendations, inventories, certificates, notices, return receipts, contracts, agreements,
3    certifications, approvals, authorizations, lists, diagrams, diaries, desk calendar notations,
4    microfilm, microfiche, photographs, magnetic tape recordings, compact disks or other digital
5    recordings, computer disks and diskettes, teletype messages, films, computer printouts,
6    telegrams, news releases, newspapers, periodicals, books, bulletins, circulars, pamphlets,
7    manuals, affidavits, waivers, accounting work sheets, bills, invoices, financial statements,
8    statements of account, ledger sheets, statistical statements, appraisals, credit files, evidences of
9    indebtedness, checks, promissory notes, receipts, instruments, or material similar to any of the
10   foregoing, however denominated. The terms DOCUMENT or DOCUMENTS shall not include
11   any DOCUMENTS previously produced by Responding Party in this case; the terms “RELATE
12   TO,” “RELATES TO,” and “RELATING TO” shall mean and include referring to, alluding to,
13   responding to, pertaining to, connected with, commenting on, reviewing any aspects of, about,
14   regarding, discussing, showing, describing, mentioning, respecting, analyzing, evidencing,
15   constituting, concerning, memorializing, leading up to, or having any impact on).
16   3.     All DOCUMENTS which RELATE TO the SUBJECT PROPERTY for the last 5 years
17   (the term the SUBJECT PROPERTY shall refer to the real property commonly known as 13854
18   Albers Street, Sherman Oaks, California 91401, APN 2247-013-001).
19   4.     All COMMUNICATIONS between SENSIBLE CONSULTING AND
20   MANAGEMENT, INC. and LEV INVESTMENTS, LLC (the term “COMMUNICATION” or
21   “COMMUNICATIONS” shall mean and refer to any oral, written or electronic transmittal of
22   information, opinion, belief, idea or statement, whether made in person, by telephone, electronic
23   mail, fax, mail, or by any other means).
24   5.     All COMMUNICATIONS between SENSIBLE CONSULTING AND
25   MANAGEMENT, INC. and REAL PROPERTY TRUSTEE, INC.
26   6.     All COMMUNICATIONS between SENSIBLE CONSULTING AND
27   MANAGEMENT, INC. and MIKE KEMEL.
28




                                                 -3-
                RPT’S RFPDs, SET ONE TO SENSIBLE CONSULTING AND MANAGEMENT, INC.
     Case 1:20-bk-11006-VK          Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00             Desc
                                   Main Document    Page 418 of 439


1    7.     All COMMUNICATIONS between SENSIBLE CONSULTING AND
2    MANAGEMENT, INC., on one hand, and any other PERSON, on the other hand, RELATING
3    TO the SUBJECT PROPERTY within the last 5 years (the term “PERSON” and “PERSONS”
4    shall mean and include any natural person, individual, firm, association, organization,
5    partnership, business, trust, corporation, joint venture, governmental body, governmental agency,
6    or other form of legal or public entity).
7    8.     All COMMUNICATIONS between SENSIBLE CONSULTING AND
8    MANAGEMENT, INC., on one hand, and any other PERSON, on the other hand, RELATING
9    TO REAL PROPERTY TRUSTEE, INC.
10   9.     All COMMUNICATIONS between SENSIBLE CONSULTING AND
11   MANAGEMENT, INC., on one hand, and any other PERSON, on the other hand, RELATING
12   TO LEV INVESTMENTS, LLC.
13   10.    All COMMUNICATIONS between SENSIBLE CONSULTING AND
14   MANAGEMENT, INC., on one hand, and any other PERSON, on the other hand, RELATING
15   TO the LAND (the term the LAND shall refer to the vacant land that is being developed as a
16   luxury RV park in Coachella, California with APN 601-620-012-0).
17   11.    All DOCUMENTS identified in SENSIBLE CONSULTING AND MANAGEMENT,
18   INC.’s responses to REAL PROPERTY TRUSTEE’s Form Interrogatories, Set One served
19   concurrently herewith.
20   12.    All DOCUMENTS RELATING TO the source of funds for the purchase of the
21   SUBJECT PROPERTY.
22   13.    All DOCUMENTS that show that SENSIBLE CONSULTING AND MANAGEMENT,
23   INC. is entitled to foreclosure of the SUBJECT PROPERTY.
24   14.    ALL DOCUMENTS that show the amount due to SENSIBLE CONSULTING AND
25   MANAGEMENT, INC. on the loan secured with the SUBJECT PROPERTY.
26   15.    All DOCUMENTS that show all notices that SENSIBLE CONSULTING AND
27   MANAGEMENT, INC. received from any government agency that RELATE TO the SUBJECT
28   PROPERTY from 2018 to present.



                                                 -4-
                RPT’S RFPDs, SET ONE TO SENSIBLE CONSULTING AND MANAGEMENT, INC.
     Case 1:20-bk-11006-VK        Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00          Desc
                                 Main Document    Page 419 of 439


1    16.    All DOCUMENTS that show the fair market value of the SUBJECT PROPERTY.
2    17.    ALL DOCUMENTS that show the fair market value of the SUBJECT PROPERTY
3    between 2018 and present.
4    18.    All DOCUMENTS between RUVIN FEYGENBERG and SENSIBLE CONSULTING
5    AND MANAGEMENT, INC., including but not limited all emails, letters and text messages,
6    RELATED TO the SUBJECT PROPERTY.
7    19.    All DOCUMENTS between RUVIN FEYGENBERG and SENSIBLE CONSULTING
8    AND MANAGEMENT, INC., including but not limited all emails, letters and text messages,
9    RELATED TO the LAND.
10   20.    All DOCUMENTS between SENSIBLE CONSULTING AND MANAGEMENT, INC.
11   and Prime Capital Group, Inc. RELATED TO the SUBJECT PROPERTY.
12   21.    All DOCUMENTS between SENSIBLE CONSULTING AND MANAGEMENT, INC.
13   and Prime Capital Group, Inc. RELATED TO the LAND.
14   22.    All DOCUMENTS showing consideration for the assignment to SENSIBLE
15   CONSULTING AND MANAGEMENT, INC. against the SUBJECT PROPERTY.
16   23.    All cleared checks, cashier’s checks, wire transfers, and any and all other DOCUMENTS
17   showing consideration for the assignment to SENSIBLE CONSULTING AND
18   MANAGEMENT, INC. against the SUBJECT PROPERTY.
19   24.    All DOCUMENTS showing accounting of the loan against the SUBJECT PROPERTY.
20   25.    All DOCUMENTS showing foreclosure process RELATED TO the SUBJECT
21   PROPERTY.
22   26.    The escrow file RELATED TO the assignment to SENSIBLE CONSULTING AND
23   MANAGEMENT, INC. against the SUBJECT PROPERTY.
24   27.    The title file RELATED TO the assignment to SENSIBLE CONSULTING AND
25   MANAGEMENT, INC. against the SUBJECT PROPERTY.
26   28.    All Final Closing Statements RELATED TO the assignment to SENSIBLE
27   CONSULTING AND MANAGEMENT, INC. against the SUBJECT PROPERTY.
28




                                                -5-
               RPT’S RFPDs, SET ONE TO SENSIBLE CONSULTING AND MANAGEMENT, INC.
     Case 1:20-bk-11006-VK     Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00            Desc
                              Main Document    Page 420 of 439


1    29.   All DOCUMENTS showing any and all payoff statements of the loan against the
2    SUBJECT PROPERTY.
3    30.   All DOCUMENTS showing damages SENSIBLE CONSULTING AND
4    MANAGEMENT, INC. sustained RELATED to the loan secured with the SUBJECT
5    PROPERTY.
6    31.   All DOCUMENTS showing damages SENSIBLE CONSULTING AND
7    MANAGEMENT, INC. sustained RELATED to the LAND.
8

9

10                                                  Respectfully submitted,
11   Dated: May 29, 2020                            BEVERLY LAW
12

13
                                                   By
14                                                      Michael Shemtoub, Esq.
                                                        Attorney for Real Property Trustee, Inc.
15                                                      and Mike Kemel
16

17

18

19

20

21

22

23

24

25

26

27

28




                                                -6-
               RPT’S RFPDs, SET ONE TO SENSIBLE CONSULTING AND MANAGEMENT, INC.
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 421 of 439




         EXHIBIT “E”
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 422 of 439
    Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                            Main Document    Page 423 of 439




Dear Mr. Burgee,

     I have called you on countless occasions since 9:15 a.m. on June 1, 2020,
when your Clients and you failed to appear for their respective depositions
(Ruvin Feygenberg (8:30 a.m.) Michael Leizerovitz (11:00 a.m.) and Sensible
Consulting and Management, Inc. (3:00 p.m.)). My last phone call to you on
June 1, 2020, was at 3:15 p.m. when Sensible Consulting and Management, Inc.
did not appear for its deposition).

     I phoned you again on June 2, 2020 at 10:30 AM attempting to meet and
confer so I may learn the basis for the nonappearance on June 1, 2020, and my
phone call was left unanswered and unresponded to.

     I phoned you again on June 3, 2020 at 8:45 AM attempting to meet and
confer so I may learn the basis for the nonappearance on June 1, 2020, and my
phone call was left unanswered and unresponded to.

     I phoned you again on June 4 2020 at 2:15 PM attempting to meet and
confer so I may learn the basis for the nonappearance on June 1, 2020, and my
phone call was left unanswered and unresponded to.

     I phoned you again on June 5, 2020 at 1:00 PM attempting to meet and
confer so I may learn the basis for the nonappearance on June 1, 2020, and my
phone call was left unanswered and unresponded to.

     This is my last and final attempt to discover the basis for the non-
appearance (Code Civ. Proc. §2025.450(b)(2)). Leko v. Cornerstone Building
Inspection Service (2001) 86 Cal.App.4th 1109, 1124, 103 Cal.Rptr.2d 858, 869.




                                           2
    Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                            Main Document    Page 424 of 439




     If I do not receive a objectively reasonable reason for the failures to appear
at the depositions which cost my client in the thousands to arrange and prepare
for, along with proposed dates and the next 7 days for the depositions to occur,
then I will file Motions to Compel the Depositions of all your Clients and also
seek sanctions against you and your Clients, jointly and severally.

     The reckless attitude you display by your conduct in the litigation you
initiate is appalling. I am advising you that I will not tolerate flagrant disregard
of legal obligations you and your Clients are all under.



                                                Respectfully,



                                                _____________________________
                                                Michael Shemtoub, Esq.




                                           3
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 425 of 439




         EXHIBIT “F”
     Case 1:20-bk-11006-VK       Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                   Desc
                                Main Document    Page 426 of 439



 1           action to trial is extended by six months for a total time of five years and six
 2           months.
 3
 4     (b)   Extension of three years in which to bring a new trial
 5
 6           Notwithstanding any other law, including Code of Civil Procedure section 583.320,
 7           for all civil actions filed on or before April 6, 2020, if a new trial is granted in the
 8           action, the three years provided in section 583.320 in which the action must again
 9           be brought to trial is extended by six months for a total time of three years and six
10           months. Nothing in this subdivision requires that an action must again be brought
11           to trial before expiration of the time prescribed in (a).
12
13
14     Emergency rule 11. Depositions through remote electronic means
15
16     (a)   Deponents appearing remotely
17
18           Notwithstanding any other law, including Code of Civil Procedure section
19           2025.310(a) and (b), and rule 3.1010(c) and (d), a party or nonparty deponent, at
20           their election or the election of the deposing party, is not required to be present
21           with the deposition officer at the time of the deposition.
22
23     (b)   Sunset of rule
24
25           This rule will remain in effect until 90 days after the Governor declares that the
26           state of emergency related to the COVID-19 pandemic is lifted, or until amended or
27           repealed by the Judicial Council.
28
29
30     Emergency rule 12. Electronic service
31
32     (a)   Application
33
34           (1)   Notwithstanding any other law, including Code of Civil Procedure section
35                 1010.6, Probate Code section 1215, and rule 2.251, this rule applies in all
36                 general civil cases and proceedings under the Family and Probate Codes,
37                 unless a court orders otherwise.
38
39           (2)   Notwithstanding (1), the rule does not apply in cases where parties are
40                 already required by court order or local rule to provide or accept notices and
41                 documents by electronic service, and is not intended to prohibit electronic
42                 service in cases not addressed by this rule.
43


                                                    16
Case 1:20-bk-11006-VK         Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00            Desc
                             Main Document    Page 427 of 439
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                         Civil Division
                  Northwest District, Van Nuys Courthouse East, Department U

19VECV00878                                                                     June 15, 2020
LEV INVESTMENTS, LLC vs RUVIN FEYGENBERG, et al.                                     3:15 PM


Judge: Honorable Theresa M. Traber              CSR: None
Judicial Assistant: R. Duron                    ERM: None
Courtroom Assistant: L. Vince Cruz              Deputy Sheriff: None

APPEARANCES:
For Plaintiff(s): No Appearances
For Defendant(s): No Appearances




NATURE OF PROCEEDINGS: Non-Appearance Case Review

The matter is not called for hearing.

Pursuant to the Motion to Compel filed by the Cross-Defendants on June 15, 2020, the Court
sets:

Hearing on Motion to Compel the Depositions is scheduled for 08/13/2020 at 08:30 AM in
Department U at Van Nuys Courthouse East.

Certificate of Mailing is attached.




                                        Minute Order                               Page 1 of 1
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 428 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 429 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 430 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 431 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 432 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 433 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 434 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 435 of 439
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 436 of 439
              Case 1:20-bk-11006-VK                   Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                          Desc
                                                     Main Document    Page 437 of 439
                                                                                                                                         CIV-141
 ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NO:                                             FOR COURT USE ONLY

 NAME:  Michael Shemtoub 253948
 FIRM NAME:Law Offices of Michael Shemtoub
 STREET ADDRESS: 4929 Wilshire Boulevard, Suite 702

 CITY: Los Angeles                 STATE: CA ZIP CODE: 90010

 TELEPHONE NO.: (310) 552-6921    FAX NO.: (206) 309-0945

 E-MAIL ADDRESS:

 ATTORNEY FOR (Name):     Real Property Trustee, Inc.                  Mike Kemel
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF                    Los Angeles
   STREET ADDRESS:     6230 Sylmar Ave
   MAILING ADDRESS:

                Van Nuys, CA 91401
  CITY AND ZIP CODE:

                North
      BRANCH NAME:

 PLAINTIFF/PETITIONER: LEV INVESTMENTS LLC

 DEFENDANT/REPSONDENT:                Ruvin Feygenberg,             Michael Leizerovitz
    Ming Zhu, LLC; and cross-actions
                                                                                           CASE NUMBER:
               DECLARATION OF DEMURRING OR MOVING PARTY
                                                                                           19VECV00878 (related to 20STCV03696)
                  IN SUPPORT OF AUTOMATIC EXTENSION
1. (Name of party):              Real Property Trustee, Inc. Mike Kemel was served with
      a complaint                    an amended complaint          X a cross-complaint
      an answer                     X other (specify): Ordered to file a responsive pleading by 6-19-2020             to
      in the above-titled action. cross-complaint on May 22, 2020, by Judge Traber and Cross-Complainants have gone MIA

2. For a demurrer or motion to strike, a responsive pleading is due on (date):      6/19/2020
                                                                DECLARATION
I intend to file a demurrer, motion to strike, or motion for judgment on the pleadings in this action. Before I can do so, I am required to
meet and confer with the party who filed the pleading that I am responding to at least five days before the date when the responsive
pleading is due (if I am filing a demurrer or motion to strike) and at least five days before the last day a motion for judgment on the
pleadings may be filed (if I am filing a motion for judgment on the pleadings). We have not been able to meet and confer. I have not
previously requested an automatic extension of time. Therefore, on timely filing and serving a declaration that meets the requirements
of Code of Civil Procedure sections 430.41, 435.5, or 439, I am entitled to an automatic 30-day extension of time within which to file a
responsive pleading or motion for judgment on the pleadings.

I made a good faith attempt to meet and confer with the party who filed the pleading at least five days before the date the responsive
pleading was due (if I am filing a demurrer or motion to strike) and at least five days before the last day a motion for judgment on the
pleadings may be filed (if I am filing a motion for judgment on the pleadings). I was unable to meet with that party because
(the reasons why the parties could not meet and confer are stated):
      X below                  on form MC-031, Attached Declaration
Pursuant to the Order of the Court dated May 22, 2020, I have been consistently trying
to get in touch with Mr. Burgee so that I could discuss the cross-complaint and why it is
lacking on all elements of every cause of action that is pled. I have tried to comply
with CCP 430.41 so as to not need to file a demurrer.   Mr. Burgee has not returned any
of my phone calls or acknowledge that I have been trying to contact him. He has forced
me to file this Declaration instead of a responsive pleading. He undertook the same type
of conduct when he didn't appear for the depositions of his clients on June 1, 2020. Mr.
Burgee forced me to file a Motion to Compel when he did not acknowledge my meet and
confer efforts. Mr. Burgee has obstructed his clients' from submitting to depositions and
produce documents and has demonstrated that he is deft at obstructionism.    That motion
to compel has been set for August 13, 2020 to be adjudicated Judge Traber.
      I declare under penalty of perjury under the laws of the State of California that the information above is true and correct.

      Date:     6/18/2020

      Michael Shemtoub, Esq.
                         (NAME OF PARTY OR ATTORNEY FOR PARTY)                          (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                                                                                          Page 1 of 1

Form Approved for Optional Use                 DECLARATION OF DEMURRING OR MOVING PARTY                                        Code of Civil Procedure,
Judicial Council of California                                                                                                   §§ 430.41, 435.5, 439
CIV-141 [Rev. January 1, 2019]                    IN SUPPORT OF AUTOMATIC EXTENSION                                                www.courts.ca.gov

                                                                                           LEV INVESTMENTS, LLC
             Case 1:20-bk-11006-VK                    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00                           Desc
                                                     Main Document    Page 438 of 439
                                                                                                                              POS-050/EFS-050
   ATTORNEY OR PARTY WITHOUT ATTORNEY:            STATE BAR NO:                                                   FOR COURT USE ONLY

   NAME: Michael Shemtoub 253948
   FIRM NAME:Law Offices of Michael Shemtoub
   STREET ADDRESS: 4929 Wilshire Boulevard, Suite 702

   CITY: Los Angeles                  STATE: CA ZIP CODE: 90010

   TELEPHONE NO.: (310) 552-6921   FAX NO.: (206) 309-0945

   E-MAIL ADDRESS:

   ATTORNEY FOR (name):      Real Property Trustee, Inc.               Mike Kemel
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF                    Los Angeles
         STREET ADDRESS:     6230 Sylmar Ave
        MAILING ADDRESS:

                     Van Nuys, CA 91401
        CITY AND ZIP CODE:

                     North
            BRANCH NAME:                                                                      CASE NUMBER:

    PLAINTIFF/PETITIONER: LEV INVESTMENTS LLC                                                 19VECV00878 (related to 20STCV03696)

                                                                                              JUDICIAL OFFICER:
    DEFENDANT/RESPONDENT:                 Ruvin Feygenberg,        Michael Leizerovitz
                                                                                              Traber
        Ming Zhu, LLC; and cross-actions
                                                                                              DEPARTMENT:
                             PROOF OF ELECTRONIC SERVICE
                                                                                              U

   1.      I am at least 18 years old.

           a.    My residence or business address is (specify):
                 4929 Wilshire Boulevard, Suite 702, Los Angeles ,CA 90010

           b.    My electronic service address is (specify):
                 Michael@LexingtonLG.com

   2.      I electronically served the following documents (exact titles):
           CIV-141 Declaration of Demurring party for automatic extension.


                  The documents served are listed in an attachment. (Form POS-050(D)/EFS-050(D) may be used for this purpose.)
   3.      I electronically served the documents listed in 2 as follows:

           a.    Name of person served: James Felton, John Burgee
                 On behalf of (name or names of parties represented, if person served is an attorney):
                 Lev Investments, LLC,Sensible Consulting and Management, Inc., Ruvin Feygenberg Michael Leizerovitz
                 



           b.    Electronic service address of person served:      nknadjian@gblawllp.com, jburgee@bandalaw.net
           c.    On (date):       6/18/2020
                  The documents listed in item 2 were served electronically on the persons and in the manner described in an attachment.
                        (Form POS-050(P)/EFS-050(P) may be used for this purpose.)




   Date:             6/18/2020
   I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.


   Michael Shemtoub, Esq.
                          (TYPE OR PRINT NAME OF DECLARANT)                                              (SIGNATURE OF DECLARANT)

                                                                                                                                                 Page 1 of 1

Form Approved for Optional Use                          PROOF OF ELECTRONIC SERVICE                                          Cal. Rules of Court, rule 2.251
Judicial Council of California                                                                                                          www.courts.ca.gov
POS-050/EFS-050 [Rev. February 1, 2017]          (Proof of Service/Electronic Filing and Service)
                                                                                               LEV INVESTMENTS, LLC
Case 1:20-bk-11006-VK    Doc 55 Filed 06/26/20 Entered 06/26/20 21:50:00   Desc
                        Main Document    Page 439 of 439
